[tropicanaarmasterleaseex001.jpg]
Execution Version AMENDED AND RESTATED MASTER LEASE ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex002.jpg]
TABLE OF CONTENTS TO AMENDED AND RESTATED MASTER LEASE Page ARTICLE I 1.1 Leased
Property.
.................................................................................................................
1 1.2 Single, Indivisible Lease.
....................................................................................................
2 1.3 Term.
...................................................................................................................................
2 1.4 Renewal Terms.
..................................................................................................................
2 ARTICLE II 2.1
Definitions...........................................................................................................................
3 ARTICLE III 3.1 Rent.
..................................................................................................................................
27 3.2 Late Payment of
Rent........................................................................................................
27 3.3 Method of Payment of Rent.
.............................................................................................
27 3.4 Net Lease.
.........................................................................................................................
28 ARTICLE IV 4.1 Impositions.
.......................................................................................................................
28 4.2 Utilities.
.............................................................................................................................
29 4.3 Impound Account.
.............................................................................................................
30 ARTICLE V 5.1 No Termination, Abatement, etc.
......................................................................................
30 ARTICLE VI 6.1 Ownership of the Leased Property.
...................................................................................
31 6.2 Tenant’s Property.
.............................................................................................................
32 6.3 Guarantors; Tenant’s Property.
.........................................................................................
33 ARTICLE VII 7.1 Condition of the Leased Property.
....................................................................................
33 7.2 Use of the Leased Property.
..............................................................................................
33 7.3 Competing
Business..........................................................................................................
34 i ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex003.jpg]
ARTICLE VIII 8.1 Representations and Warranties.
.......................................................................................
35 8.2 Compliance with Legal and Insurance Requirements, etc.
............................................... 35 8.3 Zoning and Uses.
..............................................................................................................
37 8.4 Compliance with Ground Lease.
.......................................................................................
37 ARTICLE IX 9.1 Maintenance and Repair.
..................................................................................................
38 9.2 Encroachments, Restrictions, Mineral Leases, etc.
........................................................... 40 ARTICLE X 10.1
Construction of Capital Improvements to the Leased Property.
....................................... 41 10.2 Construction Requirements for
All Capital Improvements. ............................................. 42 10.3
Landlord’s Right of First Offer to Fund.
.......................................................................... 43
ARTICLE XI 11.1 Liens.
.................................................................................................................................
45 ARTICLE XII 12.1 Permitted Contests.
...........................................................................................................
47 ARTICLE XIII 13.1 General Insurance Requirements.
.....................................................................................
48 13.2 Maximum Foreseeable Loss.
............................................................................................
50 13.3 Additional Insurance.
........................................................................................................
50 13.4 Waiver of Subrogation.
.....................................................................................................
50 13.5 Policy Requirements.
........................................................................................................
50 13.6 Increase in Limits.
.............................................................................................................
51 13.7 Blanket Policy.
..................................................................................................................
51 13.8 No Separate Insurance.
.....................................................................................................
51 ARTICLE XIV 14.1 Property Insurance Proceeds.
............................................................................................
52 14.2 Tenant’s Obligations Following Casualty.
....................................................................... 52 14.3
No Abatement of Rent.
.....................................................................................................
53 14.4 Waiver.
..............................................................................................................................
53 14.5 Insurance Proceeds Paid to Facility Mortgagee.
............................................................... 53 14.6
Termination of Master Lease; Abatement of Rent.
.......................................................... 54 ii
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex004.jpg]
ARTICLE XV 15.1 Condemnation.
..................................................................................................................
55 15.2 Award Distribution.
..........................................................................................................
55 15.3 Temporary Taking.
...........................................................................................................
56 15.4 Condemnation Awards Paid to Facility Mortgagee.
......................................................... 56 15.5 Termination of
Master Lease; Abatement of Rent.
.......................................................... 56 ARTICLE XVI 16.1
Events of Default.
.............................................................................................................
56 16.2 Certain Remedies.
.............................................................................................................
59 16.3 Damages.
...........................................................................................................................
60 16.4 Receiver.
...........................................................................................................................
61 16.5 Waiver.
..............................................................................................................................
61 16.6 Application of
Funds.........................................................................................................
61 ARTICLE XVII 17.1 Permitted Leasehold Mortgagees.
.....................................................................................
61 17.2 Landlord’s Right to Cure Tenant’s Default.
..................................................................... 69 17.3
Landlord’s Right to Cure Debt Agreement.
...................................................................... 69
ARTICLE XVIII 18.1 Sale of the Leased Property.
.............................................................................................
70 ARTICLE XIX 19.1 Holding Over.
...................................................................................................................
71 ARTICLE XX 20.1 Risk of Loss.
.....................................................................................................................
71 ARTICLE XXI 21.1 General Indemnification.
..................................................................................................
71 ARTICLE XXII 22.1 Subletting and Assignment.
..............................................................................................
72 22.2 Permitted Assignments.
....................................................................................................
72 22.3 Permitted Sublease Agreements.
......................................................................................
75 22.4 Required Assignment and Subletting Provisions.
............................................................. 76 22.5 Costs.
.................................................................................................................................
76 22.6 No Release of Tenant’s Obligations; Exception.
.............................................................. 77 22.7
Replacement Property Transaction.
..................................................................................
77 iii ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex005.jpg]
22.8 Baton Rouge Transfer.
......................................................................................................
80 ARTICLE XXIII 23.1 Officer’s Certificates and Financial Statements.
.............................................................. 84 23.2
Confidentiality; Public Offering Information.
.................................................................. 87 23.3
Financial Covenants.
.........................................................................................................
88 23.4 Landlord Obligations.
.......................................................................................................
88 ARTICLE XXIV 24.1 Landlord’s Right to Inspect.
.............................................................................................
89 ARTICLE XXV 25.1 No Waiver.
........................................................................................................................
89 ARTICLE XXVI 26.1 Remedies Cumulative.
......................................................................................................
89 ARTICLE XXVII 27.1 Acceptance of Surrender.
..................................................................................................
90 ARTICLE XXVIII 28.1 No Merger.
........................................................................................................................
90 ARTICLE XXIX 29.1 Conveyance by Landlord.
.................................................................................................
90 ARTICLE XXX 30.1 Quiet Enjoyment.
..............................................................................................................
90 ARTICLE XXXI 31.1 Landlord’s Financing.
.......................................................................................................
91 31.2 Attornment.
.......................................................................................................................
92 31.3 Compliance with Facility Mortgage Documents.
............................................................. 92 ARTICLE XXXII
32.1 Hazardous Substances.
......................................................................................................
94 32.2 Notices.
.............................................................................................................................
94 32.3 Remediation.
.....................................................................................................................
94 32.4 Indemnity by Tenant.
........................................................................................................
95 iv ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex006.jpg]
32.5 Environmental
Inspections................................................................................................
96 32.6 Indemnity by Landlord
.....................................................................................................
96 32.7 Survival
.............................................................................................................................
97 ARTICLE XXXIII 33.1 Memorandum of Lease
.....................................................................................................
97 33.2 Tenant Financing.
.............................................................................................................
97 ARTICLE XXXIV 34.1 Expert Valuation Process.
.................................................................................................
98 ARTICLE XXXV 35.1 Notices.
.............................................................................................................................
99 ARTICLE XXXVI 36.1 Transfer of Tenant’s Property and Operational Control of
the Facilities. ...................... 100 36.2 Determination of Successor
Tenant and Gaming Assets FMV. ..................................... 101 36.3
Operation Transfer.
.........................................................................................................
103 ARTICLE XXXVII 37.1 Attorneys’ Fees.
..............................................................................................................
103 ARTICLE XXXVIII 38.1 Brokers.
...........................................................................................................................
103 ARTICLE XXXIX 39.1 Anti-Terrorism Representations.
.....................................................................................
104 ARTICLE XL 40.1 GLP REIT Protection.
.....................................................................................................
104 ARTICLE XLI 41.1 Survival.
..........................................................................................................................
105 41.2 Severability.
....................................................................................................................
106 41.3 Non-Recourse; Consequential
Damages.........................................................................
106 41.4 Successors and Assigns.
..................................................................................................
106 41.5 Governing Law.
..............................................................................................................
106 41.6 Waiver of Trial by Jury.
..................................................................................................
106 41.7 Amendment and Restatement; Entire Agreement.
.......................................................... 107 41.8 Headings.
........................................................................................................................
107 v ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex007.jpg]
41.9 Counterparts.
...................................................................................................................
107 41.10 Interpretation.
..................................................................................................................
107 41.11 Time of Essence.
.............................................................................................................
108 41.12 Further
Assurances..........................................................................................................
108 41.13 Gaming Regulations.
.......................................................................................................
108 41.14 Certain Provisions of Nevada Law.
................................................................................
108 41.15 Certain Provisions of Louisiana Law.
.............................................................................
109 41.16 Certain Provisions of New Jersey Law
........................................................................... 109
41.17 Conditions to this Master Lease.
.....................................................................................
111 vi ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex008.jpg]
EXHIBITS AND SCHEDULES EXHIBIT A – LIST OF FACILITIES EXHIBIT B – LEGAL
DESCRIPTIONS EXHIBIT C – GAMING LICENSES EXHIBIT D – FORM OF GUARANTY EXHIBIT E
– FORM OF NONDISTURBANCE AND ATTORNMENT AGREEMENT EXHIBIT F – FORM OF
SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT SCHEDULE A – DISCLOSURE
ITEMS SCHEDULE B – PROPERTY AGREEMENTS SCHEDULE C – PROPERTY VALUES SCHEDULE D –
2019 FACILITY ADJUSTED REVENUE SCHEDULE 1.1 – EXCLUSIONS FROM LEASED PROPERTY
SCHEDULE 6.3 – GUARANTORS UINDER THE MASTER LEASE vii ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex009.jpg]
AMENDED AND RESTATED MASTER LEASE This AMENDED AND RESTATED MASTER LEASE (the
“Master Lease”) is entered into as of June 15, 2020 (the “Effective Date”), by
and among GLP CAPITAL, L.P. (together with its permitted successors and assigns,
“Landlord”), and TROPICANA ENTERTAINMENT, INC., a Delaware corporation (together
with its permitted successors and assigns, “Tenant”). RECITALS A. On October 1,
2018 (the “Original Effective Date”), Landlord, Tropicana AC Sub Corp., as
co-landlord, Tenant and Tropicana Atlantic City Corp., as co-tenant, entered
into that certain Master Lease, as amended by that certain Partial Termination
of and First Amendment to Master Lease, dated as of June 9, 2019 and as modified
by that certain Waiver to Master Lease, dated as of March 31, 2020 (as so
amended and modified, the “Original Master Lease”) pursuant to which Landlord
leased the Leased Property to Tenant. B. A list of the five (5) facilities
covered by this Master Lease as of the Commencement Date and as of the Effective
Date is attached hereto as Exhibit A (each a “Facility,” and collectively, the
“Facilities”). C. Landlord and Tenant hereby wish to amend and restate the
Original Master Lease in its entirety pursuant to the terms hereof. D.
Capitalized terms used in this Master Lease and not otherwise defined herein are
defined in Article II hereof. NOW, THEREFORE, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows: ARTICLE I 1.1 Leased Property. Upon and subject to the
terms and conditions hereinafter set forth, Landlord leases to Tenant and Tenant
leases from Landlord all of Landlord’s rights and interest in and to the
following with respect to each of the Facilities (collectively, the “Leased
Property”): (a) the real property or properties described in Exhibit B attached
hereto (collectively, the “Land”); (b) all buildings, structures, barges,
riverboats, Fixtures (as hereinafter defined) and other improvements of every
kind now or hereafter located on the Land or connected thereto including, but
not limited to, alleyways and connecting tunnels, sidewalks, utility pipes,
conduits and lines (on-site and off-site to the extent Landlord has obtained any
interest in the same), parking areas and roadways appurtenant to such buildings
and structures of each such Facility (collectively, the “Leased Improvements”);
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex010.jpg]
(c) all easements, rights and appurtenances relating to the Land and the Leased
Improvements; and (d) all equipment, machinery, fixtures, and other items of
property, including all components thereof, that (i) are now or hereafter
located in, on or used in connection with and permanently affixed to or
otherwise incorporated into the Leased Improvements and (ii) qualify as
Long-Lived Assets, together with all replacements, modifications, alterations
and additions thereto (collectively, the “Fixtures”). The Leased Property is
leased subject to all covenants, conditions, restrictions, easements and other
matters affecting the Leased Property as of the Commencement Date and such
subsequent covenants, conditions, restrictions, easements and other matters as
may be agreed to by Landlord or Tenant in accordance with the terms of this
Master Lease, whether or not of record, including any matters which would be
disclosed by an inspection or accurate survey of the Leased Property.
Notwithstanding the foregoing, Leased Property shall exclude those items
referenced on Schedule 1.1. 1.2 Single, Indivisible Lease. Notwithstanding
anything contained herein to the contrary, this Master Lease constitutes one
indivisible lease of the Leased Property and not separate leases governed by
similar terms. The Leased Property constitutes one economic unit, and the Rent
and all other provisions have been negotiated and agreed to based on a demise of
all of the Leased Property to Tenant as a single, composite, inseparable
transaction and would have been substantially different had separate leases or a
divisible lease been intended. Except as expressly provided in this Master Lease
for specific, isolated purposes (and then only to the extent expressly otherwise
stated), all provisions of this Master Lease apply equally and uniformly to all
of the Leased Property as one unit. An Event of Default with respect to any
portion of the Leased Property is an Event of Default as to all of the Leased
Property. The parties intend that the provisions of this Master Lease shall at
all times be construed, interpreted and applied so as to carry out their mutual
objective to create an indivisible lease of all of the Leased Property and, in
particular but without limitation, that, for purposes of any assumption,
rejection or assignment of this Master Lease under 11 U.S.C. Section 365, or any
successor or replacement thereof or any analogous state law, this is one
indivisible and non-severable lease and executory contract dealing with one
legal and economic unit and that this Master Lease must be assumed, rejected or
assigned as a whole with respect to all (and only as to all) of the Leased
Property. The parties may amend this Master Lease from time to time to include
one or more additional Facilities as part of the Leased Property and such future
addition to the Leased Property shall not in any way change the indivisible and
nonseverable nature of this Master Lease and all of the foregoing provisions
shall continue to apply in full force. 1.3 Term. The “Term” of this Master Lease
is the Initial Term plus all Renewal Terms, to the extent exercised. The initial
term of this Master Lease (the “Initial Term”) commenced on October 1, 2018 (the
“Commencement Date”) and shall end on the day immediately preceding the
twentieth (20th) anniversary of the Commencement Date, subject to renewal as set
forth in Section 1.4 below. 1.4 Renewal Terms. The term of this Master Lease may
be extended for four (4) separate “Renewal Terms” of five (5) years each if: (a)
at least twelve (12), but not more than 2 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex011.jpg]
eighteen (18) months prior to the end of the then current Term, Tenant delivers
to Landlord a Notice that it desires to exercise its right to extend this Master
Lease for one (1) Renewal Term (a “Renewal Notice”); and (b) no Event of Default
shall have occurred and be continuing on the date Landlord receives the Renewal
Notice (the “Exercise Date”) or on the last day of the then current Term. During
any such Renewal Term, except as otherwise specifically provided for herein, all
of the terms and conditions of this Master Lease shall remain in full force and
effect. Tenant may exercise such options to renew with respect to all (and no
fewer than all) of the Facilities which are subject to this Master Lease as of
the Exercise Date. ARTICLE II 2.1 Definitions. For all purposes of this Master
Lease, except as otherwise expressly provided or unless the context otherwise
requires, (i) the terms defined in this Article II have the meanings assigned to
them in this Article and include the plural as well as the singular; (ii) all
accounting terms not otherwise defined herein have the meanings assigned to them
in accordance with GAAP; (iii) all references in this Master Lease to designated
“Articles,” “Sections” and other subdivisions are to the designated Articles,
Sections and other subdivisions of this Master Lease; (iv) the word “including”
shall have the same meaning as the phrase “including, without limitation,” and
other similar phrases; (v) the words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Master Lease as a whole and not to
any particular Article, Section or other subdivision; (vi) all Exhibits,
Schedules and other attachments annexed to the body of this Master Lease are
hereby deemed to be incorporated into and made an integral part of this Master
Lease; (vii) the word “or” is not exclusive; and (viii) for the calculation of
any financial ratios or tests referenced in this Master Lease (including the
Adjusted Revenue to Rent Ratio and the Indebtedness to EBITDA Ratio), this
Master Lease, regardless of its treatment under GAAP, shall be deemed to be an
operating lease and the Rent payable hereunder shall be treated as an operating
expense and shall not constitute Indebtedness or interest expense. AAA: As
defined in Section 34.1(b). Accounts: All accounts, including deposit accounts
and any Facility Mortgage Reserve Account (to the extent actually funded by
Tenant), all rents, profits, income, revenues or rights to payment or
reimbursement derived from the use of any space within the Leased Property
and/or from goods sold or leased or services rendered from the Leased Property
(including, without limitation, from goods sold or leased or services rendered
from the Leased Property by any subtenant) and all accounts receivable, in each
case whether or not evidenced by a contract, document, instrument or chattel
paper and whether or not earned by performance, including without limitation,
the right to payment of management fees and all proceeds of the foregoing.
Additional Charges: All Impositions and all other amounts, liabilities and
obligations which Tenant assumes or agrees to pay under this Master Lease and,
in the event of any failure on the part of Tenant to pay any of those items,
except where such failure is due to the acts or omissions of Landlord, every
fine, penalty, interest and cost which may be added for non- payment or late
payment of such items. 3 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex012.jpg]
Adjusted Revenue: For any Test Period, Net Revenue (i) minus expenses other than
Specified Expenses and (ii) plus Specified Proceeds, if any; provided, however,
that for purposes of calculating Adjusted Revenue, Net Revenue shall not include
Gaming Revenues, Retail Sales or Promotional Allowances of any subtenants of
Tenant or any deemed payments under subleases of this Master Lease, licenses or
other access rights from Tenant to its operating subsidiaries. Adjusted Revenue
for the Leased Property shall be calculated on a pro forma basis to give effect
to any increase or decrease in Rent as a result of the addition or removal of
Leased Property to this Master Lease since the beginning of any Test Period of
Tenant as if each such increase or decrease had been effected on the first day
of such Test Period. For purposes of calculating Adjusted Revenue to Rent Ratio,
(a) subject to clause (b) below, if any Facility is closed to the public for
more than fifteen (15) days as a result of an Unavoidable Delay during any
fiscal quarter of any Test Period, then (i) the Adjusted Revenue attributable to
such Facility in respect of such fiscal quarter shall be excluded from the
calculation of Adjusted Revenue for such Test Period and (ii) the Adjusted
Revenue attributable to such Facility during any fiscal quarters of such Test
Period during which such Facility is not closed to the public for more than
fifteen (15) days shall be annualized as follows for purposes of calculating
Adjusted Revenue for such Test Period: (A) if such Facility is not closed to the
public for more than fifteen (15) days in any of the remaining three (3) fiscal
quarters of such Test Period, then the aggregate Adjusted Revenue attributable
to such Facility for such quarters shall be multiplied by 4/3, (B) if such
Facility is not closed to the public for more than fifteen (15) days in only two
(2) fiscal quarters of such Test Period, then the aggregate Adjusted Revenue
attributable to such Facility for such quarters shall be multiplied by 2 and (C)
if such Facility is not closed to the public for more than fifteen (15) days in
only one (1) fiscal quarter of such Test Period, then the Adjusted Revenue
attributable to such Facility for such quarter shall be multiplied by 4 and (b)
notwithstanding clause (a) above, for purposes of calculating the Adjusted
Revenue from and after any Covenant Resumption Date, (i) the Adjusted Revenue
for the Test Period ending on the last day of the fiscal quarter in which the
Covenant Resumption Date occurs (the “Initial Test Period”) shall be deemed to
be the Adjusted Revenue for the last fiscal quarter of the Initial Test Period,
in each case, multiplied by 4, (ii) the Adjusted Revenue for the first Test
Period ending after the Initial Test Period (the “Second Test Period”) shall be
deemed to be the Adjusted Revenue for the last two fiscal quarters of the Second
Test Period, in each case, multiplied by 2 and (iii) the Adjusted Revenue for
the second Test Period ending after the Initial Test Period (the “Third Test
Period”) shall be deemed to be the Adjusted Revenue for the last three fiscal
quarters of the Third Test Period, in each case, multiplied by 4/3. Adjusted
Revenue Pool: As of any date of determination, the aggregate amount of the
Facility Adjusted Revenue of Tenant for all of the Facilities that are included
in this Master Lease. Adjusted Revenue to Rent Ratio: As at any date of
determination, the ratio for any period of Adjusted Revenue to Rent. For
purposes of calculating the Adjusted Revenue to Rent Ratio, Adjusted Revenue
shall be calculated on a pro forma basis (and shall be calculated to give effect
to (x) pro forma adjustments reasonably contemplated by Tenant and (y) such
other pro forma adjustments consistent with Regulation S-X under the Securities
Act) to give effect to any material acquisitions and material asset sales
consummated by the Tenant or any Guarantor during any Test Period of Tenant as
if each such material acquisition had been effected on the first day of such
Test Period and as if each such material asset sale had been consummated on the
day prior to 4 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex013.jpg]
the first day of such Test Period. In addition, (i) Adjusted Revenue and Rent
shall be calculated on a pro forma basis to give effect to any increase or
decrease in Rent as a result of the addition or removal of Leased Property to
this Master Lease during any Test Period as if such increase or decrease had
been effected on the first day of such Test Period and (ii) in the event Rent is
to be increased in connection with the addition or inclusion of a Long-Lived
Asset that is projected to increase Adjusted Revenue, such Rent increase shall
not be taken into account in calculating the Adjusted Revenue to Rent Ratio
until the first fiscal quarter following the completion of the installation or
construction of such Long-Lived Assets. Affiliate: When used with respect to any
corporation, limited liability company, or partnership, the term “Affiliate”
shall mean any person which, directly or indirectly, controls or is controlled
by or is under common control with such corporation, limited liability company
or partnership. For the purposes of this definition, “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such person, through the ownership of voting securities,
partnership interests or other equity interests. Appointing Authority: As
defined in Section 34.1(b). Award: All compensation, sums or anything of value
awarded, paid or received on a total or partial Taking. Baton Rouge Facility:
The Facility commonly known as Belle of Baton Rouge located in Baton Rouge, LA,
together with all Leased Property with respect thereto. Baton Rouge Lease
Amendment: An amendment to this Master Lease as is reasonably necessary and
appropriate to effectuate fully the provisions and intent of Section 22.8,
including to evidence and effectuate the removal of the Baton Rouge Facility
from this Master Lease (including, without limitation, the removal of (i) the
Baton Rouge Facility from the list of Facilities on Exhibit A, (ii) the legal
description with respect to the Baton Rouge Facility from Exhibit B, (iii) the
Gaming License with respect to the Baton Rouge Facility from the list of Gaming
Licenses on Exhibit C, and (iv) the disclosure items with respect to the Baton
Rouge Facility from Schedule A), together with such other documents (including,
without limitation, the recordation of amended memorandum(s) of lease) as are
reasonably necessary and appropriate to effectuate fully the provisions and
intent of Section 22.8; provided, however, in no event shall the Rent under this
Master Lease be adjusted or reduced as a result of the removal of the Baton
Rouge Facility. Baton Rouge Purchase Agreement: As defined in Section 22.8(b).
Baton Rouge Purchase Price: As defined in Section 22.8(b). Baton Rouge Sale: As
defined in Section 22.8(b). Baton Rouge Severance Lease: As defined in Section
22.8(c)(i). 5 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex014.jpg]
Baton Rouge Severance Lease Rent: An annual amount equal to One Dollar ($1.00).
Baton Rouge Severance Lease Term: With respect to a Baton Rouge Severance Lease,
an initial term (commencing on the Baton Rouge Transfer Date) of fifteen (15)
years without any option to renew; provided, however, such term shall not exceed
eighty percent (80%) of the remaining useful life of the applicable Leased
Improvements (as of the Baton Rouge Transfer Date) that are subject to the Baton
Rouge Severance Lease (as shall be determined by a valuation expert or such
other appropriate reputable consultant in accordance with Section 34.1 of this
Master Lease). Baton Rouge Transfer: As defined in Section 22.8(a). Baton Rouge
Transfer Date: The date of the closing of the Baton Rouge Transfer and, if
applicable, entry into the Baton Rouge Severance Lease in accordance with
Section 22.8. Baton Rouge Transferee: As defined in Section 22.8(a). Building
Base Rent: (A) During the period from the Commencement Date until (and
including) the last day of the first Lease Year (i.e., September 30, 2019), an
annual amount equal to Sixty Million Nine Hundred Eighteen Thousand Five Hundred
Twenty-Five Dollars ($60,918,525). (B) During the period from the first day of
the second Lease Year until (and including) the last day of the second Lease
Year (i.e., September 30, 2020), an annual amount equal to Sixty-Two Million One
Hundred Thirty-Six Thousand Eight Hundred Ninety-Six Dollars ($62,136,896). (C)
During the period from first day of the third Lease Year until the end of the
Initial Term, an annual amount equal to Sixty-Two Million One Hundred Thirty-Six
Thousand Eight Hundred Ninety-Six Dollars ($62,136,896); provided, however, that
commencing with the fifth (5th) Lease Year (i.e., the Lease Year commencing on
October 1, 2022) and continuing each Lease Year thereafter during the Initial
Term, the Building Base Rent shall increase to an annual amount equal to the sum
of (i) the Building Base Rent for the immediately preceding Lease Year, and (ii)
the Escalation. (D) The Building Base Rent for the first year of each Renewal
Term shall be an annual amount equal to the sum of (i) the Building Base Rent
for the immediately preceding Lease Year, and (ii) the Escalation. Commencing
with the second (2nd) Lease Year of any Renewal Term and continuing each Lease
Year thereafter during such Renewal Term, the Building Base Rent shall increase
to an annual amount equal to the sum of (i) the Building Base Rent for the
immediately preceding Lease Year, and (ii) the Escalation. (E) As applicable
during the Term, Building Base Rent shall be increased pursuant to Section
10.3(c) in respect of Capital Improvements funded by Landlord (which increases
shall, in each case, be subject to the Escalations provided in the foregoing
clauses (C) and (D)). 6 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex015.jpg]
Building Base Rent shall be subject to further adjustment as and to the extent
provided in Section 14.6. Business Day: Each Monday, Tuesday, Wednesday,
Thursday and Friday which is not a day on which national banks in the City of
New York, New York or Las Vegas, Nevada are authorized, or obligated, by law or
executive order, to close. Capital Improvements: With respect to any Facility,
any improvements or alterations or modifications of the Leased Improvements,
including without limitation capital improvements and structural alterations,
modifications or improvements, or one or more additional structures annexed to
any portion of any of the Leased Improvements of such Facility, or the expansion
of existing improvements, which are constructed on any parcel or portion of the
Land of such Facility, during the Term, including construction of a new wing or
new story, all of which shall constitute a portion of the Leased Improvements
and Leased Property hereunder in accordance with Section 10.3. Notwithstanding
the foregoing, for purposes of Article X only, “Capital Improvements” shall not
include any improvements or alterations or modifications of the Leased
Improvements or any expansion of the existing improvements if such (i) commenced
prior to the Term in accordance with the terms of the Merger Agreement, and (ii)
costs less than Fifteen Million Dollars ($15,000,000) on an individual project
basis and less than Fifty Million Dollars ($50,000,000) in the aggregate with
respect to all of the Facilities, it being agreed, for the avoidance of doubt,
such improvements or alterations or modifications of the Leased Improvements or
any expansion of the existing improvements shall be deemed part of the Leased
Property and the Facilities for all purposes hereunder. Cash: Cash and cash
equivalents and all instruments evidencing the same or any right thereto and all
proceeds thereof. Casualty Event: Any loss of title or any loss of or damage to
or destruction of, or any condemnation or other taking (including by any
governmental authority) of, any asset for which Tenant or any of its
Subsidiaries (directly or through Tenant’s Parent) receives cash insurance
proceeds or proceeds of a condemnation award or other similar compensation
(excluding proceeds of business interruption insurance). “Casualty Event” shall
include, but not be limited to, any taking of all or any part of any real
property of Tenant or any of its Subsidiaries or any part thereof, in or by
condemnation or other eminent domain proceedings pursuant to any applicable law,
or by reason of the temporary requisition of the use or occupancy of all or any
part of any real property of Tenant or any of its Subsidiaries or any part
thereof by any governmental authority, civil or military. Change in Control: (i)
Any Person or “group” (within the meaning of Rules 13d- 3 and 13d-5 under the
Securities Exchange Act of 1934, as amended from time to time, and any successor
statute), (a) shall have acquired direct or indirect beneficial ownership or
control of fifty percent (50%) or more on a fully diluted basis of the direct or
indirect voting power in the Equity Interests of Tenant’s Parent entitled to
vote in an election of directors of Tenant’s Parent, or (b) shall have caused
the election of a majority of the members of the board of directors or
equivalent body of Tenant’s Parent, which such members have not been nominated
by a majority of the members of the board of directors or equivalent body of
Tenant’s Parent as such were constituted immediately prior to such election,
(ii) except as permitted or required hereunder, the 7 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex016.jpg]
direct or indirect sale by Tenant or Tenant’s Parent of all or substantially all
of Tenant’s assets, whether held directly or through Subsidiaries, relating to
the Facilities in one transaction or in a series of related transactions
(excluding sales to Tenant or its Subsidiaries), (iii) (a) Tenant ceasing to be
a wholly-owned Subsidiary (directly or indirectly) of Tenant’s Parent or (b)
Tenant’s Parent ceasing to control one hundred percent (100%) of the voting
power in the Equity Interests of Tenant or (iv) Tenant’s Parent consolidates
with, or merges with or into, any Person, or any Person consolidates with, or
merges with or into, Tenant’s Parent, in any such event pursuant to a
transaction in which any of the outstanding Equity Interests of Tenant’s Parent
ordinarily entitled to vote in an election of directors of Tenant’s Parent or
such other Person is converted into or exchanged for cash, securities or other
property, other than any such transaction where the Equity Interests of Tenant’s
Parent ordinarily entitled to vote in an election of directors of Tenant’s
Parent outstanding immediately prior to such transaction constitute or are
converted into or exchanged into or exchanged for a majority (determined by
voting power in an election of directors) of the outstanding Equity Interests
ordinarily entitled to vote in an election of directors of such surviving or
transferee Person (immediately after giving effect to such transaction). Code:
The Internal Revenue Code of 1986 and, to the extent applicable, the Treasury
Regulations promulgated thereunder, each as amended from time to time.
Commencement Date: As defined in Section 1.3. Commission: As defined in Section
41.16(a). Competing Facility: A Gaming Facility within the Restricted Area
acquired or operated by Tenant or any Affiliate of Tenant; provided, however,
that a “Competing Facility” shall not include any Gaming Facility which Tenant
or any Affiliate of Tenant owns or operates as of the Effective Date or is under
contract to acquire as of the Effective Date. Condemnation: The exercise of any
governmental power, whether by legal proceedings or otherwise, by a Condemnor or
a voluntary sale or transfer by Landlord to any Condemnor, either under threat
of condemnation or while legal proceedings for condemnation are pending.
Condemnor: Any public or quasi-public authority, or private corporation or
individual, having the power of Condemnation. Confidential Information: Any and
all financial, technical, proprietary, confidential, and other information,
including data, reports, interpretations, forecasts, analyses, compilations,
studies, summaries, extracts, records, know-how, statements (written or oral) or
other documents of any kind, that contain information concerning the business
and affairs of a party or its affiliates, divisions and subsidiaries, which such
party or its Related Persons provide to the other party or its Related Persons,
whether furnished before or after the Commencement Date, and regardless of the
manner in which it was furnished, and any material prepared by a party or its
Related Persons, in whatever form maintained, containing, reflecting or based
upon, in whole or in part, any such information; provided, however, that
“Confidential Information” shall not include information which: (i) was or
becomes generally available to the public other than as a 8 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex017.jpg]
result of a disclosure by the other party or its Related Persons in breach of
this Master Lease; (ii) was or becomes available to the other party or its
Related Persons on a non-confidential basis prior to its disclosure hereunder as
evidenced by the written records of the other party or its Related Persons,
provided that the source of the information is not bound by a confidentiality
agreement or otherwise prohibited from transmitting such information by a
contractual, legal or fiduciary duty; or (iii) was independently developed by
the other party without the use of any Confidential Information, as evidenced by
the written records of the other party. Consolidated Interest Expense: For any
period, interest expense of Tenant and its Subsidiaries that are Guarantors for
such period as determined on a consolidated basis for Tenant and its
Subsidiaries that are Guarantors in accordance with GAAP. Covenant Resumption
Date: The first day following the end of a Covenant Suspension Period. Covenant
Suspension Period: If on the last day of any Test Period more than 75% of the
Facilities under this Master Lease are closed to the public, and have been
closed for a period of more than fifteen (15) days, in each case due to an
Unavoidable Delay, then the period commencing on (and including) the last day of
any such Test Period and continuing until (but excluding) the last day of the
second full consecutive fiscal quarter throughout which at least 25% of the
Facilities under this Master Lease have remained open to the public.
Notwithstanding the foregoing, Tenant may, in its sole discretion, elect that
any Covenant Suspension Period end on any date prior to the date that such
Covenant Suspension Period would otherwise end absent such election. CPI: The
United States Department of Labor, Bureau of Labor Statistics Revised Consumer
Price Index for All Urban Consumers (1982-84=100), U.S. City Average, All Items,
or, if that index is not available at the time in question, the index designated
by such Department as the successor to such index, and if there is no index so
designated, an index for an area in the United States that most closely
corresponds to the entire United States, published by such Department, or if
none, by any other instrumentality of the United States. CPI Increase: The
product of (i) the CPI published for the beginning of each Lease Year, divided
by (ii) the CPI published for the beginning of the first Lease Year. If the
product is less than one, the CPI Increase shall be equal to one. CPR Institute:
As defined in Section 34.1(b). Date of Taking: The date the Condemnor has the
right to possession of the property being condemned. Debt Agreement: If
designated by Tenant to Landlord in writing to be included in the definition of
“Debt Agreement,” one or more (A) debt facilities or commercial paper
facilities, providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to lenders or to special
purpose entities formed to borrow from lenders against such receivables) or
letters of credit, (B) debt securities, indentures or other forms of debt
financing (including convertible or exchangeable debt instruments or bank
guarantees or bankers’ 9 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex018.jpg]
acceptances), or (C) instruments or agreements evidencing any other
indebtedness, in each case, with the same or different borrowers or issuers and,
in each case, (i) entered into from time to time by Tenant and/or its Affiliates
(including Tenant’s Parent), (ii) as amended, supplemented, modified, extended,
restructured, renewed, refinanced, restated, replaced or refunded in whole or in
part from time to time, (iii) which may be secured by assets of Tenant and its
Subsidiaries, including, but not limited to, their Cash, Accounts, Tenant’s
Property, real property and leasehold estates in real property (including this
Master Lease), and (iv) which shall provide Landlord, in accordance with Section
17.3 hereof, the right to receive copies of notices of Specified Debt Agreement
Defaults thereunder and opportunity to cure any breaches or defaults by Tenant
thereunder within the cure period, if any, that exists under such Debt
Agreement. For the avoidance of doubt, that certain Credit Agreement, dated as
of April 17, 2017, by and among Eagle II Acquisition Company LLC (to be
succeeded on the Closing Date by Eldorado Resorts, Inc.), as Borrower, JPMorgan
Chase Bank, N.A., as Administrative Agent, Swingline Lender and Issuing Lender,
and the Lenders and other parties named therein (as the same may be amended,
restated, amended and restated, replaced, refinanced, supplemented or otherwise
modified from time to time, the “Credit Agreement”) is a Debt Agreement. Dollars
and $: The lawful money of the United States. Discretionary Transferee: A
transferee that meets all of the following requirements set forth in clauses (a)
through (d) below: (a) such transferee has (1) at least five (5) years of
experience (directly or through one or more of its Subsidiaries) operating or
managing one or more casinos with revenues in the immediately preceding fiscal
year of at least Seven Hundred Fifty Million Dollars ($750,000,000) in the
aggregate (or retains a manager with such qualifications, which manager shall
not be replaced other than in accordance with Article XXII hereof) that is not
in the business, and that does not have an Affiliate in the business, of leasing
properties to gaming operators, or (2) in the case of a Permitted Leasehold
Mortgagee Foreclosing Party only, agreement(s) in place in a form reasonably
satisfactory to Landlord to retain for a period of eighteen (18) months (or
more) after the effective time of the transfer at least (i) eighty percent (80%)
of Tenant and its Subsidiaries’ personnel employed at the Facilities who have
employment contracts as of the date of the relevant agreement to transfer and
(ii) seventy percent (70%) of Tenant’s and Tenant’s Parent’s ten (in the
aggregate between both Tenant and Tenant’s Parent) most highly compensated
corporate employees as of the date of the relevant agreement to transfer based
on total compensation determined in accordance with Item 402 of Regulation S-K
of the Securities and Exchange Act of 1934, as amended; (b) such transferee
(directly or through one or more of its Subsidiaries) is licensed or certified
by each gaming authority with jurisdiction over any portion of the Leased
Property as of the date of any proposed assignment or transfer to such entity
(or will be so licensed upon its assumption of the Master Lease); (c) such
transferee is Solvent, and, other than in the case of a Permitted Leasehold
Mortgagee Foreclosing Party, if such transferee has a Parent Company, the Parent
Company of such transferee is Solvent, and (d) (i) other than in the case of a
Permitted Leasehold Mortgagee Foreclosing Party, (x) the Parent Company of such
transferee or, if such transferee does not have a Parent Company, such
transferee, has sufficient assets so that, after giving effect to its assumption
of Tenant’s obligations hereunder or the applicable assignment (including
pursuant to a Change in Control under Section 22.2(iii)(b) or Section
22.2(iii)(c)), its Indebtedness to EBITDA Ratio on a consolidated basis in
accordance with GAAP is less than 7:1 on a pro forma basis based on projected
earnings and after giving effect to the proposed transaction or (y) an entity
that has an investment grade credit rating from a 10 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex019.jpg]
nationally recognized rating agency with respect to such entity’s long term,
unsecured debt has provided a Guaranty, or (ii) in the case of a Permitted
Leasehold Mortgagee Foreclosing Party, (x) Tenant has an Indebtedness to EBITDA
Ratio of less than 8:1 on a pro forma basis based on projected earnings and
after giving effect to the proposed transaction or (y) an entity that has an
investment grade credit rating from a nationally recognized rating agency with
respect to such entity’s long term, unsecured debt has provided a Guaranty.
Division: As defined in Section 41.16(a). EBITDA: For any Test Period, the
consolidated net income or loss of the Parent Company of a Discretionary
Transferee (or, in the case of (x) a Permitted Leasehold Mortgagee Foreclosing
Party, such Permitted Leasehold Mortgagee Foreclosing Party or (y) a
Discretionary Transferee that does not have a Parent Company, such Discretionary
Transferee) on a consolidated basis for such period, determined in accordance
with GAAP, adjusted by excluding (1) income tax expense, (2) consolidated
interest expense (net of interest income), (3) depreciation and amortization
expense, (4) any income, gains or losses attributable to the early
extinguishment or conversion of indebtedness or cancellation of indebtedness,
(5) gains or losses on discontinued operations and asset sales, disposals or
abandonments, (6) impairment charges or asset write-offs including, without
limitation, those related to goodwill or intangible assets, long-lived assets,
and investments in debt and equity securities, in each case, in accordance with
GAAP, (7) any non- cash items of expense (other than to the extent such non-cash
items of expense require or result in an accrual or reserve for future cash
expenses), (8) extraordinary gains or losses and (9) unusual or non-recurring
gains or items of income or loss. Effective Date: As defined in the preamble.
Encumbrance: Any mortgage, deed of trust, lien, encumbrance or other matter
affecting title to any of the Leased Property, or any portion thereof or
interest therein. End of Term Gaming Asset Transfer Notice: As defined in
Section 36.1. Environmental Costs: As defined in Section 32.4. Environmental
Laws: Any and all applicable federal, state, municipal and local laws, statutes,
ordinances, rules, regulations, guidances, policies, orders, codes, decrees or
judgments, whether statutory or common law, as amended from time to time, now or
hereafter in effect, pertaining to the environment, public health and safety and
industrial hygiene, including the use, generation, manufacture, production,
storage, release, discharge, disposal, handling, treatment, removal,
decontamination, cleanup, transportation or regulation of any Hazardous
Substance, including, without limitation, the New Jersey Industrial Site
Recovery Act, the Clean Air Act, the Clean Water Act, the Toxic Substances
Control Act, the Comprehensive Environmental Response Compensation and Liability
Act, the Resource Conservation and Recovery Act, the Federal Insecticide,
Fungicide, Rodenticide Act, the Safe Drinking Water Act and the Occupational
Safety and Health Act. Equity Interests: With respect to any Person, any and all
shares, interests, participations or other equivalents, including membership
interests (however designated, whether 11 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex020.jpg]
voting or non-voting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited) and any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of, such partnership.
Equity Rights: With respect to any Person, any then outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including any stockholders’ or voting trust agreements) for the issuance, sale,
registration or voting of any additional Equity Interests of any class, or
partnership or other ownership interests of any type in, such Person; provided,
however, that a debt instrument convertible into or exchangeable or exercisable
for any Equity Interests shall not be deemed an Equity Right. Escalated Building
Base Rent: (a) For the fifth Lease Year and the sixth Lease Year, an amount
equal to 101.25% of the Building Base Rent as of the end of the immediately
preceding Lease Year, (b) for the seventh Lease Year and the eighth Lease Year,
an amount equal to 101.75% of the Building Base Rent as of the end of the
immediately preceding Lease Year, and (c) for the ninth Lease Year and for each
Lease Year thereafter, an amount equal to 102% of the Building Base Rent as of
the end of the immediately preceding Lease Year. Escalation: For any Lease Year
(commencing with the fifth Lease Year), an amount equal to the excess of (a) the
Escalated Building Base Rent for such Lease Year over (b) the Building Base Rent
for the immediately preceding Lease Year. The parties hereby acknowledge and
agree that, notwithstanding anything to the contrary set forth in the Original
Master Lease, no Escalation has been based upon, or affected by, Adjusted
Revenue. Evansville Facility: The Facility commonly known as Tropicana
Evansville located in Evansville, IN, together with all Leased Property with
respect thereto. Event of Default: As defined in Section 16.1. Exercise Date: As
defined in Section 1.4. Expert: An independent third party professional, with
expertise in respect of a matter at issue, appointed by the agreement of
Landlord and Tenant or otherwise in accordance with Article XXXIV hereof.
Facilit(y)(ies): As defined in Recital D. Facility Adjusted Revenue: With
respect to each Facility under this Master Lease as of any date of
determination, the greater of (i) the Adjusted Revenue of Tenant for the most
recently ended Test Period, as generated by such Facility individually, and (ii)
the amount set forth on Schedule D annexed hereto for such Facility. Facility
Mortgage: As defined in Section 13.1. Facility Mortgage Documents: With respect
to each Facility Mortgage and Facility Mortgagee, the applicable Facility
Mortgage, loan agreement, debt agreement, credit agreement or indenture, lease,
note, collateral assignment instruments, guarantees, indemnity agreements and 12
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex021.jpg]
other documents or instruments evidencing, securing or otherwise relating to the
loan made, credit extended, or lease or other financing vehicle entered into
pursuant thereto. Facility Mortgage Reserve Account: As defined in Section
31.3(b). Facility Mortgagee: As defined in Section 13.1. Financial Statements:
(i) For a Fiscal Year, consolidated statements of Tenant’s Parent and its
consolidated subsidiaries (as defined by GAAP) of income, stockholders’ equity
and comprehensive income and cash flows for such period and for the period from
the beginning of the Fiscal Year to the end of such period and the related
consolidated balance sheet as at the end of such period, together with the notes
thereto, all in reasonable detail and setting forth in comparative form the
corresponding figures for the corresponding period in the preceding Fiscal Year
and prepared in accordance with GAAP and audited by a “big four” or other
nationally recognized accounting firm, and (ii) for a fiscal quarter,
consolidated statements of Tenant’s Parent’s income, stockholders’ equity and
comprehensive income and cash flows for such period and for the period from the
beginning of the Fiscal Year to the end of such period and the related
consolidated balance sheet as at the end of such period, together with the notes
thereto, all in reasonable detail and setting forth in comparative form the
corresponding figures for the corresponding period in the preceding Fiscal Year
and prepared in accordance with GAAP. Fiscal Year: The annual period commencing
January 1 and terminating December 31 of each year. Fixtures: As defined in
Section 1.1(d). Foreclosure Assignment: As defined in Section 22.2(iii)(d).
Foreclosure COC: As defined in Section 22.2(iii)(d). Foreclosure Purchaser: As
defined in Section 31.1. GAAP: Generally accepted accounting principles
consistently applied in the preparation of financial statements, as in effect
from time to time (except with respect to any financial ratio defined or
described herein or the components thereof, for which purposes GAAP shall refer
to such principles as in effect as of the Commencement Date). Gaming Assets FMV:
As defined in Section 36.1. Gaming Facility: A facility at which there are
operations of slot machines, table games or pari-mutuel wagering. Gaming
License: Any license, permit, approval, finding of suitability or other
authorization issued by a state regulatory agency to operate, carry on or
conduct any gambling game, gaming device, slot machine, race book or sports pool
on the Leased Property, or required by any Gaming Regulation, including each of
the licenses, permits or other authorizations set forth on Exhibit C, as amended
from time to time, and those related to any Facilities that are added to this
Master Lease after the Commencement Date. 13 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex022.jpg]
Gaming Regulation(s): Any and all laws, statutes, ordinances, rules,
regulations, policies, orders, codes, decrees or judgments, and Gaming License
conditions or restrictions, as amended from time to time, now or hereafter in
effect or promulgated, pertaining to the operation, control, maintenance or
Capital Improvement of a Gaming Facility or the conduct of a person or entity
holding a Gaming License, including, without limitation, any requirements
imposed by a regulatory agency, commission, board or other governmental body
pursuant to the jurisdiction and authority granted to it under applicable law.
Gaming Revenues: As defined in the definition of Net Revenue. GLP: Gaming and
Leisure Properties, Inc. Greenfield Project: As defined in Section 7.3(a).
Greenville Facility: The Facility commonly known as Tropicana Greenville located
in Greenville, MS, together with all Leased Property with respect thereto.
Ground Leased Property: The real property leased pursuant to a Ground Lease.
Ground Lease: That certain lease with respect to real property that is a portion
of the Leased Property, pursuant to which Landlord is a tenant and which lease
has either been approved by Tenant or is in existence as of the Commencement
Date, each of which leases is listed on Schedule A hereto. Ground Lessor: As
defined in Section 8.4(a). Guarantor: Any entity that guaranties the payment or
collection of all or any portion of the amounts payable by Tenant, or the
performance by Tenant of all or any of its obligations, under this Master Lease,
including any replacement guarantor consented to by Landlord in connection with
the assignment of the Master Lease or a sublease of Leased Property pursuant to
Article XXII. Guaranty: That certain Guaranty of Master Lease dated as of the
Commencement Date, a form of which is attached as Exhibit D hereto, as the same
may be amended, supplemented or replaced from time to time, by and between
Tenant’s Parent, Landlord and certain Subsidiaries of Tenant from time to time
party thereto, and any other guaranty in form and substance reasonably
satisfactory to the Landlord executed by a Guarantor in favor of Landlord (as
the same may be amended, supplemented or replaced from time to time) pursuant to
which such Guarantor agrees to guaranty all of the obligations of Tenant
hereunder. Handling: As defined in Section 32.4. Hazardous Substances:
Collectively, any petroleum, petroleum product or by product, polychlorinated
biphenyls, asbestos, lead-based paint, mold or any other contaminant, pollutant
or hazardous or toxic substance, material or waste regulated or listed pursuant
to any Environmental Law. 14 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex023.jpg]
Immaterial Subsidiary Guarantor: Any Subsidiary of Tenant having assets with an
aggregate fair market value of less than twenty-five million Dollars ($25.0
million) as of the most recent date on which Financial Statements have been
delivered to Landlord pursuant to Section 23.1(b); provided, however, that in no
event shall the aggregate fair market value of the assets of all Immaterial
Subsidiary Guarantors exceed fifty million Dollars ($50.0 million) as of the
most recent date on which Financial Statements have been delivered to Landlord
pursuant to Section 23.1(b). Impartial Appraiser: As defined in Section 13.2.
Impositions: Collectively, all taxes, including capital stock, franchise, margin
and other state taxes of Landlord, ad valorem, sales, use, gross receipts,
transaction privilege, rent or similar taxes; assessments including assessments
for public improvements or benefits, whether or not commenced or completed prior
to the Commencement Date and whether or not to be completed within the Term;
ground rents (pursuant to the Ground Leases); all obligations of Landlord and
its Affiliates under the documents listed on Schedule B hereto; water, sewer and
other utility levies and charges; excise tax levies; fees including license,
permit, inspection, authorization and similar fees; and all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character in respect of the Leased Property
and/or the Rent and Additional Charges and all interest and penalties thereon
attributable to any failure in payment by Tenant (other than failures arising
from the acts or omissions of Landlord) which at any time prior to, during or in
respect of the Term hereof may be assessed or imposed on or in respect of or be
a lien upon (i) Landlord or Landlord’s interest in the Leased Property, (ii) the
Leased Property or any part thereof or any rent therefrom or any estate, right,
title or interest therein, or (iii) any occupancy, operation, use or possession
of, or sales from or activity conducted on or in connection with the Leased
Property or the leasing or use of the Leased Property or any part thereof;
provided, however, that Impositions shall not include and nothing contained in
this Master Lease shall be construed to require Tenant to pay (a) any tax based
on net or overall gross income (whether denominated as a franchise or capital
stock or other tax) imposed on Landlord or any other Person, (b) any transfer,
or net revenue tax of Landlord or any other Person except Tenant and its
successors, (c) any tax imposed with respect to the sale, exchange or other
disposition by Landlord of any Leased Property or the proceeds thereof, or (d)
any principal, interest or other amounts due on, or any mortgage recording taxes
or other amounts relating to the incurrence of, any indebtedness on or secured
by the Leased Property owed to a Facility Mortgagee for which Landlord or its
Subsidiaries is the obligor; provided, further, Impositions shall include any
tax, assessment, tax levy or charge set forth in clause (a) or (b) that is
levied, assessed or imposed in lieu of, or as a substitute for, any Imposition.
Indebtedness: Of any Person, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
capital leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (d) all indebtedness
secured by a lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person, (e) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn) and banker’s acceptances issued for the account of
such 15 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex024.jpg]
Person, (f) all obligations under any agreement with respect to any swap,
forward, future or derivative transaction or option or similar arrangement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or combination of transactions, (g) all guarantees by
such Person of any of the foregoing and (h) all indebtedness of the nature
described in the foregoing clauses (a)-(g) of any partnership of which such
Person is a general partner. Indebtedness to EBITDA Ratio: As at any date of
determination, the ratio of (a) Indebtedness of the applicable (x) Discretionary
Transferee or Parent Company of the Discretionary Transferee or (y) in the case
of a Permitted Leasehold Mortgagee Foreclosing Party, the Permitted Leasehold
Mortgagee Foreclosing Party (such Discretionary Transferee, Parent Company or
Permitted Leasehold Mortgagee Foreclosing Party, as applicable the “Relevant
Party”) on a consolidated basis, as of such date (excluding Indebtedness of the
type referenced in clauses (e) or (f) of the definition of Indebtedness or
Indebtedness referred to in clauses (d) or (g) of the definition of Indebtedness
to the extent relating to Indebtedness of the type referenced in clauses (e) or
(f) of the definition of Indebtedness), to (b) EBITDA for the Test Period most
recently ended prior to such date for which financial statements are available.
For purposes of calculating the Indebtedness to EBITDA Ratio, EBITDA shall be
calculated on a pro forma basis (and shall be calculated, except for pro forma
adjustments reasonably contemplated by the potential transferee which may be
included in such calculations, otherwise in accordance with Regulation S-X under
the Securities Act) to give effect to any material acquisitions and material
asset sales consummated by the Relevant Party and its Subsidiaries since the
beginning of any Test Period of the Relevant Party as if each such material
acquisition had been effected on the first day of such Test Period and as if
each such material asset sale had been consummated on the day prior to the first
day of such period. In addition, for the avoidance of doubt, (i) if the Relevant
Party or any Subsidiary of the Relevant Party has incurred any Indebtedness or
repaid, repurchased, acquired, defeased or otherwise discharged any Indebtedness
since the end of the most recent Test Period for which financial statements are
available, Indebtedness shall be calculated (for purposes of this definition)
after giving effect on a pro forma basis to such incurrence, repayment,
repurchase, acquisition, defeasance or discharge and the applications of any
proceeds thereof as if it had occurred prior to the first day of such Test
Period and (ii) the Indebtedness to EBITDA Ratio shall give pro forma effect to
the transactions whereby the applicable Discretionary Transferee becomes party
to the Master Lease or the Change in Control transactions permitted under
Section 22.2(iii) and shall include the Indebtedness and EBITDA of Tenant and
its Subsidiaries for the relevant period. Initial Term: As defined in Section
1.3. Insurance Requirements: The terms of any insurance policy required by this
Master Lease and all requirements of the issuer of any such policy and of any
insurance board, association, organization or company necessary for the
maintenance of any such policy. Investment Fund: A bona fide private equity fund
or bona fide investment vehicle arranged by and managed by or controlled by, or
under common control with, a private equity fund (excluding any private equity
fund investment vehicle the primary assets of which are Tenant and its
Subsidiaries and/or this Master Lease and assets related thereto) that is
engaged in making, 16 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex025.jpg]
purchasing, funding or otherwise or investing in a diversified portfolio of
businesses and companies and is organized primarily for the purpose of making
equity investments in companies. Land: As defined in Section 1.1(a). Land Base
Rent: (a) During the period from the Commencement Date until (and including) the
last day of the second Lease Year, an annual amount equal to Thirteen Million
Three Hundred Sixty Thousand Thirty-Seven Dollars ($13,360,037) and (b) from and
after the first day of the third Lease Year (i.e., the Lease Year commencing on
October 1, 2020), an annual amount equal to Twenty-Three Million Five Hundred
Eighty-Five Thousand Four Hundred Sixty-Two Dollars ($23,585,462). Land Base
Rent shall be subject to further adjustment as and to the extent provided in
Section 14.6. Landlord: As defined in the preamble. Landlord Representatives: As
defined in Section 23.4. Landlord Tax Returns: As defined in Section 4.1(b).
Lease Year: The first Lease Year for each Facility shall be the period
commencing on the Commencement Date and ending on the day immediately preceding
the first (1st) anniversary of the Commencement Date, and each subsequent Lease
Year for each Facility shall be each period of twelve (12) full calendar months
after the last day of the prior Lease Year. Leased Improvements: As defined in
Section 1.1(b). Leased Property: As defined in Section 1.1. Leased Property Rent
Adjustment Event: As defined in Section 14.6. Leasehold Estate: As defined in
Section 17.1(a). Legal Requirements: All federal, state, county, municipal and
other governmental statutes, laws, rules, policies, guidance, codes, orders,
regulations, ordinances, permits, licenses, covenants, conditions, restrictions,
judgments, decrees and injunctions (including common law, Gaming Regulations and
Environmental Laws) affecting either the Leased Property, Tenant’s Property and
all Capital Improvements or the construction, use or alteration thereof, whether
now or hereafter enacted and in force, including, without limitation, any which
may (i) require repairs, modifications or alterations in or to the Leased
Property and Tenant’s Property, (ii) in any way adversely affect the use and
enjoyment thereof, or (iii) regulate the transport, handling, use, storage or
disposal or require the cleanup or other treatment of any Hazardous Substance.
Liquor Authority: As defined in Section 41.13(a). Liquor Laws: As defined in
Section 41.13(a). Long-Lived Assets: (i) With respect to property owned by
Tenant’s Parent as of the Commencement Date, all property capitalized in
accordance with GAAP with an expected life of 17 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex026.jpg]
not less than fifteen (15) years as initially reflected on the books and records
of Tenant’s Parent at or about the time of acquisition thereof or (ii) with
respect to those assets purchased, replaced or otherwise maintained by Tenant
after the Commencement Date, such asset capitalized in accordance with GAAP with
an expected life of not less than fifteen (15) years as of or about the time of
the acquisition thereof, as classified by Tenant in accordance with GAAP.
Lumiere Loan Documents: the Loan Agreement dated as of the Commencement Date by
and between Landlord, as lender, and Tropicana St. Louis RE LLC, as borrower,
together with any and all deeds of trusts, promissory notes, guaranties,
indentures, collateral assignment instruments, indemnity agreements and other
documents or instruments evidencing, securing or otherwise related to the loan
made or credit extended pursuant thereto. Master Lease: As defined in the
preamble. Material Indebtedness: At any time, Indebtedness of any one or more of
the Tenant (and its Subsidiaries) and any Guarantor in an aggregate principal
amount exceeding ten percent (10%) of Adjusted Revenue of Tenant and the
Guarantors that are Subsidiaries of Tenant on a consolidated basis over the most
recent Test Period for which financial statements are available. As of the
Commencement Date, until financial statements are available for the initial Test
Period, such amount shall be Seventeen Million Six Hundred Forty Three Thousand
Dollars ($17,643,000). Maximum Foreseeable Loss: As defined in Section 13.2.
Merger Agreement: That certain Agreement and Plan of Merger dated as of April
15, 2018 by and among Tenant’s Parent, Delta Merger Sub, Inc., Landlord and
Tenant. Net Revenue: With respect to any Facility, the sum of, without
duplication, (i) the amount received by Tenant (and its Subsidiaries and its
subtenants) from patrons at such Facility for gaming, less refunds and free
promotional play provided to the customers and invitees of Tenant (and its
Subsidiaries and subtenants) pursuant to a rewards, marketing, and/or frequent
users program, and less amounts returned to patrons through winnings at such
Facility (the amounts in this clause (i), “Gaming Revenues”); and (ii) the gross
receipts of Tenant (and its Subsidiaries and subtenants) for all goods and
merchandise sold, the charges for all services performed, or any other revenues
generated by Tenant (and its Subsidiaries and subtenants) in, at, or from such
Facility for cash, credit, or otherwise (without reserve or deduction for
uncollected amounts), but excluding any Gaming Revenues (the amounts in this
clause (ii), “Retail Sales”); less (iii) the retail value of accommodations,
food and beverage, and other services furnished without charge to guests of
Tenant (and its Subsidiaries and subtenants) at such Facility (the amounts in
this clause (iii), “Promotional Allowance”). For the avoidance of doubt, gaming
taxes and casino operating expenses (such as salaries, income taxes, employment
taxes, supplies, equipment, cost of goods and inventory, rent, office overhead,
marketing and advertising and other general administrative costs) will not be
deducted in arriving at Net Revenue. Net Revenue will be calculated on an
accrual basis for these purposes, as required under GAAP. For the absence of
doubt, if Gaming Revenues, Retail Sales or Promotional Allowances of a
Subsidiary or subtenant, as applicable, are taken into account for purposes of
calculating Net Revenue, any rent received by Tenant from such Subsidiary or
subtenant, as applicable, pursuant to any sublease with such 18
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex027.jpg]
Subsidiary or subtenant, as applicable, shall not also be taken into account for
purposes of calculating Net Revenues. Notwithstanding the foregoing, with
respect to any Specified Sublease, Net Revenue shall not include Gaming Revenues
or Retail Sales from the subtenants under such subleases and shall include the
rent received by Tenant or its subsidiaries thereunder. “Net Revenue” with
respect to the Leased Property means the aggregate amount of Net Revenue for all
of the Facilities. New Lease: As defined in Section 17.1(f). New Jersey Act: As
defined in Section 41.16(a). New Jersey Facility(ies): As defined in Section
41.16(a). New Jersey Fair Market Value: As defined in Section 41.16(e). New
Jersey Purchase Notice: As defined in Section 41.16(d). Notice: A notice given
in accordance with Article XXXV. Notice of Termination. As defined in Section
17.1(f). NRS: As defined in Section 41.14. OFAC: As defined in Section 39.1.
Officer’s Certificate: A certificate of Tenant or Landlord, as the case may be,
signed by an officer of such party authorized to so sign by resolution of its
board of directors or by its sole member or by the terms of its by-laws or
operating agreement, as applicable. Overdue Rate: On any date, a rate equal to
five (5) percentage points above the Prime Rate, but in no event greater than
the maximum rate then permitted under applicable law. Parent Company: With
respect to any Discretionary Transferee, any Person (other than an Investment
Fund) (x) as to which such Discretionary Transferee is a Subsidiary; and (y)
which is not a Subsidiary of any other Person (other than an Investment Fund).
Payment Date: Any due date for the payment of the installments of Rent or any
other sums payable under this Master Lease. Percentage Rent: (a) During the
period from the Commencement Date until (and including) the last day of the
second Lease Year, an annual amount equal to Thirteen Million Three Hundred
Sixty Thousand Thirty-Seven Dollars ($13,360,037) and (b) from and after the
first day of the third Lease Year, Zero Dollars ($0.00). Permitted Facility
Sublease: A sublease for all or substantially all of any Facility that is
permitted under Section 22.3(ii) without Landlord’s consent. 19
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex028.jpg]
Permitted Facility Sublease Cap Amount: As of any date of determination, an
amount equal to ten percent (10%) of the Adjusted Revenue Pool. Permitted
Leasehold Mortgage: A document creating or evidencing an encumbrance on Tenant’s
leasehold interest (or a subtenant’s subleasehold interest) in the Leased
Property, granted to or for the benefit of a Permitted Leasehold Mortgagee as
security for the obligations under a Debt Agreement. Permitted Leasehold
Mortgagee: The lender or agent or trustee or similar representative on behalf of
one or more lenders or noteholders or other investors under a Debt Agreement, in
each case as and to the extent such Person has the power to act on behalf of all
lenders under such Debt Agreement pursuant to the terms thereof; provided such
lender, agent or trustee or similar representative (but not necessarily the
lenders, noteholders or other investors which it represents) is a banking or
other financial institution in the business of generally acting as a lender,
agent or trustee or similar representative (in each case, on behalf of a group
of lenders) under debt agreements or instruments similar to the Debt Agreement.
For the avoidance of doubt, JPMorgan Chase Bank, N.A., as Administrative Agent,
Collateral Agent, Swingline Lender and Issuing Lender, on behalf of the Lenders
and other named parties under the Credit Agreement (together with their
successors and assigns thereunder, “JPMorgan”) is a Permitted Leasehold
Mortgagee. Permitted Leasehold Mortgagee Designee: An entity designated by a
Permitted Leasehold Mortgagee and acting for the benefit of the Permitted
Leasehold Mortgagee, or the lenders, noteholders or investors represented by the
Permitted Leasehold Mortgagee. Permitted Leasehold Mortgagee Foreclosing Party:
A Permitted Leasehold Mortgagee that forecloses on this Master Lease and assumes
this Master Lease or a Subsidiary of a Permitted Leasehold Mortgagee that
assumes this Master Lease in connection with a foreclosure on this Master Lease
by a Permitted Leasehold Mortgagee. Person or person: Any individual,
corporation, limited liability company, partnership, joint venture, association,
joint stock company, trust, unincorporated organization, government or any
agency or political subdivision thereof or any other form of entity.
Pre-Existing Environmental Conditions: As defined in Section 32.6. Pre-Opening
Expense: With respect to any fiscal period, the amount of expenses (including
Consolidated Interest Expense) incurred with respect to capital projects which
are appropriately classified as “pre-opening expenses” on the applicable
financial statements of Tenant’s Parent and its Subsidiaries for such period.
Primary Intended Use: Gaming and/or pari-mutuel use consistent, with respect to
each Facility, with its current use (as specified on Exhibit A attached hereto
as it may be amended from time to time), or with prevailing gaming industry use
at any time, together with all ancillary uses consistent with gaming use and
operations, including hotels, restaurants, bars, etc. Prime Rate: On any date, a
rate equal to the annual rate on such date publicly announced by JPMorgan Chase
Bank, N.A. (provided that if JPMorgan Chase Bank, N.A. ceases 20
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex029.jpg]
to publish such rate, the Prime Rate shall be determined according to the Prime
Rate of another nationally known money center bank reasonably selected by
Landlord), to be its prime rate for ninety (90)-day unsecured loans to its
corporate borrowers of the highest credit standing, but in no event greater than
the maximum rate then permitted under applicable law. Proceeding: As defined in
Section 23.1(b)(v). Prohibited Persons: As defined in Section 39.1. Promotional
Allowance: As defined in the definition of Net Revenue. Property Value: With
respect to the Replaced Property and the Replacement Properties, the “Property
Value” set forth on Schedule C attached hereto. Purchase and Sale Agreement:
That certain Purchase and Sale Agreement dated as of April 15, 2018, by and
between Landlord and Tenant as amended. Qualified Successor Tenant: As defined
in Section 36.2. Regulatory Approval Supporting Information: Information
regarding Landlord (and, without limitation, its officers and Affiliates),
Tenant (and, without limitation, its officers and Affiliates), a Baton Rouge
Transferee (and, without limitation, its officers and Affiliates), or a Replaced
Property Transferee (and, without limitation, its officers and Affiliates), as
applicable, in each case, that is reasonably requested by Tenant from Landlord
or by Landlord from Tenant, as the case may be, in connection with obtaining any
Required Governmental Approvals. Related Persons: With respect to a party, such
party’s Affiliates and Subsidiaries and the directors, officers, employees,
agents, advisors and controlling persons of such party and its Affiliates and
Subsidiaries. Renewal Notice: As defined in Section 1.4. Renewal Term: A period
for which the Term is renewed in accordance with Section 1.4. Rent: The sum of
(a) the Building Base Rent, (b) the Land Base Rent and (c) the Percentage Rent.
Rent Reduction Amount: As defined in Section 41.16(f). Replaced Property: The
Evansville Facility and/or the Greenville Facility, as applicable, as designated
by Tenant to be replaced by one or more Replacement Properties in connection
with a Replacement Property Transaction. Replaced Property Transferee: The
transferee(s) of Landlord’s interest in the Replaced Property as designated by
Tenant (in its sole discretion), which may or may not be Tenant or an Affiliate
of Tenant; provided that, subject to the foregoing, immediately after giving
effect to a Replacement Property Transaction, the Tenant’s and Landlord’s
interest in the Replaced 21 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex030.jpg]
Property shall be owned by the same entity or by affiliated entities unless
otherwise approved by Landlord; provided, further, that the Replaced Property
Transferee shall not be a “real estate investment trust” (within the meaning of
Section 856(a) of the Code), the primary business of which is leasing real
properties to gaming operators. Replacement Exchange Agreement: A replacement
exchange agreement for the exchange of the Replaced Property for the Replacement
Property in connection with a Replacement Property Transaction, which shall
(except as otherwise expressly set forth in this Master Lease) contain customary
terms and conditions for transfers of property in the jurisdiction(s) in which
the Replaced Property and the Replacement Property are located, as applicable,
including, but not limited to, the following terms: (i) Tenant shall provide
customary representations and warranties with respect to the condition
(financial and physical) of the Replacement Property, which shall survive the
closing for a period of twelve (12) months and which shall include customary
post-closing indemnification obligations, (ii) Tenant shall deliver the
Replacement Property to Landlord free and clear of all liens other than liens
that are (x) approved by Landlord in accordance with a customary title and
survey objection procedure or (y) would have been permitted under this Master
Lease if such Replacement Property were a “Facility” under this Master Lease
when such liens were incurred; provided, that in no event shall any monetary
liens (other than liens for real estate taxes or other Impositions not yet due
and payable which shall be Tenant’s obligations under the Replacement Property
Lease Amendment) be deemed a permitted encumbrance under such Replacement
Exchange Agreement, (iii) Landlord shall provide only the following limited
representations and warranties to the Replaced Property Transferee with respect
to the Replaced Property: (a) due authority and execution, (b) no conflict with
organizational documents of Landlord or any other agreement or judgment to which
Landlord is a party, (c) Patriot Act and OFAC, (d) bankruptcy, and (e) Landlord
has not entered into any contract, easement or other agreement, which will be
binding on the Replaced Property Transferee after the closing of the Replacement
Property Transaction, except for those contracts, easements or other agreements
that are disclosed in any title report or in this Master Lease (it being
understood that any property related representations and warranties requested by
the Replaced Property Transferee and any post-closing indemnification
obligations related thereto shall be provided solely by Tenant), and (iv)
subject to the satisfaction of all closing conditions in favor of Landlord,
Landlord shall convey its fee interest to the Replaced Property Transferee free
and clear of: (a) all monetary liens and encumbrances voluntarily created or
entered into by Landlord and (b) except to the extent that Tenant’s consent is
not required under this Master Lease, all other liens and encumbrances
voluntarily created or entered into by Landlord without Tenant’s prior written
consent. Replacement Guaranty: A guaranty of all obligations of a Baton Rouge
Transferee under a Baton Rouge Severance Lease, in substantially the same form
as the Guaranty, with such changes as are reasonably satisfactory to Landlord,
in its sole discretion. Replacement Property: One or more of Tenant’s or its
Affiliates’ properties generally referred to as (a) Eldorado - Scioto Downs in
Columbus, Ohio, (b) The Row in Reno, Nevada (consisting of Eldorado, Silver
Legacy and Circus Circus), (c) Isle Casino Racing at Pompano Park in Pompano
Beach, Florida, (d) Isle and Lady Luck Casino Hotels in Black Hawk, Colorado,
(e) Isle Casino Hotel in Waterloo, Iowa, (f) Isle Casino Hotel in Bettendorf,
Iowa, or (g) Isle of Capri Casino and Hotel in Boonville, Missouri, which: (x)
is or are (as applicable) 22 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex031.jpg]
designated by Tenant (in its sole discretion) as a Replacement Property and (y)
has or have (as applicable) a Property Value, individually or collectively, of
at least equal to the Property Value of the Replaced Property, in each case;
provided that, no effects or events materially and adversely affecting the value
of such property have occurred since the Effective Date, and Landlord has been
provided reasonable access to and an opportunity to conduct an inspection to
confirm the foregoing. Replacement Property Lease Amendment: An amendment to
this Master Lease as is reasonably necessary and appropriate to effectuate fully
the provisions and intent of Section 22.7, including to evidence and effectuate
(a) the removal of the Replaced Property from this Master Lease (including,
without limitation, the removal of (i) the Replaced Property from the list of
Facilities on Exhibit A, (ii) the legal description with respect to the Replaced
Property from Exhibit B, (iii) the Gaming License with respect to the Replaced
Property from the list of Gaming Licenses on Exhibit C and (iv) the disclosure
items with respect to the Replaced Property from Schedule A), (b) the addition
of the Replacement Property to this Master Lease (including, without limitation,
the addition of (i) the Replacement Property to the list of Facilities on
Exhibit A, (ii) the legal description with respect to the Replacement Property
to Exhibit B and (iii) the Gaming License with respect to the Replacement
Property to the list of Gaming Licenses on Exhibit C) and (c) if applicable, the
adjustment of Building Base Rent and Land Base Rent under this Master Lease in
accordance with Section 22.7(e), together with such other documents (including,
without limitation, the recordation of amended memorandum(s) of lease) as are
reasonably necessary and appropriate to effectuate fully the provisions and
intent of Section 22.7. Replacement Property Right: Tenant’s right to require
Landlord to consummate a Replacement Property Transaction, subject to and in
accordance with the terms and conditions of Section 22.7 of Master Lease, which
right may be exercised with respect to one or both of the Replaced Properties in
a single Replacement Property Transaction or two separate Replacement Property
Transactions (it being understood that if more than one Replacement Property is
identified by Tenant to replace a Replaced Property, then the acquisition of
such Replacement Properties shall occur in a single transaction with the
applicable Replaced Property). Replacement Property Transaction: (a) The sale by
Tenant or an Affiliate of Tenant to Landlord of a Replacement Property and the
simultaneous leaseback to Tenant of such Replacement Property pursuant to
Section 22.7 of this Master Lease and (b) the transfer by Landlord to the
Replaced Property Transferee of all of Landlord’s interest in the Replaced
Property (including Landlord’s fee interest therein), in each case, free and
clear of all liens for borrowed money; provided that, in the event that the
Replaced Property Transferee is not Tenant or any of its Affiliates, then Tenant
shall simultaneously transfer to the Replaced Property Transferee all of
Tenant’s Property and its operations (in each case, excluding Tenant’s
intellectual property, any of which Tenant may, in its sole discretion, elect to
transfer) with respect to the Replaced Property. Replacement Property
Transaction Notice: As defined in Section 22.7(a). Representative: With respect
to the lenders or holders under a Debt Agreement, a Person designated as agent
or trustee or a Person acting in a similar capacity or as representative for
such lenders or holders. 23 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex032.jpg]
Required Governmental Approvals: All Gaming Licenses and other necessary
approvals from all gaming authorities and other governmental authorities
required under applicable law (including applicable Gaming Regulations) for (as
applicable) (a) the consummation of a Baton Rouge Transfer, a Baton Rouge Sale
and/or the execution and implementation of a Baton Rouge Severance Lease, or (b)
the exercise of the Replacement Property Right and the consummation of the
transactions contemplated thereby. Restricted Area: The geographical area that
at any time during the Term is within a sixty (60) mile radius of any Facility
covered under this Master Lease at such time. Restricted Information: As defined
in Section 23.1(c). Restricted Payment: Dividends (in cash, property or
obligations) on, or other payments or distributions on account of, or the
setting apart of money for a sinking or other analogous fund for, or the
purchase, redemption, retirement, repurchase or other acquisition of, any Equity
Interests or Equity Rights (other than outstanding securities convertible into
Equity Interests) of Tenant, but excluding dividends, payments or distributions
paid through the issuance of additional shares of Equity Interests and any
redemption, retirement or exchange of any Equity Interest through, or with the
proceeds of, the issuance of Equity Interests of Tenant. Retail Sales: As
defined in the definition of Net Revenue. SEC: The United States Securities and
Exchange Commission. Securities Act: The Securities Act of 1933, as amended, or
any successor statute, and the rules and regulations promulgated thereunder.
Severance Lease: A separate lease with respect to a New Jersey Facility, created
when Landlord transfers a specific Facility (Facilities), which lease shall
provide that the rent payable under the Severance Lease at the time of
commencement of such Severance Lease shall be equal to the amount of the Rent
Reduction Amount for the applicable Leased Property to be subject to such
Severance Lease. Solvent: With respect to any Person on a particular date, that
on such date (a) the fair value of the property of such Person, on a
going-concern basis, is greater than the total amount of liabilities (including
contingent liabilities) of such Person, (b) the present fair salable value of
the assets of such Person, on a going-concern basis, is not less than the amount
that will be required to pay the probable liability of such Person on its debts
(including contingent liabilities) as they become absolute and matured, (c) such
Person has not incurred, and does not intend to, and does not believe that it
will, incur, debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital and (e)
such Person is “solvent” within the meaning given that term and similar terms
under applicable laws relating to fraudulent transfers and conveyances. For
purposes of this definition, the amount of any contingent liability shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such 24
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex033.jpg]
contingent liabilities meet the criteria for accrual under Accounting Standards
Codification No. 450). Specified Debt Agreement Default: Any event or occurrence
under a Debt Agreement or Material Indebtedness that enables or permits the
lenders or holders (or Representatives of such lenders or holders) to accelerate
the maturity of the Indebtedness outstanding under a Debt Agreement or Material
Indebtedness. Specified Expenses: For any Test Period, (i) Rent incurred for the
same Test Period, and (ii) the (1) income tax expense, (2) consolidated interest
expense, (3) depreciation and amortization expense, (4) any nonrecurring,
unusual, or extraordinary items of income, cost or expense, including but not
limited to, (a) any gains or losses attributable to the early extinguishment or
conversion of indebtedness, (b) gains or losses on discontinued operations and
asset sales, disposals or abandonments, and (c) impairment charges or asset
write-offs including, without limitation, those related to goodwill or
intangible assets, long-lived assets, and investments in debt and equity
securities, in each case, pursuant to GAAP, (5) any non-cash items of expense
(other than to the extent such non-cash items of expense require an accrual or
reserve for future cash expenses (provided that if such accrual or reserve is
for contingent items, the outcome of which is subject to uncertainty, such
non-cash items of expense may, at the election of the Tenant, be added to net
income and deducted when and to the extent actually paid in cash)), (6) any Pre-
Opening Expenses, (7) transaction costs for the spin-off of Tenant’s Parent, the
entry into this Master Lease, the negotiation and consummation of the financing
transactions in connection therewith and the other transactions contemplated in
connection with the foregoing consummated on or before the Commencement Date,
(8) non-cash valuation adjustments, (9) any expenses related to the repurchase
of stock options, and (10) expenses related to the grant of stock options,
restricted stock, or other equivalent or similar instruments; in the case of
each of (1) through (10), of Tenant and the Subsidiaries of Tenant that are
Guarantors on a consolidated basis for such period. Specified Proceeds: For any
Test Period, to the extent not otherwise included in Net Revenue, the amount of
insurance proceeds (calculated net of any applicable deductible and the
reasonable out-of-pocket costs and expenses actually incurred by Tenant, if any,
to collect such proceeds) received during such period by Tenant or the
Guarantors in respect of any Casualty Event; provided, however, that for
purposes of this definition, (i) with respect to any Facility subject to such
Casualty Event which had been in operation for at least one complete fiscal
quarter the amount of insurance proceeds plus the Net Revenue (excluding such
insurance proceeds), if any, attributable to the Facility subject to such
Casualty Event for such period shall not exceed an amount equal to the Net
Revenue attributable to such Facility for the Test Period ended immediately
prior to the date of such Casualty Event (calculated on a pro forma annualized
basis to the extent such Facility was not operational for the full previous Test
Period) and (ii) with respect to any Facility subject to such Casualty Event
which had not been in operation for at least one complete fiscal quarter, the
amount of insurance proceeds plus the Net Revenue attributable to such Facility
for such period shall not exceed the Net Revenue reasonably projected by Tenant
to be derived from such Facility for such period. 25 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex034.jpg]
Specified Sublease: Any lease in effect on the Commencement Date constituting
part of the Leased Property with respect to which Tenant is a sublessor,
substantially as in effect on the Commencement Date, a list of which is attached
on Schedule A hereto. State: With respect to each Facility, the state or
commonwealth in which such Facility is located. Subsidiary: As to any Person,
(i) any corporation more than fifty percent (50%) of whose stock of any class or
classes having by the terms thereof ordinary voting power to elect a majority of
the directors of such corporation (irrespective of whether or not at the time
stock of any class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency) is at the time of
determination owned by such Person and/or one or more Subsidiaries of such
Person, and (ii) any partnership, limited liability company, association, joint
venture or other entity in which such person and/or one or more Subsidiaries of
such person has more than a fifty percent (50%) equity interest at the time of
determination. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Master Lease shall refer to a Subsidiary or
Subsidiaries of Tenant. Successor Tenant: As defined in Section 36.1. Successor
Tenant Rent: As defined in Section 36.2. Taking: As defined in Section 15.1(a).
Tenant: As defined in the preamble. Tenant Capital Improvement: A Capital
Improvement funded by Tenant, as compared to Landlord. Tenant COC: As defined in
Section 22.2(iii). Tenant Parent COC: As defined in Section 22.2(iii). Tenant
Representatives: As defined in Section 23.4. Tenant’s Parent: Eldorado Resorts,
Inc., and any permitted successor thereto. Tenant’s Property: With respect to
each Facility, all assets (other than the Leased Property and property owned by
a third party) primarily related to or used in connection with the operation of
the business conducted on or about the Leased Property, together with all
replacements, modifications, additions, alterations and substitutes therefor.
Term: As defined in Section 1.3. Termination Notice: As defined in Section
17.1(d). Test Period: With respect to any Person, for any date of determination,
the period of the four (4) most recently ended consecutive fiscal quarters of
such Person. 26 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex035.jpg]
Unavoidable Delay: Any of the following events: epidemics, pandemics, strikes,
lock-outs, inability to procure materials, power failure, acts of God,
governmental restrictions, enemy action, civil commotion, fire, unavoidable
casualty, condemnation or other causes beyond the reasonable control of the
party responsible for performing an obligation hereunder; provided that lack of
funds shall not be deemed a cause beyond the reasonable control of a party.
Unsuitable for Its Primary Intended Use: A state or condition of any Facility
such that by reason of damage or destruction, or a partial taking by
Condemnation, such Facility cannot, following restoration thereof (to the extent
commercially practical), be operated on a commercially practicable basis for its
Primary Intended Use, taking into account, among other relevant factors, the
amount of square footage and the estimated revenue affected by such damage or
destruction. ARTICLE III 3.1 Rent. During the Term, Tenant will pay to Landlord
the Rent and Additional Charges in lawful money of the United States of America
and legal tender for the payment of public and private debts, in the manner
provided in Section 3.3. The Rent during any Lease Year is payable in advance in
consecutive monthly installments on the fifth (5th) Business Day of each
calendar month during that Lease Year. Unless otherwise agreed by the parties,
Rent and Additional Charges shall be prorated as to any partial months at the
beginning and end of the Term. The parties will agree on an allocation of the
Rent on a declining basis for federal income tax purposes within the 115/85 safe
harbor of Section 467 of the Code, assuming a projected schedule of Rent for
this purpose. 3.2 Late Payment of Rent. Tenant hereby acknowledges that late
payment by Tenant to Landlord of Rent will cause Landlord to incur costs not
contemplated hereunder, the exact amount of which is presently anticipated to be
extremely difficult to ascertain. Accordingly, if any installment of Rent other
than Additional Charges payable to a Person other than Landlord shall not be
paid within five (5) days after its due date, Tenant will pay Landlord on demand
a late charge equal to the lesser of (a) five percent (5%) of the amount of such
installment or (b) the maximum amount permitted by law; provided, however, that
in no event shall any late charge be assessed on the full amount of Rent due
pursuant to Section 16.3. The parties agree that this late charge represents a
fair and reasonable estimate of the costs that Landlord will incur by reason of
late payment by Tenant. The parties further agree that such late charge is Rent
and not interest and such assessment does not constitute a lender or
borrower/creditor relationship between Landlord and Tenant. Thereafter, if any
installment of Rent other than Additional Charges payable to a Person other than
Landlord shall not be paid within ten (10) days after its due date, the amount
unpaid, including any late charges previously accrued, shall bear interest at
the Overdue Rate from the due date of such installment to the date of payment
thereof, and Tenant shall pay such interest to Landlord on demand. The payment
of such late charge or such interest shall not constitute waiver of, nor excuse
or cure, any default under this Master Lease, nor prevent Landlord from
exercising any other rights and remedies available to Landlord. 3.3 Method of
Payment of Rent. Rent and Additional Charges to be paid to Landlord shall be
paid by electronic funds transfer debit transactions through wire transfer of
immediately available funds and shall be initiated by Tenant for settlement on
or before the 27 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex036.jpg]
Payment Date; provided, however, if the Payment Date is not a Business Day, then
settlement shall be made on the next succeeding day which is a Business Day.
Landlord shall provide Tenant with appropriate wire transfer information in a
Notice from Landlord to Tenant. If Landlord directs Tenant to pay any Rent to
any party other than Landlord, Tenant shall send to Landlord simultaneously with
such payment, a copy of the transmittal letter or invoice and a check whereby
such payment is made or such other evidence of payment as Landlord may
reasonably require. 3.4 Net Lease. Landlord and Tenant acknowledge and agree
that (i) this Master Lease is and is intended to be what is commonly referred to
as a “net, net, net” or “triple net” lease, and (ii) the Rent shall be paid
absolutely net to Landlord, so that this Master Lease shall yield to Landlord
the full amount or benefit of the installments of Rent and Additional Charges
throughout the Term with respect to each Facility, all as more fully set forth
in Article IV and subject to any other provisions of this Master Lease which
expressly provide for adjustment or abatement of Rent or other charges. If
Landlord commences any proceedings for non-payment of Rent, Tenant will not
interpose any counterclaim or cross complaint or similar pleading of any nature
or description in such proceedings unless Tenant would lose or waive such claim
by the failure to assert it. This shall not, however, be construed as a waiver
of Tenant’s right to assert such claims in a separate action brought by Tenant.
The covenants to pay Rent and other amounts hereunder are independent covenants,
and Tenant shall have no right to hold back, offset or fail to pay any such
amounts for default by Landlord or for any other reason whatsoever, except as
provided in Section 3.1. ARTICLE IV 4.1 Impositions. (a)Subject to Article XII
relating to permitted contests, Tenant shall pay, or cause to be paid, all
Impositions before any fine, penalty, interest or cost may be added for
non-payment. Tenant shall make such payments directly to the taxing authorities
where feasible, and promptly furnish to Landlord copies of official receipts or
other satisfactory proof evidencing such payments. Tenant’s obligation to pay
Impositions shall be absolutely fixed upon the date such Impositions become a
lien upon the Leased Property or any part thereof subject to Article XII. If any
Imposition may, at the option of the taxpayer, lawfully be paid in installments,
whether or not interest shall accrue on the unpaid balance of such Imposition,
Tenant may pay the same, and any accrued interest on the unpaid balance of such
Imposition, in installments as the same respectively become due and before any
fine, penalty, premium, further interest or cost may be added thereto. For the
avoidance of doubt, Tenant shall be responsible for the payment of all
Impositions that are due and payable as of the Commencement Date (regardless as
to whether such Impositions are attributable to a period preceding the
Commencement Date). (b) Landlord or GLP shall prepare and file all tax returns
and reports as may be required by Legal Requirements with respect to Landlord’s
net income, gross receipts, franchise taxes and taxes on its capital stock and
any other returns required to be filed by or in the name of Landlord (the
“Landlord Tax Returns”), and Tenant or Tenant’s Parent shall prepare and file
all other tax returns and reports as may be required by Legal Requirements with
respect to or relating to the Leased Property (including all Capital
Improvements), and Tenant’s Property. 28 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex037.jpg]
(c) Any refund due from any taxing authority in respect of any Imposition paid
by or on behalf of Tenant or Tenant’s Affiliates, including prior to the merger
effected pursuant to the Merger Agreement, shall be paid over to or retained by
Tenant. (d) Landlord and Tenant shall, upon request of the other, provide such
data as is maintained by the party to whom the request is made with respect to
the Leased Property as may be necessary to prepare any required returns and
reports. If any property covered by this Master Lease is classified as personal
property for tax purposes, Tenant shall file all personal property tax returns
in such jurisdictions where it must legally so file. Landlord, to the extent it
possesses the same, and Tenant, to the extent it possesses the same, shall
provide the other party, upon request, with cost and depreciation records
necessary for filing returns for any property so classified as personal
property. Where Landlord is legally required to file personal property tax
returns, Tenant shall be provided with copies of assessment notices indicating a
value in excess of the reported value in sufficient time for Tenant to file a
protest. (e) Billings for reimbursement by Tenant to Landlord of personal
property or real property taxes and any taxes due under the Landlord Tax
Returns, if and to the extent Tenant is responsible for such taxes under the
terms of this Section 4.1, shall be accompanied by copies of a bill therefor and
payments thereof which identify the personal property or real property or other
tax obligations of Landlord with respect to which such payments are made. (f)
Impositions imposed or assessed in respect of the tax-fiscal period during which
the Term terminates shall be adjusted and prorated between Landlord and Tenant,
whether or not such Imposition is imposed or assessed before or after such
termination, and Tenant’s obligation to pay its prorated share thereof in
respect of a tax-fiscal period during the Term shall survive such termination.
Landlord will not voluntarily enter into agreements that will result in
additional Impositions without Tenant’s consent, which shall not be unreasonably
withheld (it being understood that it shall not be reasonable to withhold
consent to customary additional Impositions that other property owners of
properties similar to the Leased Property customarily consent to in the ordinary
course of business); provided Tenant is given reasonable opportunity to
participate in the process leading to such agreement. 4.2 Utilities. Tenant
shall pay or cause to be paid all charges for electricity, power, gas, oil,
water and other utilities used in the Leased Property (including all Capital
Improvements). Tenant shall also pay or reimburse Landlord for all costs and
expenses of any kind whatsoever which at any time with respect to the Term
hereof with respect to any Facility may be imposed against Landlord by reason of
any of the covenants, conditions and/or restrictions affecting the Leased
Property or any portion thereof, or with respect to easements, licenses or other
rights over, across or with respect to any adjacent or other property which
benefits the Leased Property or any Capital Improvement, including any and all
costs and expenses associated with any utility, drainage and parking easements.
Landlord will not enter into agreements that will encumber the Leased Property
without Tenant’s consent, which shall not be unreasonably withheld (it being
understood that it shall not be reasonable to withhold consent to encumbrances
that do not adversely affect the use or future development of the Facility as a
Gaming Facility or increase Additional Charges payable under this Master Lease);
provided Tenant is given reasonable opportunity to participate in the process
leading to such agreement. Tenant will not enter into agreements that will
encumber the Leased Property after the expiration of the Term without 29
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex038.jpg]
Landlord’s consent, which shall not be unreasonably withheld (it being
understood that it shall not be reasonable to withhold consent to encumbrances
that do not adversely affect the value of the Leased Property or the Facility);
provided Landlord is given reasonable opportunity to participate in the process
leading to such agreement. 4.3 Impound Account. At Landlord’s option following
the occurrence and during the continuation of an Event of Default or a default
by Tenant of Section 23.3(b) hereof (to be exercised by thirty (30) days’ prior
written notice to Tenant); and provided Tenant is not already being required to
impound such payments in accordance with the requirements of Section 31.3(b)
below, Tenant shall be required to deposit, at the time of any payment of Rent,
an amount equal to one-twelfth of the sum of (i) Tenant’s estimated annual real
and personal property taxes required pursuant to Section 4.1 hereof (as
reasonably determined by Landlord), and (ii) Tenant’s estimated annual
maintenance expenses and insurance premium costs pursuant to Articles IX and
XIII hereof (as reasonably determined by Landlord). Such amounts shall be
applied to the payment of the obligations in respect of which said amounts were
deposited in such order of priority as Landlord shall reasonably determine, on
or before the respective dates on which the same or any of them would become
delinquent. Such amount shall be deposited in an interest-bearing segregated
account with a banking institution and the reasonable cost of such bank for
administering such impound account shall be paid by Tenant. Nothing in this
Section 4.3 shall be deemed to affect any right or remedy of Landlord hereunder.
ARTICLE V 5.1 No Termination, Abatement, etc. Except as otherwise specifically
provided in this Master Lease, Tenant shall remain bound by this Master Lease in
accordance with its terms and shall not seek or be entitled to any abatement,
deduction, deferment or reduction of Rent, or set-off against the Rent. Except
as may be otherwise specifically provided in this Master Lease, the respective
obligations of Landlord and Tenant shall not be affected by reason of (i) any
damage to or destruction of the Leased Property or any portion thereof from
whatever cause or any Condemnation of the Leased Property, any Capital
Improvement or any portion thereof; (ii) other than as a result of Landlord’s
willful misconduct or gross negligence, the lawful or unlawful prohibition of,
or restriction upon, Tenant’s use of the Leased Property, any Capital
Improvement or any portion thereof, the interference with such use by any Person
or by reason of eviction by paramount title; (iii) any claim that Tenant has or
might have against Landlord by reason of any default or breach of any warranty
by Landlord hereunder or under any other agreement between Landlord and Tenant
or to which Landlord and Tenant are parties; (iv) any bankruptcy, insolvency,
reorganization, consolidation, readjustment, liquidation, dissolution, winding
up or other proceedings affecting Landlord or any assignee or transferee of
Landlord; or (v) for any other cause, whether similar or dissimilar to any of
the foregoing, other than a discharge of Tenant from any such obligations as a
matter of law. Tenant hereby specifically waives all rights arising from any
occurrence whatsoever which may now or hereafter be conferred upon it by law (a)
to modify, surrender or terminate this Master Lease or quit or surrender the
Leased Property or any portion thereof, or (b) which may entitle Tenant to any
abatement, reduction, suspension or deferment of the Rent or other sums payable
by Tenant hereunder except in each case as may be otherwise specifically
provided in this Master Lease. Notwithstanding the foregoing, nothing in this
Article V shall preclude Tenant from bringing a separate action against Landlord
for any matter described 30 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex039.jpg]
in the foregoing clauses (ii), (iii) or (v) and Tenant is not waiving other
rights and remedies not expressly waived herein. The obligations of Landlord and
Tenant hereunder shall be separate and independent covenants and agreements and
the Rent and all other sums payable by Tenant hereunder shall continue to be
payable in all events unless the obligations to pay the same shall be terminated
pursuant to the express provisions of this Master Lease or by termination of
this Master Lease as to all or any portion of the Leased Property other than by
reason of an Event of Default. Tenant’s agreement that, except as may be
otherwise specifically provided in this Master Lease, any eviction by paramount
title as described in item (ii) above shall not affect Tenant’s obligations
under this Master Lease, shall not in any way discharge or diminish any
obligation of any insurer under any policy of title or other insurance and, to
the extent the recovery thereof is not necessary to compensate Landlord for any
damages incurred by any such eviction, Tenant shall be entitled to a credit for
any sums recovered by Landlord under any such policy of title or other insurance
up to the maximum amount paid by Tenant to Landlord under this Section 5.1, and
Landlord, upon request by Tenant, shall assign Landlord’s rights under such
policies to Tenant; provided that such assignment does not adversely affect
Landlord’s rights under any such policy and provided further, that Tenant shall
indemnify, defend, protect and save Landlord harmless from and against any
liability, cost or expense of any kind that may be imposed upon Landlord in
connection with any such assignment except to the extent such liability, cost or
expense arises from the gross negligence or willful misconduct of Landlord.
ARTICLE VI 6.1 Ownership of the Leased Property. (a)Landlord and Tenant
acknowledge and agree that they have executed and delivered this Master Lease
with the understanding that (i) the Leased Property is the property of Landlord,
(ii) Tenant has only the right to the possession and use of the Leased Property
upon the terms and conditions of this Master Lease, (iii) this Master Lease is a
“true lease,” is not a financing lease, capital lease, mortgage, equitable
mortgage, deed of trust, trust agreement, security agreement or other financing
or trust arrangement, and the economic realities of this Master Lease are those
of a true lease, (iv) the business relationship created by this Master Lease and
any related documents is and at all times shall remain that of landlord and
tenant, (v) this Master Lease has been entered into by each party in reliance
upon the mutual covenants, conditions and agreements contained herein, and (vi)
none of the agreements contained herein is intended, nor shall the same be
deemed or construed, to create a partnership between Landlord and Tenant, to
make them joint venturers, to make Tenant an agent, legal representative,
partner, subsidiary or employee of Landlord, or to make Landlord in any way
responsible for the debts, obligations or losses of Tenant. (b) Each of the
parties hereto covenants and agrees, subject to Section 6.1(c), not to (i) file
any income tax return or other associated documents; (ii) file any other
document with or submit any document to any governmental body or authority;
(iii) enter into any written contractual arrangement with any Person; or (iv)
release any financial statements of Tenant, in each case that takes a position
other than that this Master Lease is a “true lease” with Landlord as owner of
the Leased Property and Tenant as the tenant of the Leased Property, including
(x) treating Landlord as the owner of such Leased Property eligible to claim
depreciation deductions under Sections 167 or 168 of the Code with respect to
such Leased Property, (y) Tenant reporting its Rent payments as rent expense
under Section 162 of the Code, and (z) Landlord reporting the 31
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex040.jpg]
Rent payments as rental income under Section 61 of the Code, in each case except
as otherwise required by a change in law or a “determination” within the meaning
of Section 1313(a) of the Code (or similar provision of state or local law). (c)
If Tenant should reasonably conclude that GAAP or the SEC require treatment
different from that set forth in Section 6.1(b) for applicable non-tax purposes,
then (x) Tenant shall promptly give prior Notice to Landlord, accompanied by a
written statement that references the applicable pronouncement that controls
such treatment and contains a brief description and/or analysis that sets forth
in reasonable detail the basis upon which Tenant reached such conclusion, and
(y) notwithstanding Section 6.1(b), Tenant may comply with such requirements.
(d) The Rent is the fair market rent for the use of the Leased Property and was
agreed to by Landlord and Tenant on that basis, and the execution and delivery
of, and the performance by Tenant of its obligations under, this Master Lease
does not constitute a transfer of all or any part of the Leased Property. (e)
Tenant waives any claim or defense based upon the characterization of this
Master Lease as anything other than a true lease and as a master lease of all of
the Leased Property. Tenant stipulates and agrees (1) not to challenge the
validity, enforceability or characterization of the lease of the Leased Property
as a true lease and/or as a single, unseverable instrument pertaining to the
lease of all, but not less than all, of the Leased Property, and (2) not to
assert or take or omit to take any action inconsistent with the agreements and
understandings set forth in Section 3.4 or this Section 6.1, in each case except
as otherwise required by a change in law or a “determination” within the meaning
of Section 1313(a) of the Code (or similar provision of state or local law). 6.2
Tenant’s Property. Tenant shall, during the entire Term, own (or lease) and
maintain (or cause its Subsidiaries to own (or lease) and maintain) on the
Leased Property adequate and sufficient Tenant’s Property, and shall maintain
(or cause its Subsidiaries to maintain) all of such Tenant’s Property in good
order, condition and repair, in all cases as shall be necessary and appropriate
in order to operate the Facilities for the Primary Intended Use in compliance
with all applicable licensure and certification requirements and in compliance
with all applicable Legal Requirements, Insurance Requirements and Gaming
Regulations. If any of Tenant’s Property requires replacement in order to comply
with the foregoing, Tenant shall replace (or cause a Subsidiary to replace) it
with similar property of the same or better quality at Tenant’s (or such
Subsidiary’s) sole cost and expense. Subject to the foregoing, Tenant and its
Subsidiaries may sell, transfer, convey or otherwise dispose of Tenant’s
Property (other than Gaming Licenses and subject to Section 6.3) in their
discretion in the ordinary course of its business and Landlord shall have no
rights to such Tenant’s Property. Tenant shall, upon Landlord’s request, from
time to time but not more frequently than one time per Lease Year, provide
Landlord with a list of the material Tenant’s Property located at each of the
Facilities. In the case of any such Tenant’s Property that is leased (rather
than owned) by Tenant (or its Subsidiaries), Tenant shall use commercially
reasonable efforts to ensure that the lease agreements pursuant to which Tenant
(or its Subsidiaries) leases such Tenant’s Property are assignable to third
parties in connection with any transfer by Tenant (or its Subsidiaries) to a
replacement lessee or operator at the end of the Term. Tenant shall remove all
of Tenant’s Property from the Leased Property at the end of the Term, except to
the extent Tenant has transferred ownership of such Tenant’s Property to a 32
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex041.jpg]
Successor Tenant or Landlord. Any Tenant’s Property left on the Leased Property
at the end of the Term whose ownership was not transferred to a Successor Tenant
shall be deemed abandoned by Tenant and shall become the property of Landlord.
6.3 Guarantors; Tenant’s Property. Each of Tenant’s Parent and each of Tenant’s
Subsidiaries set forth on Schedule 6.3 shall be a Guarantor under this Master
Lease and shall execute and deliver to the Landlord the Guaranty attached hereto
as Exhibit D. In addition, if any material Gaming License or other license or
other material asset necessary to operate any portion of the Leased Property is
owned by a Subsidiary, Tenant shall within two (2) Business Days after the date
such Subsidiary acquires such Gaming License, other license or other material
asset, (a) notify the Landlord thereof and (b) cause such Subsidiary (if it is
not already a Guarantor) to become a Guarantor by executing the Guaranty in form
and substance reasonably satisfactory to Landlord. ARTICLE VII 7.1 Condition of
the Leased Property. Tenant acknowledges receipt and delivery of possession of
the Leased Property and confirms that Tenant has examined and otherwise has
knowledge of the condition of the Leased Property prior to the execution and
delivery of this Master Lease and has found the same (except as included in the
disclosures on Schedule A) to be in good order and repair and, to the best of
Tenant’s knowledge, free from Hazardous Substances not in compliance with Legal
Requirements and satisfactory for its purposes hereunder. Regardless, however,
of any examination or inspection made by Tenant and whether or not any patent or
latent defect or condition was revealed or discovered thereby, Tenant is leasing
the Leased Property “as is” in its present condition. Subject to Section 32.6,
Tenant waives any claim or action against Landlord in respect of the condition
of the Leased Property including any defects or adverse conditions not
discovered or otherwise known by Tenant as of the Commencement Date. LANDLORD
MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF THE
LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN OR
CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR AS TO THE NATURE OR
QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, OR THE EXISTENCE OF ANY
HAZARDOUS SUBSTANCE ON THE LEASED PROPERTY OR ANY PART THEREOF, IT BEING AGREED
THAT ALL SUCH RISKS, LATENT OR PATENT, ARE TO BE BORNE SOLELY BY TENANT
INCLUDING ALL RESPONSIBILITY AND LIABILITY FOR ANY REMEDIATION AND COMPLIANCE
WITH ALL ENVIRONMENTAL LAWS, EXCEPT AS SET FORTH IN SECTION 32.6 HEREOF. 7.2 Use
of the Leased Property. (a)Tenant shall use or cause to be used the Leased
Property and the improvements thereon of each Facility for its Primary Intended
Use. Tenant shall not use the Leased Property or any portion thereof or any
Capital Improvement thereto for any other use without the prior written consent
of Landlord, which consent Landlord may withhold in its sole discretion.
Landlord acknowledges that operation of each Facility for its Primary Intended
Use generally requires a Gaming License under applicable Gaming Regulations and
that without such a license neither Landlord nor GLP may operate, control or
participate in the conduct of the gaming and/or racing operations at the
Facilities. 33 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex042.jpg]
(b) Tenant shall not commit or suffer to be committed any waste on the Leased
Property (including any Capital Improvement thereto) or cause or permit any
nuisance thereon or to, except as required by law, take or suffer any action or
condition that will diminish the ability of the Leased Property to be used as a
Gaming Facility after the expiration or earlier termination of the Term. (c)
Tenant shall neither suffer nor permit the Leased Property or any portion
thereof to be used in such a manner as (i) might reasonably tend to impair
Landlord’s title thereto or to any portion thereof or (ii) may make possible a
claim of adverse use or possession, or an implied dedication of the Leased
Property or any portion thereof. (d) Tenant shall continuously operate each
Facility for the Primary Intended Use (except as a result of casualty,
condemnation or Unavoidable Delay that affects such Facility). Tenant in its
discretion shall be permitted to cease operations at a Facility or Facilities if
such cessation would not reasonably be expected to have a material adverse
effect on Tenant, the Facilities, or on the Leased Property, taken as a whole,
provided that no Event of Default has occurred and is continuing immediately
prior to or immediately after the date that operations are ceased or as a result
of such cessation. 7.3 Competing Business. (a) Tenant’s Obligations for
Greenfields. Tenant agrees that during the Term, neither Tenant nor any of its
Affiliates shall (i) build or otherwise participate in the development of a new
Gaming Facility (including a facility that has been shut down for a period of
more than twelve (12) months) located within a Restricted Area of a Facility (a
“Greenfield Project”) or (ii) acquire or operate any Competing Facility, unless
Tenant shall first offer Landlord the opportunity to include the Greenfield
Project or the Competing Facility, as the case may be, as a Leased Property
under this Master Lease on terms to be negotiated by the parties (which terms
with respect to Landlord funding the development of any such Greenfield Project
shall include the terms set forth in Section 10.3 hereof regarding Capital
Improvements). Within thirty (30) days of Landlord’s receipt of notice from
Tenant providing the opportunity to fund and include as Leased Property under
this Master Lease a Greenfield Project or a Competing Facility, as the case may
be, on terms to be negotiated by the parties, Landlord shall notify Tenant as to
whether it intends to participate in such Greenfield Project or acquire such
Competing Facility, as applicable, and, if Landlord indicates such intent, the
parties shall negotiate in good faith the terms and conditions upon which this
would be effected, including the terms of any amendment to this Master Lease and
any development, funding or purchase agreement, which Landlord might require.
Should Landlord notify Tenant that it does not intend to pursue such Greenfield
Project or Competing Facility (or should Landlord decline to notify Tenant of
its affirmative response within such thirty (30) day period), or if the parties
despite good faith efforts on both sides fail to reach agreement on the terms
under which such opportunity would be jointly pursued under this Master Lease
and such new Greenfield Project or Competing Facility, would become a portion of
the Leased Property hereunder, in any event, within forty-five (45) days after
Landlord’s notice to Tenant of Landlord’s intent to participate in such
Greenfield Project or Competing Facility, then Tenant shall have no further
obligation to Landlord with respect to, and may pursue, such Greenfield Project
or Competing Facility, as applicable. Notwithstanding anything to the contrary
in this Section 7.3(a), 34 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex043.jpg]
Tenant and its Affiliates shall not be restricted under this Section 7.3(a) from
expanding any Facility under this Master Lease (subject to Tenant’s compliance
with the terms of Section 10.3 and the other provisions of Article X). (b)
Landlord’s Obligations for Greenfields. Landlord agrees that during the Term,
neither Landlord nor any of its Affiliates shall, without the prior written
consent of the Tenant (which consent may be withheld in Tenant’s sole
discretion), build or otherwise participate in the development of a Greenfield
Project within the Restricted Area. Notwithstanding anything to the contrary in
this Section 7.3(b), (i) Landlord and its Affiliates shall not be restricted
under this Section 7.3(b) from acquiring, financing or providing refinancing for
any facility that is in operation or has been in operation at any time during
the twelve month period prior to the time in question, and (ii) subject to the
provisions of Section 7.3(d) hereof, Landlord and its Affiliates shall not be
restricted under this Section 7.3(b) from expanding any Competing Facility
existing at the time in question. (c) Tenant’s Rights Regarding Facility
Expansions. Tenant shall be permitted to construct Capital Improvements in
accordance with the terms of Article X hereof. (d) Landlord’s Rights Regarding
Facility Expansions. Landlord shall be permitted to finance expansions of any
Competing Facility within the Restricted Area that is already in existence at
any time in question. (e) Landlord’s Rights to Acquire or Finance Existing
Facilities. Landlord shall not be restricted under this Section 7.3 from
acquiring or providing any kind of financing or refinancing to any Competing
Facility within the Restricted Area that is already in existence at any time in
question. (f) No Restrictions Outside of Restricted Area. Each of Landlord and
Tenant shall not be restricted from participating in opportunities, including,
without limitation, developing, building, purchasing or operating Gaming
Facilities, outside the Restricted Area at any time. ARTICLE VIII 8.1
Representations and Warranties. Each party represents and warrants to the other
that: (i) this Master Lease and all other documents executed or to be executed
by it in connection herewith have been duly authorized and shall be binding upon
it; (ii) it is duly organized, validly existing and in good standing under the
laws of the state of its formation and is duly authorized and qualified to
perform this Master Lease within the State(s) where any portion of the Leased
Property is located; and (iii) neither this Master Lease nor any other document
executed or to be executed in connection herewith violates the terms of any
other agreement of such party. 8.2 Compliance with Legal and Insurance
Requirements, etc. Subject to Article XII regarding permitted contests, Tenant,
at its expense, shall promptly (a) comply in all material respects with all
Legal Requirements and Insurance Requirements regarding the use, operation,
maintenance, repair and restoration of the Leased Property (including all
Capital 35 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex044.jpg]
Improvements thereto) and Tenant’s Property whether or not compliance therewith
may require structural changes in any of the Leased Improvements or interfere
with the use and enjoyment of the Leased Property, and (b) procure, maintain and
comply in all material respects with all Gaming Regulations and Gaming Licenses,
and other authorizations required for the use of the Leased Property (including
all Capital Improvements) and Tenant’s Property for the applicable Primary
Intended Use and any other use of the Leased Property (including Capital
Improvements then being made) and Tenant’s Property, and for the proper
erection, installation, operation and maintenance of the Leased Property and
Tenant’s Property. In an emergency or in the event of a breach by Tenant of its
obligations under this Section 8.2 which is not cured within any applicable cure
period, Landlord may, but shall not be obligated to, enter upon the Leased
Property and take such reasonable actions and incur such reasonable costs and
expenses to effect such compliance as it deems advisable to protect its interest
in the Leased Property, and Tenant shall reimburse Landlord for all such
reasonable costs and expenses incurred by Landlord in connection with such
actions. Tenant covenants and agrees that the Leased Property and Tenant’s
Property shall not be used for any unlawful purpose. In the event that a
regulatory agency, commission, board or other governmental body notifies Tenant
that it is in jeopardy of losing a Gaming License material to the continued
operation of a Facility, and, assuming no Event of Default has occurred and is
continuing, Tenant shall be given reasonable time to address the regulatory
issue, after which period (but in all events prior to an actual revocation of
such Gaming License) Tenant shall be required to sell (i) if permitted by
applicable law, the Gaming License, and to the extent such sale is not permitted
by applicable law Tenant shall use reasonable best efforts to transfer the
applicable Gaming License or to cause the issuance of a new or replacement
Gaming License, pursuant to the procedures permitted by applicable state law,
and (ii) Tenant’s Property related to such Facility to a successor operator of
such Facility determined by Landlord choosing one and Tenant choosing three (for
a total of four) potential operators and Landlord indicating the reasonable,
market terms under which it would agree to lease such Facility to such potential
operators, which in Landlord’s reasonable discretion may contain reasonable
variations in terms to the extent required to account for credit quality
differences among the potential operators (e.g., Landlord may require different
letter of credit terms and amounts, but may not set different rent terms).
Tenant will then be entitled to auction off Tenant’s Property relating to such
Facility and Landlord will thereafter be entitled to lease the Facility to the
potential successor that is the successful bidder. In the event of a new lease
from Landlord to the successor, the Leased Property relating to such Facility
shall be severed from the Leased Property hereunder and thereafter Rent shall be
reduced based on the formula set forth in Section 14.6 hereof. Landlord shall
comply with any Gaming Regulations or other regulatory requirements required of
it as owner of the Facilities taking into account its Primary Intended Use
(except to the extent Tenant fulfills or is required to fulfill any such
requirements hereunder). In the event that a regulatory agency, commission,
board or other governmental body notifies Landlord that it is in jeopardy of
failing to comply with any such Gaming Regulation or other regulatory
requirements material to the continued operation of a Facility for its Primary
Intended Use, Landlord shall be given reasonable time to address the regulatory
issue, after which period (but in all events prior to an actual cessation of the
use of the Facility for its Primary Intended Use as a result of the failure by
Landlord to comply with such regulatory requirements) Landlord shall be required
to sell the Leased Property relating to such Facility to the highest bidder (and
Tenant shall be entitled to be one of the bidders) who would agree to lease such
Facility to Tenant on terms substantially the same as the terms hereof
(including rent calculated in the manner provided pursuant to Section 14.6
hereof, an identical amount of 36 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex045.jpg]
which, after the effective time of such sale, shall be credited against Rent
hereunder); provided that if Tenant is the bidder it shall not be required to
agree to lease the Facility, but if it is the winning bidder shall be entitled
to a credit against the Rent hereunder calculated in the manner provided
pursuant to Section 14.6. In the event during the period in which Landlord
conducts such auction such regulatory agency notifies Landlord and Tenant that
Tenant may not pay any portion of the Rent to Landlord, Tenant shall be entitled
to fund such amount into an escrow account, to be released to Landlord or the
party legally entitled thereto at or upon resolution of such regulatory issues
and otherwise on terms reasonably satisfactory to the parties. Notwithstanding
anything in the foregoing to the contrary, no transfer of Tenant’s Property used
in the conduct of gaming (including the purported or attempted transfer of a
Gaming License) or the operation of a Gaming Facility for its Primary Intended
Use shall be effected or permitted without receipt of all necessary approvals
and/or Gaming Licenses in accordance with applicable Gaming Regulations. 8.3
Zoning and Uses. Without the prior written consent of Landlord, which shall not
be unreasonably withheld unless the action for which consent is sought could
adversely affect the Primary Intended Use of a Facility (in which event Landlord
may withhold its consent in its sole and absolute discretion), Tenant shall not
(i) initiate or support any limiting change in the permitted uses of the Leased
Property (or to the extent applicable, limiting zoning reclassification of the
Leased Property); (ii) seek any variance under existing land use restrictions,
laws, rules or regulations (or, to the extent applicable, zoning ordinances)
applicable to the Leased Property or use or permit the use of the Leased
Property; (iii) impose or permit or suffer the imposition of any restrictive
covenants, easements or encumbrances (other than Permitted Leasehold Mortgages)
upon the Leased Property in any manner that adversely affects in any material
respect the value or utility of the Leased Property; (iv) execute or file any
subdivision plat affecting the Leased Property, or institute, or permit the
institution of, proceedings to alter any tax lot comprising the Leased Property;
or (v) permit or suffer the Leased Property to be used by the public or any
Person in such manner as might make possible a claim of adverse usage or
possession or of any implied dedication or easement (provided that the
proscription in this clause (v) is not intended to and shall not restrict Tenant
in any way from complying with any obligation it may have under applicable Legal
Requirements, including, without limitation, Gaming Regulations, to afford to
the public access to the Leased Property). 8.4 Compliance with Ground Lease. (a)
This Master Lease, to the extent affecting and solely with respect to the Ground
Leased Property, is and shall be subject and subordinate to all of the terms and
conditions of the Ground Lease. Tenant hereby acknowledges that Tenant has
reviewed and agreed to all of the terms and conditions of the Ground Lease.
Tenant hereby agrees that Tenant shall not do, or fail to do, anything that
would cause any violation of the Ground Lease. Without limiting the foregoing,
(i) Tenant shall pay Landlord on demand as an Additional Charge hereunder all
rent required to be paid by, and other monetary obligations of, Landlord as
tenant under the Ground Lease (and, at Landlord’s option, Tenant shall make such
payments directly to the Ground Lessor); provided, however, such Additional
Charges payable by Tenant shall exclude any additional costs under the Ground
Lease which are caused solely by Landlord after the Commencement Date without
consent or fault of or omission by Tenant, (ii) to the extent Landlord is
required to obtain the written consent of the lessor under the Ground Lease (the
“Ground Lessor”) to alterations of or the subleasing of all or any portion of
the Ground Leased Property pursuant to the Ground 37 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex046.jpg]
Lease, Tenant shall likewise obtain Ground Lessor’s written consent to
alterations of or the subleasing of all or any portion of the Ground Leased
Property (and Landlord will use commercially reasonable efforts to submit such
requests to Ground Lessor and cooperate, at no cost or expense to Landlord, with
the reasonable requests of Tenant and Ground Lessor to facilitate such
requests), and (iii) Tenant shall carry and maintain general liability,
automobile liability, property and casualty, worker’s compensation and
employer’s liability insurance in amounts and with policy provisions, coverages
and certificates as required of Landlord as tenant under the Ground Lease. (b)
In the event of cancellation or termination of the Ground Lease for any reason
whatsoever whether voluntary or involuntary (by operation of law or otherwise)
prior to the expiration date of this Master Lease, including extensions and
renewals granted thereunder, then, at Ground Lessor’s option, Tenant shall make
full and complete attornment to Ground Lessor with respect to the obligations of
Landlord to Ground Lessor in connection with the Ground Leased Property for the
balance of the term of the Ground Lease (notwithstanding that this Master Lease
shall have expired with respect to the Ground Leased Property as a result of the
cancellation or termination of the Ground Lease). Tenant’s attornment shall be
evidenced by a written agreement which shall provide that the Tenant is in
direct privity of contract with Ground Lessor (i.e., that all obligations
previously owed to Landlord under this Master Lease with respect to the Ground
Lease or the Ground Leased Property shall be obligations owed to Ground Lessor
for the balance of the term of this Master Lease, notwithstanding that this
Master Lease shall have expired with respect to the Ground Leased Property as a
result of the cancellation or termination of the Ground Lease) and which shall
otherwise be in form and substance reasonably satisfactory to Ground Lessor.
Tenant shall execute and deliver such written attornment within thirty (30) days
after request by Ground Lessor. Unless and until such time as an attornment
agreement is executed by Tenant pursuant to this Section 8.4(b), nothing
contained in this Master Lease shall create, or be construed as creating, any
privity of contract or privity of estate between Ground Lessor and Tenant. (c)
Nothing contained in this Master Lease amends, or shall be construed to amend,
any provision of the Ground Lease. ARTICLE IX 9.1 Maintenance and Repair.
(a)Tenant, at its expense and without the prior consent of Landlord, shall
maintain the Leased Property and Tenant’s Property, and every portion thereof,
and all private roadways, sidewalks and curbs appurtenant to the Leased
Property, and which are under Tenant’s control in good order and repair whether
or not the need for such repairs occurs as a result of Tenant’s use, any prior
use, the elements or the age of the Leased Property and Tenant’s Property, and,
with reasonable promptness, make all reasonably necessary and appropriate
repairs thereto of every kind and nature, including those necessary to ensure
continuing compliance with all Legal Requirements, whether interior or exterior,
structural or non-structural, ordinary or extraordinary, foreseen or unforeseen
or arising by reason of a condition existing prior to the Commencement Date. All
repairs shall be at least equivalent in quality to the original work. Tenant
will not take or omit to take any action the taking or omission of which would
reasonably be expected to materially impair the value or the usefulness of the
Leased Property or any part thereof or any Capital Improvement thereto for its
Primary Intended Use. 38 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex047.jpg]
(b) Landlord shall not under any circumstances be required to (i) build or
rebuild any improvements on the Leased Property; (ii) make any repairs,
replacements, alterations, restorations or renewals of any nature to the Leased
Property, whether ordinary or extraordinary, structural or non-structural,
foreseen or unforeseen, or to make any expenditure whatsoever with respect
thereto; or (iii) maintain the Leased Property in any way. Tenant hereby waives,
to the extent permitted by law, the right to make repairs at the expense of
Landlord pursuant to any law in effect at the time of the execution of this
Master Lease or hereafter enacted. (c) Nothing contained in this Master Lease
and no action or inaction by Landlord shall be construed as (i) constituting the
consent or request of Landlord, expressed or implied, to any contractor,
subcontractor, laborer, materialman or vendor to or for the performance of any
labor or services or the furnishing of any materials or other property for the
construction, alteration, addition, repair or demolition of or to the Leased
Property or any part thereof or any Capital Improvement thereto; or (ii) giving
Tenant any right, power or permission to contract for or permit the performance
of any labor or services or the furnishing of any materials or other property in
such fashion as would permit the making of any claim against Landlord in respect
thereof or to make any agreement that may create, or in any way be the basis
for, any right, title, interest, lien, claim or other encumbrance upon the
estate of Landlord in the Leased Property, or any portion thereof or upon the
estate of Landlord in any Capital Improvement thereto. (d) Tenant shall, upon
the expiration or earlier termination of the Term, vacate and surrender the
Leased Property (including all Capital Improvements, subject to the provisions
of Article X), in each case with respect to such Facility, to Landlord in the
condition in which such Leased Property was originally received from Landlord
and Capital Improvements were originally introduced to such Facility, except as
repaired, rebuilt, restored, altered or added to as permitted or required by the
provisions of this Master Lease (including Section 14.2 and 15.1) and except for
ordinary wear and tear. (e) Without limiting Tenant’s obligations to maintain
the Leased Property and Tenant’s Property under this Master Lease, within thirty
(30) days after the end of each calendar year (commencing with the calendar year
ending December 31, 2018), Tenant shall provide Landlord with evidence
satisfactory to Landlord in the reasonable exercise of Landlord’s discretion
that Tenant has in such calendar year spent, with respect to the Leased Property
and Tenant’s Property, an aggregate amount equal to at least 1% of its actual
Net Revenue from the Facilities for such calendar year on installation or
restoration and repair or other improvement of items, which installations,
restorations and repairs and other improvements are capitalized in accordance
with GAAP with an expected life of not less than three (3) years; provided that,
in the event an Unavoidable Delay occurs during the time during which Tenant is
required to make the foregoing expenditures and such Unavoidable Delay actually
prevents or delays Tenant’s performance of such installations, restorations,
repairs or other improvements, then the relevant period in which Tenant was
obligated to perform such installations, restorations, repairs or other
improvements shall be extended, on a day-for-day basis, for the same amount of
time that such Unavoidable Delay actually delayed Tenant’s ability to perform
such installations, restorations, repairs or other improvements; provided,
further, that with respect to the installations, restorations, repairs or other
improvements required to be made during the calendar year ending December 31,
2020, Tenant shall be required to make such installations, restorations, repairs
or other improvements no later than June 30, 2021. If Tenant fails to make at
least the above amount of 39 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex048.jpg]
capital expenditures and fails within sixty (60) days after receipt of a written
demand from Landlord to either (i) cure such deficiency or (ii) obtain
Landlord’s written approval, in its reasonable discretion, of a repair and
maintenance program satisfactory to cure such deficiency, then the same shall be
deemed an Event of Default hereunder. 9.2 Encroachments, Restrictions, Mineral
Leases, etc. If any of the Leased Improvements shall, at any time, encroach upon
any property, street or right-of-way, or shall violate any restrictive covenant
or other agreement affecting the Leased Property, or any part thereof or any
Capital Improvement thereto, or shall impair the rights of others under any
easement or right-of-way to which the Leased Property is subject, or the use of
the Leased Property or any Capital Improvement thereto is impaired, limited or
interfered with by reason of the exercise of the right of surface entry or any
other provision of a lease or reservation of any oil, gas, water or other
minerals, then promptly upon the request of Landlord or any Person affected by
any such encroachment, violation or impairment, each of Tenant and Landlord,
subject to their right to contest the existence of any such encroachment,
violation or impairment, shall protect, indemnify, save harmless and defend the
other party hereto from and against fifty percent (50%) of all losses,
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (including reasonable attorneys’, consultants’ and experts’ fees
and expenses) based on or arising by reason of any such encroachment, violation
or impairment. In the event of an adverse final determination with respect to
any such encroachment, violation or impairment, either (a) each of Tenant and
Landlord shall be entitled to obtain valid and effective waivers or settlements
of all claims, liabilities and damages resulting from each such encroachment,
violation or impairment, whether the same shall affect Landlord or Tenant or (b)
Tenant at the shared cost and expense of Tenant and Landlord on a 50-50 basis
shall make such changes in the Leased Improvements, and take such other actions,
as Tenant in the good faith exercise of its judgment deems reasonably
practicable, to remove such encroachment or to end such violation or impairment,
including, if necessary, the alteration of any of the Leased Improvements, and
in any event take all such actions as may be necessary in order to be able to
continue the operation of the Leased Improvements for the Primary Intended Use
substantially in the manner and to the extent the Leased Improvements were
operated prior to the assertion of such encroachment, violation or impairment.
Tenant’s (and Landlord’s) obligations under this Section 9.2 shall be in
addition to and shall in no way discharge or diminish any obligation of any
insurer under any policy of title or other insurance and, to the extent the
recovery thereof is not necessary to compensate Landlord and Tenant for any
damages incurred by any such encroachment, violation or impairment, Tenant shall
be entitled to fifty percent (50%) of any sums recovered by Landlord under any
such policy of title or other insurance up to the maximum amount paid by Tenant
under this Section 9.2 and Landlord, upon request by Tenant, shall assign
Landlord’s rights under such policies to Tenant; provided such assignment does
not adversely affect Landlord’s rights under any such policy. Landlord agrees to
use reasonable efforts to seek recovery under any policy of title or other
insurance under which Landlord is an insured party for all losses, liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses
(including reasonable attorneys’, consultants’ and experts’ fees and expenses)
based on or arising by reason of any such encroachment, violation or impairment
as set forth in this Section 9.2; provided, however, that in no event shall
Landlord be obligated to institute any litigation, arbitration or other legal
proceedings in connection therewith unless Landlord is reasonably satisfied that
Tenant has the financial resources needed to fund such litigation and Tenant and
Landlord have agreed upon the terms and conditions on which such 40
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex049.jpg]
funding will be made available by Tenant, including, but not limited to, the
mutual approval of a litigation budget. ARTICLE X 10.1 Construction of Capital
Improvements to the Leased Property. Tenant shall, with respect to any Facility,
have the right to make a Capital Improvement, including, without limitation, any
Capital Improvement required by Section 8.2 or 9.1(a), without the consent of
Landlord if the Capital Improvement (i) is of equal or better quality than the
existing Leased Improvements it is improving, altering or modifying, (ii) does
not consist of adding new structures or enlarging existing structures, and (iii)
does not have an adverse effect on the structure of any existing Leased
Improvements. Tenant shall provide Landlord copies of the plans and
specifications in respect of all Capital Improvements, which plans and
specifications shall be prepared in a high-grade professional manner and shall
adequately demonstrate compliance with clauses (i)-(iii) of the preceding
sentence with respect to projects that do not require Landlord’s written consent
and shall be in such form as Landlord may reasonably require for any other
projects. All other Capital Improvements shall be subject to Landlord’s review
and approval, which approval shall not be unreasonably withheld. For any Capital
Improvement which does not require the approval of Landlord, Tenant shall, prior
to commencing construction of such Capital Improvement, provide to Landlord a
written description of such Capital Improvement and on an ongoing basis supply
Landlord with related documentation and information as Landlord may reasonably
request (including plans and specifications of any such Capital Improvements).
If Tenant desires to make a Capital Improvement for which Landlord’s approval is
required, Tenant shall submit to Landlord in reasonable detail a general
description of the proposal, the projected cost of construction and such plans
and specifications, permits, licenses, contracts and other information
concerning the proposal as Landlord may reasonably request. Such description
shall indicate the use or uses to which such Capital Improvement will be put and
the impact, if any, on current and forecasted gross revenues and operating
income attributable thereto. It shall be reasonable for Landlord to condition
its approval of any Capital Improvement upon any or all of the following terms
and conditions: (a) Such construction shall be effected pursuant to detailed
plans and specifications approved by Landlord, which approval shall not be
unreasonably withheld; (b) Such construction shall be conducted under the
supervision of a licensed architect or engineer selected by Tenant and approved
by Landlord, which approval shall not be unreasonably withheld; (c) Landlord’s
receipt, from the general contractor and, if reasonably requested by Landlord, a
major subcontractor(s) of a performance and payment bond (or, if Tenant elects
in lieu of performance and payment bond covering any major subcontractor,
Sub-guard insurance, which policy shall be in form reasonably satisfactory to
Landlord and which shall include a financial interest endorsement naming
Landlord as a beneficiary) for the full value of such construction, which such
bond shall name Landlord as an additional obligee and otherwise be in form and
substance and issued by a Person reasonably satisfactory to Landlord; 41
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex050.jpg]
(d) In the case of a Tenant Capital Improvement, such construction shall not be
undertaken unless Tenant demonstrates to the reasonable satisfaction of Landlord
the financial ability to complete the construction without adversely affecting
its cash flow position or financial viability; and (e) No Capital Improvement
will result in the Leased Property becoming a “limited use” property for
purposes of United States federal income taxes. 10.2 Construction Requirements
for All Capital Improvements. Whether or not Landlord’s review and approval is
required, for all Capital Improvements: (a) Such construction shall not be
commenced until Tenant shall have procured and paid for all municipal and other
governmental permits and authorizations required to be obtained prior to such
commencement, including those permits and authorizations required pursuant to
any Gaming Regulations, and Landlord shall join in the application for such
permits or authorizations whenever such action is necessary; provided, however,
that (i) any such joinder shall be at no cost or expense to Landlord; and (ii)
any plans required to be filed in connection with any such application which
require the approval of Landlord as hereinabove provided shall have been so
approved by Landlord; (b) (i) Such construction shall not, and Tenant’s licensed
architect or engineer shall certify to Landlord that such architect or engineer
believes that the design of such construction (as illustrated through the
applicable corresponding construction documents) shall not, impair the
structural strength of any component of the applicable Facility or overburden
the electrical, water, plumbing, HVAC or other building systems of any such
component in a manner that would violate applicable building codes or prudent
industry practices, and (ii) Tenant’s general contractor shall certify to
Landlord that such construction is in compliance with such design and
corresponding construction documents; (c) Tenant’s licensed architect or
engineer shall certify to Landlord that such architect or engineer believes that
the detailed plans and specifications conform to, and comply with, in all
material respects all applicable building, subdivision and zoning codes, laws,
ordinances and regulations imposed by all governmental authorities having
jurisdiction over the Leased Property of the applicable Facility; (d) During and
following completion of such construction, the parking and other amenities which
are located in the applicable Facility or on the Land of such Facility shall
remain adequate for the operation of such Facility for its Primary Intended Use
and in no event shall such parking be less than that which is required by law
(including any variances with respect thereto); provided, however, with
Landlord’s prior consent and at no additional expense to Landlord, (i) to the
extent additional parking is not already a part of a Capital Improvement, Tenant
may construct additional parking on the Land; or (ii) Tenant may acquire or
lease off-site parking to serve such Facility as long as such parking shall be
reasonably proximate to, and dedicated to, or otherwise made available to serve,
such Facility; (e) All work done in connection with such construction shall be
done promptly and using materials and resulting in work that is at least as good
product and condition as the 42 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex051.jpg]
remaining areas of the applicable Facility and in conformity with all Legal
Requirements, including, without limitation, any applicable minority or women
owned business requirements; and (f) Promptly following the completion of such
construction, Tenant shall deliver to Landlord “as built” drawings of such
addition, certified as accurate by the licensed architect or engineer selected
by Tenant to supervise such work, and copies of any new or revised certificates
of occupancy. 10.3 Landlord’s Right of First Offer to Fund. Tenant shall request
that Landlord fund or finance the construction and acquisition of any Capital
Improvement that includes Long-Lived Assets (along with reasonably related fees
and expenses, such as title fees, costs of permits, legal fees and other similar
transaction related costs) if the cost of such Capital Improvements constituting
Long-Lived Assets is expected to be in excess of $2 million (subject to the CPI
Increase), and Tenant shall provide to Landlord any information about such
Capital Improvements which Landlord may reasonably request (including any
specifics regarding the terms upon which Tenant will be seeking financing for
such Capital Improvements). Landlord may, but shall be under no obligation to,
provide the funds necessary to meet the request. Within ten (10) Business Days
of receipt of a request to fund a proposed Capital Improvement pursuant to this
Section 10.3, Landlord shall notify Tenant as to whether it will fund all or a
portion of such proposed Capital Improvement and, if so, the terms and
conditions upon which it would do so (including the terms with respect to any
increases in Rent hereunder due to such Capital Improvements). If Landlord
agrees to fund such proposed Capital Improvement, Tenant shall have ten (10)
Business Days to accept or reject Landlord’s funding proposal. If Landlord
declines to fund a proposed Capital Improvement (or declines to provide Tenant
written notice within such ten (10) Business Day period of the terms of its
proposal to fund such Capital Improvements), Tenant shall be permitted to secure
outside financing or utilize then existing available financing for such Capital
Improvement for a six-month period, after which six-month period (if Tenant has
not secured outside financing or determined to utilize then existing available
financing) Tenant shall again be required to first seek funding from Landlord.
If Landlord agrees to fund all or a portion of a proposed Capital Improvement
and Tenant rejects the terms thereof, Tenant shall be permitted to either use
then existing available financing or seek outside financing for such Capital
Improvement for a six-month period. If Tenant constructs a Capital Improvement
with its then existing available financing or outside financing obtained in
accordance with this Section 10.3, (i) except as may otherwise be expressly
provided in this Master Lease to the contrary, (A) during the Term, such Capital
Improvements shall be deemed part of the Leased Property and the Facilities
solely for the purpose of calculating Net Revenues hereunder and shall for all
other purposes be Tenant’s Property and (B) following expiration or termination
of the Term, shall be either, at the option of Landlord, purchased by Landlord
for fair market value or, if not purchased by Landlord, Tenant shall be entitled
to either remove such Tenant Capital Improvements, provided that the Leased
Property is restored in a manner reasonably satisfactory to Landlord, or receive
fair value for such Tenant Capital Improvements in accordance with Article
XXXVI. If Landlord agrees to fund a proposed Capital Improvement and Tenant
accepts the terms thereof, such Capital Improvements shall be deemed part of the
Leased Property and the Facilities for all purposes and Tenant shall provide
Landlord with the following prior to any advance of funds: 43 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex052.jpg]
(a) any information, certificates, licenses, permits or documents reasonably
requested by Landlord which are necessary and obtainable to confirm that Tenant
will be able to use the Capital Improvement upon completion thereof in
accordance with the Primary Intended Use, including all required federal, state
or local government licenses and approvals; (b) an Officer’s Certificate and, if
requested, a certificate from Tenant’s architect providing appropriate backup
information, setting forth in reasonable detail the projected or actual costs
related to such Capital Improvements; (c) an amendment to this Master Lease (and
any development or funding agreement agreed to in accordance with this Section
10.3), in a form reasonably agreed to by Landlord and Tenant, which may include,
among other things, an increase in the Rent in amounts as agreed upon by the
parties hereto pursuant to the agreed funding proposal terms described above and
other provisions as may be necessary or appropriate; (d) a deed conveying title
to Landlord to any land acquired for the purpose of constructing the Capital
Improvement free and clear of any liens or encumbrances except those approved by
Landlord, and accompanied by an ALTA survey thereof satisfactory to Landlord;
(e) for each advance, endorsements to any outstanding policy of title insurance
covering the Leased Property or commitments therefor reasonably satisfactory in
form and substance to Landlord (i) updating the same without any additional
exception except those that do not materially affect the value of such land and
do not interfere with the use of the Leased Property or as may be approved by
Landlord, which approval shall not be unreasonably withheld, and (ii) increasing
the coverage thereof by an amount equal to the cost of the Capital Improvement,
except to the extent covered by the owner’s policy of title insurance referred
to in paragraph (f) below; (f) if appropriate, an owner’s policy of title
insurance insuring the fair market value of fee simple title to any land and
improvements conveyed to Landlord free and clear of all liens and encumbrances
except those that do not materially affect the value of such land and do not
interfere with the use of the Leased Property or are approved by Landlord, which
approval shall not be unreasonably withheld, provided that if the requirement in
this paragraph (f) is not satisfied (or waived by Landlord), Tenant shall be
entitled to seek third party financing or use available financing in lieu of
seeking such advance from Landlord; (g) if requested by Landlord, an appraisal
by a member of the Appraisal Institute of the Leased Property indicating that
the fair market value of the Leased Property upon completion of the Capital
Improvement will exceed the fair market value of the Leased Property immediately
prior thereto by an amount not less than ninety-five percent (95%) of the cost
of the Capital Improvement, provided that if the requirement in this paragraph
(g) is not satisfied (or waived by Landlord), Tenant shall be entitled to seek
third party financing or use available financing in lieu of seeking such advance
from Landlord; and (h) such other billing statements, invoices, certificates,
endorsements, opinions, site assessments, surveys, resolutions, ratifications,
lien releases and waivers and other instruments and information reasonably
required by Landlord. 44 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex053.jpg]
ARTICLE XI 11.1 Liens. Subject to the provisions of Article XII relating to
permitted contests, Tenant will not directly or indirectly create or allow to
remain and will promptly discharge at its expense any lien, encumbrance,
attachment, title retention agreement or claim upon the Leased Property or any
Capital Improvement thereto or upon the Gaming Licenses (including indirectly
through a pledge of shares in the direct or indirect entity owning an interest
in the Gaming Licenses) or any attachment, levy, claim or encumbrance in respect
of the Rent, excluding, however, (i) this Master Lease; (ii) the matters that
existed as of the Commencement Date with respect to such Facility and disclosed
on Schedule A; (iii) restrictions, liens and other encumbrances which are
consented to in writing by Landlord (such consent not to be unreasonably
withheld); (iv) liens for Impositions which Tenant is not required to pay
hereunder; (v) subleases permitted by Article XXII; (vi) liens for Impositions
not yet delinquent or being contested in accordance with Article XII, provided
that Tenant has provided appropriate reserves as required under GAAP and any
foreclosure or similar remedies with respect to such Impositions have not been
instituted and no notice as to the institution or commencement thereof has been
issued except to the extent such institution or commencement is stayed no later
than the earlier of (x) ten (10) Business Days after such notice is issued or
(y) five (5) Business Days prior to the institution or commencement thereof;
(vii) liens of mechanics, laborers, materialmen, suppliers or vendors for sums
either disputed or not yet due, provided that (1) the payment of such sums shall
not be postponed under any related contract for more than sixty (60) days after
the completion of the action giving rise to such lien unless being contested in
accordance with Article XII and such reserve or other appropriate provisions as
shall be required by law or GAAP shall have been made therefor and no
foreclosure or similar remedies with respect to such liens has been instituted
and no notice as to the institution or commencement thereof have been issued
except to the extent such institution or commencement is stayed no later than
the earlier of (x) ten (10) Business Days after such notice is issued or (y)
five (5) Business Days prior to the institution or commencement thereof; or (2)
any such liens are in the process of being contested as permitted by Article
XII; (viii) any liens created by Landlord; (ix) liens related to equipment
leases or equipment financing for Tenant’s Property which are used or useful in
Tenant’s business on the Leased Property, provided that the payment of any sums
due under such equipment leases or equipment financing shall either (1) be paid
as and when due in accordance with the terms thereof, or (2) be in the process
of being contested as permitted by Article XII and provided that a lien holder’s
removal of any such Tenant’s Property from the Leased Property shall be made in
accordance with the requirements set forth in this Section 11.1; (x) liens
granted as security for the obligations of Tenant and its Affiliates under a
Debt Agreement; provided, however, in no event shall the foregoing be deemed or
construed to permit Tenant to encumber its leasehold interest (or a subtenant to
encumber its subleasehold interest) in the Leased Property or its direct or
indirect interest (or the interest of any of its Subsidiaries) in the Gaming
Licenses (other than, in each case, to a Permitted Leasehold Mortgagee, for
which no consent shall be required), without the prior written consent of
Landlord, which consent may be granted or withheld in Landlord’s sole
discretion; and provided, further, that Tenant shall be required to provide
Landlord with fully executed copies of any and all Permitted Leasehold Mortgages
and related principal Debt Agreements; (xi) easements, rights-of-way,
restrictions (including zoning restrictions), covenants, encroachments,
protrusions and other similar charges or encumbrances, and minor title
deficiencies on or with respect to any Leased Property, in each case whether now
or hereafter in existence, not individually or in the aggregate materially
interfering with the conduct of the 45 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex054.jpg]
business on the Leased Property, taken as a whole; and (xii) liens granted as
security for the obligations of Landlord and its Affiliates under any Facility
Mortgage. For the avoidance of doubt, the parties acknowledge and agree that
Tenant has not granted any liens in favor of Landlord as security for its
obligations hereunder (except to the extent contemplated in the final paragraph
of this Section 11.1) and nothing contained herein shall be deemed or construed
to prohibit the issuance of a lien on the Equity Interests in Tenant (it being
agreed that any foreclosure by a lien holder on such interests in Tenant shall
be subject to the restriction on Change in Control set forth in Article XXII) or
to prohibit Tenant from pledging its Accounts and other Tenant’s Property and
other property of Tenant, including fixtures and equipment installed by Tenant
at the Facilities, as collateral in connection with financings from equipment
lenders (or to Permitted Leasehold Mortgagees); provided that Tenant shall in no
event pledge to any Person that is not granted a Permitted Leasehold Mortgage
hereunder any of the Gaming Licenses or other of Tenant’s Property to the extent
that such Tenant’s Property cannot be removed from the Leased Property without
damaging or impairing the Leased Property (other than in a de minimis manner).
For the further avoidance of doubt, by way of example, Tenant shall not grant to
any lender (other than a Permitted Leasehold Mortgagee) a lien on, and any and
all lien holders (including a Permitted Leasehold Mortgagee) shall not have the
right to remove, carpeting, internal wiring, elevators, or escalators at the
Leased Property, but lien holders may have the right to remove (and Tenant shall
have the right to grant a lien on) manual or electronic gaming machines and
other gaming equipment (including, without limitation, electronic equipment used
to monitor and/or operate gaming machines and other gaming equipment) and
electronic or other equipment used to operate player affinity systems, even if
the removal thereof from the Leased Property could result in damage; provided
any such damage is repaired by the lien holder or Tenant in accordance with the
terms of this Master Lease. Landlord and Tenant intend that this Master Lease be
an indivisible true lease that affords the parties hereto the rights and
remedies of landlord and tenant hereunder and does not represent a financing
arrangement. This Master Lease is not an attempt by Landlord or Tenant to evade
the operation of any aspect of the law applicable to any of the Leased Property.
Except as otherwise required by a change in tax law or any change in accounting
rules or regulations or a “determination” within the meaning of Section 1313(a)
of the Code (or similar provision of state or local law), Landlord and Tenant
hereby acknowledge and agree that this Master Lease shall be treated as an
operating lease for all purposes and not as a synthetic lease, financing lease
or loan and that Landlord shall be entitled to all the benefits of ownership of
the Leased Property, including depreciation for all federal, state and local tax
purposes. If, notwithstanding (a) the form and substance of this Master Lease
and (b) the intent of the parties, and the language contained herein providing
that this Master Lease shall at all times be construed, interpreted and applied
to create an indivisible lease of all of the Leased Property, any court of
competent jurisdiction finds that this Master Lease is a financing arrangement,
this Master Lease shall be considered a secured financing agreement and
Landlord’s title to the Leased Property shall constitute a perfected first
priority lien in Landlord’s favor on the Leased Property to secure the payment
and performance of all the obligations of Tenant hereunder (and to that end,
Tenant hereby grants, assigns and transfers to the Landlord a security interest
in all right, title or interest in or to any and all of the Leased Property, as
security for the prompt and complete payment and performance when due of
Tenant’s obligations hereunder). Tenant authorizes Landlord, at the expense of
Tenant, to make any filings or take other actions as Landlord 46
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex055.jpg]
reasonably determines are necessary or advisable in order to effect fully this
Master Lease or to more fully perfect or renew the rights of the Landlord, and
to subordinate to the Landlord the lien of any Permitted Leasehold Mortgagee,
with respect to the Leased Property (it being understood that nothing herein
shall affect the rights of a Permitted Leasehold Mortgagee under Article XVII
hereof). At any time and from time to time upon the request of the Landlord, and
at the expense of the Tenant, Tenant shall promptly execute, acknowledge and
deliver such further documents and do such other acts as the Landlord may
reasonably request in order to effect fully this Master Lease or to more fully
perfect or renew the rights of the Landlord with respect to the Leased Property.
Upon the exercise by the Landlord of any power, right, privilege or remedy
pursuant to this Master Lease which requires any consent, approval, recording,
qualification or authorization of any governmental authority, Tenant will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
Landlord may be required to obtain from Tenant for such consent, approval,
recording, qualification or authorization. ARTICLE XII 12.1 Permitted Contests.
Tenant, upon prior written notice to Landlord, on its own or in Landlord’s name,
at Tenant’s expense, may contest, by appropriate legal proceedings conducted in
good faith and with due diligence, the amount, validity or application, in whole
or in part, of any licensure or certification decision (including pursuant to
any Gaming Regulation), Imposition, Legal Requirement, Insurance Requirement,
lien, attachment, levy, encumbrance, charge or claim; provided, however, that
(i) in the case of an unpaid Imposition, lien, attachment, levy, encumbrance,
charge or claim, the commencement and continuation of such proceedings shall
suspend the collection thereof from Landlord and from the Leased Property or any
Capital Improvement thereto; (ii) neither the Leased Property or any Capital
Improvement thereto, the Rent therefrom nor any part or interest in either
thereof would be in any danger of being sold, forfeited, attached or lost
pending the outcome of such proceedings; (iii) in the case of a Legal
Requirement, neither Landlord nor Tenant would be in any danger of civil or
criminal liability for failure to comply therewith pending the outcome of such
proceedings; (iv) if any such contest shall involve a sum of money or potential
loss in excess of Five Hundred Thousand Dollars ($500,000), upon request of
Landlord, Tenant shall deliver to Landlord an opinion of counsel reasonably
acceptable to Landlord to the effect set forth in clauses (i), (ii) and (iii)
above, to the extent applicable (it being agreed that the matters set forth in
clause (i) can be addressed by Tenant paying the contested amount prior to any
such contest); (v) in the case of a Legal Requirement, Imposition, lien,
encumbrance or charge, Tenant shall give such reasonable security as may be
required by Landlord to prevent any sale or forfeiture of the Leased Property or
any Capital Improvement thereto or the Rent by reason of such non-payment or
noncompliance; (vi) in the case of an Insurance Requirement, the coverage
required by Article XIII shall be maintained; (vii) Tenant shall keep Landlord
reasonably informed as to the status of the proceedings; and (viii) if such
contest be finally resolved against Landlord or Tenant, Tenant shall promptly
pay the amount required to be paid, together with all interest and penalties
accrued thereon, or comply with the applicable Legal Requirement or Insurance
Requirement. Landlord, at Tenant’s expense, shall execute and deliver to Tenant
such authorizations and other documents as may reasonably be required in any
such contest, and, if reasonably requested by Tenant or if Landlord so desires,
Landlord shall join as a party therein. The provisions of this Article XII shall
not be construed to 47 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex056.jpg]
permit Tenant to contest the payment of Rent or any other amount (other than
Impositions or Additional Charges which Tenant may from time to time be required
to impound with Landlord) payable by Tenant to Landlord hereunder. Tenant shall
indemnify, defend, protect and save Landlord harmless from and against any
liability, cost or expense of any kind that may be imposed upon Landlord in
connection with any such contest and any loss resulting therefrom, except in any
instance where Landlord opted to join and joined as a party in the proceeding
despite Tenant’s having sent written notice to Landlord of Tenant’s preference
that Landlord not join in such proceeding. ARTICLE XIII 13.1 General Insurance
Requirements. During the Term, Tenant shall at all times keep the Leased
Property, and all property located in or on the Leased Property, including
Capital Improvements, the Fixtures and Tenant’s Property, insured with the kinds
and amounts of insurance described below. Each element of insurance described in
this Article XIII shall be maintained with respect to the Leased Property of
each Facility and Tenant’s Property and operations thereon. Such insurance shall
be written by companies permitted to conduct business in the applicable State.
All third party liability type policies must name Landlord as an “additional
insured.” All property policies shall name Landlord as “loss payee” for its
interests in each Facility. All business interruption policies shall name
Landlord as “loss payee” with respect to Rent only. Property losses shall be
payable to Landlord and/or Tenant as provided in Article XIV. In addition, the
policies, as appropriate, shall name as an “additional insured” and/or “loss
payee” each Permitted Leasehold Mortgagee and as an “additional insured” or
“loss payee” the holder of any mortgage, deed of trust or other security
agreement (“Facility Mortgagee”) securing any indebtedness or any other
Encumbrance placed on the Leased Property in accordance with the provisions of
Article XXXI (“Facility Mortgage”) by way of a standard form of mortgagee’s loss
payable endorsement. Except as otherwise set forth herein, any property
insurance loss adjustment settlement shall require the written consent of
Landlord, Tenant, and each Facility Mortgagee (to the extent required under the
applicable Facility Mortgage Documents) unless the amount of the loss net of the
applicable deductible is less than Five Million Dollars ($5,000,000) in which
event no consent shall be required. Evidence of insurance shall be deposited
with Landlord and, if requested, with any Facility Mortgagee(s). The insurance
policies required to be carried by Tenant hereunder shall insure against all the
following risks with respect to each Facility: (a) Loss or damage by fire,
vandalism, collapse and malicious mischief, extended coverage perils commonly
known as “All Risk,” and all physical loss perils normally included in such All
Risk insurance, including, but not limited to, sprinkler leakage and windstorm,
in an amount not less than the insurable value on a Maximum Foreseeable Loss (as
defined below in Section 13.2) basis and including a building ordinance coverage
endorsement; provided, that Tenant shall have the right (i) to limit maximum
insurance coverage for loss or damage by earthquake (including earth movement)
to a minimum amount of Two Hundred Million Dollars ($200,000,000) or as may be
reasonably requested by Landlord and commercially available, and (ii) to limit
maximum insurance coverage for loss or damage by windstorm (including but not
limited to named windstorms) to a minimum amount of Two Hundred Million Dollars
($200,000,000) or as may be reasonably requested by Landlord and commercially
available; provided, further, that in the event the premium cost of any or all
of earthquake, flood, windstorm 48 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex057.jpg]
(including named windstorm) or terrorism coverages are available only for a
premium that is more than 2.5 times the average premium paid by Tenant (or prior
operator of Facilities) over the preceding three years for the insurance policy
contemplated by this Section 13.1(a), then Tenant shall be entitled and required
to purchase the maximum insurance coverage it deems most efficient and prudent
to purchase and Tenant shall not be required to spend additional funds to
purchase additional coverages insuring against such risks; and provided,
further, that some property coverages might be sub-limited in an amount less
than the Maximum Foreseeable Loss as long as the sub-limits are commercially
reasonable and prudent as deemed by Tenant; (b) Loss or damage by explosion of
steam boilers, pressure vessels or similar apparatus, now or hereafter installed
in each Facility, in such limits with respect to any one accident as may be
reasonably requested by Landlord from time to time; (c) Flood (when any of the
improvements comprising the Leased Property of a Facility is located in whole or
in part within a designated 100-year flood plain area) in an amount not less
than the greater of (i) probable maximum loss of a 250 year event, and (ii) One
Hundred Million Dollars ($100,000,000), and such other hazards and in such
amounts as may be customary for comparable properties in the area; (d) Loss of
rental value in an amount not less than twelve (12) months’ Rent payable
hereunder or business interruption in an amount not less than twelve (12) months
of income and normal operating expenses including 90-days ordinary payroll and
Rent payable hereunder with an extended period of indemnity coverage of at least
ninety (90) days necessitated by the occurrence of any of the hazards described
in Sections 13.1(a), 13.1(b) or 13.1(c), provided that Tenant may self-insure
specific Facilities for the insurance contemplated under this Section 13.1(d),
provided that (i) such Facilities that Tenant chooses to self-insure are not
expected to generate more than ten percent (10%) of Net Revenues anticipated to
be generated from all the Facilities and (ii) Tenant deposits in any impound
account created under Section 4.3 hereof an amount equal to the product of (1)
the sum of (A) the insurance premiums paid by Tenant for such period under this
Section 13.1(d) to insurance companies and (B) the amount deposited by Tenant in
an impound account pursuant to this provision, and (2) the percentage of Net
Revenues that are anticipated to be generated by the Facilities that are being
self-insured by Tenant under this provision; (e) Claims for personal injury or
property damage under a policy of comprehensive general public liability
insurance with amounts not less than One Hundred Million Dollars ($100,000,000)
each occurrence and One Hundred Million Dollars ($100,000,000) in the annual
aggregate, provided that such requirements may be satisfied through the purchase
of a primary general liability policy and excess liability policies; (f) During
such time as Tenant is constructing any improvements, Tenant, at its sole cost
and expense, shall carry, or cause to be carried (i) workers’ compensation
insurance and employers’ liability insurance covering all persons employed in
connection with the improvements in statutory limits, (ii) a completed
operations endorsement to the commercial general liability insurance policy
referred to above, (iii) builder’s risk insurance, completed value form (or its
equivalent), covering all physical loss, in an amount and subject to policy
conditions satisfactory to Landlord, and (iv) such other insurance, in such
amounts, as Landlord deems 49 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex058.jpg]
reasonably necessary to protect Landlord’s interest in the Leased Property from
any act or omission of Tenant’s contractors or subcontractors. 13.2 Maximum
Foreseeable Loss. The term “Maximum Foreseeable Loss” shall mean the largest
monetary loss within one area that may be expected to result from a single fire
with protection impaired, the control of the fire mainly dependent on physical
barriers or separations and a delayed manual firefighting by public and/or
private fire brigades. If Landlord reasonably believes that the Maximum
Foreseeable Loss has increased at any time during the Term, it shall have the
right (unless Tenant and Landlord agree otherwise) to have such Maximum
Foreseeable Loss redetermined by an impartial national insurance company
reasonably acceptable to both parties (the “Impartial Appraiser”), or, if the
parties cannot agree on an Impartial Appraiser, then by an Expert appointed in
accordance with Section 34.1 hereof. The determination of the Impartial
Appraiser (or the Expert, as the case may be) shall be final and binding on the
parties hereto, and Tenant shall forthwith adjust the amount of the insurance
carried pursuant to this Article XIII to the amount so determined by the
Impartial Appraiser (or the Expert, as the case may be), subject to the approval
of the Facility Mortgagee, as applicable. Each party shall pay one-half (1/2) of
the fee, if any, of the Impartial Appraiser. If Landlord pays the Impartial
Appraiser, fifty percent (50%) of such costs shall be Additional Charges
hereunder and if Tenant pays such Impartial Appraiser, fifty percent (50%) of
such costs shall be a credit against the next Rent payment hereunder. If Tenant
has undertaken any structural alterations or additions to the Leased Property
having a cost or value in excess of Twenty Five Million Dollars ($25,000,000),
Landlord may at Tenant’s expense have the Maximum Foreseeable Loss redetermined
at any time after such improvements are made, regardless of when the Maximum
Foreseeable Loss was last determined. 13.3 Additional Insurance. In addition to
the insurance described above, Tenant shall maintain such additional insurance
upon notice from Landlord as may be reasonably required from time to time by any
Facility Mortgagee and shall further at all times maintain adequate workers’
compensation coverage and any other coverage required by Legal Requirements for
all Persons employed by Tenant on the Leased Property in accordance with Legal
Requirements. 13.4 Waiver of Subrogation. All insurance policies carried by
either party covering the Leased Property or Tenant’s Property, including,
without limitation, contents, fire and liability insurance, shall expressly
waive any right of subrogation on the part of the insurer against the other
party. Each party, respectively, shall pay any additional costs or charges for
obtaining such waiver. 13.5 Policy Requirements. All of the policies of
insurance referred to in this Article XIII shall be written in form reasonably
satisfactory to Landlord and any Facility Mortgagee and issued by insurance
companies with a minimum policyholder rating of “A-” and a financial rating of
“VII” in the most recent version of Best’s Key Rating Guide, or a minimum rating
of “BBB” from Standard & Poor’s or equivalent. If Tenant obtains and maintains
the general liability insurance described in Section 13.1(e) above on a “claims
made” basis, Tenant shall provide continuous liability coverage for claims
arising during the Term. In the event such “claims made” basis policy is
canceled or not renewed for any reason whatsoever (or converted to an
“occurrence” basis policy), Tenant shall either obtain (a) “tail” insurance
coverage converting the policies to “occurrence” basis policies providing
coverage for a period of at least three (3) years 50 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex059.jpg]
beyond the expiration of the Term, or (b) an extended reporting period of at
least three (3) years beyond the expiration of the Term. Tenant shall pay all of
the premiums therefor, and deliver certificates thereof to Landlord prior to
their effective date (and with respect to any renewal policy, prior to the
expiration of the existing policy), and in the event of the failure of Tenant
either to effect such insurance in the names herein called for or to pay the
premiums therefor, or to deliver such certificates thereof to Landlord, at the
times required, Landlord shall be entitled, but shall have no obligation, to
effect such insurance and pay the premiums therefor, in which event the cost
thereof, together with interest thereon at the Overdue Rate, shall be repayable
to Landlord upon demand therefor. Tenant shall obtain, to the extent available
on commercially reasonable terms, the agreement of each insurer, by endorsement
on the policy or policies issued by it, or by independent instrument furnished
to Landlord, that it will give to Landlord thirty (30) days’ (or ten (10) days’
in the case of non-payment of premium) written notice before the policy or
policies in question shall be altered, allowed to expire or cancelled.
Notwithstanding any provision of this Article XIII to the contrary, Landlord
acknowledges and agrees that the coverage required to be maintained by Tenant
may be provided under one or more policies with various deductibles or
self-insurance retentions by Tenant or its Affiliates, subject to Landlord’s
approval not to be unreasonably withheld. Upon written request by Landlord,
Tenant shall provide Landlord copies of the property insurance policies when
issued by the insurers providing such coverage. 13.6 Increase in Limits. If,
from time to time after the Commencement Date, Landlord determines in the
exercise of its reasonable business judgment that the limits of the personal
injury or property damage-public liability insurance then carried pursuant to
Section 13.1(e) hereof are insufficient, Landlord may give Tenant Notice of
acceptable limits for the insurance to be carried; provided that in no event
will Tenant be required to carry insurance in an amount which exceeds the
product of (i) the amounts set forth in Section 13.1(e) hereof and (ii) the CPI
Increase; and subject to the foregoing limitation, within ninety (90) days after
the receipt of such Notice, the insurance shall thereafter be carried with
limits as prescribed by Landlord until further increase pursuant to the
provisions of this Section 13.6. 13.7 Blanket Policy. Notwithstanding anything
to the contrary contained in this Article XIII, Tenant’s obligations to carry
the insurance provided for herein may be brought within the coverage of a
so-called blanket policy or policies of insurance carried and maintained by
Tenant; provided that the requirements of this Article XIII (including
satisfaction of the Facility Mortgagee’s requirements and the approval of the
Facility Mortgagee) are otherwise satisfied, and provided further that Tenant
maintains specific allocations acceptable to Landlord. 13.8 No Separate
Insurance. Tenant shall not, on Tenant’s own initiative or pursuant to the
request or requirement of any third party, (i) take out separate insurance
concurrent in form or contributing in the event of loss with that required in
this Article XIII to be furnished by, or which may reasonably be required to be
furnished by, Tenant or (ii) increase the amounts of any then existing insurance
by securing an additional policy or additional policies, unless all parties
having an insurable interest in the subject matter of the insurance, including
in all cases Landlord and all Facility Mortgagees, are included therein as
additional insureds and the loss is payable under such insurance in the same
manner as losses are payable under this Master Lease. Notwithstanding the
foregoing, nothing herein shall prohibit Tenant from insuring against risks not
required to be insured hereby, and as to such insurance, Landlord and any
Facility Mortgagee need not be included therein as additional insureds, nor must
the loss thereunder be payable in the 51 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex060.jpg]
same manner as losses are payable hereunder except to the extent required to
avoid a default under the Facility Mortgage. ARTICLE XIV 14.1 Property Insurance
Proceeds. All proceeds (except business interruption not allocated to rent
expenses) payable by reason of any property loss or damage to the Leased
Property, or any portion thereof, under any property policy of insurance
required to be carried hereunder shall be paid to Facility Mortgagee or to an
escrow account held by a third party depositary reasonably acceptable to
Landlord and Tenant (pursuant to an escrow agreement acceptable to the parties
and intended to implement the terms hereof) and made available to Tenant upon
request for the reasonable out-of-pocket costs of preservation, stabilization,
emergency restoration, business interruption, reconstruction and repair, as the
case may be, of any damage to or destruction of the Leased Property, or any
portion thereof; provided, however, that the portion of such proceeds that are
attributable to Tenant’s obligation to pay Rent shall be applied against Rents
due by Tenant hereunder; and provided, further, that if the total amount of
proceeds payable net of the applicable deductibles is One Million Dollars
($1,000,000) or less, and if no Event of Default has occurred and is continuing,
the proceeds shall be paid directly to Tenant and, subject to the limitations
set forth in this Article XIV used for the repair of any damage to the Leased
Property, it being understood and agreed that Tenant shall have no obligation to
rebuild any Tenant Capital Improvement, provided that the Leased Property is
rebuilt in a manner substantially similar to the condition in which it existed
prior to the related casualty or otherwise in a manner reasonably satisfactory
to Landlord. Any excess proceeds of insurance remaining after the completion of
the restoration or reconstruction of the Leased Property to substantially the
same condition as existed immediately before the damage or destruction and with
materials and workmanship of like kind and quality and to Landlord’s reasonable
satisfaction shall be provided to Landlord within fifteen (15) days after such
restoration or reconstruction has been completed. All salvage resulting from any
risk covered by insurance for damage or loss to the Leased Property shall belong
to Landlord. Tenant shall have the right to prosecute and settle insurance
claims, provided that Tenant shall consult with and involve Landlord in the
process of adjusting any insurance claims under this Article XIV and any final
settlement with the insurance company shall be subject to Landlord’s consent,
such consent not to be unreasonably withheld. 14.2 Tenant’s Obligations
Following Casualty. (a)If a Facility and/or any Tenant Capital Improvements to a
Facility are damaged, whether or not from a risk covered by insurance carried by
Tenant, except as otherwise provided herein, (i) Tenant shall restore such
Leased Property (excluding any Tenant Capital Improvement, it being understood
and agreed that Tenant shall not be required to repair any Tenant Capital
Improvement, provided that the Leased Property is rebuilt in a manner reasonably
satisfactory to Landlord), to substantially the same condition as existed
immediately before such damage and (ii) such damage shall not terminate this
Master Lease. (b) If Tenant restores the affected Leased Property and the cost
of the repair or restoration exceeds the amount of proceeds received from the
insurance required to be carried hereunder, Tenant shall provide Landlord with
evidence reasonably acceptable to Landlord that 52 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex061.jpg]
Tenant has available to it any excess amounts needed to restore such Facility.
Such excess amounts necessary to restore such Facility shall be paid by Tenant.
(c) If Tenant has not restored the affected Leased Property and gaming
operations have not recommenced by the date that is the third anniversary of the
date of any casualty, all remaining insurance proceeds shall be paid to and
retained by Landlord free and clear of any claim by or through Tenant. (d) In
the event neither Landlord nor Tenant is required or elects to repair and
restore the Leased Property, all insurance proceeds, other than proceeds
reasonably attributed to any Tenant Capital Improvements (and, subject to no
Event of Default having occurred and being continuing, any business interruption
proceeds in excess of Tenant’s Rent obligations hereunder), which proceeds shall
be and remain the property of Tenant, shall be paid to and retained by Landlord
free and clear of any claim by or through Tenant except as otherwise
specifically provided below in this Article XIV. 14.3 No Abatement of Rent. This
Master Lease shall remain in full force and effect and Tenant’s obligation to
pay the Rent and all other charges required by this Master Lease shall remain
unabated during the period required for adjusting insurance, satisfying Legal
Requirements, repair and restoration. 14.4 Waiver. Tenant waives any statutory
rights of termination which may arise by reason of any damage or destruction of
the Leased Property but such waiver shall not affect any contractual rights
granted to Tenant under this Article XIV. 14.5 Insurance Proceeds Paid to
Facility Mortgagee. Notwithstanding anything herein to the contrary, in the
event that Landlord obtains any Facility Mortgage, the terms of such Facility
Mortgage shall provide that any insurance proceeds (excluding business
interruption proceeds, which shall continue to be payable to Landlord in payment
of Rent) may be held by such Facility Mortgagee and shall be applied to the
restoration of the Leased Property and/or disbursed to Tenant to permit Tenant
to restore the Leased Property, in the manner required by Section 14.2 and other
applicable provisions of this Master Lease and may not be applied by such
Facility Mortgagee to the indebtedness secured by the Facility Mortgage,
provided that Tenant satisfies each of the following conditions to the
reasonable satisfaction of Landlord and such Facility Mortgagee: (a) at the time
of the related casualty, there shall exist no Event of Default; (b) the Leased
Property affected by such casualty shall be capable of being restored to the
condition required by Section 14.2; (c) Tenant shall demonstrate to Landlord’s
and such Facility Mortgagee’s reasonable satisfaction Tenant’s ability to pay
the Rent coming due during such repair or restoration period (after taking into
account proceeds from business interruption insurance carried by Tenant); (d)
Tenant shall have provided to Landlord and such Facility Mortgagee all of the
following: (i) an architect’s contract with an architect reasonably acceptable
to Landlord and such Facility Mortgagee; (ii) complete plans and specifications
for the restoration of the affected portions of the Leased Property, which plans
and specifications shall cause the Leased Property to be restored or
reconstructed to the condition required under Section 14.2; provided, however,
Tenant agrees to incorporate Landlord’s reasonable comments to such plans and
specifications; (iii) fixed-price or guaranteed maximum cost construction
contracts with contractors reasonably acceptable to Landlord and such Facility
Mortgagee for completion of the restoration work in 53 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex062.jpg]
accordance with the aforementioned plans and specifications; (iv) such
additional funds (if any) as are necessary from time to time, in Landlord’s and
such Facility Mortgagee’s reasonable opinion, to complete the restoration
pursuant to the plans and specifications and in the condition required under
Section 14.2; and (v) copies of all permits, licenses and approvals necessary to
complete the restoration in accordance with the plans and specifications and all
Legal Requirements; (e) Tenant shall, promptly following the related casualty,
diligently pursue all items required pursuant to clause (d) above and, after
obtaining and providing the same to Landlord and any Facility Mortgagee, shall
promptly commence and diligently pursue such work to completion; (f) Tenant
shall complete (and shall provide to Landlord and any Facility Mortgagee such
documentation evidencing the same) the restoration on or before the earliest to
occur of (i) three (3) years after the date of the related casualty, and (ii)
the expiration of the Term (provided, however, in the event that such
restoration or reconstruction cannot be reasonably completed prior to the
expiration of the Term, the deadline imposed under this subclause (iii) shall
include any properly exercised Renewal Term); (g) the Property and the use
thereof after the restoration will be in compliance with all applicable Legal
Requirements; (h) Tenant shall promptly deliver to Landlord and any Facility
Mortgagee all certificates of occupancy, lien waivers and such other
documentation reasonably requested by Landlord or any Facility Mortgagee in
connection with the restoration and reconstruction of the Leased Property; and
(i) Tenant agrees to comply with any commercially reasonable draw or other
disbursement requirements imposed by any such Facility Mortgagee. 14.6
Termination of Master Lease; Abatement of Rent. In the event this Master Lease
is terminated as to an affected Leased Property pursuant to Section 8.2 (in
respect of Tenant being in jeopardy of losing a Gaming License or Landlord being
in jeopardy of failing to comply with a regulatory requirement material to the
continued operation of a Facility), Section 15.5 (as provided therein) or
Section 41.16 (in the event Tenant elects to purchase a New Jersey Facility or
require Landlord to sell such New Jersey Facility to a third party) (such
termination or cessation, a “Leased Property Rent Adjustment Event”), then: (i)
the Building Base Rent due hereunder from and after the effective date of any
such Leased Property Rent Adjustment Event shall be reduced by an amount
determined by multiplying (A) a fraction, (x) the numerator of which shall be
the fair market value of the affected Leased Property immediately prior to the
effective date of such Leased Property Rent Adjustment Event and (y) the
denominator of which shall be the fair market value of all of the Leased
Property then subject to the terms of this Master Lease, including the affected
Leased Property, immediately prior to the effective date of such Leased Property
Rent Adjustment Event (in each case as determined in good faith by the parties
(or, if the parties cannot agree, by an Expert pursuant to Section 34.1 of this
Master Lease)), by (B) the Building Base Rent payable under this Master Lease
immediately prior to the effective date of such Leased Property Rent Adjustment
Event; (ii) the Land Base Rent due hereunder from and after the effective date
of any such Leased Property Rent Adjustment Event shall be reduced by an amount
determined by multiplying (A) a fraction, (x) the numerator of which shall be
the fair market value of such affected Leased Property immediately prior to the
effective date of such Leased Property Rent Adjustment Event and (y) the
denominator of which shall be the the fair 54 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex063.jpg]
market value of all of the Leased Property then subject to the terms of this
Master Lease, including the affected Leased Property, immediately prior to the
effective date of such Leased Property Rent Adjustment Event (in each case as
determined in good faith by the parties (or, if the parties cannot agree, by an
Expert pursuant to Section 34.1 of this Master Lease)), by (B) the Land Base
Rent payable under this Master Lease immediately prior to the effective date of
such Leased Property Rent Adjustment Event; and (iii) Landlord shall retain any
claim which Landlord may have against Tenant for failure to insure such Leased
Property as required by Article XIII. ARTICLE XV 15.1 Condemnation. (a) Total
Taking. If the Leased Property of a Facility is totally and permanently taken by
Condemnation (a “Taking”), this Master Lease shall terminate with respect to
such Facility as of the day before the Date of Taking for such Facility. (b)
Partial Taking. If a portion of the Leased Property of, and any Tenant Capital
Improvements to, a Facility are taken by Condemnation, this Master Lease shall
remain in effect if the affected Facility is not thereby rendered Unsuitable for
Its Primary Intended Use, but if such Facility is thereby rendered Unsuitable
for Its Primary Intended Use, this Master Lease shall terminate with respect to
such Facility as of the day before the Date of Taking for such Facility. (c)
Restoration. If there is a partial Taking of the Leased Property of, and any
Tenant Capital Improvements to, a Facility and this Master Lease remains in full
force and effect with respect to such Facility, Landlord shall make available to
Tenant the portion of the Award applicable to restoration of the Leased Property
(excluding any Tenant Capital Improvements, it being understood and agreed that
Tenant shall not be required to repair or restore any Tenant Capital
Improvements, provided that the Leased Property is restored in a manner
reasonably satisfactory to Landlord and, whether or not Tenant elects to restore
such Tenant Capital Improvements, the portion of such Award attributable thereto
shall also be paid to Tenant), and Tenant shall accomplish all necessary
restoration whether or not the amount provided by the Condemnor for restoration
is sufficient and the Rent shall be reduced by such amount as may be agreed upon
by Landlord and Tenant or, if they are unable to reach such an agreement within
a period of thirty (30) days after the occurrence of the Taking, then the Rent
for such Facility shall be proportionately reduced, based on the proportion of
the Facility that was subject to the partial Taking and pursuant to the formula
set forth in Section 14.6 hereof. Tenant shall restore such Leased Property (as
nearly as possible under the circumstances) to a complete architectural unit of
the same general character and condition as such Leased Property existing
immediately prior to such Taking. 15.2 Award Distribution. Except as set forth
below and except to the extent of restoration proceeds to be made available to
Tenant as provided in Section 15.1(c) hereof, the 55 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex064.jpg]
entire Award shall belong to and be paid to Landlord. Tenant shall, however, be
entitled to pursue its own claim with respect to the Taking for Tenant’s lost
profits value and moving expenses and, the portion of the Award, if any,
allocated to any Tenant Capital Improvements (subject to Tenant’s restoring the
Leased Property not subject to a Taking in a manner reasonably satisfactory to
Landlord) and Tenant’s Property shall be and remain the property of Tenant free
of any claim thereto by Landlord. 15.3 Temporary Taking. The taking of the
Leased Property, or any part thereof, shall constitute a taking by Condemnation
only when the use and occupancy by the taking authority has continued for longer
than 180 consecutive days. During any shorter period, which shall be a temporary
taking, all the provisions of this Master Lease shall remain in full force and
effect and the Award allocable to the Term shall be paid to Tenant. 15.4
Condemnation Awards Paid to Facility Mortgagee. Notwithstanding anything herein
to the contrary, in the event that any Facility Mortgagee is entitled to any
Condemnation Award, or any portion thereof, under the terms of any Facility
Mortgage or related financing agreement, such award shall be applied, held
and/or disbursed in accordance with the terms of the Facility Mortgage or
related financing agreement. In the event that the Facility Mortgagee elects to
apply the Condemnation Award to the indebtedness secured by the Facility
Mortgage in the case of a Taking as to which the restoration provisions apply
(or the related financing agreement requires such application), Landlord shall
either (i) within ninety (90) days of the notice from the Facility Mortgagee
make available to Tenant for restoration of such Leased Property funds (either
through refinance or otherwise) equal to the amount applied by the Facility
Mortgagee or applicable to restoration of the Leased Property and shall pay to
Tenant any amount of the Award allocated to Tenant Capital Improvements, or (ii)
sell to Tenant the portion of the Leased Property consisting of the Facility
that is not subject to the Taking in exchange for a payment equal to the greater
of (1) the difference between (a) the value of such Facility immediately prior
to such Taking, based on the average fair market value of similar real estate in
the areas surrounding such Facility, and (b) the amount of the Condemnation
Award retained by the Facility Mortgagee, and (2) the value of the remaining
portion of such Facility after such Taking, based on the average fair market
value of similar real estate in the areas surrounding such Facility. 15.5
Termination of Master Lease; Abatement of Rent. In the event this Master Lease
is terminated with respect to the affected portion of the Leased Property as a
result of a Taking (or pursuant to Section 15.4 hereof as a result of a Facility
Mortgagee electing to apply a Condemnation Award to the indebtedness secured by
the Facility Mortgage), the Rent due hereunder from and after the effective date
of such termination shall be reduced by an amount determined in the same manner
as set forth in Section 14.6 hereof. ARTICLE XVI 16.1 Events of Default. Any one
or more of the following shall constitute an “Event of Default”: 56
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex065.jpg]
(a) (i) Tenant shall fail to pay any installment of Rent within four (4)
Business Days of when due and such failure is not cured by Tenant within three
(3) Business Days after notice from Landlord of Tenant’s failure to pay such
installment of Rent when due (and such notice of failure from Landlord may be
given any time after such installment is four (4) Business Days late); (ii)
Tenant shall fail on any two separate occasions in the same Fiscal Year to pay
any installment of Rent within four (4) Business Days of when due; (iii)
Reserved; or (iv) Tenant shall fail to pay any Additional Charge within five (5)
Business Days after notice from Landlord of Tenant’s failure to make such
payment of such Additional Charge when due (and such notice of failure from
Landlord may be given any time after such payment is more than one (1) Business
Day late); (b) a default shall occur under any Guaranty, where the default is
not cured within any applicable grace period set forth therein or, if no cure
periods are provided, within fifteen (15) days after notice from Landlord (or in
the case of a breach of Paragraph 8 of the Guaranty, the cure periods provided
herein with respect to such action or omission); (c) Tenant or any Guarantor
shall: (i) admit in writing in a legal proceeding its inability to pay its debts
generally as they become due; (ii) file a petition in bankruptcy or a petition
to take advantage of any insolvency act; (iii) make an assignment for the
benefit of its creditors; (iv) consent to the appointment of a receiver of
itself or of the whole or any substantial part of its property; or (v) file a
petition or answer seeking reorganization or arrangement under the United States
bankruptcy laws or any other applicable law or statute of the United States of
America or any state thereof pertaining to debtor relief or insolvency; (d)
Tenant or any Guarantor (other than an Immaterial Subsidiary Guarantor) shall be
adjudicated as bankrupt or a court of competent jurisdiction shall enter an
order or decree appointing, without the consent of Tenant or any Guarantor
(other than an Immaterial Subsidiary Guarantor), a receiver of Tenant or any
Guarantor (other than an Immaterial Subsidiary Guarantor) or of the whole or
substantially all of the Tenant’s or any Guarantor’s (other than an Immaterial
Subsidiary Guarantor’s) property, or approving a petition filed against Tenant
or any Guarantor (other than an Immaterial Subsidiary Guarantor) seeking
reorganization or arrangement of Tenant 57 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex066.jpg]
or any Guarantor (other than an Immaterial Subsidiary Guarantor) under the
United States bankruptcy laws or any other applicable law or statute of the
United States of America or any state thereof, and such judgment, order or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of the entry thereof; (e) Tenant or any Guarantor (other than an
Immaterial Subsidiary Guarantor) shall be liquidated or dissolved (except that
any Guarantor may be liquidated or dissolved into another Guarantor or the
Tenant or so long as its assets are distributed following such liquidation or
dissolution to another Guarantor or Tenant); (f) the estate or interest of
Tenant in the Leased Property or any part thereof shall be levied upon or
attached in any proceeding relating to more than $1,000,000 and the same shall
not be vacated, discharged or stayed pending appeal (or bonded or otherwise
similarly secured payment) within the later of ninety (90) days after
commencement thereof or thirty (30) days after receipt by Tenant of notice
thereof from Landlord; provided, however, that such notice shall be in lieu of
and not in addition to any notice required under applicable law and the
foregoing shall not apply to the lien of real estate Taxes on the Leased
Property to the extent that such Taxes are not delinquent or are being contested
in accordance with the provisions of Section 12.1 of this Master Lease; (g)
Tenant voluntarily ceases operations for its Primary Intended Use at a Facility
(except as a result of Unavoidable Delay, material damage, destruction or
Condemnation that affects such Facility) and such event would reasonably be
expected to have a material adverse effect on Tenant, the Facilities, or on the
Leased Property, in each case, taken as a whole; (h) any of the representations
or warranties made by Tenant hereunder or by any Guarantor in a Guaranty proves
to be untrue when made in any material respect which materially and adversely
affects Landlord; (i) any applicable license or other agreements material to a
Facility’s operation for its Primary Intended Use are at any time terminated or
revoked or suspended for more than thirty (30) days (and causes cessation of
gaming activity at a Facility) and such termination, revocation or suspension is
not stayed pending appeal and would reasonably be expected to have a material
adverse effect on Tenant, the Facilities, or on the Leased Property, taken as a
whole; (j) except to a permitted assignee pursuant to Section 22.2 or a
permitted subtenant or Subsidiary that joins as a Guarantor to the Guaranty
pursuant to Section 22.3, or with respect to the granting of a permitted pledge
hereunder to a Permitted Leasehold Mortgagee, the sale or transfer, without
Landlord’s consent, of all or any portion of any Gaming License or similar
certificate or license relating to the Leased Property; (k) Tenant or any
Guarantor, by its acts or omissions, causes the occurrence of a default under
any provision (to the extent Tenant has knowledge of such provision and Tenant’s
or such Guarantor’s obligations with respect thereto) of any Facility Mortgage,
related documents or obligations thereunder by which Tenant is bound in
accordance with Section 31.1 or has agreed under the terms of this Master Lease
to be bound, which default is not cured within the applicable time period, if
the effect of such default is to cause, or to permit the holder or holders of
that 58 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex067.jpg]
Facility Mortgage or Indebtedness secured by that Facility Mortgage (or a
trustee or agent on behalf of such holder or holders), to cause, that Facility
Mortgage (or the Indebtedness secured thereby) to become or be declared due and
payable (or redeemable) prior to its stated maturity (excluding in any case any
default related to the financial performance of Tenant or any Guarantor); (l)
(x) a breach by Tenant of Section 23.3(a) hereof for two consecutive Test
Periods ending on the last day of two consecutive fiscal quarters or (y) a
breach of Section 23.3(b) hereof; (m) The occurrence of an Event of Default
under the Lumiere Loan Documents; (n) if Tenant shall fail to observe or perform
any other term, covenant or condition of this Master Lease and such failure is
not cured by Tenant within thirty (30) days after written notice thereof from
Landlord, unless such failure cannot with due diligence be cured within a period
of thirty (30) days, in which case such failure shall not be deemed to be an
Event of Default if Tenant proceeds promptly and with due diligence to cure the
failure and diligently completes the curing thereof within one hundred twenty
(120) days after such notice from Landlord; provided, however, that such notice
shall be in lieu of and not in addition to any notice required under applicable
law; (o) if Tenant or any Guarantor shall fail to pay, bond, escrow or otherwise
similarly secure payment of one or more final judgments aggregating in excess of
the product of (i) $100 million and (ii) the CPI Increase (and only to the
extent not covered by insurance), which judgments are not discharged or
effectively waived or stayed for a period of 45 consecutive days; and (p) an
assignment of Tenant’s interest in this Master Lease (including pursuant to a
Change in Control) shall have occurred without the consent of Landlord to the
extent such consent is required under Article XXII or Tenant is otherwise in
default of the provisions set forth in Section 22.1 below. No Event of Default
(other than a failure to make payment of money) shall be deemed to exist under
this Section 16.1 during any time the curing thereof is prevented by an
Unavoidable Delay, provided that upon the cessation of the Unavoidable Delay,
Tenant remedies the default without further delay. 16.2 Certain Remedies. If an
Event of Default shall have occurred and be continuing, Landlord may (a)
terminate this Master Lease by giving Tenant no less than ten (10) days’ notice
of such termination and the Term shall terminate and all rights of Tenant under
this Master Lease shall cease, (b) seek damages as provided in Section 16.3
hereof, and/or (c) exercise any other right or remedy at law or in equity
available to Landlord as a result of any Event of Default. Tenant shall pay as
Additional Charges all costs and expenses incurred by or on behalf of Landlord,
including reasonable attorneys’ fees and expenses, as a result of any Event of
Default hereunder. If an Event of Default shall have occurred and be continuing,
whether or not this Master Lease has been terminated pursuant to the first
sentence of this Section 16.2, Tenant shall, to the extent permitted by law
(including applicable Gaming Regulations), if required by Landlord to do 59
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex068.jpg]
so, immediately surrender to Landlord possession of all or any portion of the
Leased Property (including any Tenant Capital Improvements of the Facilities) as
to which Landlord has so demanded and quit the same and Landlord may, to the
extent permitted by law (including applicable Gaming Regulations), enter upon
and repossess such Leased Property and any Capital Improvement thereto by
reasonable force, summary proceedings, ejectment or otherwise, and, to the
extent permitted by law (including applicable Gaming Regulations), may remove
Tenant and all other Persons and any of Tenant’s Property from such Leased
Property (including any such Tenant Capital Improvement thereto). 16.3 Damages.
None of (i) the termination of this Master Lease, (ii) the repossession of the
Leased Property (including any Capital Improvements to any Facility), (iii) the
failure of Landlord to relet the Leased Property or any portion thereof, (iv)
the reletting of all or any portion of the Leased Property, or (v) the inability
of Landlord to collect or receive any rentals due upon any such reletting, shall
relieve Tenant of its liabilities and obligations hereunder, all of which shall
survive any such termination, repossession or reletting. Landlord and Tenant
agree that Landlord shall have no obligation to mitigate Landlord’s damages
under this Master Lease. If any such termination of this Master Lease occurs
(whether or not Landlord terminates Tenant’s right to possession of the Leased
Property), Tenant shall forthwith pay to Landlord all Rent due and payable under
this Master Lease to and including the date of such termination. Thereafter:
Tenant shall forthwith pay to Landlord, at Landlord’s option, as and for
liquidated and agreed current damages for the occurrence of an Event of Default,
either: (A) the sum of: (i) the worth at the time of award of the unpaid Rent
which had been earned at the time of termination to the extent not previously
paid by Tenant under this Section 16.3; (ii) the worth at the time of award of
the amount by which the unpaid Rent which would have been earned after
termination until the time of award exceeds the amount of such rental loss that
Tenant proves was in fact avoided or could have been reasonably avoided; (iii)
the worth at the time of award of the amount by which the unpaid Rent for the
balance of the Term after the time of award exceeds the amount of such rental
loss that Tenant proves was in fact avoided or could be reasonably avoided; plus
(iv) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Master Lease or which in the ordinary course of things would be likely to result
therefrom; provided, however, no compensation shall be due for consequential
damages or diminution in value of the Land or the Buildings resulting from the
Event of Default; provided, further, that Tenant shall be responsible for
consequential damages resulting solely from Tenant’s holding over and remaining
in all or any portion of the Leased Property 60 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex069.jpg]
following the expiration or earlier termination of this Master Lease (or any
partial termination thereof with respect to a particular Facility) and first
accruing after the date that is six (6) months following such termination. As
used in clauses (i) and (ii) above, the “worth at the time of award” shall be
computed by allowing interest at the Overdue Rate. As used in clause (iii)
above, the “worth at the time of award” shall be computed by discounting such
amount at the discount rate of the Federal Reserve Bank of New York at the time
of award plus one percent (1%) and reducing such amount by the portion of the
unpaid Rent that Tenant proves could be reasonably avoided. or (B) if Landlord
chooses not to terminate Tenant’s right to possession of the Leased Property
(whether or not Landlord terminates the Master Lease), each installment of said
Rent and other sums payable by Tenant to Landlord under this Master Lease as the
same becomes due and payable, together with interest at the Overdue Rate from
the date when due until paid, and Landlord may enforce, by action or otherwise,
any other term or covenant of this Master Lease (and Landlord may at any time
thereafter terminate Tenant’s right to possession of the Leased Property and
seek damages under subparagraph (A) hereof, to the extent not already paid for
by Tenant under this subparagraph (B)). 16.4 Receiver. Upon the occurrence and
continuance of an Event of Default, and upon commencement of proceedings to
enforce the rights of Landlord hereunder, but subject to any limitations of
applicable law, Landlord shall be entitled, as a matter of right, to the
appointment of a receiver or receivers acceptable to Landlord of the Leased
Property and of the revenues, earnings, income, products and profits thereof,
pending the outcome of such proceedings, with such powers as the court making
such appointment shall confer. 16.5 Waiver. If Landlord initiates judicial
proceedings or if this Master Lease is terminated by Landlord pursuant to this
Article XVI, Tenant waives, to the extent permitted by applicable law, (i) any
right of redemption, re-entry or repossession; and (ii) the benefit of any laws
now or hereafter in force exempting property from liability for rent or for
debt. 16.6 Application of Funds. Any payments received by Landlord under any of
the provisions of this Master Lease during the existence or continuance of any
Event of Default which are made to Landlord rather than Tenant due to the
existence of an Event of Default shall be applied to Tenant’s obligations in the
order which Landlord may reasonably determine or as may be prescribed by the
laws of the State. ARTICLE XVII 17.1 Permitted Leasehold Mortgagees. (a) On one
or more occasions without Landlord’s prior consent Tenant may mortgage or
otherwise encumber Tenant’s estate in and to the Leased Property (the “Leasehold
Estate”) to one or more Permitted Leasehold Mortgagees under one or more
Permitted Leasehold 61 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex070.jpg]
Mortgages and pledge its right, title and interest under this Master Lease
and/or Equity Interests in Tenant or its direct or indirect equity owners as
security for such Permitted Leasehold Mortgages or any Debt Agreement secured
thereby; provided that, except as provided in Section 17.1(b)(i)(3), no Person
shall be considered a Permitted Leasehold Mortgagee unless (1) such Person
delivers to Landlord a written agreement (in form and substance reasonably
satisfactory to Landlord) providing (i) that (unless this Master Lease has been
terminated as to a particular Facility) such Permitted Leasehold Mortgagee and
any lenders for whom it acts as representative, agent or trustee, will not use
or dispose of any Gaming License for use at a location other than at the
Facility to which such Gaming License relates as of the date such Person becomes
a Permitted Leasehold Mortgagee (or, in the case of any Facility added to the
Master Lease after such date, as of the date that such Facility is added to the
Master Lease), and (ii) an express acknowledgement that, in the event of the
exercise by the Permitted Leasehold Mortgagee of its rights under the Permitted
Leasehold Mortgage, the Permitted Leasehold Mortgagee shall be required to
(except for a transfer that meets the requirements of Section 22.2(iii)) secure
the approval of Landlord for the replacement of Tenant with respect to the
affected portion of the Leased Property and contain the Permitted Leasehold
Mortgagee’s acknowledgment that such approval may be granted or withheld by
Landlord in accordance with the provisions of Article XXII of this Master Lease,
and (2) the underlying Permitted Leasehold Mortgage includes an express
acknowledgement that any exercise of remedies thereunder that would affect the
Leasehold Estate shall be subject to the terms of the Master Lease. (b) Notice
to Landlord. (i) (1) If Tenant shall, on one or more occasions, mortgage
Tenant’s Leasehold Estate and if the holder of such Permitted Leasehold Mortgage
shall provide Landlord with written notice of such Permitted Leasehold Mortgage
together with a true copy of such Permitted Leasehold Mortgage and the name and
address of the Permitted Leasehold Mortgagee, Landlord and Tenant agree that,
following receipt of such written notice by Landlord, the provisions of this
Section 17.1 shall apply in respect to each such Permitted Leasehold Mortgage.
(2) In the event of any assignment of a Permitted Leasehold Mortgage or in the
event of a change of address of a Permitted Leasehold Mortgagee or of an
assignee of such Mortgage, written notice of the new name and address shall be
provided to Landlord. (3) Landlord hereby acknowledges and agrees that JPMorgan
has satisfied all conditions precedent set forth in this Section 17.1 to be, and
for all purposes under this Master Lease is, a Permitted Leasehold Mortgagee.
(ii) Landlord shall promptly upon receipt of a communication purporting to
constitute the notice provided for by subsection (b)(i) above acknowledge by an
executed and notarized instrument receipt of such communication as constituting
the notice provided for by subsection (b)(i) above and confirming the status of
the Permitted Leasehold Mortgagee as such or, in the alternative, notify the
Tenant and the Permitted Leasehold Mortgagee of the 62 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex071.jpg]
rejection of such communication as not conforming with the provisions of this
Section 17.1 and specify the specific basis of such rejection. (iii) After
Landlord has received the notice provided for by subsection (b)(i) above, the
Tenant, upon being requested to do so by Landlord, shall with reasonable
promptness provide Landlord with copies of the note or other obligation secured
by such Permitted Leasehold Mortgage and of any other documents pertinent to the
Permitted Leasehold Mortgage as specified by the Landlord. If requested to do so
by Landlord, Tenant shall thereafter also provide the Landlord from time to time
with a copy of each amendment or other modification or supplement to such
instruments. All recorded documents shall be accompanied by the appropriate
recording stamp or other certification of the custodian of the relevant
recording office as to their authenticity as true and correct copies of official
records and all nonrecorded documents shall be accompanied by a certification by
Tenant that such documents are true and correct copies of the originals. From
time to time upon being requested to do so by Landlord, Tenant shall also notify
Landlord of the date and place of recording and other pertinent recording data
with respect to such instruments as have been recorded. (c) Default Notice.
Landlord, upon providing Tenant any notice of: (i) default under this Master
Lease or (ii) a termination of this Master Lease, shall at the same time provide
a copy of such notice to every Permitted Leasehold Mortgagee for which notice
has been properly provided to Landlord pursuant to Section 17.1(b) hereof. No
such notice by Landlord to Tenant shall be deemed to have been duly given unless
and until a copy thereof has been sent, in the manner prescribed in Section 35.1
of this Master Lease, to every Permitted Leasehold Mortgagee for which notice
has been properly provided to Landlord pursuant to Section 17.1(b) hereof. From
and after such notice has been sent to a Permitted Leasehold Mortgagee, such
Permitted Leasehold Mortgagee shall have the same period, with respect to its
remedying any default or acts or omissions which are the subject matter of such
notice or causing the same to be remedied, as is given Tenant after the giving
of such notice to Tenant, plus in each instance, the additional periods of time
specified in subsections (d) and (e) of this Section 17.1 to remedy, commence
remedying or cause to be remedied the defaults or acts or omissions which are
the subject matter of such notice specified in any such notice. Landlord shall
accept such performance by or at the instigation of such Permitted Leasehold
Mortgagee as if the same had been done by Tenant. Tenant authorizes each
Permitted Leasehold Mortgagee (to the extent such action is authorized under the
applicable Debt Agreement) to take any such action at such Permitted Leasehold
Mortgagee’s option and does hereby authorize entry upon the premises by the
Permitted Leasehold Mortgagee for such purpose. (d) Notice to Permitted
Leasehold Mortgagee. Anything contained in this Master Lease to the contrary
notwithstanding, if any default shall occur which entitles Landlord to terminate
this Master Lease, Landlord shall have no right to terminate this Master Lease
on account of such default unless, following the expiration of the period of
time given Tenant to cure such default or the act or omission which gave rise to
such default, Landlord shall notify every Permitted Leasehold Mortgagee for
which notice has been properly provided to Landlord pursuant to Section 17.1(b)
hereof of Landlord’s intent to so terminate at least thirty (30) days in advance
of the proposed effective date of such termination if such default is capable of
being cured by the payment 63 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex072.jpg]
of money, and at least ninety (90) days in advance of the proposed effective
date of such termination if such default is not capable of being cured by the
payment of money (“Termination Notice”). The provisions of subsection (e) below
of this Section 17.1 shall apply if, during such thirty (30) or ninety (90) days
(as the case may be) Termination Notice period, any Permitted Leasehold
Mortgagee shall: (i) notify Landlord of such Permitted Leasehold Mortgagee’s
desire to nullify such Termination Notice; and (ii) pay or cause to be paid all
Rent, Additional Charges, and other payments (i) then due and in arrears as
specified in the Termination Notice to such Permitted Leasehold Mortgagee and
(ii) which may become due during such thirty (30) or ninety (90) day (as the
case may be) period (as the same may become due); and (iii) comply or in good
faith, with reasonable diligence and continuity, commence to comply with all
nonmonetary requirements of this Master Lease then in default and reasonably
susceptible of being complied with by such Permitted Leasehold Mortgagee,
provided, however, that such Permitted Leasehold Mortgagee shall not be required
during such ninety (90) day period to cure or commence to cure any default
consisting of Tenant’s failure to satisfy and discharge any lien, charge or
encumbrance against the Tenant’s interest in this Master Lease or the Leased
Property, or any of Tenant’s other assets junior in priority to the lien of the
mortgage or other security documents held by such Permitted Leasehold Mortgagee;
and (iv) during such thirty (30) or ninety (90) day period, the Permitted
Leasehold Mortgagee shall respond, with reasonable diligence, to requests for
information from Landlord as to the Permitted Leasehold Mortgagee’s (and related
lenders’) intent to pay such Rent and other charges and comply with this Master
Lease. (e) Procedure on Default. (i) If Landlord shall elect to terminate this
Master Lease by reason of any Event of Default of Tenant that has occurred and
is continuing, and a Permitted Leasehold Mortgagee shall have proceeded in the
manner provided for by subsection (d) of this Section 17.1, the specified date
for the termination of this Master Lease as fixed by Landlord in its Termination
Notice shall be extended for a period of six (6) months; provided that such
Permitted Leasehold Mortgagee shall, during such six- month period (and during
the period of any continuance referred to in subsection (e)(ii) below): (1) pay
or cause to be paid the Rent, Additional Charges and other monetary obligations
of Tenant under this Master Lease as the same become due, and continue its good
faith efforts to perform or cause to be performed all of Tenant’s other
obligations under this Master Lease, excepting (A) obligations of Tenant to
satisfy or otherwise discharge any lien, charge or encumbrance against Tenant’s
interest in this Master Lease or the Leased Property or any of Tenant’s other
assets junior in priority to the lien of the 64 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex073.jpg]
mortgage or other security documents held by such Permitted Leasehold Mortgagee
and (B) past nonmonetary obligations then in default and not reasonably
susceptible of being cured by such Permitted Leasehold Mortgagee; and (2) if not
enjoined or stayed pursuant to a bankruptcy or insolvency proceeding or other
judicial order, diligently continue to pursue acquiring or selling Tenant’s
interest in this Master Lease and the Leased Property by foreclosure of the
Permitted Leasehold Mortgage or other appropriate means and diligently prosecute
the same to completion. (ii) If at the end of such six (6) month period such
Permitted Leasehold Mortgagee is complying with subsection (e)(i) above, this
Master Lease shall not then terminate, and the time for completion by such
Permitted Leasehold Mortgagee of its proceedings shall continue (provided that
for the time of such continuance, such Permitted Leasehold Mortgagee is in
compliance with subsection (e)(i) above) (x) so long as such Permitted Leasehold
Mortgagee is enjoined or stayed pursuant to a bankruptcy or insolvency
proceeding or other judicial order and if so enjoined or stayed, thereafter for
so long as such Permitted Leasehold Mortgagee proceeds to complete steps to
acquire or sell Tenant’s interest in this Master Lease by foreclosure of the
Permitted Leasehold Mortgage or by other appropriate means with reasonable
diligence and continuity but not to exceed twelve (12) months after the
Permitted Leasehold Mortgagee is no longer so enjoined or stayed from
prosecuting the same and in no event longer than twenty-four (24) months from
the date of Landlord’s initial notification to Permitted Leasehold Mortgagee
pursuant to Section 17.1(d) hereof, and (y) if such Permitted Leasehold
Mortgagee is not so enjoined or stayed, thereafter for so long as such Permitted
Leasehold Mortgagee proceeds to complete steps to acquire or sell Tenant’s
interests in this Master Lease by foreclosure of the Permitted Leasehold
Mortgage or by other appropriate means with reasonable diligence and continuity
but not to exceed twelve (12) months from the date of Landlord’s initial
notification to Permitted Leasehold Mortgagee pursuant to Section 17.1(d)
hereof. Nothing in this subsection (e) of this Section 17.1, however, shall be
construed to extend this Master Lease beyond the original term thereof as
extended by any options to extend the term of this Master Lease properly
exercised by Tenant or a Permitted Leasehold Mortgagee in accordance with
Section 1.4, nor to require a Permitted Leasehold Mortgagee to continue such
foreclosure proceeding after the default has been cured. If the default shall be
cured pursuant to the terms and within the time periods allowed in subsections
(d) and (e) of this Section 17.1 and the Permitted Leasehold Mortgagee shall
discontinue such foreclosure proceedings, this Master Lease shall continue in
full force and effect as if Tenant had not defaulted under this Master Lease.
(iii) If a Permitted Leasehold Mortgagee is complying with subsection (e)(i) of
this Section 17.1, upon the acquisition of Tenant’s Leasehold Estate herein by a
Discretionary Transferee this Master Lease shall continue in full force and
effect as if Tenant had not defaulted under this Master Lease, provided that
such Discretionary Transferee cures all outstanding defaults that can be cured
through 65 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex074.jpg]
the payment of money and all other defaults that are reasonably susceptible of
being cured. (iv) For the purposes of this Section 17.1, the making of a
Permitted Leasehold Mortgage shall not be deemed to constitute an assignment or
transfer of this Master Lease nor of the Leasehold Estate hereby created, nor
shall any Permitted Leasehold Mortgagee, as such, be deemed to be an assignee or
transferee of this Master Lease or of the Leasehold Estate hereby created so as
to require such Permitted Leasehold Mortgagee, as such, to assume the
performance of any of the terms, covenants or conditions on the part of the
Tenant to be performed hereunder; but the purchaser at any sale of this Master
Lease (including a Permitted Leasehold Mortgagee if it is the purchaser at
foreclosure) and of the Leasehold Estate hereby created in any proceedings for
the foreclosure of any Permitted Leasehold Mortgage, or the assignee or
transferee of this Master Lease and of the Leasehold Estate hereby created under
any instrument of assignment or transfer in lieu of the foreclosure of any
Permitted Leasehold Mortgage, shall be subject to Article XXII hereof (including
the requirement that such purchaser assume the performance of the terms,
covenants or conditions on the part of the Tenant to be performed hereunder and
meet the qualifications of Discretionary Transferee or be reasonably consented
to by Landlord in accordance with Section 22.2(i) hereof). (v) Any Permitted
Leasehold Mortgagee or other acquirer of the Leasehold Estate of Tenant pursuant
to foreclosure, assignment in lieu of foreclosure or other proceedings in
accordance with the requirements of Section 22.2(iii) of this Master Lease may,
upon acquiring Tenant’s Leasehold Estate, without further consent of Landlord,
sell and assign the Leasehold Estate in accordance with the requirements of
Section 22.2(iii) of this Master Lease and enter into Permitted Leasehold
Mortgages in the same manner as the original Tenant, subject to the terms
hereof. (vi) Notwithstanding any other provisions of this Master Lease, any sale
of this Master Lease and of the Leasehold Estate hereby created in any
proceedings for the foreclosure of any Permitted Leasehold Mortgage, or the
assignment or transfer of this Master Lease and of the Leasehold Estate hereby
created in lieu of the foreclosure of any Permitted Leasehold Mortgage, shall be
deemed to be a permitted sale, transfer or assignment of this Master Lease and
of the Leasehold Estate hereby created to the extent that the successor tenant
under this Master Lease is a Discretionary Transferee and the transfer otherwise
complies with the requirements of Section 22.2(iii) of this Master Lease or the
transferee is reasonably consented to by Landlord in accordance with Section
22.2(i) hereof. (f) New Lease. In the event of the termination of this Master
Lease other than due to a default as to which the Permitted Leasehold Mortgagee
had the opportunity (without legal impediment) to, but did not, cure the default
as set forth in Sections 17.1(d) and 17.1(e) above, including pursuant to the
disaffirmance or rejection of this Master Lease by Tenant in a bankruptcy,
Landlord shall provide each Permitted Leasehold Mortgagee with written notice
that this Master Lease has been terminated (“Notice of Termination”), together
with a statement of all sums which would at that time be due under this Master
Lease but for such termination, and of all other defaults, 66 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex075.jpg]
if any, then known to Landlord. Landlord agrees to enter into a new lease (“New
Lease”) of the Leased Property with such Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee (in each case if a Discretionary
Transferee) or any other transferee permitted to be assigned this Master Lease
without consent of the Landlord pursuant to Section 22.2(iii)(d), for the
remainder of the term of this Master Lease, effective as of the date of
termination, at the rent and additional rent, and upon the terms, covenants and
conditions (including all options to renew but excluding requirements which have
already been fulfilled) of this Master Lease, provided: (i) Such Permitted
Leasehold Mortgagee or its Permitted Leasehold Mortgagee Designee shall make a
binding, written, irrevocable commitment to Landlord for such New Lease within
thirty (30) days after the date such Permitted Leasehold Mortgagee receives
Landlord’s Notice of Termination of this Master Lease given pursuant to this
Section 17.1(f); (ii) Such Permitted Leasehold Mortgagee or its Permitted
Leasehold Mortgagee Designee shall pay or cause to be paid to Landlord at the
time of the execution and delivery of such New Lease, any and all sums which
would at the time of execution and delivery thereof be due pursuant to this
Master Lease but for such termination and, in addition thereto, all reasonable
expenses, including reasonable attorney’s fees, which Landlord shall have
incurred by reason of such termination and the execution and delivery of the New
Lease and which have not otherwise been received by Landlord from Tenant or
other party in interest under Tenant; and (iii) Such Permitted Leasehold
Mortgagee or its Permitted Leasehold Mortgagee Designee shall agree to remedy
any of Tenant’s defaults of which said Permitted Leasehold Mortgagee was
notified by Landlord’s Notice of Termination (or in any subsequent notice) and
which can be cured through the payment of money or are reasonably susceptible of
being cured by Permitted Leasehold Mortgagee or its Permitted Leasehold
Mortgagee Designee. (g) New Lease Priorities. If more than one Permitted
Leasehold Mortgagee shall request a New Lease pursuant to subsection (f)(i) of
this Section 17.1, Landlord shall enter into such New Lease with the Permitted
Leasehold Mortgagee whose mortgage is senior in lien, or with its Permitted
Leasehold Mortgagee Designee acting for the benefit of such Permitted Leasehold
Mortgagee prior in lien foreclosing on Tenant’s interest in this Master Lease.
Landlord, without liability to Tenant or any Permitted Leasehold Mortgagee with
an adverse claim, may rely upon a title insurance policy issued by a reputable
title insurance company as the basis for determining the appropriate Permitted
Leasehold Mortgagee who is entitled to such New Lease. (h) Permitted Leasehold
Mortgagee Need Not Cure Specified Defaults. Nothing herein contained shall
require any Permitted Leasehold Mortgagee as a condition to its exercise of the
right hereunder to cure any default of Tenant not reasonably susceptible of
being cured by such Permitted Leasehold Mortgagee or its Permitted Leasehold
Mortgagee Designee (including but not limited to the default referred to in
Section 16.1(c), (d), (e), (f) (if the levy or attachment is in favor of such
Permitted Leasehold Mortgagee (provided such levy is extinguished upon
foreclosure or similar proceeding or in a transfer in lieu of any such
foreclosure) or is junior to the lien of such Permitted Leasehold Mortgagee and
would be extinguished by the foreclosure of the Permitted Leasehold Mortgage
that is held by such Permitted Leasehold Mortgagee), (m) (as related to the
Indebtedness secured by a Permitted Leasehold Mortgage that is junior to the
lien of the Permitted Leasehold Mortgagee and such junior lien would be
extinguished by the 67 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex076.jpg]
foreclosure of the Permitted Leasehold Mortgage that is held by such Permitted
Leasehold Mortgagee) or (o) (if the judgment is in favor of a Permitted
Leasehold Mortgagee other than a Permitted Leasehold Mortgagee holding a
Permitted Leasehold Mortgage that is senior to the lien of such Permitted
Leasehold Mortgagee) and any other sections of this Master Lease which may
impose conditions of default not susceptible to being cured by a Permitted
Leasehold Mortgagee or a subsequent owner of the Leasehold Estate through
foreclosure hereof), in order to comply with the provisions of Sections 17.1(d)
and 17.1(e), or as a condition of entering into the New Lease provided for by
Section 17.1(f). (i) Casualty Loss. A standard mortgagee clause naming each
Permitted Leasehold Mortgagee for which notice has been properly provided to
Landlord pursuant to Section 17.1(b) hereof may be added to any and all
insurance policies required to be carried by Tenant hereunder on condition that
the insurance proceeds are to be applied in the manner specified in this Master
Lease and the Permitted Leasehold Mortgage shall so provide; except that the
Permitted Leasehold Mortgage may provide a manner for the disposition of such
proceeds, if any, otherwise payable directly to the Tenant (but not such
proceeds, if any, payable jointly to the Landlord and the Tenant or to the
Landlord, to the Facility Mortgagee or to a third-party escrowee) pursuant to
the provisions of this Master Lease. (j) Arbitration; Legal Proceedings.
Landlord shall give prompt notice to each Permitted Leasehold Mortgagee (for
which notice has been properly provided to Landlord pursuant to Section 17.1(b)
hereof) of any arbitration or legal proceedings between Landlord and Tenant
involving obligations under this Master Lease. (k) No Merger. The fee title to
the Leased Property and the Leasehold Estate of Tenant therein created by this
Master Lease shall not merge but shall remain separate and distinct,
notwithstanding the acquisition of said fee title and said Leasehold Estate by
Landlord or by Tenant or by a third party, by purchase or otherwise. (l)
Notices. Notices from Landlord to the Permitted Leasehold Mortgagee for which
notice has been properly provided to Landlord pursuant to Section 17.1(b) hereof
shall be provided in the method provided in Section 35.1 hereof to the address
or fax number furnished Landlord pursuant to subsection (b) of this Section
17.1, and those from the Permitted Leasehold Mortgagee to Landlord shall be
mailed to the address designated pursuant to the provisions of Section 35.1
hereof. Such notices, demands and requests shall be given in the manner
described in this Section 17.1 and in Section 35.1 and shall in all respects be
governed by the provisions of those sections. (m) Limitation of Liability.
Notwithstanding any other provision hereof to the contrary, (i) Landlord agrees
that any Permitted Leasehold Mortgagee’s liability to Landlord in its capacity
as Permitted Leasehold Mortgagee hereunder howsoever arising shall be limited to
and enforceable only against such Permitted Leasehold Mortgagee’s interest in
the Leasehold Estate and such Permitted Leasehold Mortgagee’s interest in such
other collateral granted to such Permitted Leasehold Mortgagee to secure the
obligations under its Debt Agreement to the extent such other collateral is
acquired by such Permitted Leasehold Mortgagee by foreclosure or in lieu of
foreclosure; provided, however, if necessary to satisfy the Landlord’s claim the
Permitted Leasehold Mortgagee shall use diligent efforts to foreclose or acquire
by a deed in lieu of such 68 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex077.jpg]
foreclosure such other collateral granted to such Permitted Leasehold Mortgagee,
and (ii) each Permitted Leasehold Mortgagee agrees that Landlord’s liability to
such Permitted Leasehold Mortgagee hereunder howsoever arising shall be limited
to and enforceable only against Landlord’s interest in the Leased Property, and
no recourse against Landlord shall be had against any other assets of Landlord
whatsoever. (n) Sale Procedure. If an Event of Default shall have occurred and
be continuing, the Permitted Leasehold Mortgagee for which notice has been
properly provided to Landlord pursuant to Section 17.1(b) hereof with the most
senior lien on the Leasehold Estate shall have the right to make all
determinations and agreements on behalf of Tenant under Article XXXVI
(including, without limitation, requesting that the sale process described in
Article XXXVI be commenced, the determination and agreement of the Gaming Assets
FMV, the Successor Tenant Rent, and the potential Successor Tenants that should
be included in the process, and negotiation with such Successor Tenants), in
each case, in accordance with and subject to the terms and provisions of Article
XXXVI, including without limitation the requirement that Successor Tenant meet
the qualifications of Discretionary Transferee. (o) Third Party Beneficiary.
Each Permitted Leasehold Mortgagee (for so long as such Permitted Leasehold
Mortgagee holds a Permitted Leasehold Mortgage) is an intended third-party
beneficiary of this Article XVII entitled to enforce the same as if a party to
this Master Lease. 17.2 Landlord’s Right to Cure Tenant’s Default. If Tenant
shall fail to make any payment or to perform any act required to be made or
performed hereunder when due or within any cure period provided for herein,
Landlord, without waiving or releasing any obligation or default, may, but shall
be under no obligation to, upon prior written notice to Tenant specifying the
default to be cured and that it is curing such default under this Section 17.2
make such payment or perform such act for the account and at the expense of
Tenant, and may, to the extent permitted by law, enter upon the Leased Property
for such purpose and take all such action thereon as, in Landlord’s opinion, may
be necessary or appropriate therefor. No such entry shall be deemed an eviction
of Tenant. All sums so paid by Landlord and all costs and expenses, including
reasonable attorneys’ fees and expenses, so incurred, together with interest
thereon at the Overdue Rate from the date on which such sums or expenses are
paid or incurred by Landlord, shall be paid by Tenant to Landlord on demand as
an Additional Charge. 17.3 Landlord’s Right to Cure Debt Agreement. Tenant
agrees to use commercially reasonable efforts to include in any agreement
related to Material Indebtedness and any Debt Agreement (or the principal or
controlling agreement relating to such Material Indebtedness or series of
related Debt Agreements) obtained by or entered into by Tenant after the
Commencement Date a provision requiring the lender or lenders thereunder (or the
Representatives of such lenders) to provide a copy to Landlord of any notices
issued by such lender or lenders thereunder or the Representative of such
lenders to Tenant of a Specified Debt Agreement Default. In addition, Tenant
agrees to use commercially reasonable efforts to include in any such agreement
related to Material Indebtedness and any Debt Agreement (or the principal or
controlling agreement relating to such Material Indebtedness or series of
related Debt Agreements) a provision with the effect that should Tenant shall
fail to make any payment or to perform any act required to be made or performed
under an agreement related to Material 69 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex078.jpg]
Indebtedness or under the Debt Agreement when due or within any cure period
provided for therein (if any), Landlord may, subject to applicable Gaming
Regulations and the terms hereof, upon prior written notice to Tenant specifying
the default and that it is curing such default under this Section 17.3, cure any
such default by making such payment to the applicable lenders or Representative
or otherwise performing such acts within the cure period thereunder (if any) for
the account of Tenant, to the extent such default is susceptible to cure by
Landlord; provided that Landlord’s right to cure such default shall not be any
greater than the rights of the obligors under such Material Indebtedness or Debt
Agreement to cure such default. Landlord and Tenant agree that all sums so paid
by Landlord and all costs and expenses, including reasonable attorneys’ fees and
expenses, so incurred, together with interest thereon at the Overdue Rate from
the date on which such sums or expenses are paid or incurred by Landlord, shall
be for the account of Tenant and paid by Tenant to Landlord on demand. ARTICLE
XVIII 18.1 Sale of the Leased Property. Landlord shall not voluntarily sell all
or portions of the Leased Property (including via entering into a merger
transaction) during the Term without the prior written consent of Tenant, which
consent may not be unreasonably withheld. Notwithstanding the foregoing,
Tenant’s consent shall not be required for (A) any transfer to a Facility
Mortgagee contemplated under Article XXXI hereof which may include, without
limitation, a transfer by foreclosure brought by the Facility Mortgagee or a
transfer by deed in lieu of foreclosure (and the first subsequent sale by such
Facility Mortgagee to the extent the Facility Mortgagee has been diligently
attempting to expedite such first subsequent sale from the time it initiated
foreclosure proceedings taking into account the interest of such Facility
Mortgagee to maximize the proceeds of such sale), (B) a sale by Landlord of all
of the Leased Property to a single buyer or group of buyers, other than to an
operator, or an Affiliate of such an operator, of Gaming Facilities (provided
that Landlord shall be permitted to sell all of the Leased Property to a real
estate investment trust even if such real estate investment trust is an
Affiliate of such an operator), (C) a merger transaction or sale by Landlord or
GLP involving all of the Facilities, other than with an operator, or an
Affiliate of an operator, of Gaming Facilities (provided that Landlord or GLP
shall be permitted to merge with or sell all of the Leased Property to a real
estate investment trust even if such real estate investment trust is an
Affiliate of an operator), (D) a sale/leaseback transaction by Landlord with
respect to any or all of the Leased Properties for financing purposes, (E) any
sale of all or a portion of the Leased Property or the Facilities that does not
change the identity of the Landlord hereunder, including without limitation a
participating interest in Landlord’s interest under this Master Lease or a sale
of Landlord’s reversionary interest in the Leased Property, or (F) a sale or
transfer to an Affiliate of GLP or a joint venture entity in which GLP or its
Affiliate is the managing member or partner. Any sale by Landlord of all or any
portion of the Leased Property pursuant to this Section 18.1 shall be subject in
each instance to all of the rights of Tenant under this Master Lease and, to the
extent necessary, any purchaser or successor Landlord and/or other controlling
persons must be approved by all applicable gaming regulatory agencies to ensure
that there is no material impact on the validity of any of the Gaming Licenses
or the ability of Tenant to continue to use the Facilities for gaming activities
in substantially the same manner as immediately prior to Landlord’s sale. 70
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex079.jpg]
ARTICLE XIX 19.1 Holding Over. If Tenant shall for any reason remain in
possession of the Leased Property of a Facility after the expiration or earlier
termination of the Term without the consent, or other than at the request, of
Landlord, such possession shall be as a month-to-month tenant during which time
Tenant shall pay as Rent each month the monthly Rent applicable to the prior
Lease Year for such Facility multiplied by (A) 150% for the first three months
of such holdover and (B) 200% for any succeeding months of such holdover,
together with all Additional Charges and all other sums payable by Tenant
pursuant to this Master Lease. During such period of month-to-month tenancy,
Tenant shall be obligated to perform and observe all of the terms, covenants and
conditions of this Master Lease, but shall have no rights hereunder other than
the right, to the extent given by law to month-to-month tenancies, to continue
its occupancy and use of the Leased Property of, and/or any Tenant Capital
Improvements to, such Facility. Nothing contained herein shall constitute the
consent, express or implied, of Landlord to the holding over of Tenant after the
expiration or earlier termination of this Master Lease. ARTICLE XX 20.1 Risk of
Loss. The risk of loss or of decrease in the enjoyment and beneficial use of the
Leased Property as a consequence of the damage or destruction thereof by fire,
the elements, casualties, thefts, riots, wars or otherwise, or in consequence of
foreclosures, attachments, levies or executions (other than by Landlord and
Persons claiming from, through or under Landlord) is assumed by Tenant, and
except as otherwise provided herein no such event shall entitle Tenant to any
abatement of Rent. ARTICLE XXI 21.1 General Indemnification. In addition to the
other indemnities contained herein, and notwithstanding the existence of any
insurance carried by or for the benefit of Landlord or Tenant, and without
regard to the policy limits of any such insurance, Tenant shall protect,
indemnify, save harmless and defend Landlord from and against all liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses,
including reasonable attorneys’, consultants’ and experts’ fees and expenses,
imposed upon or incurred by or asserted against Landlord by reason of: (i)
except to the extent caused solely as a result of Landlord’s gross negligence or
willful misconduct, any accident, injury to or death of Persons or loss of or
damage to property occurring on or about the Leased Property or adjoining
sidewalks under the control of Tenant; (ii) any use, misuse, non-use, condition,
maintenance or repair by Tenant of the Leased Property; (iii) any failure on the
part of Tenant to perform or comply with any of the terms of this Master Lease
(notwithstanding anything to the contrary set forth in Section 1.2(a) of the
Purchase and Sale Agreement); (iv) the non-performance of any of the terms and
provisions of any and all existing and future subleases of the Leased Property
to be performed by any party thereunder; (v) any claim for malpractice,
negligence or misconduct committed by any Person on or working from the Leased
Property; and (vi) the violation by Tenant of any Legal Requirement
(notwithstanding anything to the contrary set forth in Section 1.2(d) of the
Purchase and Sale Agreement). Any amounts which become payable by Tenant under
this Article XXI shall be paid within ten (10) 71 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex080.jpg]
days after liability therefor is determined by a final non appealable judgment
or settlement or other agreement of the parties, and if not timely paid shall
bear interest at the Overdue Rate from the date of such determination to the
date of payment. Tenant, at its sole cost and expense, shall contest, resist and
defend any such claim, action or proceeding asserted or instituted against
Landlord. For purposes of this Article XXI, any acts or omissions of Tenant, or
by employees, agents, assignees, contractors, subcontractors or others acting
for or on behalf of Tenant (whether or not they are negligent, intentional,
willful or unlawful), shall be strictly attributable to Tenant. ARTICLE XXII
22.1 Subletting and Assignment. Tenant shall not, without Landlord’s prior
written consent, which, except as specifically set forth herein, may be withheld
in Landlord’s sole and absolute discretion, voluntarily or by operation of law
assign (which term includes any transfer, sale, encumbering, pledge or other
transfer or hypothecation) this Master Lease, sublet all or any part of the
Leased Property of any Facility or engage the services of any Person (other than
an Affiliate of Tenant that becomes or is also a Guarantor) for the management
or operation of any Facility (provided that the foregoing shall not restrict a
transferee of Tenant from retaining a manager necessary for such transferee’s
satisfying the requirement set forth in clause (a)(1) of the definition of
“Discretionary Transferee”). Tenant acknowledges that Landlord is relying upon
the expertise of Tenant in the operation of the Facilities and that Landlord
entered into this Master Lease with the expectation that Tenant would remain in
and operate such Facilities during the entire Term and for that reason, except
as set forth herein, Landlord retains sole and absolute discretion in approving
or disapproving any assignment or sublease. Any Change in Control shall
constitute an assignment of Tenant’s interest in this Master Lease within the
meaning of this Article XXII and the provisions requiring consent contained
herein shall apply. 22.2 Permitted Assignments. Notwithstanding the foregoing,
and subject to Section 40.1, Tenant may: (i) with Landlord’s prior written
consent, which consent shall not be unreasonably withheld, allow to occur or
undergo a Change in Control (including without limitation a transfer or
assignment of this Master Lease to any third party in conjunction with a sale by
Tenant of all or substantially all of Tenant’s assets relating to the
Facilities); (ii) without Landlord’s prior written consent, assign this Master
Lease or sublease the Leased Property to Tenant’s Parent, a wholly-owned
Subsidiary of Tenant’s Parent or a wholly-owned Subsidiary of Tenant if all of
the following are first satisfied: (w) such Affiliate becomes a party to the
Guaranty as a Guarantor and in the case of an assignment of this Master Lease,
becomes party to and bound by this Master Lease; (x) Tenant remains fully liable
hereunder; (y) the use of the Leased Property continues to comply with the
requirements of this Master Lease; and (z) Landlord in its reasonable discretion
shall have approved the form and content of all documents for such assignment or
sublease and received an executed counterpart thereof; and (iii) without
Landlord’s prior written consent: 72 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex081.jpg]
(a) undergo a Change in Control of the type referred to in clause (i)(a) of the
definition of Change in Control (such Change in Control, a “Tenant Parent COC”)
if a Person acquiring such beneficial ownership or control is (1) a
Discretionary Transferee and (2) the Parent Company of such Discretionary
Transferee, if any, has become a Guarantor and provided a Guaranty on terms
substantially similar to the Guaranty or otherwise reasonably satisfactory to
Landlord or, if such Discretionary Transferee does not have a Parent Company,
such Discretionary Transferee has become a Guarantor and provided a Guaranty on
terms substantially similar to the Guaranty or otherwise reasonably satisfactory
to Landlord; (b) undergo a Change in Control whereby a Person acquires
beneficial ownership and control of 100% of the Equity Interests in Tenant in
connection with a Change in Control that does not constitute a Tenant Parent COC
or a Foreclosure COC (such Change in Control, a “Tenant COC”) if (1) such Person
is a Discretionary Transferee, (2) the Parent Company of such Discretionary
Transferee, if any, has become a Guarantor and provided a Guaranty on terms
substantially similar to the Guaranty or otherwise reasonably satisfactory to
Landlord or, if such Discretionary Transferee does not have a Parent Company,
such Discretionary Transferee has become a Guarantor and provided a Guaranty on
terms reasonably satisfactory to Landlord, and (3) the Adjusted Revenue to Rent
Ratio with respect to all of the Facilities (determined at the proposed
effective time of the Change in Control) for the then most recently preceding
four (4) fiscal quarters for which financial statements are available is at
least 1.4:1; (c) assign this Master Lease to any Person in an assignment that
does not constitute a Foreclosure Assignment if (1) such Person is a
Discretionary Transferee, (2) such Discretionary Transferee agrees in writing to
assume the obligations of the Tenant under this Master Lease without amendment
or modification other than as provided below, (3) the Parent Company of such
Discretionary Transferee, if any, has become a Guarantor and provided a Guaranty
on terms substantially similar to the Guaranty or otherwise reasonably
satisfactory to Landlord or, if such Discretionary Transferee does not have a
Parent Company, such Discretionary Transferee has become a Guarantor and
provided a Guaranty on terms substantially similar to the Guaranty or otherwise
reasonably satisfactory to Landlord, and (4) the Adjusted Revenue to Rent Ratio
with respect to all of the Facilities (determined at the proposed effective time
of the assignment) for the then most recently preceding four (4) fiscal quarters
for which financial statements are available is at least 1.4:1; or (d) (i)
assign this Master Lease by way of foreclosure of the Leasehold Estate, an
assignment-in-lieu of foreclosure to any Person or an assignment (by sale or
through a plan of reorganization) pursuant to any applicable bankruptcy or
insolvency law to any Person, (any such assignment, a “Foreclosure Assignment”)
or (ii) undergo a Change in Control whereby a Person acquires beneficial
ownership and control of 100% of the Equity Interests in Tenant as a result of
the purchase at a foreclosure on a permitted pledge of, or an assignment (by
sale or through a plan 73 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex082.jpg]
of reorganization) pursuant to any applicable bankruptcy or insolvency law to
any Person of, the Equity Interests in Tenant or an assignment in lieu of such
foreclosure (a “Foreclosure COC”) or (iii) effect the first subsequent sale or
assignment of the Leasehold Estate or Change in Control after a Foreclosure
Assignment or a Foreclosure COC whereby a Person so acquires the Leasehold
Estate or beneficial ownership and control of 100% of the Equity Interests in
Tenant or the Person who acquired the Leasehold Estate in connection with the
Foreclosure Assignment, in each case, effected by a Permitted Leasehold
Mortgagee or a Permitted Leasehold Mortgagee Foreclosing Party, to the extent
such Permitted Leasehold Mortgagee or Permitted Leasehold Mortgagee Designee has
been diligently attempting to expedite such first subsequent sale from the time
it has initiated foreclosure proceedings taking into account the interest of
such Permitted Leasehold Mortgagee or Permitted Leasehold Mortgagee Designee in
maximizing the proceeds of such disposition if (1) such Person is a
Discretionary Transferee, (2) in the case of any Foreclosure Assignment, if such
Discretionary Transferee is not a Permitted Leasehold Mortgagee Designee such
Discretionary Transferee agrees in writing to assume the obligations of the
Tenant under this Master Lease without amendment or modification other than as
provided below (which written assumption, in the case of a Permitted Leasehold
Mortgagee Foreclosing Party, may be made by a Subsidiary of a Permitted
Leasehold Mortgagee or a Permitted Leasehold Mortgagee Designee) and (3) if such
Discretionary Transferee is not a Permitted Leasehold Mortgagee Foreclosing
Party, the Parent Company of such Discretionary Transferee, if any, has become a
Guarantor and provided a Guaranty on terms substantially similar to the Guaranty
or otherwise reasonably satisfactory to Landlord or, if such Discretionary
Transferee does not have a Parent Company, such Discretionary Transferee has
become a Guarantor and provided a Guaranty on terms substantially similar to the
Guaranty or otherwise reasonably satisfactory to Landlord; provided that no such
Change in Control or assignment referred to in this Section 22.2(iii) shall be
permitted without Landlord’s prior written consent unless, and in which case
such consent shall not be unreasonably withheld, (A) the use of the Leased
Property at the time of such Change in Control or assignment and immediately
after giving effect thereto is permitted by Section 7.2 hereof, and (B) Landlord
in its reasonable discretion shall have approved the form and content of all
documents for such assignment and assumption and received an executed
counterpart thereof (provided no such approval shall be required in the case of
a Tenant Parent COC or a Tenant COC, so long as (A) Tenant remains obligated
under the Master Lease and the Guaranty remains in effect except with respect to
any release of Tenant’s Parent permitted thereunder, (B) the requirements for a
Guaranty from the Parent Company or Discretionary Transferee under clause (a) or
(b) above are met, and (C) any modifications to this Master Lease required
pursuant to the next succeeding paragraph are made); and (iv) without Landlord’s
prior written consent, pledge or mortgage its Leasehold Estate to a Permitted
Leasehold Mortgagee and permit a pledge of the equity interests in Tenant to be
pledged to a Permitted Leasehold Mortgagee. 74 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex083.jpg]
Upon the effectiveness of any Change in Control or assignment permitted pursuant
to this Section 22.2), such Discretionary Transferee (and, if applicable, its
Parent Company) and Landlord shall make such amendments and other modifications
to this Master Lease as are reasonably requested by either party to give effect
to such Change in Control or assignment and such technical amendments as may be
necessary or appropriate in the reasonable opinion of such requesting party in
connection with such Change in Control or assignment including, without
limitation, changes to the definition of Change in Control to substitute the
Parent Company (or, if the Discretionary Transferee does not have a Parent
Company, the Discretionary Transferee) for Tenant’s Parent therein and in the
provisions of this Master Lease regarding delivery of financial statements and
other reporting requirements with respect to Tenant’s Parent. After giving
effect to any such Change in Control or assignment, unless the context otherwise
requires, references to Tenant and Tenant’s Parent hereunder shall be deemed to
refer to the Discretionary Transferee or its Parent Company, as applicable. 22.3
Permitted Sublease Agreements. Notwithstanding the provisions of Section 22.1,
but subject to compliance with the provisions of this Section 22.3 and of
Section 40.1, (a) provided that no Event of Default shall have occurred and be
continuing, Tenant shall be permitted to sublease gaming operations to a
wholly-owned Subsidiary that becomes a Guarantor by executing the Guaranty in
form and substance reasonably satisfactory to Landlord, (b) the Specified
Subleases shall be permitted without any further consent from Landlord, and (c)
provided that no Event of Default shall have occurred and be continuing, Tenant
may enter into any sublease agreement (including any management agreement or
similar agreements with sports betting and/or online gaming operators) with
respect to all or any portion (including any portion used for gaming purposes)
of any Facility without the prior written consent of Landlord, provided, further
that, (i) all sublease agreements under this Section 22.3 are made in
furtherance of the Primary Intended Use, except with respect to the Specified
Subleases; and (ii) any sublease with respect to all or substantially all of any
Facility shall be subject to the prior written consent of Landlord (in its sole
discretion) unless, subject to the further requirements set forth in the final
paragraph of this Section 22.3, as of the date on which Tenant intends to enter
into any Permitted Facility Sublease, the Facility Adjusted Revenue of Tenant
generated by such Facility when taken together with the Facility Adjusted
Revenue of Tenant for all other Facilities subject to a Permitted Facility
Sublease at the time of entry into such sublease, in the aggregate, does not
exceed the Permitted Facility Sublease Cap Amount. After an Event of Default has
occurred and while it is continuing, Landlord may collect rents from any
subtenant and apply the net amount collected to the Rent, but no such collection
shall be deemed (i) a waiver by Landlord of any of the provisions of this Master
Lease, (ii) the acceptance by Landlord of such subtenant as a tenant or (iii) a
release of Tenant from the future performance of its obligations hereunder. If
reasonably requested by Tenant in connection with a sublease permitted under
clause (c) above, Landlord and such sublessee shall enter into a subordination,
non-disturbance and attornment agreement with respect to such sublease in a form
reasonably satisfactory to Landlord (and if a Facility Mortgage is then in
effect, Landlord shall use reasonable efforts to cause the Facility Mortgagee to
enter into such subordination, non-disturbance and attornment agreement). Tenant
shall give Landlord at least thirty (30) days’ prior written notice before
entering into any Permitted Facility Sublease, which notice shall be accompanied
by the proposed form of such Permitted Facility Sublease. In addition, Tenant
shall furnish Landlord reasonably promptly with such materials as Landlord may
reasonably request in order to determine that the 75 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex084.jpg]
requirements of this Section 22.3 with respect to such Permitted Facility
Sublease are satisfied. Reasonably promptly following entry into any such
Permitted Facility Sublease, Tenant shall provide Landlord with a copy of the
executed Permitted Facility Sublease, and Tenant shall furnish Landlord with
copies of any amendments of, or supplements to, any Permitted Facility Sublease
with reasonable promptness after the execution thereof. 22.4 Required Assignment
and Subletting Provisions. Any assignment and/or sublease (excluding a Specified
Sublease until such Specified Sublease is amended or modified, in which case
such amendment or modification shall incorporate the requirements of Section
22.4) must provide that: (i) in the case of a sublease, it shall be subject and
subordinate to all of the terms and conditions of this Master Lease; (ii) the
use of the applicable Facility (or portion thereof) shall not conflict with any
Legal Requirement or any other provision of this Master Lease; (iii) except as
otherwise provided herein, no subtenant or assignee shall be permitted to
further sublet all or any part of the applicable Leased Property or assign this
Master Lease or its sublease except insofar as the same would be permitted if it
were a sublease by Tenant under this Master Lease (it being understood that any
subtenant under Section 22.3(a) may pledge and mortgage its subleasehold estate
(or allow the pledge of its equity interests) to a Permitted Leasehold
Mortgagee); (iv) in the case of a sublease, in the event of cancellation or
termination of this Master Lease for any reason whatsoever or of the surrender
of this Master Lease (whether voluntary, involuntary or by operation of law)
prior to the expiration date of such sublease, including extensions and renewals
granted thereunder, then, subject to Article XXXVI, at Landlord’s option, the
subtenant shall make full and complete attornment to Landlord for the balance of
the term of the sublease, which attornment shall be evidenced by an agreement in
form and substance satisfactory to Landlord and which the subtenant shall
execute and deliver within five (5) days after request by Landlord and the
subtenant shall waive the provisions of any law now or hereafter in effect which
may give the subtenant any right of election to terminate the sublease or to
surrender possession in the event any proceeding is brought by Landlord to
terminate this Master Lease; and (v) in the event the subtenant receives a
written notice from Landlord stating that this Master Lease has been cancelled,
surrendered or terminated, then, subject to Article XXXVI, the subtenant shall
thereafter be obligated to pay all rentals accruing under said sublease directly
to Landlord (or as Landlord shall so direct); all rentals received from the
subtenant by Landlord shall be credited against the amounts owing by Tenant
under this Master Lease. 22.5 Costs. Tenant shall reimburse Landlord for
Landlord’s reasonable costs and expenses incurred after the Commencement Date in
conjunction with the processing and documentation of any assignment, subletting
or management arrangement, including reasonable attorneys’, architects’,
engineers’ or other consultants’ fees whether or not such sublease, assignment
or management agreement is actually consummated. 76 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex085.jpg]
22.6 No Release of Tenant’s Obligations; Exception. No assignment (other than a
permitted transfer pursuant to Section 22.2(i) or Section 22.2(iii)(c) or
Section 22.2(iii)(d)(1) or Section 22.2(iii)(d)(3), in connection with a sale or
assignment of the Leasehold Estate), subletting or management agreement shall
relieve Tenant of its obligation to pay the Rent and to perform all of the other
obligations to be performed by Tenant hereunder. The liability of Tenant and any
immediate and remote successor in interest of Tenant (by assignment or
otherwise), and the due performance of the obligations of this Master Lease on
Tenant’s part to be performed or observed, shall not in any way be discharged,
released or impaired by any (i) stipulation which extends the time within which
an obligation under this Master Lease is to be performed, (ii) waiver of the
performance of an obligation required under this Master Lease that is not
entered into for the benefit of Tenant or such successor, or (iii) failure to
enforce any of the obligations set forth in this Master Lease, provided that
Tenant shall not be responsible for any additional obligations or liability
arising as the result of any modification or amendment of this Master Lease by
Landlord and any assignee of Tenant that is not an Affiliate of Tenant. 22.7
Replacement Property Transaction. (a) Notwithstanding anything contained herein
to the contrary (including, but not limited to, Section 22.1) and subject to no
Event of Default having occurred and being continuing at such time of delivering
any Replacement Property Transaction Notice, Tenant shall have the right, at any
time, and from time to time, prior to the first (1st) anniversary of the
Effective Date, to exercise the Replacement Property Right in accordance with
the terms, conditions and procedures set forth in this Section 22.7. (b) In
order to exercise the Replacement Property Right, Tenant shall deliver to
Landlord a written notice (the “Replacement Property Transaction Notice”) of
Tenant’s election to exercise the Replacement Property Right, which (as a
condition to the effectiveness of such Replacement Property Transaction Notice)
shall set forth all material information with respect to the proposed
Replacement Property Transaction, including, without limitation, (i) the
proposed Replacement Property and the Replaced Property, (ii) the proposed
Replaced Property Transferee, (iii) the proposed closing date of the Replacement
Property Transaction, which date shall be not less than sixty (60) days after
the date of such Replacement Property Transaction Notice, and (iv) the proposed
Replacement Exchange Agreement and Replacement Property Lease Amendment.
Promptly upon Landlord’s reasonable request therefor, Tenant shall provide to
Landlord additional information reasonably related to the proposed Replacement
Property Transaction, to the extent such information is reasonably available to
Tenant. (c) Within fifteen (15) days after Landlord’s receipt of a Replacement
Property Transaction Notice, Landlord shall (i) provide its commercially
reasonable comments or revisions (unless such comments or revisions are
necessary to cause the Replacement Exchange Agreement and/or Replacement
Property Lease Amendment to satisfy the requirements of this Master Lease, in
which case such comments may be made regardless as to whether such comments are
otherwise “commercially reasonable”) to the proposed Replacement Exchange
Agreement and/or the Replacement Property Lease Amendment, which shall be
attached as an exhibit to the Replacement Exchange Agreement, (ii) advise Tenant
as to whether the proposed Replacement Property meets the requirements under
this Section 22.7 and the definition of “Replacement Property”, and if the
Replacement Property does not meet such requirements the reasons therefor, 77
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex086.jpg]
and (iii) advise Tenant as to whether an Event of Default has occurred and is
continuing thereby prohibiting Tenant from exercising its Replacement Property
Right (in which case Landlord shall have no obligation to proceed with a
Replacement Property Transaction until Tenant cures such Event of Default to
Landlord’s reasonable satisfaction). Subject to no Event of Default having
occurred and being continuing, Landlord and Tenant shall thereafter negotiate in
good faith to reconcile any applicable issues(s) and use commercially reasonable
efforts to enter into the Replacement Exchange Agreement as soon as reasonably
practicable thereafter. (d) In the event the Property Value of the Replacement
Property is greater than the Property Value of the Replaced Property (it being
understood that in no event shall the Landlord be obligated to engage in a
Replacement Property Transaction if the Property Value of the Replacement
Property (in the aggregate) is less than the Property Value of the Replaced
Property), then upon the consummation of the closing under the Replacement
Exchange Agreement and entry into the Replacement Property Lease Amendment (i)
Landlord shall pay to Tenant in cash an amount equal to such excess and (ii)
Building Base Rent and Land Base Rent under this Master Lease shall increase by
an annual amount equal to one-eleventh of such excess, with such increase being
split between Building Base Rent and Land Base Rent in the same proportion as
Building Base Rent and Land Base Rent bear to one another at the time the
Replacement Property Lease Amendment is executed. In the event that the Property
Value of the Replacement Property is equal to the Property Value of the Replaced
Property, then there shall be no payment from Landlord to Tenant on account
thereof and there shall be no adjustment to the amount of Rent due from Tenant
under this Master Lease. (e) The consummation of the closing under the
Replacement Exchange Agreement shall be subject to obtaining all Required
Governmental Approvals by Tenant, Landlord and/or the Replaced Property
Transferee (and each of their respective applicable Affiliates) in accordance
with applicable law (including applicable Gaming Regulations). Each of Landlord
and Tenant shall, and shall cause its Affiliates to, (a) file or cause to be
filed, as promptly as practicable, and in any event no later than ten (10) days,
following the date on which Landlord and Tenant execute such Replacement
Exchange Agreement, all applications and supporting documentation necessary to
obtain all Required Governmental Approvals for the Replacement Property
Transaction, (b) use commercially reasonable efforts in order to obtain such
Required Governmental Approvals as promptly as practicable, and (c) use
commercially reasonable efforts in order to assist the other party in its
efforts to obtain such Required Governmental Approvals as promptly as
practicable. Landlord, at no cost or expense to Landlord, agrees to reasonably
cooperate with Tenant and use commercially reasonable efforts to provide
Regulatory Approval Supporting Information that is reasonably requested by
Tenant in connection with the Replacement Property Transaction, in Tenant’s
efforts to obtain any Required Governmental Approvals. (f) Upon the consummation
of the closing under the Replacement Exchange Agreement, Landlord and Tenant
shall execute the Replacement Property Lease Amendment, and upon the execution
of the Replacement Property Lease Amendment, this Master Lease shall terminate
with respect to the Replaced Property, the Replaced Property shall cease to
constitute Leased Property hereunder, neither Tenant nor Landlord shall have any
further liabilities or obligations under this Master Lease, from and after the
consummation of the closing under the Replacement Exchange Agreement, in respect
of the Replaced Property, and the Guaranty shall automatically, and without
further action by any party, cease to apply with respect to any 78
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex087.jpg]
Obligations (as defined in the Guaranty) with respect to the Replaced Property
to the extent arising from and after the consummation of the closing under the
Replacement Exchange Agreement and the execution of the Replacement Property
Lease Amendment (provided that any such Obligations arising prior to such
closing date shall not be terminated, limited or affected by or upon the closing
under the Replacement Exchange Agreement). (g) Upon the consummation of the
closing under the Replacement Exchange Agreement and the entry into the
Replacement Property Lease Amendment, this Master Lease shall apply to the
Replacement Property, the Replacement Property shall constitute Leased Property
and a Facility hereunder, each of Tenant’s and Landlord’s obligations under this
Master Lease in respect of the Leased Property and the Facilities shall apply to
the Replacement Property, and the Guaranty shall automatically, and without
further action by any party, apply with respect to any Obligations (as defined
in the Guaranty) with respect to the Replacement Property to the extent arising
from and after the consummation of the closing under the Replacement Exchange
Agreement. (h) Each of Tenant and Landlord (at no cost or expense to Landlord)
shall furnish to the other party Regulatory Approval Supporting Information and
reasonable assistance as such party may reasonably request in connection with
obtaining the Required Governmental Approvals. Subject to Section 23.2 and
applicable laws relating to the exchange of information, outside counsel for
Landlord and Tenant shall have the right to review in advance, and to the extent
practicable each party shall consult with the other in connection with, all of
the information relating to Landlord or Tenant, as the case may be, and any of
their respective subsidiaries, that appears in any filing made with, or written
materials submitted to, any Person and/or any governmental authority in
connection with the Replacement Property Transaction; provided, that the
foregoing shall not apply to applications made with respect to Gaming Licenses
and other gaming approvals required under applicable Gaming Regulations that
include personal identifying information or other similarly sensitive
information (as reasonably determined by such party in good faith). In
exercising the foregoing rights, each of Landlord and Tenant shall act
reasonably and as promptly as practicable. Subject to applicable law and the
instructions of any governmental authority, Landlord and Tenant shall keep the
other party reasonably apprised of the status of matters relating to the
completion of the Replacement Property Transaction, including promptly
furnishing the other party with copies of notices or other written substantive
communications received from any governmental authority and/or other Person with
respect to the Replacement Property Transaction and, to the extent practicable
under the circumstances, shall provide the other party with the opportunity to
participate in any meeting with any governmental authority in respect of any
substantive filing, investigation or other inquiry in connection with the
Replacement Property Transaction. (i) If Tenant exercises the Replacement
Property Right, Tenant and Landlord shall use commercially reasonable efforts to
effectuate the Replacement Property Transaction and minimize all costs, fees
(including consent fees), taxes and expenses incurred by Tenant and Landlord in
consummating the Replacement Property Transaction. All reasonable, documented
out-of-pocket costs and expenses relating to an exercise of the Replacement
Property Right and/or otherwise in connection with any transfer or proposed
transfer pursuant to this Section 22.7 (including reasonable, documented
attorneys’ fees and other reasonable, documented out-of- 79 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex088.jpg]
pocket costs incurred by Landlord for outside counsel, if any) shall be borne by
Tenant and not Landlord. 22.8 Baton Rouge Transfer. (a) Notwithstanding anything
contained in this Master Lease to the contrary (including, but not limited to,
Section 22.1) and subject to no Event of Default having occurred and being
continuing at the time of exercise, Tenant shall have the right to assign and
sell Tenant’s entire Leasehold Estate in the Baton Rouge Facility or Tenant’s
entire Equity Interest in any Subsidiary that owns the Gaming License applicable
to the Baton Rouge Facility and operates the Baton Rouge Facility (a “Baton
Rouge Transfer”) to a Person (a “Baton Rouge Transferee”) designated by Tenant
(in its sole discretion) in accordance with, and subject to the terms and
conditions of, this Section 22.8. In the event Tenant desires to effectuate a
Baton Rouge Transfer, Tenant shall deliver written notice thereof to Landlord (a
“Baton Rouge Transfer Notice”), which notice shall specify (i) in reasonable
detail the nature of the Baton Rouge Transfer, (ii) the proposed closing date of
such Baton Rouge Transfer, which closing date shall be not less than sixty (60)
days after the date of such Baton Rouge Transfer Notice, (iii) the identity of
the Baton Rouge Transferee and such information as is reasonably necessary to
determine the Baton Rouge Transferee’s experience operating Gaming Facilities
and creditworthiness, (iv) the proposed form of the Baton Rouge Severance Lease
and Replacement Guaranty (if required hereunder), and (v) the proposed fair
market value of the Baton Rouge Facility. (b) Within fifteen (15) days after
Landlord’s receipt of a Baton Rouge Transfer Notice, Landlord shall notify
Tenant as to whether Landlord shall sell its fee interest in the Baton Rouge
Facility to the Baton Rouge Transferee (a “Baton Rouge Sale”) for a price
determined in accordance with this Section 22.8(b) (the “Baton Rouge Purchase
Price”) (it being understood and agreed that in no event shall Tenant be liable
for any portion of the Baton Rouge Purchase Price and that Tenant may retract
the Baton Rouge Transfer Notice prior to Landlord’s execution of the Baton Rouge
Purchase Agreement (defined below) if the final determination of the Baton Rouge
Purchase Price could reasonably be expected to cause the amount to be paid by
the Baton Rouge Transferee for the Baton Rouge Transfer to be less than Tenant’s
share of the costs to consummate the Baton Rouge Transfer) or will retain its
fee interest in the Baton Rouge Facility and will enter into a Baton Rouge
Severance Lease with the Baton Rouge Transferee. In the event that Landlord does
not respond within such fifteen (15) day period, then Landlord shall be deemed
to have elected to enter into a Baton Rouge Severance Lease in accordance with
Section 28.8(c) below. In the event Landlord elects to sell its fee interest in
the Baton Rouge Facility, then Tenant shall cause the Baton Rouge Transferee to
acquire Landlord’s fee interest in the Baton Rouge Facility pursuant to the
terms hereof. Landlord, Tenant and the Baton Rouge Transferee shall negotiate
the Baton Rouge Purchase Price and if the parties cannot agree on a Baton Rouge
Purchase Price within fifteen (15) days following Landlord’s election to
effectuate a Baton Rouge Sale, then an Expert shall determine the fair market
value of Landlord’s fee interest in the Baton Rouge Facility in accordance with
Section 34.1 of this Master Lease, and such determination shall be the Baton
Rouge Purchase Price. Upon determining the Baton Rouge Purchase Price, Landlord
shall enter into a purchase agreement (a “Baton Rouge Purchase Agreement”) with
the Baton Rouge Transferee, which shall be in form satisfactory to Landlord in
its reasonable discretion, and which shall provide: (i) the closing date of the
Baton Rouge Sale shall occur concurrently with the 80 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex089.jpg]
closing of the Baton Rouge Transfer, (ii) on the Baton Rouge Transfer Date,
Landlord shall convey its fee interest to the Baton Rouge Transferee free and
clear of (1) all monetary liens and encumbrances voluntarily created or entered
into by Landlord and (2) except for any liens that did not require Tenant’s
consent under this Master Lease, all other liens and encumbrances voluntarily
created or entered into by Landlord without Tenant’s prior written consent,
(iii) Landlord shall provide only the following limited representations and
warranties to the Baton Rouge Transferee: (a) due authority and execution, (b)
no conflict with the organizational documents of Landlord or any other agreement
or judgment to which Landlord is a party, (c) Patriot Act and OFAC, (d)
bankruptcy, and (e) Landlord has not entered into any contract, easement or
other agreement, which will be binding on the Baton Rouge Transferee after the
closing of the Baton Rouge Sale, except for those contracts, easements or other
agreements that are disclosed in any title report or in this Master Lease (it
being understood that any property related representations and warranties
requested by the Baton Rouge Transferee and any post-closing indemnification
obligations related thereto shall be provided solely by Tenant). At the closing
of the Baton Rouge Sale, (i) Landlord and Tenant shall enter into the Baton
Rouge Lease Amendment, (ii) Landlord shall receive the net proceeds of the Baton
Rouge Sale and (iii) Tenant shall receive the net proceeds of the Baton Rouge
Transfer. (c) In the event that Landlord does not elect to proceed with a Baton
Rouge Sale, at the closing of any Baton Rouge Transfer, Landlord and Tenant
shall enter into the Baton Rouge Lease Amendment and Tenant shall cause the
Baton Rouge Transferee to deliver a Replacement Guaranty (if required hereunder)
and enter into a Baton Rouge Severance Lease with Landlord, in accordance with
the following: (i) At the closing of the Baton Rouge Transfer, Landlord shall
enter into a separate lease for the Baton Rouge Facility with the Baton Rouge
Transferee, which lease shall be on substantially the same terms and provisions
as this Master Lease (a “Baton Rouge Severance Lease”), subject to the following
modifications: (A) The term of the Baton Rouge Severance Lease shall be the
Baton Rouge Severance Lease Term determined in accordance with the definition
thereof; (B) The rent initially payable under the Baton Rouge Severance Lease as
of the Baton Rouge Transfer Date will be equal to the Baton Rouge Severance
Lease Rent, and shall thereafter be subject to escalation and adjustment
consistent with the provisions of this Master Lease (as if this Master Lease
shall have commenced on the Baton Rouge Transfer Date), modified to reflect that
the rent payable under the Baton Rouge Severance Lease will be calculated on a
stand-alone basis with respect to the Baton Rouge Facility only; (C) The Baton
Rouge Severance Lease shall contain minimum capital expenditure requirements
consistent with the capital expenditure requirements in Section 9.1(e) of this
Master Lease, modified to reflect that such minimum capital expenditure
requirements will apply to the Baton Rouge Severance Lease on a stand-alone
basis; and (D) Sections 22.7 and 22.8 of this Master Lease shall be omitted in
their entirety from the Baton Rouge Severance Lease and Section 22.3 in the
Baton Rouge Severance Lease shall be consistent with the Section 22.3 of the
Original Master Lease. 81 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex090.jpg]
(ii) As a condition to the effectiveness of any Baton Rouge Transfer (except in
the event Landlord has elected to proceed with a Baton Rouge Sale in accordance
with Section 22.8(b) above), Tenant shall require and cause the Parent Company
of such Baton Rouge Transferee, or if such Baton Rouge Transferee does not have
a Parent Company, the Baton Rouge Transferee, to deliver to Landlord a
Replacement Guaranty; provided, however, if as of the Baton Rouge Transfer Date
such Baton Rouge Transferee, the Parent Company of such Baton Rouge Transferee
or any of their respective Affiliates is the tenant under any lease under which
Landlord or any of its Affiliates is the landlord and any such lease does not
require the tenant or the Parent Company of the tenant thereunder to have
delivered a guaranty of such lease, then neither the Parent Company of such
Baton Rouge Transferee nor the Baton Rouge Transferee shall be required to
deliver a Replacement Guaranty with respect to the Baton Rouge Severance Lease.
(iii) If Landlord has any comments or revisions that are commercially reasonable
or required to cause the proposed Baton Rouge Severance Lease and/or the Baton
Rouge Lease Amendment to comply with the provisions of this Master Lease, then
Landlord shall notify Tenant thereof within fifteen (15) days after Landlord’s
receipt of the proposed Baton Rouge Severance Lease and the Baton Rouge Lease
Amendment. In such event, Tenant and Landlord shall negotiate in good faith to
reconcile the applicable issue(s) and use commercially reasonable efforts to
enter into, and cause the Baton Rouge Transferee and its Parent Company to enter
into, the Baton Rouge Lease Amendment, the Baton Rouge Severance Lease and a
Replacement Guaranty (if required hereunder), as applicable, as soon as
reasonably practicable thereafter. (iv) Upon the execution and delivery of the
Baton Rouge Severance Lease, the Baton Rouge Lease Amendment and the Replacement
Guaranty (if applicable) in accordance with this Section 22.8, this Master Lease
shall be terminated with respect to the Baton Rouge Facility, the Baton Rouge
Facility shall cease to constitute Leased Property hereunder, neither Tenant nor
Landlord shall have any further liabilities or obligations under this Master
Lease, from and after the Baton Rouge Transfer Date, with respect to the Baton
Rouge Facility, and the Guaranty shall automatically, and without further action
by any party, cease to apply with respect to any Obligations (as defined in the
Guaranty) with respect to the Baton Rouge Facility to the extent arising from
and after the Baton Rouge Transfer Date (provided that any such Obligations
arising prior to the Baton Rouge Transfer Date shall not be terminated, limited
or affected by or upon entry into the Baton Rouge Severance Lease or the Baton
Rouge Lease Amendment). Landlord and Tenant expressly acknowledge and agree that
(a) there shall be no reduction in the Rent under this Master Lease as a result
of the removal of the Baton Rouge Facility from this Master Lease or otherwise
as a result of a Baton Rouge Transfer or a Baton Rouge Sale and (b) Tenant shall
be entitled to all of the proceeds from any Baton Rouge Transfer (excluding any
proceeds attributable to a Baton Rouge Sale). (v) The execution and
implementation of the Baton Rouge Transfer and/or Baton Rouge Sale shall be
subject to obtaining all Required Governmental Approvals by Tenant and/or the
Baton Rouge Transferee (and each of their respective applicable Affiliates) in
accordance with applicable law (including applicable Gaming Regulations). Each
of Landlord and Tenant shall, and shall cause its Affiliates to, (a) file or
cause to be filed, as promptly as practicable, and in any event no later than
ten (10) days, following the date on which Landlord and Tenant agree on the form
of the Baton Rouge Severance Lease or a Baton Rouge Purchase Agreement, as 82
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex091.jpg]
applicable, all applications and supporting documentation necessary to obtain
all Required Governmental Approvals for the Baton Rouge Severance Lease, the
Baton Rouge Transfer and/or the Baton Rouge Sale, as applicable, (b) use
commercially reasonable efforts in order to obtain such Required Governmental
Approvals as promptly as practicable, and (c) use commercially reasonable
efforts in order to assist the other party in its efforts to obtain such
Required Governmental Approvals as promptly as practicable. Landlord, at no cost
or expense to Landlord, agrees to reasonably cooperate with Tenant and use
commercially reasonable efforts to provide Regulatory Approval Supporting
Information that is reasonably requested by Tenant in connection with the Baton
Rouge Transfer and/or Baton Rouge Sale, in Tenant’s or the Baton Rouge
Transferee’s efforts to obtain any Required Governmental Approvals. (vi) Each of
Tenant and Landlord shall furnish to the other party Regulatory Approval
Supporting Information and reasonable assistance as such party may reasonably
request in connection with obtaining the Required Governmental Approvals.
Subject to Section 23.2 and applicable laws relating to the exchange of
information, outside counsel for Landlord and Tenant shall have the right to
review in advance, and to the extent practicable each party shall consult with
the other in connection with, all of the information relating to Landlord or
Tenant, as the case may be, and any of their respective subsidiaries, that
appears in any filing made with, or written materials submitted to, any Person
and/or any governmental authority in connection with the Baton Rouge Transfer or
a Baton Rouge Sale; provided, that the foregoing shall not apply to applications
made with respect to Gaming Licenses and other gaming approvals required under
applicable Gaming Regulations that include personal identifying information or
other similarly sensitive information (as reasonably determined by such party in
good faith). In exercising the foregoing rights, each of Landlord and Tenant
shall act reasonably and as promptly as practicable. Subject to applicable law
and the instructions of any governmental authority, Landlord and Tenant shall
keep the other party reasonably apprised of the status of matters relating to
the completion of the Baton Rouge Transfer and/or Baton Rouge Sale, including
promptly furnishing the other party with copies of notices or other written
substantive communications received from any governmental authority and/or other
Person with respect to the Baton Rouge Transfer and/or Baton Rouge Sale and, to
the extent practicable under the circumstances, shall provide the other party
with the opportunity to participate in any meeting with any governmental
authority in respect of any substantive filing, investigation or other inquiry
in connection with the Baton Rouge Transfer and/or Baton Rouge Sale. (vii) In
the event Tenant desires to effectuate a Baton Rouge Transfer, Tenant and
Landlord shall use commercially reasonable efforts to effectuate the Baton Rouge
Transfer and any Baton Rouge Sale, if applicable, and minimize all costs, fees
(including consent fees), taxes and expenses incurred by Tenant and Landlord in
consummating the Baton Rouge Transfer and Baton Rouge Sale. All reasonable,
documented out-of-pocket costs and expenses relating to a Baton Rouge Transfer
(but not the Baton Rouge Sale) (including reasonable, documented attorneys’ fees
and other reasonable, documented out-of-pocket costs incurred by Landlord for
outside counsel, if any) shall be borne by Tenant and not Landlord. Landlord and
Tenant shall each be responsible for their own costs and expenses incurred in
connection with any Baton Rouge Sale. 83 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex092.jpg]
ARTICLE XXIII 23.1 Officer’s Certificates and Financial Statements. (a)
Officer’s Certificate. Each of Landlord and Tenant shall, at any time and from
time to time upon receipt of not less than ten (10) Business Days’ prior written
request from the other party hereto, furnish an Officer’s Certificate certifying
(i) that this Master Lease is unmodified and in full force and effect, or that
this Master Lease is in full force and effect as modified and setting forth the
modifications; (ii) the Rent and Additional Charges payable hereunder and the
dates to which the Rent and Additional Charges payable have been paid; (iii)
that the address for notices to be sent to the party furnishing such Officer’s
Certificate is as set forth in this Master Lease (or, if such address for
notices has changed, the correct address for notices to such party); (iv)
whether or not, to its actual knowledge, such party or the other party hereto is
in default in the performance of any covenant, agreement or condition contained
in this Master Lease (together with back-up calculation and information
reasonably necessary to support such determination) and, if so, specifying each
such default of which such party may have knowledge; (v) that Tenant is in
possession of the Leased Property (other than portions that are subleased or
assigned to third parties in accordance with this Master Lease); and (vi)
responses to such other questions or statements of fact as such other party, any
ground or underlying landlord, any purchaser or any current or prospective
Facility Mortgagee or Permitted Leasehold Mortgagee shall reasonably request.
Landlord’s or Tenant’s failure to deliver such statement within such time shall
constitute an acknowledgement by such failing party that, to such party’s
knowledge, (x) this Master Lease is unmodified and in full force and effect
except as may be represented to the contrary by the other party; (y) the other
party is not in default in the performance of any covenant, agreement or
condition contained in this Master Lease; and (z) the other matters set forth in
such request, if any, are true and correct. Any such certificate furnished
pursuant to this Article XXIII may be relied upon by the receiving party and any
current or prospective Facility Mortgagee, Permitted Leasehold Mortgagee, ground
or underlying landlord or purchaser of the Leased Property. Each Guarantor or
Tenant, as the case may be, shall deliver a written notice to Landlord within
two (2) Business Days of obtaining knowledge of the occurrence of a default
hereunder. Such notice shall include a detailed description of the default and
the actions such Guarantor or Tenant has taken or shall take, if any, to remedy
such default. (b) Statements. Tenant shall furnish the following statements to
Landlord: (i) Within sixty-five (65) days after the end of Tenant Parent’s
Fiscal Years (commencing with the Fiscal Year ending December 31, 2018) or
concurrently with the filing by Tenant’s Parent of its annual report on Form
10-K with the SEC, whichever is earlier: (x) Tenant’s Parent’s Financial
Statements; (y) a certificate, executed by the chief financial officer or
treasurer of the Tenant’s Parent (a) certifying that, to such person’s knowledge
after due inquiry, no default has occurred under this Master Lease or, if such
person has knowledge after due inquiry that a default has occurred, specifying
the nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto and (b) setting forth the calculation of the
financial covenants set forth in Section 23.3 hereof in reasonable detail as of
such Fiscal Year (commencing with the Fiscal Year ending December 31, 2018); and
(z) a report with respect to Tenant’s Parent’s Financial Statements from
Tenant’s Parent’s accountants, which report shall be unqualified as to 84
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex093.jpg]
going concern and scope of audit of Tenant’s Parent and its Subsidiaries
(excluding any qualification as to going concern relating to any debt maturities
in the twelve month period following the date of such audit or any projected
financial performance or covenant default in any Material Indebtedness or this
Master Lease in such twelve month period) and shall provide in substance that
(a) such consolidated financial statements present fairly the consolidated
financial position of Tenant’s Parent and its Subsidiaries as at the dates
indicated and the results of their operations and cash flow for the periods
indicated in conformity with GAAP and (b) that the examination by Tenant’s
Parent’s accountants in connection with such Financial Statements has been made
in accordance with generally accepted auditing standards; (ii) Within forty-five
(45) days after the end of each of the first three (3) fiscal quarters of the
Tenant’s Parent’s Fiscal Year (commencing with the fiscal quarter ending June
30, 2018) or concurrently with the filing by Tenant’s Parent of its quarterly
report on Form 10-Q with the SEC, whichever is earlier, a copy of Tenant’s
Parent’s Financial Statements for such period, together with a certificate,
executed by the chief financial officer or treasurer of Tenant’s Parent (i)
certifying that no default has occurred or, if such a default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (ii) setting forth the calculation of
the financial covenants set forth in Section 23.3 hereof in reasonable detail as
of such quarter, to the extent one complete Test Period has been completed which
has commenced following the Commencement Date and (iii) certifying that such
Financial Statements fairly present, in all material respects, the financial
position and results of operations of Tenant’s Parent and its Subsidiaries on a
consolidated basis in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes); (iii) Promptly following Landlord’s
request from time to time, (a) five-year forecasts of Tenant’s income statement
and balance sheet covering such quarterly and annual periods as may be
reasonably requested by Landlord, and in a format consistent with Tenant
Parent’s quarterly and annual financial statements filed with the SEC, and such
additional financial information and projections as may be reasonably requested
by Landlord in connection with syndications, private placements, or public
offerings of GLP’s or Landlord’s debt securities or loans or equity or hybrid
securities and (b) such additional information and unaudited quarterly financial
information concerning the Leased Property and Tenant as Landlord or GLP may
require for its ongoing filings with the SEC under both the Securities Act and
the Securities Exchange Act of 1934, as amended, including, but not limited to
10-Q Quarterly Reports, 10-K Annual Reports and registration statements to be
filed by Landlord or GLP during the Term of this Master Lease, the Internal
Revenue Service (including in respect of GLP’s qualification as a “real estate
investment trust” (within the meaning of Section 856(a) of the Code)) and any
other federal, state or local regulatory agency with jurisdiction over GLP or
its Subsidiaries subject to Section 23.1(c) below; (iv) Within thirty-five (35)
days after the end of each calendar month, a copy of Tenant’s income statement
for such month and Tenant’s balance sheet as of the end of such month (which may
be subject to quarterly and year-end adjustments and the absence of footnotes);
provided, however, that with respect to each calendar quarter, Tenant shall 85
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex094.jpg]
provide such financial reports for the final month thereof as soon as is
reasonably practicable following the closing of the books for such month and in
sufficient time so that Landlord or its Affiliate is able to include the
operational results for the entire quarter in its current Form 10-Q or Form 10-K
(or supplemental report filed in connection therewith); (v) Prompt Notice to
Landlord of any action, proposal or investigation by any agency or entity, or
complaint to such agency or entity, (any of which is called a “Proceeding”),
known to Tenant, the result of which Proceeding would reasonably be expected to
be to revoke or suspend or terminate or modify in a way adverse to Tenant, or
fail to renew or fully continue in effect, any license or certificate or
operating authority pursuant to which Tenant carries on any part of the Primary
Intended Use of all or any portion of the Leased Property; (vi) As soon as it is
prepared and in no event later than sixty (60) days after the end of each Fiscal
Year, a capital and operating budget for each Facility for the Fiscal Year in
which it is delivered; and (vii) Tenant further agrees to provide the financial
and operational reports to be delivered to Landlord under this Master Lease in
such electronic format(s) as may reasonably be required by Landlord from time to
time in order to (i) facilitate Landlord’s internal financial and reporting
database and (ii) permit Landlord to calculate any rent, fee or other payments
due under Ground Leases. Tenant also agrees that Landlord shall have audit
rights with respect to such information to the extent required to confirm
Tenant’s compliance with the Master Lease terms (including, without limitation,
calculation of Net Revenues). (c) Notwithstanding the foregoing provisions of
Section 23.1, Tenant shall not be obligated (1) to provide information that is
subject to the quality assurance immunity or is subject to attorney-client
privilege or the attorney work product doctrine or (2) to provide information or
assistance that could give Landlord or its Affiliates a “competitive” advantage
with respect to markets in which GLP, Landlord or any of Landlord’s Affiliates
and Tenant, Tenant’s Parent or any of Tenant’s Affiliates might be competing at
any time (“Restricted Information”) it being understood that Restricted
Information shall not include revenue and expense information relevant to
Landlord’s calculation and verification of (i) the Escalation amount hereunder
and (ii) Tenant’s compliance with Section 23.3(a) hereof, provided that the
foregoing information shall be provided on a portfolio wide (as opposed to
Facility by Facility) basis, except where required by Landlord to be able to
make submissions to, or otherwise to comply with requirements of, gaming and
other regulatory authorities, in which case such additional information
(including Facility by Facility performance information) will be provided by
Tenant to Landlord to the extent so required (provided that Landlord shall in
such instance first execute a nondisclosure agreement in a form reasonably
satisfactory to Tenant with respect to such information). Landlord shall retain
audit rights with respect to Restricted Information to the extent required to
confirm Tenant’s compliance with the Master Lease terms (and GLP’s compliance
with SEC, Internal Revenue Service and other legal and regulatory requirements)
and provided that appropriate measures are in place to ensure that only
Landlord’s auditors and attorneys (and not Landlord or GLP or any of Landlord’s
other Affiliates) are provided access to such information. In addition, Landlord
shall not disclose any Restricted Information to any Person or any employee,
officer or director of any Person (other than 86 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex095.jpg]
GLP or a Subsidiary of Landlord) that directly or indirectly owns or operates
any gaming business or is a competitor of Tenant, Tenant’s Parent or any
Affiliate of Tenant. 23.2 Confidentiality; Public Offering Information. (a) The
parties recognize and acknowledge that they may receive certain Confidential
Information of the other party. Each party agrees that neither such party nor
any of its Representatives acting on its behalf shall, during or within five (5)
years after the term of the termination or expiration of this Master Lease,
directly or indirectly use any Confidential Information of the other party or
disclose Confidential Information of the other party to any person for any
reason or purpose whatsoever, except as reasonably required in order to comply
with the obligations and otherwise as permitted under the provisions of this
Master Lease. Notwithstanding the foregoing, in the event that a party or any of
its Representatives is requested or becomes legally compelled (pursuant to any
legal, governmental, administrative or regulatory order, authority or process)
to disclose any Confidential Information of the other party, it will, to the
extent reasonably practicable and not prohibited by law, provide the party to
whom such Confidential Information belongs prompt written notice of the
existence, terms or circumstances of such event so that the party to whom such
Confidential Information belongs may seek a protective order or other
appropriate remedy or waive compliance with the provisions of this Section
23.2(a). In the event that such protective order or other remedy is not obtained
or the party to whom such Confidential Information belongs waives compliance
with this Section 23.2(a), the party compelled to disclose such Confidential
information will furnish only that portion of the Confidential Information or
take only such action as, based upon the advice of your legal counsel, is
legally required and will use commercially reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded any Confidential
Information so furnished. The party compelled to disclose the Confidential
Information shall cooperate with any action reasonably requested by the party to
whom such Confidential Information belongs to obtain a protective order or other
reliable assurance that confidential treatment will be accorded to the
Confidential Information. (b) Notwithstanding anything to the contrary in
Section 23.2(a), Tenant specifically agrees that Landlord may include financial
information and such information concerning the operation of the Facilities (1)
which is approved by Tenant in its sole discretion, (2) which is publicly
available, (3) the Adjusted Revenue to Rent Ratio, or (4) the inclusion of which
is approved by Tenant in writing, which approval may not be unreasonably
withheld, in offering memoranda or prospectuses or confidential information
memoranda, or similar publications or marketing materials, rating agency
presentations, investor presentations or disclosure documents in connection with
syndications, private placements or public offerings of GLP’s or Landlord’s
securities or loans or securities or loans of any direct or indirect parent
entity of Landlord, and any other reporting requirements under applicable
federal and state laws, including those of any successor to Landlord, provided
that, with respect to matters permitted to be disclosed solely under this clause
(4), the recipients thereof shall be obligated to maintain the confidentiality
thereof pursuant to Section 23.2(a) or pursuant to confidentiality provisions
substantially similar thereto and to comply with all federal, state and other
securities laws applicable with respect to such information. Unless otherwise
agreed by Tenant, neither Landlord nor GLP shall revise or change the wording of
information previously publicly disclosed by Tenant and furnished to Landlord or
GLP or any direct or indirect parent entity of Landlord pursuant to Section 23.1
or this Section 23.2 and Landlord’s Form 10-Q or Form 10-K (or supplemental
report 87 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex096.jpg]
filed in connection therewith) shall not disclose the operational results of the
Facilities prior to Tenant’s Parent’s, Tenant’s or its Affiliate’s public
disclosure thereof so long as Tenant’s Parent, Tenant or such Affiliate reports
such information in a timely manner consistent with historical practices and SEC
disclosure requirements. Tenant agrees to provide such other reasonable
information and, if necessary, participation in road shows and other
presentations at Landlord’s or GLP’s sole cost and expense, with respect to
Tenant and its Leased Property to facilitate a public or private debt or equity
offering or syndication by Landlord or GLP or any direct or indirect parent
entity of Landlord or GLP or to satisfy GLP’s or Landlord’s SEC disclosure
requirements or the disclosure requirements of any direct or indirect parent
entity of Landlord or GLP. In this regard, Landlord shall provide to Tenant a
copy of any information prepared by Landlord to be published, and Tenant shall
have a reasonable period of time (not to exceed three (3) Business Days) after
receipt of such information to notify Landlord of any corrections. 23.3
Financial Covenants. (a)Tenant on a consolidated basis with respect to all of
the Facilities shall maintain an Adjusted Revenue to Rent Ratio determined on
the last day of any fiscal quarter on a cumulative basis for the preceding Test
Period (commencing with the Test Period ending on June 30, 2021, but excluding
any fiscal quarter the last day of which occurs during a Covenant Suspension
Period) of at least 1.2:1. (b) In the event that Tenant does not satisfy at any
time the Adjusted Revenue to Rent Ratio set forth in Section 23.3(a), Tenant’s
Parent shall not be permitted to make any Restricted Payment until Tenant is in
compliance with such ratio in a subsequent period. (c) Tenant’s Parent shall not
make any Restricted Payment during any Covenant Suspension Period. 23.4 Landlord
Obligations. Landlord acknowledges and agrees that certain of the information
contained in the Financial Statements may be non-public financial or operational
information with respect to Tenant and/or the Leased Property. Landlord further
agrees (i) to maintain the confidentiality of such non-public information;
provided, however, that notwithstanding the foregoing and notwithstanding
anything to the contrary in Section 23.2(a) hereof or otherwise herein, Landlord
shall have the right to share such information with GLP and their respective
officers, employees, directors, Facility Mortgagee, agents and lenders party to
material debt instruments entered into by GLP or Landlord, actual or prospective
arrangers, underwriters, investors or lenders with respect to Indebtedness or
Equity Interests that may be issued by GLP or Landlord, rating agencies,
accountants, attorneys and other consultants (the “Landlord Representatives”),
provided that each such Landlord Representative is advised of the confidential
nature of such information and agrees, to the extent such information is not
publicly available, to maintain the confidentiality thereof pursuant to Section
23.2(a) or pursuant to confidentiality provisions substantially similar thereto
and to comply with all federal, state and other securities laws applicable with
respect to such information and (ii) that neither it nor any Landlord
Representative shall be permitted to engage in any transactions with respect to
the stock or other equity or debt securities or syndicated loans of Tenant or
Tenant’s Parent based on any such non-public information provided by or on
behalf of Landlord or GLP (provided that this provision shall not govern the
provision of information by Tenant or Tenant’s Parent). In addition to the
foregoing, Landlord agrees that, upon request of Tenant, it shall from time to
time provide such information as may be reasonably requested by Tenant with
respect to Landlord’s capital 88 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex097.jpg]
structure and/or any financing secured by this Master Lease or the Leased
Property in connection with Tenant’s review of the treatment of this Master
Lease under GAAP. In connection therewith, Tenant agrees to maintain the
confidentiality of any such non-public information; provided, however, Tenant
shall have the right to share such information with Tenant’s Parent and their
respective officers, employees, directors, Permitted Leasehold Mortgagees,
agents and lenders party to material debt instruments entered into by Tenant or
Tenant’s Parent, actual or prospective arrangers, underwriters, investors or
lenders with respect to Indebtedness or Equity Interests that may be issued by
Tenant or Tenant’s Parent, rating agencies, accountants, attorneys and other
consultants (the “Tenant Representatives”) so long as such Tenant Representative
is advised of the confidential nature of such information and agrees, to the
extent such information is not publicly available, (i) to maintain the
confidentiality thereof pursuant to Section 23.2(a) or pursuant to
confidentiality provisions substantially similar thereto and to comply with all
federal, state and other securities laws applicable with respect to such
information and (ii) not to engage in any transactions with respect to the stock
or other equity or debt securities or syndicated loans of GLP or Landlord based
on any such non-public information provided by or on behalf of Tenant or
Tenant’s Parent (provided that this provision shall not govern the provision of
information by Landlord or GLP). ARTICLE XXIV 24.1 Landlord’s Right to Inspect.
Upon reasonable advance notice to Tenant and subject to the rights of hotel
guests and subtenants under subleases, Tenant shall permit Landlord and its
authorized representatives to inspect the Leased Property during usual business
hours. Landlord shall take care to minimize disturbance of the operations on the
Leased Property, except in the case of emergency. ARTICLE XXV 25.1 No Waiver. No
delay, omission or failure by Landlord or Tenant to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy
hereunder and no acceptance of full or partial payment of Rent by Landlord
during the continuance of any default or Event of Default, shall impair any such
right or constitute a waiver of any such breach or of any such term. No waiver
of any breach shall affect or alter this Master Lease, which shall continue in
full force and effect with respect to any other then existing or subsequent
breach. ARTICLE XXVI 26.1 Remedies Cumulative. To the extent permitted by law,
each legal, equitable or contractual right, power and remedy of Landlord now or
hereafter provided either in this Master Lease or by statute or otherwise shall
be cumulative and concurrent and shall be in addition to every other right,
power and remedy and the exercise or beginning of the exercise by Landlord of
any one or more of such rights, powers and remedies shall not preclude the
simultaneous or subsequent exercise by Landlord of any or all of such other
rights, powers and remedies. 89 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex098.jpg]
ARTICLE XXVII 27.1 Acceptance of Surrender. No surrender to Landlord of this
Master Lease or of any Leased Property or any part thereof, or of any interest
therein, shall be valid or effective unless agreed to and accepted in writing by
Landlord, and no act by Landlord or any representative or agent of Landlord,
other than such a written acceptance by Landlord, shall constitute an acceptance
of any such surrender. ARTICLE XXVIII 28.1 No Merger. There shall be no merger
of this Master Lease or of the leasehold estate created hereby by reason of the
fact that the same Person may acquire, own or hold, directly or indirectly, (i)
this Master Lease or the leasehold estate created hereby or any interest in this
Master Lease or such leasehold estate and (ii) the fee estate in the Leased
Property. ARTICLE XXIX 29.1 Conveyance by Landlord. If Landlord or any successor
owner of the Leased Property shall convey the Leased Property in accordance with
Section 18.1 and the other terms of this Master Lease other than as security for
a debt, and the grantee or transferee expressly assumes all obligations of
Landlord arising after the date of the conveyance, Landlord or such successor
owner, as the case may be, shall thereupon be released from all future
liabilities and obligations of the Landlord under this Master Lease arising or
accruing from and after the date of such conveyance or other transfer and all
such future liabilities and obligations shall thereupon be binding upon the new
owner. ARTICLE XXX 30.1 Quiet Enjoyment. So long as Tenant shall pay the Rent as
the same becomes due and shall fully comply with all of the terms of this Master
Lease and fully perform its obligations hereunder, Tenant shall peaceably and
quietly have, hold and enjoy the Leased Property for the Term, free of any claim
or other action by Landlord or anyone claiming by, through or under Landlord,
but subject to all liens and encumbrances of record as of the Commencement Date
or thereafter provided for in this Master Lease or consented to by Tenant. No
failure by Landlord to comply with the foregoing covenant shall give Tenant any
right to cancel or terminate this Master Lease or abate, reduce or make a
deduction from or offset against the Rent or any other sum payable under this
Master Lease, or to fail to perform any other obligation of Tenant hereunder.
Notwithstanding the foregoing, Tenant shall have the right, by separate and
independent action to pursue any claim it may have against Landlord as a result
of a breach by Landlord of the covenant of quiet enjoyment contained in this
Article XXX or any other covenant of Landlord set forth in this Master Lease. 90
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex099.jpg]
ARTICLE XXXI 31.1 Landlord’s Financing. Without the consent of Tenant, Landlord
may from time to time, directly or indirectly, create or otherwise cause to
exist any Facility Mortgage upon the Leased Property or any portion thereof or
interest therein; provided, however, if Tenant has not consented to any such
Facility Mortgage entered into by Landlord after the Commencement Date, Tenant’s
obligations with respect thereto shall be subject to the limitations set forth
in Section 31.3. This Master Lease is and at all times shall be subject and
subordinate to any such Facility Mortgage which may now or hereafter affect the
Leased Property or any portion thereof or interest therein and to all renewals,
modifications, consolidations, replacements, restatements and extensions thereof
or any parts or portions thereof; provided, however, that the subjection and
subordination of this Master Lease and Tenant’s leasehold interest hereunder to
any Facility Mortgage shall be conditioned upon the execution by the holder of
each Facility Mortgage and delivery to Tenant of a nondisturbance and attornment
agreement substantially in the form attached hereto as Exhibit E and with
respect to any Facility Mortgage on any vessel or barge, Landlord shall be
required to deliver such nondisturbance and attornment agreement to Tenant from
each holder of a Facility Mortgage on such vessel or barge prior to the
recording or registration of such Facility Mortgage on such vessel or barge in a
manner that would, or the enforcement of remedies thereunder would, affect or
disturb the rights of Tenant under this Master Lease or the provisions of
Article XVII which benefit any Permitted Leasehold Mortgagee, in the case of any
Permitted Leasehold Mortgagee (provided that upon the request of Landlord such
nondisturbance and attornment agreement shall also incorporate subordination
provisions referenced above, as contemplated below, and be in substantially the
form attached hereto as Exhibit F, and be executed by Tenant as well as
Landlord), which will bind such holder of such Facility Mortgage and its
successors and assigns as well as any person who acquires any portion of the
Leased Property in a foreclosure or similar proceeding or in a transfer in lieu
of any such foreclosure or a successor owner of the Leased Property (each, a
“Foreclosure Purchaser”) and which provides that so long as there is not then
outstanding and continuing an Event of Default under this Master Lease, the
holder of such Facility Mortgage, and any Foreclosure Purchaser shall disturb
neither Tenant’s leasehold interest or possession of the Leased Property in
accordance with the terms hereof, nor any of its rights, privileges and options,
and shall give effect to this Master Lease, including the provisions of Article
XVII which benefit any Permitted Leasehold Mortgagee (as if such Facility
Mortgagee or Foreclosure Purchaser were the landlord under this Master Lease (it
being understood that if an Event of Default has occurred and is continuing at
such time such parties shall be subject to the terms and provisions hereof
concerning the exercise of rights and remedies upon such Event of Default
including the provisions of Articles XVI and XXXVI)). In connection with the
foregoing and at the request of Landlord, Tenant shall promptly execute a
subordination, nondisturbance and attornment agreement, in form and substance
substantially in the form of Exhibit F or otherwise reasonably satisfactory to
Tenant, and the Facility Mortgagee or prospective Facility Mortgagee, as the
case may be, which will incorporate the terms set forth in the preceding
sentence. Except for the documents described in the preceding sentences, this
provision shall be self-operative and no further instrument of subordination
shall be required to give it full force and effect. If, in connection with
obtaining any Facility Mortgage for the Leased Property or any portion thereof
or interest therein, a Facility Mortgagee or prospective Facility Mortgagee
shall request (A) reasonable cooperation from Tenant, Tenant shall provide the
same at no cost or expense to Tenant, it being understood and agreed that
Landlord shall be required to reimburse Tenant for all such costs and expenses
so incurred by Tenant, including, but not limited to, its 91 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex100.jpg]
reasonable attorneys’ fees, or (B) reasonable amendments or modifications to
this Master Lease as a condition thereto, Tenant hereby agrees to execute and
deliver the same so long as any such amendments or modifications do not (i)
increase Tenant’s monetary obligations under this Master Lease, (ii) adversely
increase Tenant’s non-monetary obligations under this Master Lease in any
material respect, or (iii) diminish Tenant’s rights under this Master Lease in
any material respect. 31.2 Attornment. If Landlord’s interest in the Leased
Property or any portion thereof or interest therein is sold, conveyed or
terminated upon the exercise of any remedy provided for in any Facility Mortgage
Documents (or in lieu of such exercise), or otherwise by operation of law: (a)
at the request and option of the new owner or superior lessor, as the case may
be, Tenant shall attorn to and recognize the new owner or superior lessor as
Tenant’s “landlord” under this Master Lease or enter into a new lease
substantially in the form of this Master Lease with the new owner or superior
lessor, and Tenant shall take such actions to confirm the foregoing within ten
(10) days after request; and (b) the new owner or superior lessor shall not be
(i) liable for any act or omission of Landlord under this Master Lease occurring
prior to such sale, conveyance or termination; (ii) subject to any offset,
abatement or reduction of rent because of any default of Landlord under this
Master Lease occurring prior to such sale, conveyance or termination; (iii)
bound by any previous modification or amendment to this Master Lease or any
previous prepayment of more than one month’s rent, unless such modification,
amendment or prepayment shall have been approved in writing by such Facility
Mortgagee (to the extent such approval was required at the time of such
amendment or modification or prepayment under the terms of the applicable
Facility Mortgage Documents) or, in the case of such prepayment, such prepayment
of rent has actually been delivered to such new owner or superior lessor or in
either case, such modification, amendment or prepayment occurred before Landlord
provided Tenant with notice of the Facility Mortgage and the identity and
address of the Facility Mortgagee; or (iv) liable for any security deposit or
other collateral deposited or delivered to Landlord pursuant to this Master
Lease unless such security deposit or other collateral has actually been
delivered to such new owner or superior lessor. 31.3 Compliance with Facility
Mortgage Documents. (a)Tenant acknowledges that any Facility Mortgage Documents
executed by Landlord or any Affiliate of Landlord may impose certain obligations
on the “borrower” or other counterparty thereunder to comply with or cause the
operator and/or lessee of a Facility to comply with all representations,
covenants and warranties contained therein relating to such Facility and the
operator and/or lessee of such Facility, including, covenants relating to (i)
the maintenance and repair of such Facility; (ii) maintenance and submission of
financial records and accounts of the operation of such Facility and related
financial and other information regarding the operator and/or lessee of such
Facility and such Facility itself; (iii) the procurement of insurance policies
with respect to such Facility; and (iv) without limiting the foregoing,
compliance with all applicable Legal Requirements relating to such Facility and
the operation of the business thereof. For so long as any Facility Mortgages
encumber the Leased Property or any portion thereof or interest therein, Tenant
covenants and agrees, at its sole cost and expense and for the express benefit
of Landlord, to operate the applicable Facility(ies) in compliance with the
terms and conditions of this Master Lease for the benefit of Landlord so that
Landlord is in compliance with such representations, warranties and covenants as
the same apply to the Leased Property and to timely perform all of the
obligations of Tenant under this Master Lease relating thereto. To the extent
that any of duties and obligations of Landlord under such Facility Mortgage are
beyond Tenant’s obligations under 92 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex101.jpg]
this Master Lease or may not properly be performed by Tenant, Tenant shall
cooperate with and assist Landlord, at Landlord’s expense, in the performance
thereof (other than payment of any indebtedness evidenced or secured thereby);
provided, however, notwithstanding the foregoing, (A) this Section 31.3(a) shall
not be deemed to, and shall not, impose on Tenant obligations which (i) increase
Tenant’s monetary obligations under this Master Lease, (ii) adversely increase
Tenant’s non-monetary obligations under this Master Lease in any material
respect, or (iii) diminish Tenant’s rights or remedies under this Master Lease
in any material respect and (B) in the event of a conflict between the
obligations, duties, rights and/or remedies of Tenant hereunder or under the
Facility Mortgage Documents, this Master Lease shall govern. For purposes of the
foregoing, any proposed implementation of new financial covenants shall be
deemed to diminish Tenant’s rights under this Master Lease in a material respect
(it being understood that Landlord may agree to such financial covenants in any
Facility Mortgage Documents and such financial covenants will not impose
obligations on Tenant). If any new Facility Mortgage Documents to be executed by
Landlord or any Affiliate of Landlord would impose on Tenant any obligations
under this Section 31.3(a), Landlord shall provide copies of the same to Tenant
for informational purposes (but not for Tenant’s approval) prior to the
execution and delivery thereof by Landlord or any Affiliate of Landlord;
provided, however, that neither Landlord nor its Affiliates shall enter into any
new Facility Mortgage Documents imposing obligations on Tenant with respect to
impounds that are more restrictive than obligations imposed on Tenant pursuant
to this Master Lease. (b) Without limiting or expanding Tenant’s obligations
pursuant to Section 31.3(a), during the Term of this Master Lease, Tenant
acknowledges and agrees that, except as expressly provided elsewhere in this
Master Lease, it shall undertake at its own cost and expense the performance of
any and all repairs, replacements, capital improvements, maintenance items and
all other requirements relating to the condition of a Facility that are required
by any Facility Mortgage Documents or by Facility Mortgagee, and Tenant shall be
solely responsible and hereby covenants to fund and maintain any and all
impound, escrow or other reserve or similar accounts required under any Facility
Mortgage Documents as security for or otherwise relating to any operating
expenses of a Facility, including any capital repair or replacement reserves
and/or impounds or escrow accounts for taxes or insurance premiums (each a
“Facility Mortgage Reserve Account”); provided, however, this Section 31.3(b)
shall not (i) increase Tenant’s monetary obligations under this Master Lease,
(ii) adversely increase Tenant’s non-monetary obligations under this Master
Lease in any material respect, (iii) diminish Tenant’s rights or remedies under
this Master Lease in any material respect, or (iv) impose obligations to fund
such reserve or similar accounts in excess of amounts required under this Master
Lease in respect of reserve or similar accounts under the circumstances required
under this Master Lease; and provided, further, that any amounts which Tenant is
required to fund into a Facility Mortgage Reserve Account with respect to
satisfaction of any repair or replacement reserve requirements imposed by a
Facility Mortgagee or Facility Mortgage Documents shall be credited on a dollar
for dollar basis against the mandatory expenditure obligations of Tenant for
such applicable Facility(ies) under Section 9.1(e) and, if Landlord defaults
under such Facility Mortgage and such amounts funded into a Facility Mortgage
Reserve Account are applied by the Facility Mortgagee for purposes other than
their intended purposes for such operating expenses, such amounts shall be
credited on a dollar for dollar basis against Rents next coming due. During the
Term of this Master Lease and provided that no Event of Default shall have
occurred and be continuing hereunder, Tenant shall, subject to the terms and
conditions of such Facility Mortgage Reserve 93 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex102.jpg]
Account and the requirements of the Facility Mortgagee(s) thereunder (and the
related Facility Mortgage Documents), have access to and the right to apply or
use (including for reimbursement) to the same extent as Landlord all monies held
in each such Facility Mortgage Reserve Account for the purposes and subject to
the limitations for which such Facility Mortgage Reserve Account is maintained,
and Landlord agrees to reasonably cooperate with Tenant in connection therewith.
Landlord hereby acknowledges that funds deposited by Tenant in any Facility
Mortgage Reserve Account are the property of Tenant and Landlord is obligated to
return the portion of such funds not previously released to Tenant within
fifteen (15) days following the earlier of (x) the expiration or earlier
termination of this Master Lease with respect to such applicable Facility, (y)
the maturity or earlier prepayment of the applicable Facility Mortgage and
obligations secured thereby, or (z) an involuntary prepayment or deemed
prepayment arising out of the acceleration of the amounts due to a Facility
Mortgagee or secured under a Facility Mortgage as a result of the exercise of
remedies under the applicable Facility Mortgage or Facility Mortgage Documents;
provided, however, that the foregoing shall not be deemed or construed to limit
or prohibit Landlord’s right to bring any damage claim against Tenant for any
breach of its obligations under this Master Lease that may have resulted in the
loss of any impound funds held by a Facility Mortgagee. ARTICLE XXXII 32.1
Hazardous Substances. Tenant shall not allow any Hazardous Substance to be
located in, on, under or about the Leased Property or incorporated in any
Facility; provided, however, that Hazardous Substances may be located, brought,
kept, stored, used or disposed of in, on or about the Leased Property in
quantities and for purposes similar to those located, brought, kept, used or
disposed of in, on or about similar facilities used for purposes similar to the
Primary Intended Use or in connection with the construction of facilities
similar to the applicable Facility or to the extent in existence at any Facility
and which are located, brought, kept, stored, used and disposed of in strict
compliance with Legal Requirements. Tenant shall not allow the Leased Property
to be used as a waste disposal site or for the manufacturing, handling, storage,
distribution or disposal of any Hazardous Substance other than in the ordinary
course of the business conducted at the Leased Property and in compliance with
applicable Legal Requirements. 32.2 Notices. Tenant shall provide to Landlord,
within five (5) Business Days after Tenant’s receipt thereof, a copy of any
written notice, or notification from any governmental or quasi-governmental
authority or other Person with respect to (i) any violation of any Legal
Requirement relating to the presence or release of Hazardous Substances located
in, on, or under the Leased Property; (ii) any material enforcement, cleanup,
removal, or other governmental or regulatory action instituted, completed or
threatened with respect to the Leased Property; (iii) any claim made or
threatened by any Person against Tenant with respect to the Leased Property
relating to damage, contribution, cost recovery, compensation, loss, or injury
resulting from or claimed to result from any Hazardous Substance; and (iv) any
reports made to any federal state or local environmental agency arising out of
or in connection with any Hazardous Substances in, on, under or removed from the
Leased Property, including any complaints, notices or assertions of violations
in connection therewith. 32.3 Remediation. If Tenant becomes aware of a
violation of any Environmental Law relating to the presence or release of any
Hazardous Substance in, on or under 94 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex103.jpg]
the Leased Property, or if Tenant, Landlord or the Leased Property becomes
subject to any order of any federal, state or local governmental agency to
repair, close, detoxify, decontaminate, clean, perform corrective action or
otherwise remediate (“Remediate”) the Leased Property, Tenant shall promptly
notify Landlord of such event and, at its sole cost and expense, cure such
violation or effect such repair, closure, detoxification, decontamination,
cleanup, corrective action or other remediation (“Remediation”) to the extent
required pursuant to Environmental Law; provided that Remediation is required
only to the extent as is required or necessary to attain compliance with minimum
remedial standards applicable under Environmental Law, employing where
applicable risk-based remedial standards and institutional or engineering
controls, where such standards or controls would not unreasonably interfere with
the operation and use of the Leased Property for purposes similar to the Primary
Intended Use, provided, further, that Landlord shall have the right to review
and approve in accordance with Section 11.1 any encumbrances to be placed upon
the Leased Property in connection with any Remediation undertaken by Tenant.
32.4 Indemnity by Tenant. Tenant shall indemnify, defend, protect, save, hold
harmless, and reimburse Landlord for, from and against any and all costs, losses
(including, losses of use), liabilities, damages, assessments, lawsuits,
deficiencies, demands, claims and expenses (collectively, “Environmental Costs”)
(whether or not arising out of third-party claims and regardless of whether
liability without fault is imposed, or sought to be imposed, on Landlord)
incurred in connection with, arising out of, resulting from or incident to,
directly or indirectly, before (except to the extent first discovered after the
end of the Term) or during (but not after) the Term or such portion thereof
during which the Leased Property is leased to Tenant, (i) the production, use,
generation, storage, treatment, transporting, disposal, discharge, release or
other handling or disposition of any Hazardous Substances from, in, on, under or
about the Leased Property (collectively, “Handling”), including the effects of
such Handling of any Hazardous Substances on any Person or property within or
outside the boundaries of the Leased Property, (ii) the presence of any
Hazardous Substances present or located in, on, under or about the Leased
Property and (iii) the violation of any Environmental Law. “Environmental Costs”
include costs of Remediation (including costs of response, removal, containment
and cleanup), investigation, design, engineering and construction, damages
(including actual but excluding consequential damages or loss of value) for
personal injuries and for injury to, destruction of or loss of property or
natural resources, relocation or replacement costs, penalties, fines, charges or
expenses, reasonable attorney’s fees, expert fees, consultation fees, and court
costs, and all amounts paid in investigating, defending or settling any of the
foregoing. Without limiting the scope or generality of the foregoing, Tenant
expressly agrees that, in the event of a breach by Tenant in its obligations
under this Article XXXII that is not cured within any applicable notice and cure
period, Tenant shall reimburse Landlord for any and all reasonable costs and
expenses incurred by Landlord in connection with, arising out of, resulting from
or incident to, directly or indirectly, before (with respect to any period of
time in which Tenant or its Affiliate was in possession and control of the
applicable Leased Property) or during (but not after) the Term or such portion
thereof during which the Leased Property is leased to Tenant of the following:
(a) in investigating any and all matters relating to the Handling of any
Hazardous Substances, in, on, from, under or about the Leased Property; 95
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex104.jpg]
(b) in bringing the Leased Property into compliance with all Legal Requirements;
and (c) in Remediating any Hazardous Substances used, stored, generated,
released or disposed of in, on, from, under or about the Leased Property or
off-site other than in the ordinary course of the business conducted at the
Leased Property and in compliance with applicable Legal Requirements. If any
claim is made by Landlord for reimbursement for Environmental Costs incurred by
it hereunder, Tenant agrees to pay such claim promptly, and in any event to pay
such claim within sixty (60) calendar days after receipt by Tenant of written
notice thereof and any amount not so paid within such sixty (60) calendar day
period shall bear interest at the Overdue Rate from the date due to the date
paid in full. 32.5 Environmental Inspections. In the event Landlord has a
reasonable basis to believe that Tenant is in breach of its obligations under
this Article XXXII, Landlord shall have the right, from time to time, during
normal business hours, subject to the rights of subtenants and hotel guests at
the Leased Property and upon not less than five (5) days written notice to
Tenant, except in the case of an emergency in which event no notice shall be
required, to conduct an inspection of the Leased Property to determine the
existence or presence of Hazardous Substances on or about the Leased Property.
Landlord shall have the right to enter and inspect the Leased Property, (upon
not less than ten (10) days written notice to Tenant for invasive testing except
in the case of emergency when no advance notice shall be required; provided,
that Landlord shall provide notice to Tenant within a reasonable period
thereafter) conduct any testing, sampling and analyses it deems necessary and
shall have the right to inspect Hazardous Substances brought into the Leased
Property; provided that, except in the case of emergency or during the
occurrence and continuance of an Event of Default, Landlord shall use
commercially reasonable efforts to cause any such testing, sampling and analyses
to be performed in such a manner so as to reasonably minimize any interference
with the operations and occupancy of the Leased Property and to reasonably
minimize any disturbance to guests of Tenant. Landlord may, in its discretion,
retain such experts to conduct the inspection, perform the tests referred to
herein, and to prepare a written report in connection therewith. All reasonable
costs and expenses incurred by Landlord under this Section 32.5 shall be paid on
demand as Additional Charges by Tenant to Landlord. Failure to conduct an
environmental inspection or to detect unfavorable conditions if such inspection
is conducted shall in no fashion be intended as a release of any liability for
environmental conditions subsequently determined to be associated with or to
have occurred during Tenant’s tenancy. To the extent Tenant may be liable
pursuant to this Article XXXII, Tenant shall remain liable for any environmental
condition related to or having occurred during its tenancy regardless of when
such conditions are discovered and regardless of whether or not Landlord
conducts an environmental inspection at the termination of this Master Lease.
32.6 Indemnity by Landlord. Notwithstanding anything set forth in this Master
Lease to the contrary, Landlord shall be responsible for and shall indemnify,
defend, protect, save, hold harmless, and reimburse Tenant for, from and against
any and all Environmental Costs (whether or not arising out of third-party
claims and regardless of whether liability without fault is imposed, or sought
to be imposed, on Tenant) incurred in connection with, arising out of, resulting
from or incident to, before or during (but not after) the Term or such portion
thereof, any 96 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex105.jpg]
Pre-Existing Environmental Conditions, provided that such Environmental Costs to
conduct any Remediation with respect to any Pre-Existing Conditions are not
incurred primarily as a result of or in connection to any alteration,
renovation, remodeling or expansion activities performed by or on behalf of
Tenant in, on or about the Leased Property during the Term (other than any such
alteration or renovation activities, except to the extent such Remediation is
required due to, or such Environmental Costs are incurred by Landlord or Tenant
as a result of, Tenant’s negligence or willful misconduct, (a) performed in
compliance with Section 8.2 or Section 9.1(a) hereof, or (b) required pursuant
to any Applicable Law due to any safety risk or emergency), in which case Tenant
shall be responsible for, and shall indemnify, defend, protect, save, hold
harmless and reimburse any indemnitees for, such Environmental Costs in
accordance with this Article XXXII. “Pre-Existing Environmental Conditions”
means (i) any condition that exists at or on the Leased Property on or prior to
the Commencement Date with respect to contamination of soil, surface or ground
waters, stream sediments, and every other environmental media from Hazardous
Substances, (ii) any Hazardous Substances present or located in, on, under or
about Leased Property on or prior to the Commencement Date or to the extent due
to the gross negligence or willful misconduct of Landlord thereafter and (iii)
any Hazardous Substances that have migrated from the Leased Property on or prior
to the Commencement Date. Tenant shall use commercially reasonable efforts to
minimize any interference with or disruption of any Pre-Existing Environmental
Conditions located within the Leased Property of which it is aware or becomes
aware when performing its obligations under this Master Lease (including,
without limitation, Sections 8.2 and 9.1(a)). If any claim is made by Tenant for
reimbursement for Environmental Costs incurred by it hereunder, Landlord agrees
to pay such claim promptly, and in any event to pay such claim within sixty (60)
calendar days after receipt by Landlord of written notice thereof and any amount
not so paid within such sixty (60) calendar day period shall bear interest at
the Overdue Rate from the date due to the date paid in full. 32.7 Survival. The
obligations set forth in this Article XXXII shall survive the expiration or
earlier termination of this Master Lease. ARTICLE XXXIII 33.1 Memorandum of
Lease. Landlord and Tenant shall enter into one or more short form memoranda of
this Master Lease, in form suitable for recording in each county or other
applicable location in which the Leased Property is located. Tenant shall pay
all costs and expenses of recording any such memorandum and shall fully
cooperate with Landlord in removing from record any such memorandum upon the
expiration or earlier termination of the Term with respect to the applicable
Facility. 33.2 Tenant Financing. If, in connection with granting any Permitted
Leasehold Mortgage or entering into a Debt Agreement, Tenant shall reasonably
request (A) reasonable cooperation from Landlord, Landlord shall provide the
same at no cost or expense to Landlord, it being understood and agreed that
Tenant shall be required to reimburse Landlord for all such costs and expenses
so incurred by Landlord, including, but not limited to, its reasonable
out-of-pocket attorneys’ fees, or (B) reasonable amendments or modifications to
this Master Lease as a condition 97 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex106.jpg]
thereto, Landlord hereby agrees to execute and deliver the same so long as any
such amendments or modifications do not (i) increase Landlord’s monetary
obligations under this Master Lease, (ii) adversely increase Landlord’s
non-monetary obligations under this Master Lease in any material respect, (iii)
diminish Landlord’s rights under this Master Lease in any material respect, (iv)
adversely impact the value of the Leased Property or (v) adversely impact
Landlord’s (or any Affiliate of Landlord’s) tax treatment or position. ARTICLE
XXXIV 34.1 Expert Valuation Process. (a) In the event that the opinion of an
“Expert” is required under this Master Lease and Landlord and Tenant have not
been able to reach agreement on such Person after at least ten (10) days of good
faith negotiations, then either party shall each have the right to seek
appointment of the Expert by the “Appointing Authority,” as defined below, by
writing to the Appointing Authority, copying the other party, and asking it to
serve as the Appointing Authority and appoint the Expert. The Appointing
Authority shall appoint an Expert who is independent of the parties and has at
least ten (10) years of experience valuing commercial real estate and/or in
leasing or other matters, as applicable with respect to any of the matters to be
determined by the Expert and in the geographic area where the related Leased
Property is located. (b) The “Appointing Authority” shall be (i) the Institute
for Conflict Prevention and Resolution (also known as, and shall be defined
herein as, the “CPR Institute”), unless it is unable to serve, in which case the
Appointing Authority shall be (ii) the American Arbitration Association (“AAA”)
under its Arbitrator Select Program for non-administered arbitrations or
whatever AAA process is in effect at the time for the appointment of arbitrators
in cases not administered by the AAA, unless it is unable to serve, in which
case (iii) the parties shall have the right to apply to any court of competent
jurisdiction to appoint an Appointing Authority or an Expert in accordance with
the court’s power to appoint arbitrators. The CPR Institute and the AAA shall
each be considered unable to serve if it no longer exists, or if it no longer
provides neutral appointment services, or if it does not confirm (in form or
substance) that it will serve as the Appointing Authority within thirty (30)
days after receiving a written request from either Landlord or Tenant to serve
as the Appointing Authority, or if, despite agreeing to serve as the Appointing
Authority, it does not confirm its Expert appointment within sixty (60) after
receiving such written request. The Appointing Authority’s appointment of the
Expert shall be final and binding upon the parties. The Appointing Authority
shall have no power or authority except to appoint the Expert, and no rules of
the Appointing Authority shall be applied to the valuation or other
determination of the Expert other than the rules necessary for the appointment
of the Expert. (c) Once the Expert is finally selected, either by agreement of
the parties or by confirmation to the parties from the Appointing Authority, the
Expert will determine the matter in question, by proceeding as follows: In the
case of an Expert required for any other purpose, including without limitation
under Section 13.2 and Section 36.2(a) hereof, each of Landlord and Tenant shall
have a period of ten (10) days to submit to the Expert its position as to the
Maximum 98 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex107.jpg]
Foreseeable Loss, as to the replacement cost of the Facilities as of the date of
the expiration of this Master Lease and as to the appropriate per annum yield
for leases between owners and operators of Gaming Facilities at the time in
question (or as to any other matter to be resolved by an Expert hereunder), as
the case may be, and any materials each of Landlord and Tenant wishes the Expert
to consider when determining such Maximum Foreseeable Loss, replacement cost of
the Facilities and the appropriate per annum yield for leases between owners and
operators of Gaming Facilities (or as to any other matter to be resolved by an
Expert hereunder), and the Expert will then make the relevant determination, by
a “baseball arbitration” proceeding with the Expert limited to awarding only one
or the other of the two positions submitted (and not any position in between or
other compromise or ruling not consistent with one of the two positions
submitted, except that in the case of a determination in respect of a dispute
under Section 36.2(a), the Expert in its discretion may choose the position of
one party with respect to the replacement cost of the Facilities as of the date
of the expiration of this Master Lease and the position of the other party with
respect to the appropriate per annum yield for leases between owners and
operators of Gaming Facilities at the time in question), which shall then be
binding on the parties hereto. The Expert, in his or her sole discretion, shall
consider any and all materials that he or she deems relevant, except that there
shall be no live hearings and the parties shall not be permitted to take
discovery. The Expert may submit written questions or information requests to
the parties, and the parties may respond with written materials within a time
frame agreed by the parties or, absent agreement by the parties, set by the
Expert. (d) All communications between a party and either the Appointing
Authority or the Expert shall also be copied to the other party. The parties
shall cooperate in good faith to facilitate the valuation or other determination
by the Expert. (e) The costs of any Appointing Authority or Expert engaged with
respect to any issue under Section 34.1(c) of this Master Lease shall be borne
by the party against whom the Expert rules on such issue. If Landlord pays such
Expert or Appointing Authority and is the prevailing party, such costs shall be
Additional Charges hereunder and if Tenant pays such Expert or Appointing
Authority and is the prevailing party, such costs shall be a credit against the
next Rent payment hereunder. ARTICLE XXXV 35.1 Notices. Any notice, request or
other communication to be given by any party hereunder shall be in writing and
shall be sent by registered or certified mail, postage prepaid and return
receipt requested, by hand delivery or express courier service, by facsimile
transmission or by an overnight express service to the following address: 99
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex108.jpg]
To Tenant: Tropicana Entertainment, Inc. Tropicana Atlantic City Corp. c/o
Eldorado Resorts, Inc. 100 West Liberty Street Suite 1150 Reno, Nevada 89501
Attention: Thomas R. Reeg Facsimile No.: 281-683-7511 With a copy to: Milbank,
Tweed, Hadley & McCloy LLP (that shall not 2029 Century Park East constitute
notice) Floor 33 Los Angeles, California 90067 Attention: Deborah R. Conrad
Facsimile No.: 213-892-4721 To Landlord: GLP Capital, L.P. GLP Capital, L.P.
Tropicana AC Sub Corp. c/o Gaming and Leisure Properties, Inc. 845 Berkshire
Blvd., Suite 200 Wyomissing, Pennsylvania 19610 Attention: Chief Executive
Officer Facsimile: (610) 401-2901 And with copy to Goodwin Procter LLP (which
shall not The New York Times Building constitute notice): 620 Eighth Avenue New
York, New York 10018 Attention: Yoel Kranz, Esq. Facsimile: (617) 649-1471 or to
such other address as either party may hereafter designate. Notice shall be
deemed to have been given on the date of delivery if such delivery is made on a
Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by facsimile transmission shall be deemed given
upon confirmation that such Notice was received at the number specified above or
in a Notice to the sender. ARTICLE XXXVI 36.1 Transfer of Tenant’s Property and
Operational Control of the Facilities. Upon the written request (an “End of Term
Gaming Asset Transfer Notice”) of Landlord either immediately prior to or in
connection with the expiration or earlier termination of 100 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex109.jpg]
the Term, or of Tenant in connection with a termination of this Master Lease
that occurs (i) either on the last date of the Initial Term or the last date of
any Renewal Term, or (ii) in the event Landlord exercises its right to terminate
this Master Lease or repossess the Leased Property in accordance with the terms
of this Master Lease and, provided that, in each of the foregoing clauses (i) or
(ii), Tenant complies with the provisions of Section 36.3, Tenant shall transfer
(or cause to be transferred) upon the expiration of the Term, or as soon
thereafter as Landlord shall request, the business operations conducted by
Tenant and its Subsidiaries at the Facilities (including, for the avoidance of
doubt, all Tenant’s Property relating to each of the Facilities other than
tradenames and trademarks, but including all customer lists and all other
Facility specific information and assets) to a successor lessee or operator (or
lessees or operators) of the Facilities (collectively, the “Successor Tenant”)
designated pursuant to Section 36.2 for consideration to be received by Tenant
(or its Subsidiaries) from the Successor Tenant in an amount equal to the fair
market value of such business operations conducted at the Facilities and
Tenant’s Property (including any Tenant Capital Improvements not funded by
Landlord in accordance with Section 10.3) (the “Gaming Assets FMV”) as
negotiated and agreed by Tenant and the Successor Tenant; provided, however,
that in the event an End of Term Gaming Asset Transfer Notice is delivered
hereunder, then notwithstanding the expiration or earlier termination of the
Term, until such time that Tenant transfers the business operations conducted at
the Facilities and Tenant’s Property to a Successor Tenant, Tenant shall (or
shall cause its Subsidiaries to) continue to (and Landlord shall permit Tenant
to maintain possession of the Leased Property to the extent necessary to)
operate the Facilities in accordance with the applicable terms of this Master
Lease and the course and manner in which Tenant (or its Subsidiaries) has
operated the Facilities prior to the end of the Term (including, but not limited
to, the payment of Rent hereunder). If Tenant and a potential Successor Tenant
designated by Landlord cannot agree on the Gaming Assets FMV within a reasonable
time not to exceed thirty (30) days after receipt of an End of Term Gaming Asset
Transfer Notice hereunder, then such Gaming Assets FMV shall be determined, and
Tenant’s transfer of Tenant’s Property to a Successor Tenant in consideration
for a payment in such amount shall be determined and transferred, in accordance
with the provisions of Section 36.2. 36.2 Determination of Successor Tenant and
Gaming Assets FMV. If not effected pursuant to Section 36.1, then the
determination of the Gaming Assets FMV and the transfer of Tenant’s Property to
a Successor Tenant in consideration for the Gaming Assets FMV shall be effected
by (i) first, determining in accordance with Section 36.2(a) the rent that
Landlord would be entitled to receive from Successor Tenant assuming a lease
term of ten (10) years (the “Successor Tenant Rent”) pursuant to a lease
agreement containing substantially the same terms and conditions of this Master
Lease (other than, in the case of a new lease at the end of the final Renewal
Term, the terms of this Article XXXVI, which will not be included in such new
lease), (ii) second, identifying and designating in accordance with the terms of
Section 36.2(b), a pool of qualified potential Successor Tenants (each, a
“Qualified Successor Tenant”) prepared to lease the Facilities at the Successor
Tenant Rent and to bid for the business operations (which will include a one (1)
year transition license for tradenames and trademarks used at the Facilities)
conducted at the Facilities and Tenant’s Property, and (iii) third, in
accordance with the terms of Section 36.2(c), determining the highest price a
Qualified Successor Tenant would agree to pay for Tenant’s Property and setting
such highest price as the Gaming Assets FMV in exchange for which Tenant shall
be required to transfer Tenant’s Property and Landlord will enter into a lease
with such Qualified Successor Tenant on substantially the same terms and
conditions of this 101 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex110.jpg]
Master Lease (other than, in the case of a new lease at the end of the final
Renewal Term, the terms of this Article XXXVI, which will not be included in
such new lease) through the remaining term of this Master Lease (assuming that
this Master Lease will not have terminated prior to its natural expiration at
the end of the final Renewal Term) or ten (10) years, whichever is greater for a
rent calculated pursuant to Section 36.2(a) hereof. Notwithstanding anything in
the contrary in this Article XXXVI, the transfer of Tenant’s Property will be
conditioned upon the Successor Tenant obtaining the Gaming Licenses or the
approval of the applicable regulatory agencies of the transfer of the Gaming
Licenses and any other gaming assets to the Successor Tenant and/or the issuance
of new gaming licenses as required by applicable Gaming Regulations and the
relevant regulatory agencies both with respect to operating and suitability
criteria, as the case may be. (a) Determining Successor Tenant Rent. Landlord
and Tenant shall first attempt to agree on the amount of Successor Tenant Rent
that it will be assumed Landlord will be entitled to receive for a term of ten
(10) years and pursuant to a lease containing substantially the same terms and
conditions of this Master Lease (other than, in the case of a new lease at the
end of the final Renewal Term, the terms of this Article XXXVI, which will not
be included in such new lease). If Landlord and Tenant cannot agree on the
Successor Tenant Rent amount within a reasonable time not to exceed sixty (60)
days after receipt of an End of Term Gaming Asset Transfer Notice hereunder,
then the Successor Tenant Rent shall be set as follows: (i) for the period
preceding the day immediately preceding the fortieth (40th) anniversary of the
Commencement Date occurs, then the annual Successor Tenant Rent shall be an
amount equal to the annual Rent that would have accrued under the terms of this
Master Lease for such period (assuming the Master Lease will have not been
terminated prior to its natural expiration); and (ii) for the period following
the day immediately preceding the fortieth (40th) anniversary of the
Commencement Date occurs, then the Successor Tenant Rent shall be calculated in
the same manner as Rent is calculated under this Master Lease. (b) Designating
Potential Successor Tenants. Landlord will select one and Tenant will select
three additional (for a total of up to four) potential Qualified Successor
Tenants prepared to lease the Facilities for the Successor Tenant Rent, each of
whom must meet the criteria established for a Discretionary Transferee (and none
of whom may be Tenant or an Affiliate of Tenant (it being understood and agreed
that there shall be no restriction on Landlord or any Affiliate of Landlord from
being a potential Qualified Successor Tenant), except in the case of termination
of the Master Lease on the day immediately preceding the fortieth (40th)
anniversary of the Commencement Date occurs). Landlord and Tenant must designate
their proposed Qualified Successor Tenants within ninety (90) days after receipt
of an End of Term Gaming Asset Transfer Notice hereunder. In the event that
Landlord or Tenant fails to designate such party’s allotted number of potential
Qualified Successor Tenants, the other party may designate additional potential
Qualified Successor Tenants such that the total number of potential Qualified
Successor Tenants does not exceed four; provided that, in the event the total
number of potential Qualified Successor Tenants is less than four, the transfer
process will still proceed as set forth in Section 36.2(c) below. 102
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex111.jpg]
(c) Determining Gaming Assets FMV. Tenant will have a three (3) month period to
negotiate an acceptable sales price for Tenant’s Property with one of the
Qualified Successor Tenants, which three (3) month period will commence
immediately upon the conclusion of the steps set forth above in Section 36.2(b).
If Tenant does not reach an agreement prior to the end of such three (3) month
period, Landlord shall conduct an auction for Tenant’s Property among the four
potential successor lessees, and Tenant will be required to transfer Tenant’s
Property to the highest bidder. 36.3 Operation Transfer. Upon designation of a
Successor Tenant (pursuant to either Section 36.1 or 36.2, as the case may be),
Tenant shall reasonably cooperate and take all actions reasonably necessary
(including providing all reasonable assistance to Successor Tenant) to
effectuate the transfer of operational control of the Facilities to Successor
Tenant in an orderly manner so as to minimize to the maximum extent possible any
disruption to the continued orderly operation of the Facilities for its Primary
Intended Use. Notwithstanding the expiration or earlier termination of the Term
and anything to the contrary herein, unless Landlord consents to the contrary,
until such time that Tenant transfers Tenant’s Property and operational control
of the Facilities to a Successor Tenant in accordance with the provisions of
this Article XXXVI, Tenant shall (or shall cause its Subsidiaries to) continue
to (and Landlord shall permit Tenant to maintain possession of the Leased
Property to the extent necessary to) operate the Facilities in accordance with
the applicable terms of this Master Lease and the course and manner in which
Tenant (or its Subsidiaries) has operated the Facilities prior to the end of the
Term (including, but not limited to, the payment of Rent hereunder).
Concurrently with the transfer of Tenant’s Property to Successor Tenant,
Landlord and Successor Tenant shall execute a new master lease in accordance
with the terms as set forth in the final clause of the first sentence of Section
36.2 hereof. ARTICLE XXXVII 37.1 Attorneys’ Fees. If Landlord or Tenant brings
an action or other proceeding against the other to enforce or interpret any of
the terms, covenants or conditions hereof or any instrument executed pursuant to
this Master Lease, or by reason of any breach or default hereunder or
thereunder, the party prevailing in any such action or proceeding and any appeal
thereupon shall be paid all of its costs and reasonable outside attorneys’ fees
incurred therein. In addition to the foregoing and other provisions of this
Master Lease that specifically require Tenant to reimburse, pay or indemnify
against Landlord’s attorneys’ fees, Tenant shall pay, as Additional Charges, all
of Landlord’s reasonable outside attorneys’ fees incurred in connection with the
enforcement of this Master Lease (except to the extent provided above),
including reasonable attorneys’ fees incurred in connection with the review,
negotiation or documentation of any subletting, assignment, or management
arrangement or any consent requested in connection therewith, and the collection
of past due Rent. ARTICLE XXXVIII 38.1 Brokers. Tenant warrants that it has not
had any contact or dealings with any Person or real estate broker which would
give rise to the payment of any fee or brokerage commission in connection with
this Master Lease, and Tenant shall indemnify, protect, hold 103
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex112.jpg]
harmless and defend Landlord from and against any liability with respect to any
fee or brokerage commission arising out of any act or omission of Tenant.
Landlord warrants that it has not had any contact or dealings with any Person or
real estate broker which would give rise to the payment of any fee or brokerage
commission in connection with this Master Lease, and Landlord shall indemnify,
protect, hold harmless and defend Tenant from and against any liability with
respect to any fee or brokerage commission arising out of any act or omission of
Landlord. ARTICLE XXXIX 39.1 Anti-Terrorism Representations. Tenant hereby
represents and warrants that neither Tenant, nor, to the knowledge of Tenant,
any persons or entities holding any legal or beneficial interest whatsoever in
Tenant, are (i) the target of any sanctions program that is established by
Executive Order of the President or published by the Office of Foreign Assets
Control, U.S. Department of the Treasury (“OFAC”); (ii) designated by the
President or OFAC pursuant to the Trading with the Enemy Act, 50 U.S.C. App. §
5, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the
Patriot Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or
any Executive Order of the President issued pursuant to such statutes; or (iii)
named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons” (collectively, “Prohibited Persons”).
Tenant hereby represents and warrants to Landlord that no funds tendered to
Landlord by Tenant under the terms of this Master Lease are or will be directly
or indirectly derived from activities that may contravene U.S. federal, state or
international laws and regulations, including anti-money laundering laws. If the
foregoing representations are untrue at any time during the Term and Landlord
suffers actual damages as a result thereof, an Event of Default will be deemed
to have occurred, without the necessity of notice to Tenant. Tenant will not
during the Term of this Master Lease knowingly engage in any transactions or
dealings, or knowingly be otherwise associated with, any Prohibited Persons in
connection with the use or occupancy of the Leased Property. A breach of the
representations contained in this Section 39.1 by Tenant as a result of which
Landlord suffers actual damages shall constitute a material breach of this
Master Lease and shall entitle Landlord to any and all remedies available
hereunder, or at law or in equity. ARTICLE XL 40.1 GLP REIT Protection. (a)The
parties hereto intend that Rent and other amounts paid by Tenant hereunder will
qualify as “rents from real property” within the meaning of Section 856(d) of
the Code, or any similar or successor provision thereto and this Master Lease
shall be interpreted consistent with this intent. (b) Anything contained in this
Master Lease to the contrary notwithstanding, Tenant shall not without
Landlord’s advance written consent (which consent shall not be unreasonably
withheld) (i) sublet, assign or enter into a management arrangement for the
Leased Property on any basis such that the rental or other amounts to be paid by
the subtenant, assignee or manager thereunder would be based, in whole or in
part, on either (x) the income or profits 104 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex113.jpg]
derived by the business activities of the subtenant, assignee or manager or (y)
any other formula such that any portion of any amount received by Landlord would
fail to qualify as “rents from real property” within the meaning of Section
856(d) of the Code, or any similar or successor provision thereto; (ii) furnish
or render any services to the subtenant, assignee or manager or manage or
operate the Leased Property so subleased, assigned or managed; (iii) sublet,
assign or enter into a management arrangement for the Leased Property to any
Person (other than a “taxable REIT subsidiary” (within the meaning of Section
856(l) of the Code) of GLP) in which Landlord or GLP owns an interest, directly
or indirectly (by applying constructive ownership rules set forth in Section
856(d)(5) of the Code); or (iv) sublet, assign or enter into a management
arrangement for the Leased Property in any other manner which could cause any
portion of the amounts received by Landlord pursuant to this Master Lease or any
sublease to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Code, or any similar or successor provision thereto, or
which could cause any other income of Landlord to fail to qualify as income
described in Section 856(c)(2) of the Code. The requirements of this Section
40.1(b) shall likewise apply to any further subleasing by any subtenant. (c)
Anything contained in this Master Lease to the contrary notwithstanding, the
parties acknowledge and agree that Landlord, in its sole discretion, may assign
this Master Lease or any interest herein to another Person (including without
limitation, a “taxable REIT subsidiary” (within the meaning of Section 856(l) of
the Code)) in order to maintain Landlord’s status as a “real estate investment
trust” (within the meaning of Section 856(a) of the Code); provided, however,
Landlord shall be required to (i) comply with any applicable legal requirements
related to such transfer and (ii) give Tenant notice of any such assignment; and
provided, further, that any such assignment shall be subject to all of the
rights of Tenant hereunder. (d) Anything contained in this Master Lease to the
contrary notwithstanding, upon request of Landlord, Tenant shall cooperate with
Landlord in good faith and at no cost or expense to Tenant, and provide such
documentation and/or information as may be in Tenant’s possession or under
Tenant’s control and otherwise readily available to Tenant as shall be
reasonably requested by Landlord in connection with verification of GLP’s “real
estate investment trust” (within the meaning of Section 856(a) of the Code)
compliance requirements. Anything contained in this Master Lease to the contrary
notwithstanding, Tenant shall take such reasonable action as may be requested by
Landlord from time to time in order to ensure compliance with the Internal
Revenue Service requirement that Rent allocable for purposes of Section 856 of
the Code to personal property, if any, at the beginning and end of a calendar
year does not exceed fifteen percent (15%) of the total Rent due hereunder as
long as such compliance does not (i) increase Tenant’s monetary obligations
under this Master Lease or (ii) materially and adversely increase Tenant’s
nonmonetary obligations under this Master Lease or (iii) materially diminish
Tenant’s rights under this Master Lease. ARTICLE XLI 41.1 Survival. Anything
contained in this Master Lease to the contrary notwithstanding, all claims
against, and liabilities and indemnities of Tenant or Landlord arising prior to
the expiration or earlier termination of the Term shall survive such expiration
or termination. 105 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex114.jpg]
41.2 Severability. If any term or provision of this Master Lease or any
application thereof shall be held invalid or unenforceable, the remainder of
this Master Lease and any other application of such term or provision shall not
be affected thereby. 41.3 Non-Recourse; Consequential Damages. Tenant
specifically agrees to look solely to the Leased Property for recovery of any
judgment from Landlord (and Landlord’s liability hereunder shall be limited
solely to its interest in the Leased Property, and no recourse under or in
respect of this Master Lease shall be had against any other assets of Landlord
whatsoever). It is specifically agreed that (a) no constituent partner or
shareholder in Landlord or officer or employee of Landlord shall ever be
personally liable for any such judgment or for the payment of any monetary
obligation to Tenant and (b) no shareholder that is an individual, officer or
employee of Tenant shall ever be personally liable for any such judgment or for
payment of any monetary obligation to Landlord. The provision contained in the
foregoing sentence is not intended to, and shall not, limit any right that
Tenant might otherwise have to obtain injunctive relief against Landlord, or any
action not involving the personal liability of Landlord. Furthermore, except as
otherwise expressly provided herein, in no event shall either party ever be
liable to the other party for any indirect or consequential damages suffered by
the claiming party from whatever cause. 41.4 Successors and Assigns. This Master
Lease shall be binding upon Landlord and its successors and assigns and, subject
to the provisions of Article XXII, upon Tenant and its successors and assigns.
41.5 Governing Law. THIS MASTER LEASE WAS NEGOTIATED IN THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY. ACCORDINGLY, IN ALL RESPECTS THIS
MASTER LEASE (AND ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OR CONFLICTS OF LAW) AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA, EXCEPT THAT ALL PROVISIONS
HEREOF RELATING TO THE CREATION OF THE LEASEHOLD ESTATE AND ALL REMEDIES SET
FORTH IN ARTICLE XVI RELATING TO RECOVERY OF POSSESSION OF THE LEASED PROPERTY
OF ANY FACILITY (SUCH AS AN ACTION FOR UNLAWFUL DETAINER, IN REM ACTION OR OTHER
SIMILAR ACTION) SHALL BE CONSTRUED AND ENFORCED ACCORDING TO, AND GOVERNED BY,
THE LAWS OF THE STATE IN WHICH THE LEASED PROPERTY IS LOCATED. 41.6 Waiver of
Trial by Jury. EACH OF LANDLORD AND TENANT ACKNOWLEDGES THAT IT HAS HAD THE
ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL BY JURY
UNDER THE CONSTITUTION OF THE UNITED STATES AND THE STATE. EACH OF LANDLORD AND
TENANT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS MASTER LEASE (OR ANY AGREEMENT
FORMED PURSUANT TO THE TERMS HEREOF) OR (ii) IN ANY MANNER CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF LANDLORD 106 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex115.jpg]
AND TENANT WITH RESPECT TO THIS MASTER LEASE (OR ANY AGREEMENT FORMED PURSUANT
TO THE TERMS HEREOF) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREINAFTER ARISING, AND WHETHER SOUNDING
IN CONTRACT OR TORT OR OTHERWISE; EACH OF LANDLORD AND TENANT HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY A COURT TRIAL WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS
SECTION WITH ANY COURT AS CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH PARTY
TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY. 41.7 Amendment and Restatement;
Entire Agreement. This Master Lease hereby amends and restates the Original
Master Lease in its entirety, and Landlord and Tenant hereby adopt this Master
Lease in full substitution of the Original Master Lease. This Master Lease and
the Exhibits and Schedules hereto constitute the entire and final agreement of
the parties with respect to the subject matter hereof, and may not be changed or
modified except by an agreement in writing signed by the parties and, with
respect to the provisions set forth in Section 40.1, no such change or
modification shall be effective without the explicit reference to such section
by number and paragraph. Landlord and Tenant hereby agree that all prior or
contemporaneous oral understandings, agreements or negotiations relative to the
leasing of the Leased Property, including, but not limited to, the Original
Master Lease, are merged into and revoked by this Master Lease. 41.8 Headings.
All titles and headings to sections, subsections, paragraphs or other divisions
of this Master Lease are only for the convenience of the parties and shall not
be construed to have any effect or meaning with respect to the other contents of
such sections, subsections, paragraphs or other divisions, such other content
being controlling as to the agreement among the parties hereto. 41.9
Counterparts. This Master Lease may be executed in any number of counterparts,
each of which shall be a valid and binding original, but all of which together
shall constitute one and the same instrument. The words “execution,” “execute,”
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Master Lease and the transactions contemplated
hereby shall be deemed to include electronic signatures, which shall be of the
same legal effect, validity or enforceability as a manually executed signature
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar state laws based on
the Uniform Electronic Transactions Act. 41.10 Interpretation. Both Landlord and
Tenant have been represented by counsel and this Master Lease and every
provision hereof has been freely and fairly negotiated. Consequently, all
provisions of this Master Lease shall be interpreted according to their fair
meaning and shall not be strictly construed against any party. 107
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex116.jpg]
41.11 Time of Essence. TIME IS OF THE ESSENCE OF THIS MASTER LEASE AND EACH
PROVISION HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED. 41.12 Further
Assurances. The parties agree to promptly sign all documents reasonably
requested to give effect to the provisions of this Master Lease. In addition,
Landlord agrees to, at Tenant’s sole cost and expense, reasonably cooperate with
all applicable gaming authorities in connection with the administration of their
regulatory jurisdiction over Tenant’s Parent, Tenant and its Subsidiaries,
including the provision of such documents and other information as may be
requested by such gaming authorities relating to Tenant or any of its
Subsidiaries or to this Master Lease and which are within Landlord’s reasonable
control to obtain and provide. 41.13 Gaming Regulations. (a)Notwithstanding
anything to the contrary in this Master Lease, this Master Lease and any
agreement formed pursuant to the terms hereof are subject to: (i) the Gaming
Regulations; and (ii) the laws involving the sale, distribution and possession
of alcoholic beverages (the “Liquor Laws”). Without limiting the foregoing, each
of Tenant, Landlord, and each of Tenant’s or Landlord’s successors and assigns
acknowledges that (i) it is subject to being called forward by (a) the gaming
authority or (b) any governmental authority enforcing the Liquor Laws (the
“Liquor Authority”), in each of their discretion, for licensing or a finding of
suitability or to file or provide other information, and (ii) all rights,
remedies and powers under this Master Lease and any agreement formed pursuant to
the terms hereof, including with respect to the entry into and ownership and
operation of the Gaming Facilities, and the possession or control of gaming
equipment, alcoholic beverages or a gaming or liquor license, may be exercised
only to the extent that the exercise thereof does not violate any applicable
provisions of the Gaming Regulations and Liquor Laws and only to the extent that
required approvals (including prior approvals) are obtained from the requisite
governmental authorities. (b) Notwithstanding anything to the contrary in this
Master Lease or any agreement formed pursuant to the terms hereof, each of
Tenant, Landlord, and each of Tenant’s or Landlord’s successors and assigns
agrees to cooperate with each gaming authority and each Liquor Authority in
connection with the administration of their regulatory jurisdiction over the
parties hereto, including, without limitation, the provision of such documents
or other information as may be requested by any such gaming authorities and/or
Liquor Authorities relating to Tenant, Landlord, Tenant’s or Landlord’s
successors and assigns or to this Master Lease or any agreement formed pursuant
to the terms hereof. 41.14 Certain Provisions of Nevada Law. Pursuant to the
provisions of NRS 108.2403 Section 108.2405 of the Nevada Revised Statutes (as
amended or supplemented from time to time, “NRS”), to the extent the Leased
Property is located in Nevada, Landlord hereby waives the provisions of NRS
108.2403 and 108.2407, including, without limitation, any and all requirements
under such sections to (i) establish a construction disbursement account, (ii)
fund such construction disbursement account in an amount equal to the total cost
of the work of improvement, (iii) obtain the services of a construction control
to administer such construction disbursement account, (iv) provide notice of
such construction disbursement account and (v) record a surety bond for the
prime contract that meets the requirements of NRS 108.2415. Notwithstanding the
foregoing waiver, however, Tenant shall, except as otherwise provided in this
108 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex117.jpg]
Master Lease, take all actions necessary under laws of the State of Nevada to
ensure that no liens encumbering Landlord’s interest in the Leased Property
located in Nevada arise as a result of Capital Improvements by Tenant. Tenant
shall notify Land-lord of the name and address of Tenant’s prime contractor who
will be performing such Capital Improvements as soon as it is known. Tenant
shall notify Landlord immediately upon the signing of any contract with the
prime contractor for such Capital Improvements or other construction, alteration
or repair of any portion of such Leased Property or any improvements to such
Leased Property. Tenant may not enter such Leased Property to begin any
alteration or other work in such Leased Property until Tenant has delivered
evidence satisfactory to Landlord that Tenant has complied with the terms of
this Section 41.14. Failure by Tenant to comply with the terms of this Section
41.14 shall permit Landlord to declare an Event of Default. Further, Landlord
shall have the right to post and maintain any notices of non-responsibility.
41.15 Certain Provisions of Louisiana Law. For Facilities located in the State
of Louisiana, Landlord hereby waives and releases all liens and privileges it
may have now or hereafter on or against any personal property (e.g., movable
property under Louisiana law) now or hereafter located on or about the Leased
Property, whether such property is owned by Tenant or any other Person,
including without limitation the lessor's lien and privilege provided by
Louisiana Civil Code Articles 2707 - 2710. This waiver and release shall be
self-operative. However, Landlord shall, upon request of Tenant made from time
to time, execute instruments reasonably required to effect or confirm this
waiver and release. 41.16 Certain Provisions of New Jersey Law. (a) This Master
Lease and the parties hereto, in each case as it relates to the Facilities
located in the State of New Jersey (the “New Jersey Facility(ies)”) only, are
subject to compliance with the requirements of the New Jersey Casino Control
Act, N.J.S.A. 5:12-1 et seq., (the “New Jersey Act”), and the regulations
promulgated thereunder. In accordance with N.J.S.A. 5:12—82c, this Master Lease
or any further amendments thereto relating to the New Jersey Facilities must be
filed with the New Jersey Casino Control Commission (the “Commission”) and the
New Jersey Division of Gaming Enforcement (the “Division”) and, to the extent
that this Master Lease or any further amendment thereto relates to the New
Jersey Facilities, the same shall only be effective as to the New Jersey
Facilities if approved by the Commission. (b) The parties acknowledge and agree
that the Master Lease and any transfer or assignments under the Master Lease, in
each case to the extent the same relate to the New Jersey Facilities, are
subject to the applicable provisions of N.J.S.A. 5:12-82 et seq. To the extent
required by N.J.S.A. 5:12-82c(10), with respect to the New Jersey Facilities
only, each party to the Master Lease is jointly and severally liable for all
acts, omissions and violations of the New Jersey Act by any party, regardless of
actual knowledge of such act, omission o violation. Notwithstanding the
foregoing, (i) if Tenant violates the New Jersey Act then Tenant shall indemnify
Landlord for any liability incurred by Landlord as a result of any such
violation in a manner consistent with Section 21.1 of this Master Lease and (ii)
if Landlord violates the New Jersey Act then Landlord shall indemnify Tenant for
any liability incurred by Tenant as a result of any such violation. (c) Pursuant
to the provisions of N.J.S.A. 5:12-104b, this Master Lease, as it relates to the
New Jersey Facilities only, may be terminated by the Division or Commission 109
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex118.jpg]
without liability on the part of Tenant or Landlord, if the Division or
Commission disapproves of its terms, including the terms of compensation, or of
the qualifications of Landlord or Tenant, their respective owners, officers,
directors or employees based on the standards contained in N.J.S.A. 5:12-86. (d)
In accordance with the requirements of N.J.S.A. 5:12-82c(5), if at any time
during the Term (so long as a New Jersey Facility remains a Facility under this
Master Lease), Landlord or any person associated with Landlord (other than
Tenant or any subtenant thereof), is found by the Commission or the Director of
the Division, as applicable, to be unsuitable to be associated with a casino
enterprise in New Jersey, and is not removed from such association in a manner
acceptable to the Commission or the Director of the Division, as applicable,
then upon written notice delivered by Tenant to Landlord (the “New Jersey
Purchase Notice”), following such final unstayed decision of the Commission or
Director of the Division, as applicable, which provides that a purchase of
Landlord’s interest in a New Jersey Facility is required, Tenant may elect
either (a) to require Landlord to sell all (but not less than all) of Landlord’s
interest in such New Jersey Facility (but no other Facility under the Master
Lease) to a third party pursuant to a Severance Lease provided, that the
Commission or Director of the Division, as applicable, does not object, or (b);
to purchase all (but not less than all) of Landlord’s interest in an applicable
New Jersey Facility (but no other Facility under the Lease) for an amount equal
to one hundred percent (100%) of the New Jersey Fair Market Value (as finally
determined in accordance with paragraph (e) of this Section 41.16 below), which
amount shall be payable in cash. (e) The “New Jersey Fair Market Value” shall be
an amount equal to the fair market value of an applicable New Jersey Facility
based on the amount that would be paid by a willing purchaser to a willing
seller if neither were under any compulsion to buy or sell. If the parties are
unable to mutually agree upon the New Jersey Fair Market Value within thirty
(30) days after delivery of the New Jersey Purchase Notice, the New Jersey Fair
Market Value will be determined by Experts appointed in accordance with Section
34.1 in which case Landlord and Tenant shall each submit to the Experts their
respective determinations of the New Jersey Fair Market Value. The Experts may
only select either the New Jersey Fair Market Value set forth by Landlord or by
Tenant and may not select any other amount or make any other determination (and
the Experts shall be so instructed). The Experts shall notify the parties in
writing within thirty (30) days of the submission of the matter to the Experts
of their selection of either Tenant’s or Landlord’s determination of the New
Jersey Fair Market Value as the conclusive determination of the New Jersey Fair
Market Value. (f) In the event that Tenant has elected to purchase a New Jersey
Facility, the closing of the purchase and a sale of such New Jersey Facility
shall occur not later than ninety (90) days after the determination of the New
Jersey Fair Market Value, or such other time as may be directed by the New
Jersey Gaming Authorities. At such closing, Landlord shall deliver to Tenant all
fee and leasehold title to the applicable New Jersey Facility, free and clear of
any liens, claims or other encumbrances other than (A) any liens and
encumbrances created to or in place as of the Commencement Date and (B) any
liens and encumbrances caused by Tenant or as permitted by the Master Lease.
Landlord shall use all its commercially reasonable efforts to deliver title to
the applicable New Jersey Facility in the condition required in this Section
41.16(f). All closing costs and expenses, including any applicable real property
transfer taxes or fees, of conveying a New Jersey Facility to Tenant shall be
allocated between Landlord and Tenant in the manner as the 110
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex119.jpg]
same are customarily allocated between a seller and buyer of similar real
property located in the State of New Jersey. Upon such closing the Master Lease,
as it relates to the applicable New Jersey Facility only, shall automatically
terminate and be of no further force and effect, and Rent due under this Master
Lease from and after the date of such closing shall be reduced by an amount
determined in the same manner as set forth in Section 14.6 hereof (the “Rent
Reduction Amount”). Nothing in this Section 41.16 shall be deemed to supersede
any provisions of the Master Lease which expressly survives the termination of
the Master Lease, and nothing contained in this Section 41.16 shall be deemed to
release either party from any obligation or liability relating to any Facility
other than an applicable New Jersey Facility or any obligation or liability
relating to such applicable New Jersey Facility which shall have arisen under
the Master Lease prior to the effective date of the sale to Tenant of the
applicable New Jersey Facility. (g) In the event that Tenant has elected to
require Landlord to sell a New Jersey Facility to a third-party, in connection
with the closing of the purchase and sale of such New Jersey Facility from
Landlord to such third-party, Tenant and such third-party shall enter into a
Severance Lease and the Master Lease shall be amended to reflect the removal of
the applicable New Jersey Facility from the Lease. 41.17 Conditions to this
Master Lease. This Master Lease shall not be effective, and the Original Master
Lease will remain in full force and effect, unless and until (i) all requisite
notices in respect hereof have been filed with all applicable gaming
authorities, (ii) any advance notice period with respect to gaming authorities
applicable hereto shall have expired and (iii) all approvals from all applicable
gaming authorities required for the parties hereto to consummate the amendment
and restatement of the Original Master Lease shall have been obtained, whereupon
this Master Lease shall be effective to amend and restate the Original Master
Lease retroactive as of the Effective Date. Each of Tenant and Landlord shall
cooperate with each other and use their respective commercially reasonable
efforts to, as promptly as practicable, take, or cause to be taken, all
appropriate action, and do or cause to be done all things necessary under
applicable laws, including Gaming Regulations, or otherwise, to satisfy the
conditions set forth in Section 41.17. Each of Tenant and Landlord hereby agrees
to give prompt written notice to the other upon the satisfaction of the
conditions set forth in Section 41.17 with respect to such party. [SIGNATURES ON
FOLLOWING PAGE] 111 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex120.jpg]
IN WITNESS WHEREOF, this Master Lease has been executed by Landlord and Tenant
as of the date first written above. LANDLORD: [SIG BLOCK TO BE ADDED] By:
_________________ Name: Title: S-1 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex121.jpg]
TENANT: TROPICANA ENTERTAINMENT, INC., a Delaware corporation
By:___________________ Name: Title: TROPICANA ATLANTIC CITY CORP., a New Jersey
corporation By:___________________ Name: Title S-2 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex122.jpg]
EXHIBIT A* LIST OF FACILITIES Names Location Use Tropicana Atlantic City
Atlantic City, NJ Land-based Gaming Tropicana Evansville Evansville, IN
Land-based Gaming Belle of Baton Rouge Baton Rouge, LA Dockside Gaming Tropicana
Laughlin Laughlin, NV Land-based Gaming Tropicana Greenville Greenville, MS
Land-based Gaming *For avoidance of doubt and notwithstanding anything to the
contrary contained in this Master Lease or any Exhibits or Schedules hereto,
Landlord’s lease to Tenant of the Leased Property under this Master Lease
includes only so much of the Leased Property as and to the extent the same has
been assigned, transferred or conveyed to Landlord (a) as of the Commencement
Date, and (b) after the Commencement Date pursuant and subject to any amendment
of this Master Lease executed by the parties in accordance with the terms
hereof. A-1 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex123.jpg]
EXHIBIT B LEGAL DESCRIPTIONS Tropicana Atlantic City 3004 Pacific Avenue, Lot 1
Block 29 Tract I: Lot : 1 Block: 29: BEGINNING at a point of intersection of the
southerly side of Pacific (60 feet wide) Avenue with the easterly side of
Chelsea (60 feet wide) Avenue; thence 1. Along the southerly side of Pacific
Avenue, North 62 degrees 32 minutes 00 seconds East, a distance of 125.00 feet
to a point, a corner to Lot 2, Block 29; thence 2. Along the lands of Lot, Block
29, South 27 degrees 28 minutes 00 seconds East, a distance of 125.00 feet to a
point on the westerly side of Morris (60 feet wide) Avenue; thence 3. Along the
lands of Lot 2, Block 29, North 62 degrees 32 minutes 00 seconds East, a
distance of 125.00 feet to a point on the westerly side of Morris (60 feet wide)
Avenue; thence 4. Along the westerly side of Morris Avenue, South 27 degrees 28
minutes 00 seconds East, a distance of 50.00 feet to a point, a corner of Lot 4,
Block 29; thence 5. Along the lands of Lot 4 and 6, Block 29, South 62 degrees
32 minutes 00 seconds West, a distance of 195.00 feet to a point, a corner to
Lot 5, Block 29; thence 6. Along the lands of Lot 5, Block 29, South 27 degrees
28 minutes 00 seconds East, a distance of 1.50 feet to a point, a corner of Lot
5, Block 29; thence 7. Along the lands of Lot 6, Block 29, South 62 degrees 32
minutes 00 seconds West, a distance of 55.00 feet to a point on the easterly
side of Chelsea Avenue; thence 8. Along the easterly side of Chelsea Avenue,
North 27 degrees 28 minutes 00 seconds West, a distance of 176.50 feet to the
point of BEGINNING. 106-115 South Morris Avenue, Lots 4 & 6, Block 29 Tract II
Lots : 4 & 6 Block: 29: BEGINNING at a point on the easterly side of Chelsea (60
feet wide) Avenue, a corner to Lot 1, Block 29, said point being located South
27 degrees 28 minutes 00 seconds East, a distance of 176.50 feet from the point
of intersection of the southerly side of Pacific (60 feet wide) Avenue with the
easterly side of Chelsea Avenue; thence B-1 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex124.jpg]
1. Along the lands of Lot 1, Block 29, North 62 degrees 32 minutes 00 seconds
East, a distance of 55.00 feet to a point, a corner to Lot 1, Block 29; thence
2. Along the lands of Lot 1, Block 29, North 27 degrees 28 minutes 00 seconds
West, a distance of 1.50 feet to a point, a corner to Lot 1, Block 29; thence 3.
Along the lands of Lot 1, Block 29, North 62 degrees 32 minutes 00 seconds a
distance of 195.00 feet to a point on the westerly side of Morris (60 feet wide)
Avenue; thence 4. Along the westerly side of Morris Avenue, South 27 degrees 28
minutes 00 seconds East, a distance of 100.00 feet to a point, a corner to Lot
5, Block 29; thence 5. Along the lands of Lot 5, Block 29, South 62 degrees 32
minutes 00 seconds West, a distance of 125.00 feet to a point, a corner to Lot
5, Block 29; thence 6. Along the lands of Lot t, Block 29, South 27 degrees 28
minutes 00 seconds East, a distance of 50.00 feet to a point, a corner to Lot 5,
Block 29; thence 7. Along the lands of Lot 5, Block 29, South 62 degrees 32
minutes 00 seconds West, a distance of 125.00 feet to a point on the easterly
side of Chelsea Avenue; thence 8. Along the easterly side of Chelsea Avenue,
North 27 degrees 28 minutes 00 seconds West, a distance of 148.50 feet to the
point of BEGINNING. Air Rights Morris Avenue, Lot 4.01, Block 29 Tract III
Lot(s): 4.01 Block: 29: (AIR RIGHTS OVER A PORTION OF MORRIS AVENUE) Together
with the Air Rights over a portion of Morris Avenue as set forth in Atlantic
City Ordinance No. 102 of 1987 ( designated as “Prior Air Rights” in Atlantic
City Ordinance No. 39 of 2017) , as more particularly described as follows: ALL
that certain lot, tract, or parcel of land and premises situate, lying, and
being in the City of Atlantic City, County of Atlantic, and State of New Jersey,
bounded and described as follows: BEGINNING at a point in the westerly line of
Morris Avenue (60' wide), said point being distant 255.00' south of the
southerly line of Pacific Avenue (60' wide), and extending from said beginning
point; thence 1. North 62° 32' 00" East, parallel with Pacific Avenue and
crossing Morris Avenue, a distance of 60.00' to the easterly line of Morris
Avenue; thence 2. South 27° 28' 00' East, in and along the easterly line of
Morris Avenue, a distance of 20.00'; thence 3. South 62° 32' 00" West, parallel
with Pacific Avenue and crossing Morris Avenue , a distance of 60.00' to the
westerly line of Morris Avenue; thence B-1 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex125.jpg]
4. North 27° 28' 00" West, in and along the westerly line of Morris Avenue, a
distance of 20.00' to the point and place of BEGINNING. It is further understood
that the bottom of said easement shall be located at elevation 45.50, mean sea
level datum and the top of said easement shall be at elevation 60.50. Tract VI
(ADDITIONAL AIR RIGHTS OVER A PORTION OF MORRIS AVENUE) Together with the
Additional Air Rights over a portion of Morris Avenue as set forth in City of
Atlantic City Ordinance No. 39 of 2017 as more particularly described as
follows: All that certain lot, tract, or parcel of land and premises situate,
lying and being in the City of Atlantic City, County of Atlantic, and State of
New Jersey, bounded and described as follows: Beginning at a point in the
Easterly Right of Way Line of Morris Avenue (60.00 feet right of way width);
said point being South 27°34'28" East along the said line, a distance of 255.00
feet from the Southeasterly Right of Way Line of Pacific Avenue (60.00 feet
right of way width), and continuing thence: 1. South 27°34'28" East along the
said line of Morris Avenue, a distance of 20.00 feet to a point; thence 2. South
62°25'32'West, a distance of 60.00 feet to a point in the Westerly Right of Way
Line of Morris Avenue; thence 3. North 27°34'28" West along said line, a
distance of 20.00 feet to the point; thence 4. North 62°25'32" East, a distance
of 60.00 feet to the point and place of BEGINNING. The Additional Air Rights are
contained vertically with a starting elevation of 56.67 feet, extending 19.00
feet to an elevation of 75.67 feet. Elevations reference the North American
Vertical Datum of 1988 (NAVD 88). 2821 Boardwalk, Lot 2 Block 30 Parcel 1:
Casino Parcel: ALL THAT CERTAIN tract, parcel and lot of land lying and being
situate in the City of Atlantic City, County of Atlantic, State of New Jersey,
Being more particularly described as follows: BEGINNING at a point in the
southerly side line of Pacific Avenue where the same is intersected by the
easterly side line of Brighton Avenue, and from said point of beginning; running
THENCE 1. Along the southerly side line of Pacific Avenue North 62 degrees 32
minutes East, a distance of 179.00 feet to a point; THENCE 2. Still along said
side line South 27 degrees 28 minutes East, 10.00 feet to a point; THENCE B-2
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex126.jpg]
3. Still along said side line North 62 degrees 32 minutes East, a distance of
170.00 feet to a point in the westerly side line of Iowa Avenue; THENCE 4. Along
the westerly side line of Iowa Avenue South 27 degrees 28 minutes East, 497.85
feet to a point in the northerly side line of Boardwalk; THENCE 5. Westwardly,
in and along said northerly line of the Boardwalk, along an arc of a circle
curving to the left having a radius of 4184.13, an arc length of 13.94 feet to a
point of tangency; THENCE 6. Continuing along the northerly side line of
Boardwalk, South 65 degrees 59 minutes 35 seconds West, a distance of 335.70
feet to a point in the easterly side line of Brighton Avenue; THENCE 7. Along
the easterly side line of Brighton Avenue North 27 degrees 28 minutes West,
486.72 feet to a point in the southerly side line of Pacific Avenue, the point
and place of BEGINNING. TOGETHER WITH: ALL that portion of the northeasterly
half of Brighton Avenue (60 feet wide). now, vacated, situate, lying and being
in the City of Atlantic City, County of Atlantic and State of New Jersey, the
entire vacated premises being bounded and described as follows: BEGINNING at a
point in the easterly line of Brighton Avenue (60 feet wide) being distant
200.00 feet South of the southerly line of Pacific Avenue (60 feet wide); and
extending THENCE 1. South 27 degrees 28 minutes 00 seconds East, in and along
the easterly line of Brighton Avenue, 286.72 feet to the inland or interior line
of Public Park; THENCE 2. South 65 degrees 59 minutes 35 seconds West, in and
along the inland or interior line of Public Park, 60.11 feet to the westerly
line of Brighton Avenue; THENCE 3. North 27 degrees 28 minutes 00 seconds West,
in and along the westerly line of Brighton Avenue, 283.10 feet; THENCE 4. North
62 degrees 32 minutes 00 seconds East, parallel with Pacific Avenue and crossing
Brighton Avenue, 60.00 feet to the point and place of BEGINNING. TOGETHER WITH
that portion of vacated Brighton Avenue South of Pacific Avenue pursuant to
Ordinance No. 58 recorded 3/3/2008 recorded in Instrument #2008017845. Air
Rights Pacific Avenue, Lot 2.01 Block 30 Parcel 6A.14: Former Block C-9 Lots 32
and 33 (together Lot 215): Adamar of New Jersey, Inc., d/b/a Tropicana Casino
Resort, a New Jersey Corporation by deed from 20 South Iowa Avenue, LLC, a New
Jersey Limited Liability Company dated September 16, 1999, recorded September
27, 1999 in the Office of the Clerk/Register of Atlantic County, in Deed Book
6554, Page 75. TRACT I (Lot 32): ALL THAT CERTAIN tract, parcel and lot of land
lying and being situate in the City of Atlantic City, County of Atlantic, State
of New Jersey, being more particularly described as follows: B-3
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex127.jpg]
BEGINNING in the westerly line of Iowa Avenue, 220 feet southwardly of Atlantic
Avenue, and extending THENCE 1. Southwardly along Iowa Avenue, 60 feet; THENCE
2. Westwardly at right angles to Iowa Avenue and parallel with Atlantic Avenue,
60 feet; THENCE 3. Northwardly parallel with Iowa Avenue, 60 feet; THENCE 4.
Eastwardly parallel with Atlantic Avenue, 60 feet to the westerly line of Iowa
Avenue to the point and place of BEGINNING. TRACT II (Lot 33): ALL THAT CERTAIN
tract, parcel and lot of land lying and being situate in the City of Atlantic
City, County of Atlantic, State of New Jersey, being more particularly described
as follows: BEGINNING in the westerly line of Iowa Avenue, 210 feet northwardly
from Pacific Avenue, and extending THENCE 1. Westwardly parallel with Pacific
Avenue, 60 feet; THENCE 2. Northwardly parallel with Iowa Avenue, 60 feet;
THENCE 3. Eastwardly parallel with Pacific Avenue, 60 feet to the westerly line
of Iowa Avenue, THENCE 4. Southwardly along same, 60 feet to the BEGINNING. Air
Rights Pacific Avenue, Lot 2 Block 177 Parcel 3A: (Airspace / Walkway over
Pacific Avenue and Brighton Avenue): ALL THAT CERTAIN Air Space as provided in
that certain Ordinance No. 35 of 2001, dated June 6, 2001, and recorded April 5,
2005 in Book 11988 as Instrument #2005035755, and as provided in that certain
Ordinance No. 4 of 1985 dated January 23, 1985. Subject to the terms and
conditions contained therein, over the following described property; ALL THAT
CERTAIN tract, parcel and lot of land lying and being situate in the City of
Atlantic City, County of Atlantic, State of New Jersey, being more particularly
described as follows: BEGINNING at the intersection of the easterly line of
Brighton Avenue (60 feet wide), with the northerly line of Pacific Avenue (60
feet wide), and extending from said beginning point; THENCE 1. North 62 degrees,
32 minutes, 00 seconds East, in and along the northerly line of Pacific Avenue
35.30 feet to a point; THENCE 2. South 27 degrees, 28 minutes, 00 seconds East,
parallel with Brighton Avenue 60.00 feet to the southerly line of Pacific
Avenue; THENCE 3. South 62 degrees, 32 minutes, 00 seconds West, in and along
same 35.50 feet to the easterly line of Brighton Avenue; THENCE 4. South 27
degrees, 28 minutes, 00 seconds East, in and along same 200.00 feet to a point
in the southerly terminus of Brighton Avenue; THENCE B-4 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex128.jpg]
5. South 62 degrees, 32 minutes, 00 seconds West, in and along same parallel
with Pacific Avenue 60.00 feet to the westerly line of Brighton Avenue; THENCE
6. North 27 degrees, 28 minutes, 00 seconds West, in and along same 200.00 feet
to the southerly line of Pacific Avenue; THENCE 7. South 62 degrees, 32 minutes,
00 seconds West, in and along same 28.40 feet to a point; THENCE 8. North 27
degrees, 28 minutes, 00 seconds West, parallel with Brighton Avenue 60.00 feet
to the northerly line of Pacific Avenue; THENCE 9. North 62 degrees, 32 minutes,
00 seconds East in and along same 28.40 feet to the westerly line of Brighton
Avenue; THENCE 10. North 27 degrees, 28 seconds, 00 seconds West, in and along
same 250.00 feet to a point; THENCE 11. North 62 degrees, 32 minutes, 00 seconds
East, parallel with Pacific Avenue 60.00 feet to the easterly line of Brighton
Avenue; THENCE 12. South 27 degrees 28 minutes, 00 seconds East in and along
same 250.00 feet to the point and place of BEGINNING. Air Rights Brighton
Avenue, Lot 15, Block 175 Parcel 3B: (Airspace / Walkway over Brighton Avenue):
ALL THAT CERTAIN Air Space as provided in that certain Ordinance No. 35 of 2001,
dated June 6, 2001 recorded April 5, 2005 in Book 11988 as Instrument
#2005035755, Subject to the terms and conditions contained therein, over the
following described property: ALL THAT CERTAIN tract, parcel and lot of land
lying and being situate in the City of Atlantic City, County of Atlantic, State
of New Jersey, being more particularly described as follows: BEGINNING at a
point in the easterly line of Brighton Avenue (60 feet wide), South 27 degrees,
28 minutes, 00 seconds East 231.00 feet from the southerly line of Atlantic
Avenue (100 feet wide), and extending from said beginning point; THENCE 1. South
27 degrees, 28 minutes, 00 seconds East, in and along the easterly line of
Brighton Avenue 17.00 feet to a point; THENCE 2. South 62 degrees, 32 minutes,
00 seconds West, parallel with Atlantic Avenue 60.00 feet to the westerly line
of Brighton Avenue; THENCE 3. North 27 degrees, 28 minutes, 00 seconds West, in
and along same 17.00 feet to a point; THENCE 4. North 62 degrees, 32 minutes, 00
seconds East, parallel with Atlantic Avenue 60.00 feet to the point and place of
BEGINNING. A portion of 2901 Pacific Avenue, Lot 1 (portion of) Block 177 Former
Lot 8, Block C-8 ALL THAT CERTAIN lot, tract or parcel of land and premises
situate, lying and being in the City of Atlantic City, County of Atlantic, State
of New Jersey, bounded and described as follows: B-5 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex129.jpg]
BEGINNING at a point in the easterly line of Morris Avenue 275 feet northwardly
of Pacific Avenue; and extending THENCE 1. Eastwardly, parallel with Pacific
Avenue, 125; THENCE 2. Northwardly, parallel with Morris Avenue, 50 feet; THENCE
3. Westwardly, parallel with Pacific Avenue, 125 feet to the easterly line of
Morris Avenue; THENCE 4. Southwardly, along same, 50 feet to the place of
BEGINNING. Former Lot 9, Block C-8 ALLTHAT CERTAIN lot, tract or parcel of land
and premises situate, lying and being in the City of Atlantic City, County of
Atlantic, State of New Jersey, bounded and described as follows: BEGINNING at a
point in the easterly line of Morris Avenue 225 feet northwardly from Pacific
Avenue; and extending THENCE 1. Eastwardly, parallel with Pacific Avenue, 125
feet; THENCE 2. Northwardly, parallel with Morris Avenue, 50 feet; THENCE 3.
Westwardly, parallel with Pacific Avenue, 125 feet to the easterly line of
Morris Avenue; THENCE 4. Southwardly, along the same, 50 feet to the point and
place of BEGINNING. Former Lot 11, Block C-8 ALL THAT CERTAIN lot, tract or
parcel of land and premises situate, lying and being in the City of Atlantic
City, County of Atlantic, State of New Jersey, bounded and described as follows:
BEGINNING in the easterly line of Morris Avenue 125 feet northwardly from the
corner formed by the intersection of the northerly line of Pacific Avenue and
the easterly line of Morris Avenue; and extending THENCE 1. Eastwardly, parallel
with Pacific Avenue, 125 feet; THENCE 2. Northwardly, parallel with Morris
Avenue, 50 feet; THENCE 3. Westwardly, parallel with Pacific Avenue, 125 feet to
the easterly line of Morris Avenue; THENCE 4. Southwardly, along the same 50
feet to the place of BEGINNING. Former Lot 13, Block C-8 ALL THAT CERTAIN lot,
tract or parcel of land and premises situate, lying and being in the City of
Atlantic City, County of Atlantic, State of New Jersey, bounded and described as
follows: BEGINNING at a point in the westerly line of Brighton Avenue, 275 feet
northwardly of Pacific Avenue; and extending THENCE 1. Westwardly, parallel with
Pacific Avenue, 125 feet; THENCE 2. Northwardly, parallel with Brighton Avenue,
50 feet; THENCE B-6 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex130.jpg]
3. Eastwardly, parallel with Pacific Avenue, 125 feet to the westerly line of
Brighton Avenue; THENCE 4. Southwardly, along the same, 50 feet to the place of
BEGINNING. Former Lot 10, Block C-8 ALL THAT CERTAIN lot, tract or parcel of
land and premises situate, lying and being in the City of Atlantic City, County
of Atlantic, State of New Jersey, bounded and described as follows: BEGINNING in
the easterly line of Morris Avenue 175 feet northwardly of Pacific Avenue; and
extending THENCE 1. Eastwardly, parallel with Pacific Avenue 125; THENCE 2.
Northwardly, parallel with Morris Avenue 50 feet; THENCE 3. Westwardly, parallel
with Pacific Avenue 125 feet to the easterly line of Morris Avenue; THENCE 4.
Southwardly, along the easterly line of Morris Avenue 50 feet to the place of
BEGINNING. Former Lot 23, Block C-8 ALL THAT CERTAIN lot, tract or parcel of
land and premises situate, lying and being in the City of Atlantic City, County
of Atlantic, State of New Jersey, bounded and described as follows: TRACT I:
BEGINNING in the westerly line of Brighton Avenue corner to 12 feet wide alley
125 feet South of the South line of Atlantic Avenue and runs THENCE 1.
Westwardly in the southerly line of said 12 feet wide alley, parallel with
Atlantic Avenue, 125 feet; THENCE 2. Southwardly parallel with Brighton Avenue
and 100 feet; THENCE 3. Eastwardly, and parallel with Atlantic Avenue, 125 feet
to the westerly line of Brighton Avenue; THENCE 4. Northwardly, along the
westerly line of Brighton Avenue, 100 feet to the place of BEGINNING. TRACT II:
BEGINNING at a point in the easterly line of Morris Avenue 125 feet southwardly
from Atlantic Avenue; and extending THENCE 1. Eastwardly along the southerly
line of a 12 feet wide alley and parallel with Atlantic Avenue 125 feet; THENCE
2. Southwardly parallel with Morris Avenue 50 feet; THENCE 3. Westwardly
parallel with Atlantic Avenue 125 feet to the easterly line of Morris Avenue;
THENCE 4. Northwardly along same 50 feet to the place of BEGINNING. B-7
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex131.jpg]
Former Lot 7, Block C-8 ALL THAT CERTAIN lot, tract or parcel of land and
premises situate, lying and being in the City of Atlantic City, County of
Atlantic, State of New Jersey, bounded and described as follows: BEGINNING in
the easterly line of Morris Avenue 175 feet southwardly from Atlantic Avenue;
and extending THENCE 1. Eastwardly, parallel with Atlantic Avenue 125 feet;
THENCE 2. Southwardly, parallel with Morris Avenue 50 feet; THENCE 3.
Westwardly, parallel with Atlantic Avenue, 125 feet to the easterly line of
Morris Avenue; THENCE 4. Northwardly, along same, 50 feet to the BEGINNING.
Former Lot 17, Block C-8 ALL THAT CERTAIN lot, tract or parcel of land and
premises situate, lying and being in the City of Atlantic City, County of
Atlantic, State of New Jersey, bounded and described as follows: BEGINNING at
the northeasterly corner of Morris and Pacific Avenue; and extending THENCE 1.
Eastwardly, along the northerly line of Pacific Avenue, 65 feet; THENCE 2.
Northwardly, parallel with Morris Avenue, 125 feet; THENCE 3. Westwardly,
parallel with Pacific Avenue, 65 feet to the easterly line of Morris Avenue;
THENCE 4. Southwardly, along the easterly line of Morris Avenue, 125 feet to the
place of BEGINNING. Former Lot 16, Block C8 ALL THAT CERTAIN lot, tract or
parcel of land and premises situate, lying and being in the City of Atlantic
City, County of Atlantic, State of New Jersey, bounded and described as follows:
BEGINNING in the westerly line of Brighton Avenue, 325 feet southwardly of the
southerly line of Atlantic Avenue; and extending THENCE 1. Westwardly, parallel
with Atlantic Avenue, 125 feet; THENCE 2. Southwardly, parallel with Brighton
Avenue, 50 feet; THENCE 3. Eastwardly, and parallel with Atlantic Avenue, 125
feet to the westerly line of Brighton Avenue; THENCE 4. Northwardly, along same,
50 feet to BEGINNING. Former Lot 15, Block C-8 ALL THAT CERTAIN lot, tract or
parcel of land and premises situate, lying and being in the City of Atlantic
city, County of Atlantic, State of New Jersey, bounded and described as follows:
B-8 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex132.jpg]
BEGINNING at a point in the westerly line of Brighton Avenue, 125 feet
northwardly from Pacific Avenue; and extending THENCE 1. Westwardly, parallel
with Pacific Avenue, 125 feet; THENCE 2. Northwardly, parallel with Brighton
Avenue, 50 feet; THENCE 3. Eastwardly, parallel with Pacific Avenue, 125 feet to
the westerly line of Brighton Avenue; THENCE 4. Southwardly, along the same, 50
feet to the point and place of BEGINNING. Together with the nonexclusive
beneficial easement rights as set forth in Easement Agreement between B and B
Limited Partnership and Barbun Corporation, dated September 18, 1985 and
recorded September 20, 1985 and recorded September 20, 1985 in Deed Book 4126,
page 150 in and to the following described land: ALL THAT CERTAIN tract, parcel
and lot of land lying and being situate in the City of Atlantic City, County of
Atlantic, State of New Jersey, being more particularly described as follows:
BEGINNING at a point in the easterly line of Morris Avenue (60.00 feet wide)
said point being distant 150.85 feet North of the northerly line of Pacific
Avenue (60.00 feet wide); and extending THENCE 1. North 62 degrees 32 minutes 00
seconds East, in and along the existing parking garage structure and parallel
with Pacific Avenue, a distance of 118.50 feet; THENCE 2. North 27 degrees 28
minutes 00 seconds West, in and along the existing parking garage structure, and
parallel with Morris Avenue, a distance of 131.70 feet; THENCE 3. North 62
degrees 32 minutes 00 seconds East, in and along the existing parking garage
structure, and parallel with Pacific Avenue, a distance of 28.00 feet; THENCE 4.
North 27 degrees 28 minutes 00 seconds West, in and along the existing parking
garage structure, and parallel with Morris Avenue, a distance of 19.75 feet;
THENCE 5. North 62 degrees 32 minutes 00 seconds East, in and along the existing
parking garage structure, and parallel with Pacific Avenue, a distance of 103.50
feet to the westerly line of Brighton Avenue; THENCE 6. North 27 degrees 28
minutes 00 seconds West, in and along the westerly line of Brighton Avenue, a
distance of 122.70 feet to the southerly line of a 12.00 foot wide alley; THENCE
7. South 62 degrees 32 minutes 00 seconds West, in and along the southerly line
of said 12.00 foot wide alley, a distance of 250.00 feet to the easterly line of
Morris Avenue; THENCE 8. South 27 degrees 28 minutes 00 seconds East, in and
along the easterly line of Morris Avenue, a distance of 274.15 feet to the point
and place of BEGINNING. EASEMENT interest as more particularly set forth in
agreement of easements, covenants and restrictions for Transportation Center and
hotel by and between B and B Limited Partnership and Adamar of New Jersey, Inc.,
dated September 18, 1985 and recorded September 20, 1985 in Deed Book 4126, Page
67, in and to the following described land: ALL THAT CERTAIN lot, tract or
parcel of real property and premises situate, lying between 119 feet 6 inches
above mean sea level datum and 400 feet, above mean sea Level Datum, and being
B-9 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex133.jpg]
in the City of Atlantic City, County of Atlantic, State of New Jersey, being
more particularly described as follows: BEGINNING at the northwesterly corner of
Pacific Avenue (60 feet wide) and Brighton Avenue (60.00 feet wide); and
extending THENCE 1. South 62 degrees 32 minutes 00 seconds west, in and along
the northerly line of Pacific Avenue, a distance of 250.00 feet to the easterly
line of Morris Avenue; THENCE 2. North 27 degrees 28 minutes 00 seconds West, in
and along the easterly line of Morris Avenue, a distance of 150.85 feet to the
existing parking garage structure; THENCE 3. North 62 degrees 32 minutes 00
seconds East, in and along the existing parking garage structure, a distance of
118.50 feet; THENCE 4. North 27 degrees 28 minutes 00 seconds West, in and along
the existing Parking Garage Structure, a distance of 131.70 feet; THENCE 5.
North 62 degrees 32 minutes 00 seconds East, and along the existing parking
structure, a distance of 28.00 feet; THENCE 6. North 27 degrees 28 minutes 00
seconds West, in and along the existing parking garage structure, a distance of
19.75 feet; THENCE 7. North 62 degrees 32 minutes 00 seconds East, in and along
the existing parking garage structure, a distance of 103.50 feet to the westerly
line of Brighton Avenue; THENCE 8. South 27 degrees 28 minutes 00 seconds East,
in and along the westerly line of Brighton Avenue, a distance of 302.30 feet to
the point and place of BEGINNING. A portion of 2801 Pacific Avenue, Lot 3
(portion of) Block 175 Former Block C-9 Lot 7 ALL THAT CERTAIN tract, parcel and
lot of land lying and being situate in the City of Atlantic City, County of
Atlantic, State of New Jersey, being more particularly described as follows:
BEGINNING at a point in the easterly line of Brighton Avenue, 175 feet
northwardly of Pacific Avenue; and extending THENCE 1. Eastwardly parallel with
Pacific Avenue, 125 feet; THENCE 2. Northwardly parallel with Brighton Avenue,
50 feet; THENCE 3. Westwardly parallel with Pacific Avenue, 125 feet to the
easterly line of Brighton Avenue; THENCE 4. Southwardly along the easterly line
of Brighton Avenue, 50 feet to the place of BEGINNING. BEING further described
as follows: ALL THAT CERTAIN tract, parcel and lot of land lying and being
situate in the City of Atlantic City, County of Atlantic, State of New Jersey,
being more particularly described as follows: BEGINNING at a point in the East
line of Brighton Avenue (60 feet wide), said point being 175.00 feet North of
the North line of Pacific Avenue (60 feet wide) and extending; THENCE B-10
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex134.jpg]
1. North 27 degrees 28 minutes 00 seconds West, in and along the East line of
Brighton Avenue, a distance of 50.00 feet to a point; THENCE 2. North 62 degrees
32 minutes 00 seconds East, parallel with Pacific Avenue, a distance of 125.00
feet to a point; THENCE 3. South 27 degrees 28 minutes 00 seconds East, parallel
with Brighton Avenue, a distance of 50.00 feet to a point; THENCE 4. South 62
degrees 32 minutes 00 seconds West, parallel with Pacific Avenue, a distance of
125.00 feet to the point and place of BEGINNING. Parcel 6C.1 Former Lot 13,
Block C - 9: BEGINNING at a point in the westerly line of Stenton Place distant
100 feet southwardly of the southerly line of Atlantic Avenue; THENCE 1.
Westwardly parallel with Atlantic Avenue, 54 feet; THENCE 2. Southwardly
parallel with Stenton Place, 60 feet; THENCE 3. Eastwardly parallel with
Atlantic Avenue, 54 to the westerly line of Stenton Place; THENCE 4. Northwardly
along said line of Stenton Place 60 feet to the place of BEGINNING. Parcel 6C.2
Former Lot 14, Block C - 9: BEGINNING at a point in the westerly line of Stenton
Place, distant one hundred and sixty feet southwardly from the southerly line of
Atlantic Avenue, and runs THENCE 1. Southwardly, along and in the said westerly
line of Stenton Place, sixty feet; THENCE 2. Westwardly, parallel with Atlantic
Avenue, fifty-four feet; THENCE 3. Northwardly, parallel with Stenton Place,
sixty feet; THENCE 4. Eastwardly, parallel with Atlantic Avenue fifty-four feet
to the place of BEGINNING. Parcel 6C.3 Former Lot 17, Block C - 9: BEGINNING at
a point in the westerly line of Stenton Place (50 feet wide), distant 150 feet
North of the northerly line of Pacific Avenue (60 feet wide), when measured in
and along the aforesaid westerly line of Stenton Place, and extending from said
beginning point; THENCE 1. South 62 degrees 32 minutes 00 seconds West, parallel
with Pacific Avenue, a distance of 54 feet to a point; THENCE 2. North 27
degrees 28 minutes 00 seconds West, parallel with Stenton Place, a distance of
60 feet to a point; THENCE B-11 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex135.jpg]
3. North 62 degrees 32 minutes 00 seconds East, parallel with Pacific Avenue, a
distance of 54 feet to a point in the aforesaid westerly line of Stenton Place;
THENCE 4. South 27 degrees 28 minutes 00 seconds East, in and along the westerly
line of Stenton Place, a distance of 60 feet to the point and place of
BEGINNING. Parcel 6C.4 Former Lot 18, Block C - 9: BEGINNING at a point in the
westerly line of Stenton Place 400 feet southwardly of the southerly line of
Atlantic Avenue; THENCE 1. Southwardly along said westerly line of Stenton Place
60 feet; THENCE 2. Westwardly parallel with Atlantic Avenue, 54 feet; THENCE 3.
Northwardly parallel with Stenton Place, 60 feet; THENCE 4. Eastwardly parallel
with Atlantic Avenue, 54 feet to point and place of BEGINNING. Parcel 6C.5
Former Lot 26, Block C - 9: BEGINNING at a point in the easterly line of Stenton
Place, distance 280 feet South from the southerly line of Atlantic Avenue; 1.
Eastwardly parallel with Atlantic Avenue, 60 feet; THENCE 2. Southwardly
parallel with Stenton Place, 60 feet; THENCE 3. Westwardly parallel with
Atlantic Avenue, 60 feet to the easterly line of Stenton Place; THENCE 4.
Northwardly along said easterly line of Stenton Place, 60 feet to the place of
BEGINNING. FORMER bed of the vacated portion of Stenton Place being the
southerly 450 feet of Stenton Place vacated by Ordinance No. 14 recorded
08/26/1998 in Vacation Book 19 Page 179: BEGINNING at the intersection of the
northerly line of Pacific Avenue (60 feet wide), with the easterly line of
Stenton Place (50 feet wide), and extending from said beginning point; THENCE 1.
South 62 degrees, 32 minutes 00 seconds West in and along the northerly line of
Pacific Avenue, 50.00 feet to the westerly line of Stenton Place; THENCE 2.
North 27 degrees 28 minutes 00 seconds West in and along the westerly line of
Stenton Place, 450.00 feet to a point being the Southeast corner of Lot 41 in
Block C-9, said point being 100.00 feet South of the South line of Atlantic
Avenue (100 feet wide); THENCE 3. North 62 degrees 32 minutes 00 seconds East,
crossing Stenton Place, 50.00 feet to the easterly line of Stenton Place, said
point being the southwesterly corner of Lot 21 in Block C-9; THENCE 4. South 27
degrees 28 minutes 00 seconds East in and along the easterly line of Stenton
Place, 450.00 feet to the point and place of BEGINNING. B-12 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex136.jpg]
2901 Boardwalk, Lot 1 Block 30 Parcel 2: Expansion Site Parcel: ALL THAT CERTAIN
tract, parcel and lot of land lying and being situate in the City of Atlantic
City, County of Atlantic, State of New Jersey, being more particularly described
as follows: BEGINNING at the southwesterly corner of Pacific Avenue (60.00 feet
wide) and Brighton Avenue (60.00 feet wide); and extending THENCE 1. South 27
degrees 28 minutes 00 seconds East, in and along the westerly line of Brighton
Avenue, a distance of 483.10 feet to a point in the inland line of Public Park;
THENCE 2. South 65 degrees 59 minutes 35 seconds West, in and along said inland
line, a distance of 250.46 feet to a point in the easterly line of Morris Avenue
(60.00 feet wide); THENCE 3. North 27 degrees 28 minutes 00 seconds West, in and
along said easterly line, a distance of 467.98 feet to a point in the southerly
line of Pacific Avenue; THENCE 4. North 62 degrees 32 minutes 00 seconds East,
in and along said southerly line, a distance of 250.00 feet to the point and
place of BEGINNING. TOGETHER WITH: ALL that portion of the southwesterly half of
Brighton Avenue (60.00 feet wide) now vacated, situate, lying and being the City
of Atlantic City, County of Atlantic and State of New Jersey, the entire vacated
portion being bounded and described as follows: BEGINNING at a point in the
easterly line of Brighton Avenue (60.00 feet wide) being distant 200.00 feet
South of the southerly line of Pacific Avenue (60.00 feet wide); and extending
THENCE 1. South 27 degrees 28 minutes 00 seconds East, in and along the easterly
line of Brighton Avenue, 286.72 feet to the inland or interior line of Public
Park; THENCE 2. South 65 degrees 59 minutes 35 seconds West, in and along the
inland or interior line of Public Park, 60.11 feet to the westerly line of
Brighton Avenue; THENCE 3. North 27 degrees 28 minutes 00 seconds West, in and
along the westerly line of Brighton Avenue, 283.10 feet; THENCE 4. North 62
degrees 32 minutes 00 seconds East, parallel with Pacific Avenue and crossing
Brighton Avenue, 60.00 feet to the point and place of BEGINNING. 4800 Wellington
Avenue, Lot 1 Block 303 Parcel 7 (Ventnor City Property) REAL property in the
City of Ventnor, County of Atlantic, State of New Jersey, described as follows:
ALL THAT CERTAIN lot, parcel or tract of land, situate and lying in the City of
Ventnor, County of Atlantic and State of New Jersey being more particularly
described as follows: BEGINNING at a point in the southerly line of West End
Avenue where the same is intersected by the Municipal boundary line between
Ventnor City and Atlantic City; and extending THENCE B-13 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex137.jpg]
1. Southwardly in and along said Municipal boundary at right angles to West End
Avenue and parallel with Jackson Avenue 570 feet to a point in the northerly
line of a proposed extension of Fulton Avenue; THENCE 2. Westwardly in and along
the northerly line of said proposed extension of Fulton Avenue and parallel with
West end Avenue 74.40 feet to an angle point; THENCE 3. Continuing westwardly in
the northerly line of said proposed extension of Fulton Avenue 226.57 feet;
THENCE 4. Northwardly at right angles to West End Avenue and parallel with
Jackson Avenue 549.05 feet to the southerly line of West End Avenue; THENCE 5.
Eastwardly in and along the southerly line of West End Avenue 300 feet to
BEGINNING. A portion of 2901 Pacific Avenue, Lot 1 (portion of) Block 177
Portion of Parcel 5: (Portion of the Transportation Center) Tract 1 BEGINNING at
a point is the northerly line of Pacific Avenue 65 feet eastwardly of Morris
Avenue; and extending THENCE 1. Northwardly parallel with Morris Avenue 125
feet; THENCE 2. Eastwardly parallel with Pacific Avenue 60 feet; THENCE 3.
Southwardly parallel with Morris Avenue 125 feet to the northerly line of
Pacific Avenue; THENCE 4. Westwardly along same 60 feet to the place of
BEGINNING. Tract 2 BEGINNING at a point in the northerly line of Pacific Avenue
65 feet westwardly of Brighton Avenue; and extending THENCE 1. Northwardly
parallel with Brighton Avenue 125 feet, THENCE 2. Westwardly parallel with
pacific avenue 60 feet; THENCE 3. Southwardly parallel with Brighton Avenue 125
feet to Pacific Avenue; THENCE 4. Eastwardly by same, 60 feet to BEGINNING.
Tract 3 BEGINNING at the northwesterly corner of Brighton and Pacific Avenues;
and extending THENCE 1. Westwardly along the northerly line of Pacific Avenue 65
feet, THENCE 2. Northwardly parallel with Brighton Avenue 125 feet; THENCE 3.
Eastwardly parallel with Pacific Avenue 65 feet to westerly line of Brighton
Avenue; THENCE B-14 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex138.jpg]
4. Southwardly in and along same 125 feet to BEGINNING. ABOVE three tracts
comprise former Lots 18, 21 and 22 in Block C-8 Tract 4 ALL THAT CERTAIN lot,
tract or parcel of land and premises situate lying end being in the City of
Atlantic City, County of Atlantic and State of New Jersey, bounded and described
as follows: BEGINNING at a point in the westerly line of Brighton Avenue at the
distance of 225 feet northwardly from the northerly line of Pacific Avenue and
extending THENCE 1. Westwardly parallel with Pacific Avenue 125 feet; THENCE 2.
Northwardly parallel with Brighton Avenue 50 feet; THENCE 3. Eastwardly parallel
with Pacific Avenue 125 feet to the westerly line of Brighton Avenue; THENCE 4.
Southwardly along the westerly line of Brighton Avenue 50 feet to the place of
BEGINNING. BEING former Lot 14 in Block C-8 Together with the nonexclusive
beneficial easement rights as set forth in agreement of easements, covenants and
restrictions for Transportation Center and Hotel, by and between B and B Limited
Partnership and Adamar of New Jersey, Inc. dated September 18, 1985 and recorded
September 20, 1985 in Deed Book 4126 Page 67, in and to the following described
land: ALL THAT CERTAIN lot, tract or parcel of real property and premises
situate, lying between 119 feet 6 inches above mean sea level datum and 400 feet
above mean sea level datum, and being in the City of Atlantic city, County of
Atlantic, State of New Jersey, being more particularly described as follows:
BEGINNING at the northwesterly corner of Pacific Avenue (60.00 feet wide) and
Brighton Avenue (60.00 feet wide) and extending; THENCE 1. South 62 degrees 32
minutes 00 seconds West, in and along the northerly line of Pacific Avenue, a
distance of 250.00 feet to the easterly line of Morris Avenue; THENCE 2. North
27 degrees 28 minutes 00 seconds West, in and along the easterly line of Morris
Avenue, a distance of 150.85 feet to the existing parking garage structure;
THENCE 3. North 62 degrees 32 minutes 00 seconds East, in and along the existing
parking garage structure, a distance of 118.50 feet; THENCE 4. North 27 degrees
28 minutes 00 seconds West, in and along the existing parking garage structure,
a distance of 131.70 feet; THENCE 5. North 62 degrees 32 minutes 00 seconds
East, in and along the existing parking garage structure, a distance of 28.00
feet; THENCE 6. North 27 degrees 28 minutes 00 seconds West, in and along the
existing parking garage structure, a distance of 19.75 feet; THENCE 7. North 62
degrees 32 minutes 00 seconds East, in and along the existing parking garage
structure, a distance of 103.50 feet to the westerly line of Brighton Avenue;
THENCE B-15 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex139.jpg]
8. South 27 degrees 28 minutes 00 seconds East, in and along the westerly line
of Brighton Avenue, a distance of 302.30 feet to the point and place of
BEGINNING. EXCEPTING from the foregoing property the fee and leasehold estate as
evidenced by short form of Hotel Air Space parcel lease sublease and
sub-sublease agreement between Adamar of New Jersey, Inc. and
Atlantic-Deauville, Inc., dated September 18, 1985 and recorded September 20,
1985 in Deed Book 4126 Page 59 in the Atlantic County Clerk’s Office, bounded
and described as follows: ALL THAT CERTAIN lot, tract or parcel of real property
and premises situate, lying between 119 feet 6 inches above mean sea level datum
and 400 feet above mean sea level datum, and being in the City of Atlantic City,
County of Atlantic, State of New Jersey, being more particularly described as
follows: BEGINNING at the northwesterly corner of Pacific Avenue (60.00 feet
wide) and Brighton Avenue (60.00 feet wide); and extending THENCE 1. South 62
degrees 32 minutes 00 seconds West, in and along the northerly line of Pacific
Avenue, a distance of 250.00 feet to the easterly line of Morris Avenue; THENCE
2. North 27 degrees 28 minutes 00 seconds West, in and along the easterly line
of Morris Avenue, a distance of 150.85 feet to the existing parking garage
structure; THENCE 3. North 62 degrees 32 minutes 00 seconds East, in and along
the existing parking garage structure, a distance of 118.50 feet; THENCE 4.
North 27 degrees 28 minutes 00 seconds West, in and along the existing parking
garage structure, a distance of 131.70 feet; THENCE 5. North 62 degrees 32
minutes 00 seconds East, in and along the existing parking garage structure, a
distance of 28.00 feet; THENCE 6. North 27 degrees 28 minutes 00 seconds West,
in and along the existing parking garage structure, a distance of 19.75 feet;
THENCE 7. North 62 degrees 32 minutes 00 seconds East, in and along the existing
parking garage structure, a distance of 103.50 feet to the westerly line of
Brighton Avenue; THENCE 8. South 27 degrees 28 minutes 00 seconds East, in and
along the westerly line of Brighton Avenue, a distance of 302.30 feet to the
point and place of BEGINNING. ALSO excepting from the foregoing an appurtenant
undivided 5/7ths interest in the, fee and leasehold in all that certain lot,
tract of parcel of land and premises situate, lying and being in the City of
Atlantic City, County of Atlantic, and State of New Jersey; bounded and
described as follows: BEGINNING at the northwesterly corner of Pacific Avenue
(60.00 feet wide) and Brighton Avenue (60.00 feet wide); and extending THENCE 1.
South 62 degrees 32 minutes 00 seconds West, in and along the northerly line of
Pacific Avenue, a distance of 250.00 feet to the easterly line of Morris Avenue;
THENCE 2. North 27 degrees 28 minutes 00 seconds West, in and along the easterly
line of Morris Avenue, a distance of 150.85 feet to the existing parking garage
structure; THENCE B-16 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex140.jpg]
3. North 62 degrees 32 minutes 00 seconds East, in and along the existing
parking garage structure, a distance of 118.50 feet; THENCE 4. North 27 degrees
28 minutes 00 seconds West, in and along the existing parking garage structure,
a distance of 131.70 feet; THENCE 5. North 62 degrees 32 minutes 00 seconds
East, in and along the existing parking garage structure, a distance of 28.00
feet; THENCE 6. North 27 degrees 28 minutes 00 seconds West, in and along the
existing parking garage structure, a distance of 19.75 feet; THENCE 7. North 62
degrees 32 minutes 00 seconds East, in and along the existing parking garage
structure, a distance of 103.50 feet to the westerly line of Brighton Avenue;
THENCE 8. South 27 degrees 28 minutes 00 seconds East, in and along the westerly
line of Brighton Avenue, a distance of 302.30 feet to the point and place of
BEGINNING. A portion of 2801 Pacific Avenue, Lot 3 (portion of) Block 175 Parcel
6B.1 Former Lots 27 & 34, Block C - 9: Tract 1 (Lot 27): BEGINNING at a point in
the easterly line of Stenton Place, distant 340 feet Southwardly from the
southerly line of Atlantic Avenue and extending THENCE, 1. Eastwardly, parallel
with Atlantic Avenue, 60 feet; THENCE 2. Southwardly, parallel with Stenton
Place, 60 feet; THENCE 3. Westwardly, parallel with Atlantic Avenue, 60 feet to
the said easterly line of Stenton Place; THENCE 4. Northwardly, along said
easterly line of Stenton Place, 60 feet to the point and place of BEGINNING.
Tract 2 (Lot 34): BEGINNING in the westerly line of Iowa Avenue, 150 feet
northwardly of Pacific Avenue; and extending THENCE 1. Westwardly parallel with
Pacific Avenue 60 feet; THENCE 2. Northwardly parallel with Iowa Avenue 60 feet;
THENCE 3. Eastwardly parallel with Pacific Avenue, 60 feet to the westerly line
of Iowa Avenue; THENCE 4. Southwardly along the same, 60 feet to the place of
BEGINNING. Parcel 6B.2 Former Lots 28, 29, 35 & 36 (now combined as lot 42) in
Block C - 9: Tract 1: B-17 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex141.jpg]
BEGINNING at a point in the easterly line of Stenton Place, 90 feet northwardly
from the northerly line of Pacific Avenue; and extending THENCE 1. Eastwardly,
parallel with Pacific Avenue, 60 feet; THENCE 2. Northwardly, parallel with
Stenton Place, 60 feet; THENCE 3. Westwardly, parallel with Pacific Avenue, 60
feet to the easterly line of Stenton Place, THENCE 4. Southwardly along the
same, 60 feet to the point and place of BEGINNING. Tract 2: BEGINNING at the
northeasterly corner of Pacific Avenue and Stenton Place, and extending THENCE
1. Northwardly along the easterly line of Stenton Place, 90 feet; THENCE 2.
Eastwardly, parallel with Pacific Avenue, 60 feet; THENCE 3. Southwardly,
parallel with Stenton Place, 90 feet to the northerly line of Pacific Avenue;
THENCE 4. Westwardly, along the same, 60 feet to the point and place of
BEGINNING. Tract 3: BEGINNING at the northwesterly corner of Iowa Avenue and
Pacific Avenue; and extending THENCE; 1. Westwardly, along the northerly line of
Pacific Avenue, 60 feet; 2. Northwardly, parallel with Iowa Avenue, 90 feet;
THENCE 3. Eastwardly, parallel with Pacific Avenue, 60 feet to the westerly line
of Iowa Avenue; THENCE 4. Southwardly, along the same, 90 feet to the point and
place of BEGINNING. Tract 4: BEGINNING in the westerly line of Iowa Avenue, 400
feet southwardly from the southerly line of Atlantic Avenue; and extending
THENCE 1. Westwardly parallel with Atlantic Avenue, 60 feet; THENCE 2.
Southwardly, parallel with Iowa Avenue, 60 feet; THENCE 3. Eastwardly parallel
with Atlantic Avenue 60 feet to the westerly line of Iowa Avenue; THENCE 4.
Northwardly along the said westerly line of Iowa Avenue, 60 feet to the place of
BEGINNING. Tropicana Evansville PARCEL I: B-18 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex142.jpg]
A part of Fractional Section 30, Township 6 South, Range 10 West, lying in the
City of Evansville, Vanderburgh County, Indiana, and being: Lots Three (3), Four
(4), Five (5), Six (6), Seven (7), and all that part of Lot Eight (8) which
remains after production (extension) of the Northeast line of the Northwest
First Street to its intersection with the North line of said Lot Eight (8), and
a part of Lots Ten (10), Eleven (11), Twelve (12), and Thirteen (13), all in
Block One Hundred Thirty Three (133) in the Corrected Plat of a part of the City
of Lamasco, now a part of the City of Evansville, as per plat thereof, recorded
in Deed Record E, pages 372, 373 and 374 and transcribed of record in Plat Book
B, pages 6 and 7 and retranscribed of record in Plat Book E, pages 60 and 61 and
as per corrected plat recorded in Deed Record G, pages 286 and 287 and
transcribed of record in Plat Book A, pages 156 and 157 and retranscribed of
record in Plat Book E, pages 34 and 35 in the Office of the Recorder of
Vanderburgh County, Indiana. ALSO, that portion of vacated Northwest First
Street in the City of Evansville, Indiana, lying South of Lot Seven (7) and
fractional Lot Eight (8) in Block One Hundred Thirty Three (133) of Lamasco,
West of the centerline of vacated Twelve (12) foot alley, North of Lots Thirteen
(13), Twelve (12), Eleven (11) and Ten (10) in Block 133 of Lamasco, and East of
the Northerly extension of the Western line of said Lot Ten (10) in Block One
Hundred Thirty Three (133) of Lamasco, as per Declaratory Resolution No. 3-1967.
ALSO, Lot Two (2) in Block Nine (9) in Midtown Industrial Park, a subdivision of
part of the City of Evansville as per plat thereof, recorded in Plat Book J,
page 164 (the same having been previously platted as Lots One (1) through Twelve
(12), inclusive in Block 15 in the Fourth Enlargement of the City of Evansville,
as per plat thereof, recorded in Plat Book E, pages 394 and 395 and transcribed
of record in Plat Book A, page 137 and 138 and retranscribed of record in Plat
Book E, page 25, together with Lots Eleven (11) through Twenty One (21) in
Laughlin's Addition to the City of Evansville, as per plat thereof, ALSO, Lot
One (1) in Block Nine (9) of Midtown Industrial Park, a subdivision of part of
the City of Evansville, as per plat thereof recorded in Plat Book J, page 164.
ALSO, the Westerly Six (6) feet of a vacated Twelve (12) foot alley extending
from Water Street to Northwest First Street lying between Laughlin's Addition
and Block One Hundred Thirty Three (133) in Lamasco, now a part of the City of
Evansville, Vanderburgh County, Indiana, as per Declaratory Resolution No.
2358-1906 (Vacations and Openings Record 1, pages 357 and 358). ALSO, the
vacated Twelve (12) foot alley located between Northwest First Street and High
Street lying between Lots One (1) through Seven (7), inclusive, in Block One
Hundred Thirty Three (133) of Lamasco, now a part of the City of Evansville,
Vanderburgh County, Indiana, and Lot Twelve (12) in Block Fifteen (15) of the
Fourth Enlargement to the City of Evansville, Vanderburgh County, Indiana, and
Lot Eleven (11) in Laughlin's Addition, as per Declaratory Resolution No.
11-1959 (Vacations and Openings Record 3, page 27). B-19 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex143.jpg]
ALL OF THE ABOVE BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: Beginning at the
Northwest corner of Lot One (1) in Block Nine (9) of Midtown Industrial Park, as
per plat thereof, recorded in Plat Book J, page 164; thence South 88 degrees 03
minutes 57 seconds East along the North line of said Lot One (1), 95.22 feet;
thence South 05 degrees 48 minutes 16 seconds West along the East line of Lot
One (1), 26.09 feet thence South 58 degrees 00 minutes 44 seconds East along the
North line of Block Nine (9) of the Plat of Midtown Industrial Park, also being
the South right of way line of vacated High Street, 358.85 feet; thence South 13
degrees 03 minutes 03 seconds East along the Southwesterly line of a triangular
piece of ground 18.88 feet (formerly a part of the High Street right of way);
thence South 31 degrees 54 minutes 38 seconds West along the Southeasterly line
of Block Nine (9) and the Westerly right of way of vacated Goodsell Street,
143.72 feet; thence North 58 degrees 09 minutes 57 seconds West along the
Southwesterly line of Block Nine (9) and the North right of way of Northwest
First Street, 259.72 feet to a point where the North line of the right of way of
Northwest First intersects the extension of the centerline of the vacated alley
to the South (said alley lying between Lot Thirteen (13) of Block One Hundred
Thirty Three (133) in Lamasco and Lots Four (4) and Ten (10) of Laughlin's
Addition); thence South 05 degrees 42 minutes 03 seconds West along the
centerline of said alley and its extension across Northwest First Street, 328.75
feet; thence North 36 degrees 34 minutes 58 seconds West, 145.15 feet; thence
North 01 degree 56 minutes 03 seconds East 166.50 feet to the Northwest corner
of Lot Ten (10) in Block One Hundred Thirty Three (133) in Lamasco; thence
continuing along the extension of the Western line of said Lot Ten (10) in Block
One Hundred Thirty Three (133) of Lamasco, North 01 degrees 56 minutes 03
seconds East 267.00 feet to the point of beginning. EXCEPTING THEREFROM that
part conveyed to the Estate of Walter Pelz by Warranty Deed dated May 14, 1996,
and recorded May 16, 1996 in Deed Drawer 10, card 1711, and by Correction
Warranty Deed conveying to Dorothy Rose English as Successor Trustee dated
January 17, 1997, and recorded January 31, 1997 in Deed Drawer 10, card 7056, in
the Office of the Recorder of Vanderburgh County, Indiana. ALSO EXCEPTING that
part conveyed to The Evansville-Vanderburgh County Levee Authority by Quitclaim
Deed recorded October 17, 2016 as Instrument No. 2016R00026590, in the Office of
the Recorder of Vanderburgh County, Indiana. PARCEL II: A part of Fractional
Section 30, Township 6 South, Range 10 West, lying in the City of Evansville,
Vanderburgh County, Indiana, and being more particularly described as follows: A
part of Lots Four (4) and Five (5) in Block Ten (10) of Midtown Industrial Park,
a subdivision of part of the City of Evansville, as per plat thereof, recorded
in Plat Book J, page 164, and more particularly described as follows: Beginning
at a point on the Northwesterly line of Lot Four (4) in Block Ten (10) of the
plat of Midtown Industrial Park North 31 degrees 54 minutes 38 seconds East
15.00 feet from the Southwest corner thereof; thence South 58 degrees 09 minutes
57 seconds East, parallel with and B-20 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex144.jpg]
15 feet North of the South line of Lot Four (4) in Block Ten (10) in Midtown
Industrial Park, 135.00 feet; thence South 31 degrees 54 minutes 38 seconds West
169.70 feet to a point on the North right of way line of Northwest First Street
(said line being 35 feet West of and parallel with the East line of Lot Four (4)
and Five (5) of Block Ten (10) of Midtown Industrial Park); thence North 58
degrees 09 minutes 57 seconds West along the Southwesterly line of Lot Five (5)
and the North right of way of Northwest First Street, 135.00 feet; thence North
31 degrees 54 minutes 38 seconds East along the Northwesterly line of Lots Four
(4) and Five (5) in Block Ten (10) and the right of way of vacated Goodsell
Street, 169.70 feet to the point of beginning. [EXCEPTING THEREFROM THAT PORTION
CONVEYED TO AMERICAN GENERAL FINANCE MANAGEMENT CORPORATION, PURSUANT TO
QUITCLAIM DEED DATED DECEMBER 18, 2007 AND RECORDED DECEMBER 20, 2007 AS
INSTRUMENT NO. 2007R00039107, MORE PARTICULARLY DESCRIBED AS FOLLOWS: A part of
Lot 4 in Block 10 in Mid-Town Industrial Park, an Addition to the City of
Evansville, as per plat thereof recorded in Plat Book J, page 164, in the Office
of the Recorder of Vanderburgh County, Indiana, described as follows: Commencing
at a point on the West line of said Lot 4, which point is 93.2 feet South of the
Northwest corner of said Lot; thence continuing South 31 degrees 01 minutes 30
seconds West along said West line 15 feet; thence South 59 degrees 4 minutes
East 170.0 feet to the East line of said Lot 4; thence North 31 degrees 01
minute 30 seconds East along said East line of said Lot 15 feet; thence North 59
degrees 4 minutes West 170.0 feet to the Place of Beginning.] PARCEL III: Lots
Thirty Four (34) to Thirty Seven (37) inclusive and part of Lots Thirty One
(31), Thirty Two (32) and Thirty Three (33) in Laughlin's Addition to the City
of Evansville, as per plat recorded in Plat Book B, pages 44 and 45 in the
Office of the Recorder of Vanderburgh County, Indiana; also all of a Twelve (12)
foot ally Southwesterly of and adjacent to said Lots Thirty One (31) and Thirty
Seven (37) as vacated by Resolution No. 4-1913 and recorded in Vacation Record
1, page 452; also part of Lots Eighteen (18) and Nineteen (19) in Hornby's
Enlargement of the City of Evansville as per plat recorded in Plat Book A, page
33 and retranscribed of record in Plat Book E, page 66 in the Office of the
Recorder of Vanderburgh County, Indiana, also all of that part of the Morris
Ranger Tract lying Southwesterly of the above described Lots, as shown on the
plat of Laughlin's Addition; also all of Lots Five (5) to Ten (10) inclusive and
part of Lots One (1) to Four (4) inclusive in Laughlin's Addition to the City of
Evansville as per the recorded plat thereof, and all of the vacated Thirty Six
(36) foot wide street adjoining said Lots One (1) to Four (4) and Five (5) and
Ten (10); also 1/2 of the vacated alley, Twelve (12) feet in width, adjoining
said Lots Four (4) and Ten (10); also that portion of Goodsell Street vacated by
deed recorded in Drawer 3, card 8302. ALL OF THE ABOVE DESCRIBED REAL ESTATE
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: B-21 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex145.jpg]
Beginning at a 5/8" rebar (LS0006) at the Northerly most corner of Lot Thirty
Seven (37) in said Laughlin's Addition; thence along the Northeast line of Lots
Thirty Three (33) to Thirty Seven (37) in said Laughlin's Addition, also being
the Southwest right of way of First Street, 1) South 59 degrees 11 minutes 26
seconds East 114.95 feet to a PK Nail in the Westerly right of way line of the
Evansville-Vanderburgh Levee Authority right of way, Fifty (50) feet in width;
thence along said right of way for the following Four (4) courses; 2) South 28
degrees 50 minutes 03 seconds West 23.95 feet to a flush 5/8" rebar (LS0006); 3)
South 59 degrees 11 minutes 26 seconds East 62.07 feet to a flush 5/8" rebar
(LS0006); 4) South 28 degrees 50 minutes 03 seconds West 149.33 feet to a flush
5/8" rebar (LS0006); 5) South 59 degrees 10 minutes 26 seconds East 73.98 feet
to a flush 5/8" rebar (LS0006) in the Southeast line of Lot Eighteen (18) in
Hornby's Enlargement; thence along said Southeast line; 6) South 28 degrees 50
minutes 03 seconds West 126.95 feet to a flush 5/8" rebar (LS0006) at the
Southerlymost corner of Lot Eighteen (18) in said Hornby's Enlargement; thence
along the Southwest line of Lots Eighteen (18) and Nineteen (19) in said
Hornby's Enlargement and the Morris Ranger Tract, said line also being the
Northeast right of way line of Riverside Drive; 7) North 59 degrees 10 minutes
26 seconds West 261 feet to a PK Nail at the intersection of the Northeast right
of way of Riverside Drive and the Southeast right of way of vacated Goodsell
Street; thence along the Northeast right of way of Riverside Drive for the
following two (2) courses; 8) North 60 degrees 05 minutes 56 seconds West 53.71
feet to a 5/8" iron rod (LS0006); 9) Northwesterly 105.54 feet through a central
angle of 17 degrees 19 minutes 39 seconds along a tangent curve to the right
having a radius of 348.97 feet to a 5/8" inch iron rod (LS0006) in the
centerline of a vacated alley; thence along said centerline; 10) North 05
degrees 04 minutes 41 seconds East 257.64 feet to a PK Nail at the Northernmost
corner of Lot Ten (10) in said Laughlin's Addition; thence along the Northeast
line of Lots Nine (9) and Ten (10) in Laughlin's Addition, also being the
Southwest right of way of First Street; 11) South 59 degrees 16 minutes 55
seconds East 234.65 feet to a 3/4" iron rod at the Easterly most corner of said
Lot Nine (9); 12) South 59 degrees 14 minutes 11 seconds East 60 feet to the
point of beginning. PARCEL IV: Part of Lots Seven (7) and Eight (8) in Lower (or
McGary's) Enlargement of the City of Evansville, as per plat thereof, recorded
in Deed Record A, page 136, and transcribed of record in Plat Book A, page 120
and restranscribed of record in Plat Book E, page 24 in the Office of the
Recorder of Vanderburgh County, Indiana, also including that part of a Twelve
(12) foot wide and a Fourteen (14) foot wide alley as vacated by the Board of
Public Works of the City of Evansville by Declaratory Resolution No. 10-1957,
all being more particularly described as follows: Commencing at the Southwest
corner of said Lot Eight (8); thence along the Northwest line of said Lot Eight
(8) and the Southeast Thirty (30) foot right of way line of Third Avenue North
37 degrees 42 minutes 33 seconds East 80.05 feet to the North corner of a tract
of land conveyed to Busler Enterprises, Inc., in Deed Drawer 1, card 659, in the
Office of the Recorder of Vanderburgh County, Indiana, said point being the true
point of beginning; thence continue along the Northwest line of said Lot Eight
(8) and the Southeast Thirty (30) foot right of way line of Third Avenue, North
37 degrees 42 minutes 33 seconds East 67.64 feet to a corner of a tract of land
conveyed to the Levee Authority District in Deed Record 450, page 483, in the
Office of said Recorder; thence along the Southwest line of said Levee Authority
tract South 52 degrees 17 minutes 28 seconds East 98.73 feet; thence continue
along said Levee Authority tract B-22 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex146.jpg]
South 12 degrees 36 minutes 38 seconds East 16.26 feet to a point on the East
line of the West Half of Lot Seven (7) in said Lower Enlargement; thence along
said East line South 37 degrees 39 minutes 02 seconds West 57.26 feet to the
East corner of said tract of land conveyed to Busler Enterprises, Inc.; thence
along the Northeast line of said Busler Enterprises, Inc., tract North 52
degrees 17 minutes 28 seconds West 111.30 feet to the true point of beginning.
PARCEL V: The following described six (6) tracts of real estate, all of which
are located in the Lower Enlargement of the City of Evansville, also known as
McGary's Enlargement of the City of Evansville, as per plat thereof, recorded in
Deed Record A, page 138, and transcribed of record in Plat Book A, page 120 and
retranscribed of record in Plat Book E, page 24, in the Office of the Recorder
of Vanderburgh County, Indiana: TRACT 1: Lots One (1), Two (2), Three (3) and
Four (4) (including with the Northwesterly One-half (1/2) of said Lot Four (4),
Lots One (1), Two (2), Three (3) and Four (4) in the subdivision of said
Northwesterly One-half (1/2) of said Lot Four (4), as per plat thereof, recorded
in Deed Record 15, page 312, in the Office of the Recorder of Vanderburgh
County, Indiana), and Lots Eleven (11), Twelve (12), Thirteen (13), Fourteen
(14), Fifteen (15) and Sixteen (16). TRACT 2: All of vacated Clark Street which
lies between the Southwesterly line of Northwest First Street and the
Northeasterly line of Northwest Riverside Drive, as vacated by the Board of
Public Works of the City of Evansville, pursuant to Declaratory Resolution No.
12-1967. TRACT 3: All of the vacated Twelve (12) foot alley lying between said
Lots Fourteen (14) and Fifteen (15) as vacated by the Board of Public Works of
the City of Evansville, pursuant to Declaratory Resolution No. 51-1901. TRACT 4:
All of the vacated Twelve (12) foot alley lying between said Lots One (1), Two
(2), Three (3) and Four (4) and said Lots Thirteen (13), Fourteen (14), Fifteen
(15) and Sixteen (16) as vacated by the Board of Public Works of the City of
Evansville, pursuant to Declaratory Resolution No. 2-1952. TRACT 5: B-23
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex147.jpg]
Lot Five (5), EXCEPTING THEREFROM the following: Beginning at a point on the
Southwesterly line of said Lot Five (5) 52.125 feet Northwesterly of the most
Southerly corner of said Lot; thence at right angles Northeasterly and along a
line parallel with Clark Street (now vacated), 99.5 feet; thence at right angles
in a Northwesterly direction, 22.1215 feet to the Northwesterly boundary line of
said Lot; thence Southwesterly along said boundary line to the most Westerly
corner of said Lot; thence Southeasterly to the point of beginning. ALSO EXCEPT
THE FOLLOWING DESCRIBED REAL ESTATE: That part conveyed to the State of Indiana
by Warranty Deed recorded December 15, 1965 in Deed Record 484, page 222 in the
Office of the Recorder of Vanderburgh County. TRACT 6: All of the vacated Twelve
(12) foot alley extending in a Northwesterly-Southeasterly direction along and
immediately adjacent to the Northeast line of all of said Lot Five (5) (said
alley also adjoining said Lot Twelve (12) and a part of said Lot Eleven (11) as
vacated by the Board of Public Works of the City of Evansville, pursuant to
Declaratory Resolution No. 12-1967. PARCEL VI: That portion of the First Block
of Ingle Street running Easterly and Westerly and extending to the Northerly
right of way line of Court Street and being adjacent to Lots One (1) and Sixteen
(16) of Lower Enlargement of the City of Evansville also known as McGary's
Enlargement of the City of Evansville, as per plat thereof, recorded in Deed
Record A, page 138, and transcribed of record in Plat Book E, page 24, in the
Office of the Recorder of Vanderburgh County, Indiana, said portion being more
particularly described as that part of Ingle Street vacated by an Ordinance No.
G-84-40, for the Common Council of the City of Evansville, Indiana, and recorded
in the Office of the Recorder of Vanderburgh County, Indiana, in Deed Drawer 1,
card 21496. Being more particularly described by metes and bounds as follows:
Commencing at a 5/8 inch rod marking the intersection of Court Street and First
Street thence along the centerline of Court Street South 57 degrees 32 minutes
53 seconds West 33.32 feet; thence North 32 degrees 27 minutes 06 seconds East
30.00 feet to the point of intersection of the Southwest right of way line of
First Street and the Northwest right of way line of Court Street, said point
being the point of beginning; thence along said Court Street right of way line
South 57 degrees 32 minutes 53 seconds West 307.36 feet to a point on the
Northwest right of way line of vacated Ingle Street; thence along said right of
way South 37 degrees 43 minutes 21 seconds West.71 feet to a point on the
Northeast right of way line of Riverside Drive; thence along said right of way
line North 52 degrees 16 minutes 39 seconds West 408.64 feet to a point on the
right of way conveyed to the State of Indiana per deed recorded in Deed Record
484, page 222; B-24 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex148.jpg]
thence along said right of way South 88 degrees 16 minutes 44 seconds East 1.50
feet; thence continue along said right of way North 51 degrees 38 minutes 54
seconds West 1.70 feet; thence North 37 degrees 43 minutes 21 seconds East 98.60
feet; thence North 52 degrees 16 minutes 39 seconds West 22.13 feet; thence
North 37 degrees 43 minutes 21 seconds East 61.00 feet to the North line of a
vacated alley per Declaratory Resolution 12-1967; thence along said alley North
52 degrees 16 minutes 39 seconds West 68.25 feet; thence North 37 degrees 43
minutes 21 seconds East 148.50 feet to the Southeast right of way line of First
Street; thence along said right of way line South 52 degrees 16 minutes 39
seconds East 499.50 feet to the Northwest right of way line of vacated Ingle
Street per Ordinance G-84-40; thence along said vacated Ingle Street South 44
degrees 25 minutes 42 seconds East 60.57 feet to the Northwest corner of
Fractional Lot No. 1; thence along said North line South 38 degrees 27 minutes
41 seconds East 45.56 feet to the point of beginning. PARCEL VII: Leasehold
Estate created by and between the City of Evansville, Indiana, acting by and
through the Redevelopment Commission of City of Evansville as Lessor and Aztar
Indiana Gaming Corporation, an Indiana corporation as lessee as evidenced by
Lease entered into as of May 2, 1995 and recorded May 5, 1995, in Lease Drawer
2, card 2189, for a demised term as defined in said Lease, as assigned by
Assignment and Assumption Agreement dated as of December 27, 1999 and recorded
December 29, 1999, in Lease Drawer 2, card 2687 by and between Aztar Gaming
Company, LLC, an Indiana limited liability company and Aztar Indiana Gaming
Corporation, an Indiana corporation, in and to the following described real
estate: Part of Fractional Lot No. 3 in the Lower Enlargement of the City of
Evansville, as per plat thereof, recorded in Deed Record A, page 138 and
transcribed of record in Plat Book A, page 120, and re-transcribed of record in
Plat Book E, page 24, as recorded in the Office of the Recorder of Vanderburgh
County, Indiana; also part of Henry Hornby's Wharf in the Plat of Hornby's
Enlargement of the City of Evansville, as per plat thereof recorded in Plat Book
A, page 33 and transcribed of record in Plat Book E, page 66 in the Office of
the said Recorder; also part of the Laughlin Wharf in the Plat of Laughlin's
Addition to the City of Lamasco, as per plat thereof, recorded in Plat Book B,
pages 44 and 45 in the Office of said Recorder; also, part of Lamasco as shown
on the plat of the City of Lamasco, as per plat thereof, recorded in Plat book
B, pages 10 and 11 in the Office of said Recorder and being more particularly
described by metes and bounds as follows: Commencing at a 5/8 inch diameter iron
rod marking the centerline intersection of First Street and Court Street
(formerly known as Division Street), said point being South 38 degrees 27
minutes 41 seconds East (assumed bearing) from a 5/8 inch diameter iron rod
marking the centerline intersection of First Street and Ingle Street (formerly
known as Elm Street); thence along the centerline of Court Street South 57
degrees 32 minutes 53 seconds West 515.44 feet to a point on the Westerly right
of way of Service Road No. 3, U.S. 41 Business Route, Project No. U-887 (4)
commonly referred to as Southlane Drive, said point being the true point of
beginning; thence continue South 57 degrees 32 minutes 53 seconds West 380.62
feet to the state boundary line between Indiana and Kentucky as established by
the Supreme Court of the United States, B-25 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex149.jpg]
No. 81, Original, October 1985 session; thence along said boundary line North 47
degrees 50 minutes 24 seconds West 221.79 feet; thence continue along said
boundary line North 51 degrees 46 minutes 58 seconds West 188.49 feet; thence
continue along said boundary line North 50 degrees 26 minutes 20 seconds West
464.82 feet to the point of intersection with the East line of a tract of land
conveyed to the State of Indiana per deed recorded in Deed Drawer 1, card 9135
in the Office of said Recorder; thence along the East line thereof North 01
degrees 08 minutes 42 seconds East 477.54 feet to the Southwesterly right of way
line of said Southlane Drive; thence along said right of way described by the
following courses: South 25 degrees 17 minutes 22 seconds East 64.85 feet;
thence South 56 degrees 33 minutes 35 seconds East 169.23 feet; thence South 59
degrees 04 minutes 30 seconds East 399.98 feet to the point of curvature of a
curve right, concave to the Southwest having a central angle of 08 degrees 22
minutes 48 seconds and a radius of 903.93 feet from which the chord bears South
54 degrees 53 minutes 05 seconds East 132.09 feet; thence along the arc of said
curve 132.21 feet to the point of tangency; thence South 50 degrees 41 minutes
41 seconds East 163.36 feet; thence South 39 degrees 19 minutes 03 seconds West
17.31 feet; thence South 52 degrees 16 minutes 39 seconds East 253.28 feet;
thence South 39 degrees 27 minutes 27 seconds East 109.03 feet to a Westerly
right of way of said Service Road No. 3, and point being on a curve to the left,
concave to the East having a central angle of 22 degrees 27 minutes 27 seconds
and a radius of 130.00 feet from which the chord bears South 26 degrees 35
minutes 42 seconds West 50.63 feet; thence along the arc of said curve 50.95
feet to the true point of beginning. PARCEL VIII: Lots Nine (9), Ten (10),
Eleven (11), Twelve (12), Thirteen (13), and Fourteen (14) in Hornby's
Enlargement of the City of Evansville, as per plat thereof, recorded in Plat
Book A, page 33 and transcribed of record in Plat Book E, page 66 in the Office
of the Recorder of Vanderburgh County, Indiana. PARCEL IX: Lot Ten (10) EXCEPT
Twenty One and Five Tenths (21.5) feet off the Northwesterly side thereof
adjoining Lot Nine (9) in the Lower (McGary's) Enlargement of the City of
Evansville, as per plat thereof, recorded in Deed Record A, page 138 and
transcribed of record in Plat Book E, page 24 in the Office of the Recorder of
Vanderburgh County, Indiana. ALSO, part of a Twelve (12) foot wide alley lying
Southeast of Lot Ten (10) and Northwest of Lot Eleven (11) in the Lower
Enlargement of the City of Evansville, also known as McGary's Enlargement, as
per plat thereof, recorded in Plat Book A, page 120 and retranscribed of record
in Plat Book E, page 24 in the Office of the Recorder of Vanderburgh County,
Indiana described as follows: Beginning at the East corner of said Lot Ten (10),
said point being located on the Southwest right of way line of Northwest First
Street; thence along the Southwest line of said First Street South 52 degrees 14
minutes 2 seconds East 12 feet to the North corner of said Lot Eleven (11);
thence along the Northwest line of said Lot Eleven (11) South 37 degrees 27
minutes 48 seconds West B-26 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex150.jpg]
132.16 feet to a point on the extended Northeast line of Parcel 2 of a tract of
land conveyed to Evansville-Vanderburgh Levee Authority District (EVLAD)
recorded in Deed Record 450, page 360 in the Office of said Recorder; thence
along the extended Northeast line of said EVLAD tract North 52 degrees 14
minutes 42 seconds West 12 feet to a point on the Southeast line of said Lot Ten
(10) and being the East corner of said EVLAD tract; thence along the Southeast
line of said Lot Ten (10) North 37 degrees 27 minutes 48 seconds Eat 132.16 feet
to the point of beginning. EXCEPT all that part of the above described real
estate conveyed to Evansville-Vanderburgh Levee Authority District by Warranty
Deed recorded February 19, 1963 in Deed Record 450, page 360 in the office of
the Recorder of Vanderburgh County, Indiana. PARCEL X: All that part of Lots 18
and 19 in Hornby's Enlargement to the City of Evansville, Vanderburgh County,
Indiana, and that part of Lots 30, 31 32 and 33 of Laughlin's Addition to the
City of Evansville, Vanderburgh County, Indiana and that part of the Morris
Ranger's purchase as shown on the plat of Laughlin's Addition as recorded April
4, 1865 and the part of the vacated alley lying between Goodsell Street and the
East line of Laughlin's Addition, described and bounded as follows, to-wit:
Commencing at the Northeast corner of said Lot 18 in Hornby's Enlargement;
thence Southwesterly along the easterly line of said Lot 18 a distance of 17.05
feet; thence North 59 degrees 12 minutes West a distance of 73.98 feet to a
point which is 29.98 feet Northwesterly of the most easterly line of said
Laughlin's Addition; thence North 29 degrees 36 minutes East a distance of
146.39 feet; thence North 60 degrees 28 minutes 30 seconds West a distance of
62.07 feet; thence North 29 degrees 36 minutes East a distance of 23.95 feet to
the line of First Street; thence Southeasterly along First Street to the
Northeast corner of said Lot 30; thence Southwesterly along the Easterly line of
Laughlin's Addition a distance of 155.93 feet to the southerly line of the alley
and extension thereof, as platted in said Hornby's Enlargement; thence
Southwesterly along the south line of said alley a distance of 56.0 feet to the
place of beginning. PARCEL XI: That part of the said Mid-Town Industrial Park
and designated as Evansville Levee Right of Way lying South of and adjacent to
Lots 4 and 5 in Block 8, in said Mid-Town Industrial Park, more particularly
described as follows: Beginning at the Southwest corner of said Lot 4, Block 8
and running Southeasterly along the South Boundary line of said Lots 4 and 5 a
distance of 250.88 feet to the Southeast corner of said Lot 5; thence along a
line perpendicular to the said South boundary line 17.13 feet to a point; thence
Northwesterly along a line parallel to the South boundary line of said Lots 4
and 5 a distance of 250.94 feet; thence Northeasterly 18.84 feet to the place of
beginning. PARCEL XII: B-27 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex151.jpg]
Part of Lots 4 and 5 in Block 10 in Midtown Industrial Park, recorded in Plat
Record J. Page 164, in the Office of the Recorder of Vanderburgh County,
Indiana, described as follows: Beginning on the west line of Lot 4 Block 10 in
Midtown Industrial Park a distance of 15.0 feet North 31 degrees 01 minute 30
seconds East of the Southwest corner thereof; thence South 59 degrees 04 minutes
East and parallel to the South line of Lot 4 a distance of 135.0 feet; thence
South 31 degrees 01 minutes 30 seconds West and parallel to the East line of
Lots 4 and 5 a distance of 169.7 feet to the North line of First Street; thence
South 59 degrees 04 minutes East along First Street a distance of 35.0 feet to
the Southeast corner of Lot 5; thence North 31 degrees 01 minute 30 seconds East
along the East line of Lots 4 and 5 a distance of 204.7 feet; thence North 59
degrees 04 minutes West and parallel to the South line of Lot 4 a distance of
170.0 feet to the east line of Goodsell Street; thence South 31 degrees 01
minute 30 seconds West along the East line of Goodsell Street 35.0 feet to the
place of beginning. Except all that part conveyed to American General Finance
Management Corporation by Quitclaim Deed recorded January 28, 2006 as Instrument
No. 2006R00003796, in the Office of the Recorder of Vanderburgh County, Indiana.
Further except all that part conveyed to American General Finance Management
Corporation by Quitclaim Deed recorded December 20, 2007 as Instrument No.
2007R00038107, in the Office of the Recorder of Vanderburgh County, Indiana.
PARCEL XIII: A strip of land thirty (30) feet in uniform width off the South
side of High Street and extending from the West line of Good sell Street West to
the East line of Lot two (2) Block 133 in Lamas co, an addition to the City of
Evansville, Vanderburgh Country, Indiana and more particularly described as
lying immediately north of and abutting Lots 1 to 12 inclusive in Block 15 in
the Fourth enlargement of the City of Evansville, Vanderburgh County, Indiana,
together with twelve (12) feet of a vacated alley between the west line of said
Lot 12 in Block 15 in the Fourth Enlargement of the City of Evansville,
Vanderburgh County, Indiana and the east line of said Lot 2 in Block 133 in
Lamasco, an addition to the City of Evansville, Vanderburgh County, Indiana and
more particularly described as lying immediately South of and abutting the
remaining North part of said High Street and lots 11 to 20 inclusive in Block 16
Fourth Enlargement of the City of Evansville, Vanderburgh County, Indiana,
Fourth Avenue and Lot 13 in Block 20 Fourth Enlargement of the City of
Evansville, Vanderburgh County, Indiana. Parcel XIV: Part of Fractional Section
30, Township 6 South, Range 10 West in the City of Evansville, Vanderburgh
County, Indiana and being: That portion of vacated High Street in the City of
Evansville, being 30 feet in uniform width off the South side of High Street
extending from the West line of Goodsell Street West to the East B-28
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex152.jpg]
line of Lot 2 in Block 133 in Lamasco, an Addition to the City of Evansville as
per Declaratory Resolution No. 14-1959 [Vacation and Openings Record 3, page
29]. Also vacated Goodsell Street located between the North line of Northwest
First Street and the South line of vacated High Street in the City of
Evansville, Vanderburgh County, Indiana together with a small triangular shaped
piece of land lying near the Southwest corner of the intersection of Goodsell
Street and High Street designated as Evansville Flood Protection Levee right of
way as shown on the Midtown Industrial Park plat recorded in Plat Book J, page
164 in the Office of the Recorder of Vanderburgh County, Indiana; Also an
additional segment of Goodsell Street lying North of the South line of High
Street approximately 77.7 feet in length as per Declaratory Resolution No.
16-1964. All of the above described as follows: Beginning at the Northeast
corner of the intersection of Northwest First Street and vacated Goodsell
Street; thence North 58 degrees 09 minutes 57 seconds West 60 feet to the
Northwest corner of the intersection of Northwest First Street and vacated
Goodsell Street; thence North 31 degrees 54 minutes 38 seconds East along the
Westerly line of Goodsell Street; thence North 31 degrees 54 minutes 38 seconds
East along the Westerly line of Goodsell Street 143.72 feet; thence North 13
degrees 03 minutes 03 seconds West 18.88 feet; thence North 38 degrees 00
minutes 44 seconds West along the Southerly line of vacated High Street 358.85
feet; thence North 05 degrees 48 minutes 16 seconds East along a portion of the
East line of Lot 1 in Block 9 in the Plat of Midtown Industrial Park 26.09 feet;
thence South 88 degrees 03 minutes 57 seconds East 13.15 feet; thence South 58
degrees 00 minutes 44 seconds East 372.29 feet along a line which is 30 feet
North of and parallel to the South line of vacated High Street to the
intersection of said North line of the Northwesterly line of a portion of
Goodsell Street; thence North 31 degrees 54 minutes 38 seconds East along the
West right of way line of vacated Goodsell Street 47.71 feet; thence South 55
degrees 42 minutes 48 seconds East 60.05 feet; thence South 31 degrees 54
minutes 38 seconds West along the East right of way of vacated Goodsell Street
232.21 feet to the Point of Beginning. Except all that part conveyed to City of
Evansville by and through its Redevelopment Commission by Corrective Quitclaim
Deed recorded February 9, 2007 as Instrument No. 2007R00004075 in the Office of
the Recorder of Vanderburgh County, Indiana. Further except that part conveyed
to the Estate of Walter Pelz by Quit Claim deed dated May 14, 1996 and recorded
May 16, 1996 in Deed Drawer 10, Card 1710 as Instrument No. 96-11900; Grantee
corrected to Dorothy Rose English as Successor Trustee under the testamentary
trust created under the Last Will and Testament of Walter Pelz by Correction
Quit Claim Deed dated January 17, 1997 and recorded January 31, 1997 in Deed
Drawer 10, Card 7055 as Instrument No. 97-02363, all in the Office of the
Recorder of Vanderburgh County, Indiana. PARCEL XV: That portion of vacated
First Street in the City of Evansville as per Ordinance No. G-95-10 recorded
October 26, 1995 in Deed Drawer 9, Card 7932 in the Office of the Recorder of
Vanderburgh County, Indiana described as follows: B-29 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex153.jpg]
All that part of the First Street right of way lying Southwest of Lot 2 in Block
9 and a portion of Lot 5 in Block 10 of Midtown Industrial Park, an Addition to
the City of Evansville, as per plat thereof recorded in Plat Book J, page 164 in
the Office of the Recorder of Vanderburgh County, Indiana and lying Northeast of
Lots 9 and 10 in Laughlin's Addition to the City of Evansville, as per plat
thereof recorded in Plat Book B, pages 44 and 45 in the Office of said Recorder;
and Lots 31 through 37 inclusive in Laughlin's Addition to the City of
Evansville, being 60 feet in width and running Easterly from a point on the
Easterly line of Block 133 in the plat of the City of Lamasco, as recorded in
Plat Book A, page 156 in the Office of said Recorder contiguous to that portion
of First Street previously vacated as recorded in Deed Record 500, page 405 in
the Office of said Recorder to the Southeasterly line of a parcel conveyed to
the Evansville- Vanderburgh Levee Authority District as recorded in Deed Record
464, page 473 in the Office of said Recorder across said First Street right of
way, said parcel being more particularly described as follows: Commencing at an
iron pin on the North line of Fractional Section 30 originally situated in the
center of the intersection of Pennsylvania Street and Goodsell Street, as
described in Deed transferred in Deed Record 662, page 314 in the Office of said
Recorder; thence along the following calls as stated in said Warranty Deed;
thence from said iron pin extending Southwesterly along a line marking an
interior angle of 89 degrees 07 minutes with the North line of said Fractional
Section 30, 822.9 feet; thence Southwesterly along the centerline of Goodsell
Street, which line makes an interior angle of 150 degrees 43 minutes with the
preceding line 509.9 feet; thence Southeasterly along a line making an interior
angle of 90 degrees 04 minutes with the preceding line, 30 feet to the Northwest
corner of Lot 37 in Laughlin's Addition, being the Southeast corner of the
intersection of First and Goodsell Street and also being the Point of Beginning
of this description; thence North 58 degrees 09 minutes 57 seconds West along
that portion of vacated Goodsell Street as recorded in Deed Drawer 3, Card 8302
in the Office of said Recorder and the Northeasterly line of Lots 9 and 10 in
Laughlin's Addition, 296.91 feet to a point on the Easterly line of Block 133 of
Lamasco and that part of First Street previously vacated, across which Southern
Indiana Gas and Electric was granted an easement as described in Deed Record
500, page 405 in the Office of said Recorder; thence North 05 degrees 42 minutes
03 seconds East along the Easterly end of the previously vacated First Street,
66.83 feet; thence South 58 degrees 09 minutes 57 seconds East along the
Southwesterly line of Lot 2 in Block 9 in Midtown Industrial Park, the Southerly
end of that portion of Goodsell Street quitclaimed to Boetticher & Kellogg Inc.
in Deed Record 464, page 423, in the Office of said Recorder and continuing
along the Southwesterly line of Lot 5 in Block 10 in Midtown Industrial Park,
496.43 feet; thence South 31 degrees 54 minutes 38 seconds West 60.01 feet to a
point on the North line of Lot 31 in Laughlin's Addition; thence North 58
degrees 09 minutes 57 seconds West along the North line of Lots 31 through 37 in
Laughlin's Addition, 170 feet to the Point of Beginning. ALSO that portion of
vacated First Street in the City of Evansville as per Ordinance No. G-2006- 1
Amended recorded January 25, 2006 as Instrument No. 2006R00004986 in the Office
of the Recorder of Vanderburgh County, Indiana, described as follows: All that
part of the First Street right of way lying Southwest of Lot 8 in Block 10 in
Midtown Industrial Park, an Addition to the City of Evansville, as per plat
thereof recorded in Plat Book J, B-30 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex154.jpg]
page 164, and lying Northeast of Lots 9, 10, 11, 12, 13 and 14 in Hornby's
Enlargement to the City of Evansville, as per plat thereof recorded in Plat Book
A, page 33, and transcribed of record in Plat Book E, page 66, in the Office of
said Recorder; the vacated alley that lies between Lot 9 in Hornby's Enlargement
and Lot 30 in the adjoining Laughlin's Addition to the City of Evansville, as
per plat thereof recorded in Plat Book B, pages 44 and 45 in the office of said
Recorder; and also Lot 30 and a portion of Lot 31 in Laughlin's Addition, being
60 feet in width and running Easterly from the Westerly line of Lot 8 in Block
10 in Midtown Industrial Park extended across the First Street right of way,
also being the easterly line of that portion of First Street previously vacated
as recorded in Deed Record 9, Card 7932 in the Office of said Recorder and the
southeasterly line of a parcel conveyed to the Evansville-Vanderburgh Levee
Authority District as recorded in Volume 464, page 473 in the Office of said
Recorder, across said First Street right of way to the Southwesterly right of
way of Third Avenue, said parcel being more particularly described as follows:
Commencing at an iron pin on the North line of Fractional Section 30 originally
situated in the center of the intersection of Pennsylvania Street and Goodsell
Street, as described in Deed transferred in Deed Record 662, page 314, in the
Office of said Recorder; thence along the following calls as stated in said
Warranty Deed; thence from said iron pin extending Southwesterly along a line
marking an interior angle of 89 degrees 70 minutes with the North line of said
Fractional Section 30, 822.9 feet; thence Southwesterly along the centerline of
Goodsell Street, which line makes an interior angle of 150 degrees 43 minutes
with the preceding line 509.9 feet; thence Southeasterly along a line making an
interior angle of 90 degrees 04 minutes with the preceding line 30 feet to the
Northwest corner of Lot 37 in Laughlin's Addition, being the Southeast corner of
the intersection of First and Goodsell Street; thence continue South 58 degrees
09 minutes 57 seconds East 170 feet along the North lines of Lots 37, 36, 35, 34
33, 32 and a portion of Lot 31 in Laughlin's Addition to the Point of Beginning;
thence North 31 degrees 54 minutes 38 seconds East 60 feet to a point where the
North right of way of First Street intersects the Southwest corner of Lot 8 in
Block 10 in Midtown Industrial Park, said line also being contiguous to that
portion of First Street previously vacated as recorded in Deed Drawer 9, Card
7932 in the Office of the Recorder of Vanderburgh County, Indiana; thence South
58 degrees 09 minutes 57 seconds East 193.01 feet; thence 29.19 feet along a
curve to the left, concave to the Northwest, said curve having a radius of 20
feet and a chord of 26.66 feet bearing North 80 degrees 02 minutes 38 seconds
East to a point on the Northwesterly right of way line of Third Avenue; thence
South 38 degrees 13 minutes 04 seconds West 78.25 feet along said right of way
to the Northeast corner of Lot 14 in Hornby's Enlargement; thence North 58
degrees 09 minutes 57 seconds West 204.28 feet along the North line of Lot 14,
13, 12, 11, 10 and 9 in Hornby's Enlargement, the adjoining alley, and Lot 30
and a portion of Lot 31 in Laughlin's Addition to the Point of Beginning.
COMBINED PARCELS I, II, III, VIII, X, XII, XIII, XIV AND XV: A part of
Fractional Section 30, Township 6 South, Range 10 West of the Second Principal
Meridian, Vanderburgh County, Indiana, being also a part of Blocks 9 and 10 of
Mid-Town Industrial Park, a part of Block 133 of Lamasco, a part of Laughlin's
Addition, a part of Hornby's B-31 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex155.jpg]
Enlargement, and portions of vacated streets and alleys within or adjoining said
platted tracts, being more particularly described as follows: Commencing at the
northwest corner of Lot 1 in block 9 of Mid-town Industrial Park, the plat of
which is recorded in Plat Book J, page 164, in the Office of the Recorder of
said county; thence South 88 degrees 03 minutes 57 seconds East 95.22 feet along
the north line of said Lot 1 to the northeast corner of said Lot 1; thence South
5 degrees 48 minutes 16 seconds West 10.72 feet along the east line of said Lot
1 to the southwest corner of the 389 square foot parcel of land described in
Deed Drawer 10, Card 7055 in the office of said Recorder and the point of
beginning of this description; thence South 74 degrees 11 minutes 08 seconds
East 35.33 feet along the southern line of said 389 square foot parcel to the
western face of an existing wall; thence North 5 degrees 36 minutes 07 seconds
East 7.10 feet along said western face to the northeastern line of the parcel of
land described as Parcel 4 in Deed Drawer 13, Card 2229 in the office of said
Recorder; thence South 58 degrees 00 minutes 44 seconds East 1.19 feet said
northeast line the eastern face of said existing wall; thence south 5 degrees 34
minutes 37 seconds West 5.85 feet along said eastern face to a corner of said
wall; thence the following six courses along the northeastern face of said wall;
South 57 degrees 53 minutes 59 seconds East 60.02 feet; thence North 32 degrees
06 minutes 01 seconds East 4.00 feet; thence south 57 degrees 53 minutes 59
seconds East 6.20 feet; thence South 32 degrees 06 minutes 01 second West 4.00
feet; thence South 57 degrees 53 minutes 59 seconds East 338.16 feet; thence
South 57 degrees 54 minutes 52 seconds East 145.81 feet (145.75 feet by Document
2006R00003796) to a corner of said wall; thence south 31 degrees 54 minutes 02
seconds West 180.23 feet (180.45 feet by Document 2006R00003796) along the
southeastern face of said wall to the southwestern line of Block 10 of said
Mid-Town Industrial Park; thence south 58 degrees 09 minutes 58 seconds East
217.18 feet along said southwestern line; thence along the southern boundary of
said block 10 Northeasterly 29.06 feet along an arc to the left and having a
radius of 20.00 feet and subtended by a long chord having a bearing of North 80
degrees 12 minutes 18 seconds East and a length of 26.57 feet to the
northwestern boundary of Third Avenue; thence South 38 degrees 34 minutes 09
seconds West 78.19 feet along said northwestern boundary and along the
southeastern boundary to First Street as vacated by Instrument 2006R0004986 to
the eastern corner of Lot 14 of Hornby's enlargement, the plat of which is
retranscribed of record in Plat Book E, page 66 in the Office of said Recorder;
thence South 38 degrees 34 minutes 09 seconds West 145.00 feet along the
southeastern line of said Lot 14 to the southern corner of said Lot 14; thence
North 58 degrees 09 minutes 57 seconds West 145.17 feet along the southwestern
line of said Lots 9 thru 14 inclusive of Hornby's Enlargement to the
southeastern line of said Laughlin's Addition; thence South 30 degrees 00
minutes 03 seconds West 12.01 feet along said southeastern line of Laughlin's
Addition to the Northern corner of Lot 19 in said Hornby's Enlargement; thence
South 58 degrees 09 minutes 57 seconds East 44.00 feet (southwesterly 56.0 feet
(sic) by Document 2005R00027607) along the Northeastern line of Lots 18 and 19
of said Hornby's Enlargement to the eastern corner of said Lot 18; thence South
30 degrees 00 minutes 03 seconds West 144.07 feet, along the southeastern line
of said Lot 18 to the southern corner of said Lot 18; thence North 58 degrees 09
minutes 58 seconds West 261.00 feet along the southwestern line of said Lots 18
and 19 and the southwestern line of the Morris Ranger Tract as shown on the plat
of said Laughlin's Addition to the western corner of said Morris Ranger Tract;
thence North 40 degrees 12 minutes 52 seconds West 60.88 feet along the
northeastern boundary of Riverside Drive (formerly Southlane Drive) and Fulton
Avenue, being B-32 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex156.jpg]
the northeastern right-of-way of Indiana State Highway Project U-887(4); thence
North 36 degrees 34 minutes 52 seconds West 270.46 feet along said northeastern
boundary to the prolongation of the west line of Lot 10 in Block 133 of the
Correct Plat of a part of the City of Lamasco, the plat of which is
retranscribed of record in Plat Book E, pages 60 and 61 in the office of said
Recorder; thence North 1 degree 56 minutes 04 seconds East 403.48 feet along the
west line of Lots 3 thru 10 inclusive and the prolongation thereof and along the
west line of the aforesaid Lot 1 in Block 9 of Mid-Towns Industrial Park to the
southwest corner of the 2796 square foot parcel of land described in Deed Drawer
10, Card 7056; thence South 88 degrees 03 minutes 57 seconds East 87.69 feet
along the south line of said 2796 square foot parcel to a corner of said parcel;
thence North 31 degrees 52 minutes 55 seconds East 12.50 feet along the
southeastern line of said parcel to the aforesaid east line of Lot 1 in Block 9
of Mid-town Industrial Park; thence North 5 degrees 48 minutes 21 seconds East
8.50 feet along said east line to the point of beginning, containing 7.75 acres,
more or less. Parcel IV: A part of Fractional Section 30, Township 6 South,
Range 10 West of the Second Principal Meridian, Vanderburgh County, Indiana,
being also a part of Lots 7 and 8 in the Lower (or McGary's) Enlargement to the
City of Evansville, the plat of which is retranscribed of record in Plat Book E,
page 24 in the office of the Recorder of said county, being more particularly
described as follows: Commencing at the western corner of said Lot 8; thence
North 38 degrees 34 minutes 09 seconds East 80.05 feet (80 feet by the plat of
Goodsell's Subdivision, Plat Book E, page 151) along the northwestern line of
said Lot 8 to the northern corner of the tract of land described in Deed Drawer
1, card 659 in the office of said Recorder (being also the northern corner of
Lot 5 in Goodsell's Subdivision) and the POINT OF BEGINNING of this description;
thence North 38 degrees 34 minutes 09 seconds East 67.64 feet along the
northwestern line of said Lot 8 to the western corner of the tract of land
described in Deed Record 450, page 483 in the office of said Recorder, which
corner is 0.81 feet southwesterly of the northern corner of said Lot 8; thence
South 51 degrees 25 minutes 52 seconds East 98.73 feet along the southwestern
line of said tract to a corner of said tract; thence South 11 degrees 45 minutes
02 seconds East 16.26 feet (17.4 feet by Deed Record 450, page 483) along a
western line of said tract to the southern corner of said tract, which corner is
on the southeastern line of the northwestern half of said Lot 7; thence South 38
degrees 30 minutes 38 seconds West 57.26 feet along said southeastern line to
the eastern corner of the aforesaid tract described in Deed Drawer 1, card 659
(being the eastern corner of Lot 1 in Goodsell's Subdivision); thence North 51
degrees 25 minutes 52 seconds West 111.30 feet along the northeastern line of
said tract (northeastern line of Lots 1 thru 5 inclusive of Goodsell's
Subdivision) to the point of beginning and containing 0.17 acres, more or less.
Combined Parcels V, VI, and IX: A part of Fractional Section 30, Township 6
South, Range 10 West of the Second Principal Meridian, Vanderburgh County,
Indiana, being also a part of the Lower (or McGary's) Enlargement to the City of
Evansville, the plat of which is retranscribed of record in Plat Book B-33
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex157.jpg]
E, page 24 in the office of the Recorder of said county, and portions of vacated
streets and alleys within or adjoining said Lower Enlargement, being more
particularly described as follows: Commencing at a 5/8" iron rod marking the
centerline intersection of Court Street and First Street; thence South 58
degrees 22 minutes 18 seconds West 33.32 feet along the platted centerline of
said Court Street; thence North 31 degrees 37 minutes 42 seconds West 30.00 feet
to the eastern corner of Fractional Lot 2 of said Lower Enlargement, which
corner is the intersection of the southwestern boundary of First Street and the
northwestern boundary of Court Street, and being the POINT OF BEGINNING of this
description; thence South 58 degrees 22 minutes 18 seconds West 307.36 feet
along the southeastern line of said Fractional Lot 2 and the prolongation
thereof to the southeastern line of Lot 1 of said Lower Enlargement; thence
South 38 degrees 33 minutes 13 seconds West 0.71 feet along said southeastern
line of Lot 1 to the southern corner of said Lot 1; thence North 51 degrees 28
minutes 30 seconds West 408.32 feet along the southwestern line of Lots 1 thru 5
inclusive of said Lower Enlargement and the prolongation thereof to the
southwestern corner of the parcel of land described in Deed Record 484, page
222; thence North 86 degrees 55 minutes 55 seconds East 1.20 feet along the
southern line of said parcel the southeast corner of said parcel; thence North
47 degrees 59 minutes 17 seconds West 1.70 feet along the northeastern line of
said parcel to the northern corner of said parcel; thence North 38 degrees 33
minutes 48 seconds East 98.60 feet; thence North 51 degrees 28 minutes 30
seconds West 22.13 feet to the northwestern line of said Lot 5; thence North 38
degrees 33 minutes 48 seconds East 61.00 feet along said northwestern line of
Lot 5 and the prolongation thereof to a point on the southwestern line of Lot 11
of said Lower Enlargement; thence North 51 degrees 28 minutes 24 seconds West
68.25 feet along the southwestern line of said Lot 11 to the western corner of
said Lot 11; thence North 38 degrees 33 minutes 55 seconds East 16.34 feet along
the northwestern line of said Lot 11 to the extended northeastern line of the
tract of land described as Parcel 2 in Deed Record 450, page 360 in the office
of said Recorder; thence North 51 degrees 28 minutes 24 seconds West 14.87 feet
along said extended northeast line and along the northeast line of said Parcel 2
to the northern corner of said Parcel 2; thence South 38 degrees 33 minutes 55
seconds West 16.34 feet along the northwestern line of said Parcel 2 to the
southwestern line of Lot 10 of said Lower Enlargement; thence North 51 degrees
28 minutes 24 seconds West 24.55 feet along said southwestern line of Lot 10 to
the southern corner of the tract of land described as Parcel 1 in said Deed
Record 450, page 360; thence North 38 degrees 34 minutes 02 seconds East 9.14
feet along the southeastern line of said Parcel 1 to the eastern corner of said
Parcel 1; thence North 51 degrees 28 minutes 24 seconds West 22.33 feet along
the northeastern line of said Parcel 1 to the southeastern line of the
northwestern 21.5 feet of said Lot 10; thence North 38 degrees 34 minutes 02
seconds East 139.36 feet along said southeastern line to a point on the
northeastern line of said Lot 10; thence South 51 degrees 28 minutes 18 seconds
East 561.18 feet along the northeastern line of Lots 10 thru 16 inclusive of
said Lower Enlargement and the prolongation thereof to the eastern corner of
said Lot 16; thence South 43 degrees 37 minutes 13 seconds East 60.57 feet along
the northeastern line of that portion of Ingle Street vacated by Ordinance
G-84-40 to the northern corner of the aforesaid Fractional Lot 2 of the Lower
Enlargement; thence South 37 degrees 38 minutes 28 seconds East 45.52 feet along
the northeastern line of said Fractional Lot 2 to the point of beginning and
containing 3.81 acres, more or less. Leasehold Parcel VII: B-34
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex158.jpg]
Leasehold Estate created by the Lease recorded in Lease Drawer 2, card 2189 in
the office of the Recorder of Vanderburgh County, Indiana in and to a part of
Fractional Section 30, Township 6 South, Range 10 West of the Second Principal
Meridian, Vanderburgh County, Indiana, being also a part of Fractional Lot 3 in
the Lower (or McGary's) Enlargement to the City of Evansville, a part of Henry
Hornby's Wharf as shown on the plat of Hornby's Enlargement, a part of the
Laughlin Wharf as shown on the plat of Laughlin's Addition, and a part of
vacated Front Street as shown on the plat of the City of Lamasco, being more
particularly described as follows: Commencing at a 5/8" iron rod marking the
centerline intersection of Court Street and First Street; thence South 58
degrees 22 minutes 18 seconds West 515.44 feet along the platted centerline of
said Court Street to a point on the western boundary of Service Road No. 3 of
Indiana State Highway Project U-887(4) and the POINT OF BEGINNING of this
description; thence continuing South 58 degrees 22 minutes 18 seconds West
380.62 feet to the state boundary line between Indiana and Kentucky as
established by the Supreme Court of the United States, October 1985 session;
thence North 47 degrees 00 minutes 59 seconds West 221.79 feet along said state
boundary; thence North 50 degrees 57 minutes 33 seconds West 188.49 feet along
said state boundary; thence North 49 degrees 36 minutes 55 seconds West 464.82
feet along said state boundary to its intersection with the east line of the
tract of land described in Deed Drawer 1, card 9134 in the office of the
Recorder of said county; thence North 1 degree 58 minutes 07 seconds East 477.54
feet along the east line of said tract to the southwestern boundary of Riverside
Drive (formerly Southlane Drive) and Fulton Avenue, being the southwestern
right-of-way of said Project U-887(4); thence South 24 degrees 27 minutes 57
seconds East 64.85 feet along said southwestern boundary; thence South 55
degrees 44 minutes 10 seconds East 169.23 feet along the southwestern boundary
of Riverside Drive and the southwestern right-of-way of said Project U-887(4);
thence South 58 degrees 15 minutes 05 seconds East 399.98 feet along said
boundary; thence along said boundary Southeasterly 132.21 feet along an arc to
the right and having a radius of 903.87 feet and subtended by a long chord
having a bearing of South 54 degrees 03 minutes 40 seconds East and a length of
132.09 feet; thence South 49 degrees 52 minutes 16 seconds East 163.36 feet
along said boundary; thence South 40 degrees 08 minutes 28 seconds West 17.31
feet along said boundary; thence South 51 degrees 27 minutes 14 seconds East
253.28 feet along said boundary; thence South 38 degrees 38 minutes 02 seconds
East 109.03 feet along said boundary to the aforesaid western boundary of
Service Road No. 3; thence along said western boundary Southwesterly 50.96 feet
along an arc to the left and having a radius of 129.94 feet and subtended by a
long chord having a bearing of South 27 degrees 24 minutes 55 seconds West and a
length of 50.63 feet to the point of beginning and containing 10.20 acres, more
or less. Parcel XVI: Part of Lots 5 and 6 in Lower (or McGary's) enlargement of
the City of Evansville, as per plat thereof recorded in Deed Record Book A, page
136 and transcribed of record in Plat Book A page 120 and retranscribed of
record in Plat Book E, page 24 in the office of the Recorder of Vanderburgh
County, Indiana, more particularly described as 22 feet off of Lot 5 fronting
Riverside Avenue (formerly Water Street) adjoining Lot 6 and running back from
Riverside B-35 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex159.jpg]
Avenue a distance of 99 feet, also a distance of 58.3 feet off of the Southeast
side of Lot 6 adjoining Lot 5 excepting thereof that part taken by the State of
Indiana as recorded August 3, 1967 in Deed Record 506 page 158 thereof. Parcel
XVII: Lots 1, 2, 3, 4 and 5 of Goodsell's Subdivision of the Western one-half of
Lot 7 and all of Lot 8 of McGary's Enlargement to the City of Evansville,
Vanderburgh County, Indiana, according to the recorded plat thereof in Plat
Record A, page 136 (and now recorded at Plat Record E, page 151), in the Office
of the Recorder of Vanderburgh County, Indiana. EXCEPTING THEREFROM that part
conveyed by Warranty Deed to the State of Indiana dated August 1, 1966 and
recorded October 18, 1966 in Deed Record 495 page 148, in the Office of the
Recorder of Vanderburgh County, Indiana. Parcel XVIII: Lots One (1), Two (2),
Three (3) and Four (4) in Iselin's Subdivision of Lots Fifteen (15), Sixteen
(16) and Seventeen (17) of Hornby's Enlargement of the City of Evansville, as
per plat thereof, recorded in Plat Book C, Page 219 in the Office of the
Recorder of Vanderburgh County, Indiana. EXCEPTING THEREFROM: That part of Lot
Four (4) conveyed by the F. Holtz Company, Incorporated to Evansville -
Vanderburgh Levee Authority District by Warranty Deed dated May 2, 1963 and
recorded May 8, 1963 in Deed Book 453, Page 30 in the Office of the Recorder of
Vanderburgh County, Indiana. ALSO: The Northwesterly one-half of vacated Third
Avenue lying immediately adjacent to, and Southeasterly of, said Lot 1 and part
of Lot 4 in Iselin's Subdivision described above, pursuant to Ordinance No.
G-2016-11, recorded April 1, 2016 as Instrument No. 2016R00008967 in the Office
of the Recorder of Vanderburgh County, Indiana. Parcel XIX Eighteen and
Fifty-six Hundredths (18.56) feet of Lot Six (6) adjoining Lot Seven (7) and
Thirty-seven and One Hundred Twenty-five Thousandths (37.125) feet of Lot Seven
(7) adjoining Lot Six (6) in the Lower Enlargement of the City of Evansville,
also known as McGary's Enlargement of the City of Evansville, as per plat
thereof, recorded in Deed Record A, Page 138 and transcribed of record in Plat
Book A, Page 120, and re-transcribed of record in Plat Book E, Page 24 in the
Office of the Recorder of Vanderburgh County, Indiana. EXCEPTING THEREFROM that
part conveyed to the State of Indiana by Warranty Deed dated June 13, 1966 and
recorded September 1, 1966 in Deed Volume 493, Page 429 in the Office of the
Recorder of Vanderburgh County, Indiana. B-36 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex160.jpg]
ALSO, all that part of Lot Ten (10) in the Lower Enlargement to the City of
Evansville, Vanderburgh County, Indiana, described and bounded as follows,
to-wit: Commencing at a point on the Southerly line of Lot Ten (10), said point
being located by measuring Twenty-one and Five Tenths (21.5) feet Southeast of a
line dividing Lots Nine (9) and Ten (10), thence Northeasterly and parallel to a
line dividing Lots Nine (9) and Ten (10) a distance of Nine and Fourteen
Hundredths (9.14) feet, thence Southeasterly and parallel to the Southerly line
of Lot Ten (10) a distance of Twenty-two and Thirty-three Hundredths (22.33)
feet, thence Southwesterly and parallel to a line dividing Lots Nine (9) and Ten
(10) a distance of Nine and Fourteen Hundredths (9.14) feet to the Southerly
line of Lot Ten (10), said point also being on the Northerly right-of-way of the
alley, thence Northwesterly along the Southerly line of Lot Ten (10) a distance
of Twenty-two and Thirty-three Hundredths (22.33) feet to the point of
beginning. ALSO, all that part of Lot Ten (10) in the Lower Enlargement to the
City of Evansville, Vanderburgh County, Indiana, described and bounded as
follows, to-wit: Commencing at a point on the Southerly line of Lot Ten (10),
said point being located by measuring Southeasterly Sixty-eight and Thirty-eight
Hundredths (68.38) feet from a line dividing Lots Nine (9) and Ten (10), thence
Northeasterly and parallel to a line dividing Lots Nine (9) and Ten (10) a
distance of Sixteen and Thirty-four Hundredths (16.34) feet, thence South 52
Degrees 21 Minutes East a distance of Two and Eighty-seven Hundredths (2.87)
feet to the Easterly line of Lot Ten (10), thence Southwesterly along the
Easterly line of Lot Ten (10) a distance of Sixteen and Thirty-four Hundredths
(16.34) feet to the most Southerly corner of Lot Ten (10), said point also being
on the Northerly right-of-way of the alley, thence Northwesterly along the
Southerly line of Lot Ten (10) a distance of Two and Eighty-seven Hundredths
(2.87) feet to the point of beginning. ALSO, a sub-surface easement for the
public purpose of constructing, maintaining, improving, repairing and
reconditioning of flood control walls and devices is hereby granted over, along,
across, within and upon the following described real estate in Vanderburgh
County, State of Indiana, to-wit: All that part of Lot Ten (10) in the Lower
Enlargement to the City of Evansville, Vanderburgh County, Indiana, described
and bounded as follows, to-wit: Commencing at a point, said point being
Twenty-one and Five Tenths (21.5) feet Southeast of a line dividing Lots Nine
(9) and Ten (10), and Nine and Fourteen Hundredths (9.14) feet North of the
Southerly line of Lot Ten (10), thence Northeasterly and parallel to a line
dividing Lots Nine (9) and Ten (10) a distance of Seven and Twenty Hundredths
(7.20) feet, thence South 52 Degrees 21 Minutes East a distance of Forty-six and
Eighty-three Hundredths (46.83) feet, thence Southwesterly and parallel to a
line dividing Lots Nine (9) and Ten (10) a distance of Sixteen and Thirty-four
Hundredths (16.34) feet to a point on the Southerly line of Lot Ten (10), said
point also being on the Northerly line of the alley, thence Northwesterly along
the Southerly line of Lot Ten (10) a distance of Twenty-four and Fifty-five
Hundredths (24.55) feet, thence Northeasterly and parallel to a line dividing
Lots Nine (9) and Ten (10) a distance of Nine and Fourteen B-37
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex161.jpg]
Hundredths (9.14) feet, thence Northwesterly and parallel to the Southerly line
of Lot Ten (10) a distance of Twenty-two and Thirty-three Hundredths (22.33)
feet to the point of beginning. ALSO, all that part of Lots Seven (7) and Eight
(8) in Lower Enlargement to the City of Evansville, Vanderburgh County, Indiana,
described and bounded as follows, to-wit: Commencing at the most Northerly
corner of Lot Eight (8), Lower Enlargement to the City of Evansville, thence
Southeasterly along the Northerly line of Lots Eight (8) and Seven (7) a
distance of One Hundred Eleven and Thirty-seven Hundredths (111.37) feet to a
point on the Northerly line of Lot Seven (7), said point being Thirty-seven and
Twelve Hundredths (37.12) feet Northwest of a line dividing Lots Seven (7) and
Six (6), said point being on the line dividing the property of the Grantor
herein and that formerly owned by Ada May Ragon and conveyed to the
Evansville-Vanderburgh Levee Authority District by Warranty Deed by Marian
Nisbet, Attorney in Fact for Ada May Ragon, said Deed being dated July 10, 1961,
and recorded November 22, 1961 in Deed Record 438, Page 533, thence
Southwesterly and parallel with the line dividing Lots Seven (7) and Six (6) a
distance of Eleven and Nineteen Hundredths (11.19) feet, thence North 08 Degrees
32 Minutes West a distance of Seventeen and Four Tenths (17.4) feet, thence
North 52 Degrees 16 Minutes West a distance of Ninety-eight and Seventy-three
Hundredths (98.73) feet to a point on the Westerly line of Lot Eight (8), said
point also being on the Easterly right-of-way of Third Avenue, thence
Northeasterly along the Westerly line of Lot Eight (8) a distance of .81 feet to
the place of beginning. ALSO, all that part of Lots Nine (9) and Ten (10) in
Lower Enlargement to the City of Evansville, Vanderburgh County, Indiana,
described and bounded as follows, to-wit: Commencing at the Southwest corner of
Lot Nine (9), said point also being on the Easterly right- of-way of Third
Avenue, thence Northeasterly along the Easterly right-of-way of Third Avenue a
distance of Three and Eleven Hundredths (3.11) feet, thence Southeasterly and
parallel to the Southerly line of Lots Nine (9) and Ten (10) a distance of
Ninety-two and Seventy-five Hundredths (92.75) feet to a point, said point being
Twenty-one and Five Tenths (21.5) feet Southeast of the line dividing Lots Nine
(9) and Ten (10); thence Southwesterly and parallel to the line dividing Lots
Nine (9) and Ten (10) a distance of Three and Eleven Hundredths (3.11) feet to a
point on the Southerly line of Lot Ten (10), thence Northwesterly along the
Southerly line of Lots Ten (10) and Nine (9) a distance of Ninety-two and
Seventy-five Hundredths (92.75) feet to the point of beginning. Also, a
sub-surface easement for the public purpose of constructing, maintaining,
improving, repairing and reconditioning of flood control walls and devices is
hereby granted over, along, across, within and upon the following described real
estate in Vanderburgh County, State of Indiana, to-wit: All that part of Lots
Nine (9) and Ten (10) in the Lower Enlargement to the City of Evansville,
Vanderburgh County, Indiana, described and bounded as follows, to-wit:
Commencing at a point on the Westerly line of Lot Nine (9), said point being a
distance of Three and Eleven Hundredths (3.11) feet Northeast of the Southwest
corner of Lot Nine (9), thence B-38 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex162.jpg]
Northeasterly along the Westerly line of Lot Nine (9) a distance of Thirteen and
One Hundredth (13.01) feet, thence South 52 Degrees 21 Minutes East a distance
of Ninety-two and Seventy- five Hundredths (92.75) feet to a point, said point
being a distance of Twenty-one and Five Tenths (21.5) feet Southeast of a line
dividing Lots Nine (9) and Ten (10), thence Southwest and parallel to the line
dividing Lots Nine (9) and Ten (10) a distance of Thirteen and Fourteen
Hundredths (13.14) feet, thence Northwesterly and parallel to the Southerly line
of Lot Nine (9) a distance of Ninety-two and Seventy-five Hundredths (92.75)
feet to the point of beginning. Also, the vacated alley pursuant to Final
Adoption of Declaratory Resolution No. 2-1963 on March 15, 1963 more
particularly described as follows; Parcel A: The alley running generally in a
Northwest-Southeast direction lying between Lots 9 and 10 and Lots 7 and 8 in
the Lower (or McGary's) Enlargement to the City of Evansville, Indiana, Parcel
B: Part of the South 16.34 feet of an alley running generally in a
Northeast-Southwest direction lying between Lot 10 and Lot 11 of the Lower (or
McGary's) Enlargement to the City of Evansville, Indiana; said alley having a
southern termini at the northern boundaries of Lots 6 and 7 of the Lower
(McGary's) Enlargement to the City of Evansville, Indiana. Which land is also
described as follows: Part of Lots 6, 7, 8, 9, and 10 in the Lower Enlargement
of the City of Evansville, also known as McGary's Enlargement, as per plat
thereof, recorded in Plat Book A, Page 120 and re-transcribed of record in Plat
Book E, Page 24 in the Office of the Recorder of Vanderburgh County, Indiana;
Also all of Parcel A and Parcel B, being alleys vacated by Declaratory
Resolution No. 2-1963 all being more particularly described as follows:
Beginning at the Northeast most corner of said Lot 8; thence along the right of
way of Third Avenue, North 37 degrees 45 minutes 57 seconds East 15.11 feet to a
corner of a tract of land conveyed to Evansville-Vanderburgh Levee Authority
District (EVLAD) recorded in Deed Book 450, Page 557 in said Office of the
Recorder, thence along the Northeast line of said EVLAD tract, South 52 degrees
14 minutes 03 seconds East 92.75 feet to a corner of said EVLAD tract; thence
along the Northwest line of a tract of land conveyed to EVLAD, recorded in Deed
Book 450, Page 360 in said Office of the Recorder, North 37 degrees 45 minutes
57 seconds East 6.03 feet to a corner of said EVLAD tract; thence along the
Northeast line of said EVLAD tract, South 52 degrees 14 minutes 03 seconds East
22.33 feet to a corner of said EVLAD tract; thence along the Southeast line of
said EVLAD tract, South 37 degrees 45 minutes 57 seconds West 9.14 feet to a
point on the Northeast line of said Parcel A, being a vacated alley; thence
along said Northeast line, South 52 degrees 14 minutes 03 seconds East 24.55
feet to a corner of Parcel 2 of a tract of land conveyed to EVLAD, recorded in
said Deed Book 450, Page 360; thence along the Northwest line of said Parcel 2,
North 37 degrees 45 minutes 57 seconds East 16.34 feet to a corner of said EVLAD
tract; thence along the Northeast line and the extended Northeast line of said
EVLAD tract, South 52 degrees 14 minutes 03 seconds East 14.87 feet to a corner
of said Parcel B, being a vacated alley; thence along the Southeast line of said
Parcel B, South 37 degrees 45 minutes 57 seconds West 16.34 feet to a corner of
said Parcel B; thence along the B-39 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex163.jpg]
Southwest line of said Parcel B, North 52 degrees 14 minutes 03 seconds West
6.00 feet; thence South 37 degrees 45 minutes 57 seconds West 12.00 feet to a
common corner of said Lots 6 and 7; thence along the Northeast line of said Lot
6, South 52 degrees 14 minutes 03 seconds East 18.56 feet; thence South 37
degrees 45 minutes 57 seconds West 147.00 feet to a corner of a tract of land
conveyed to the State of Indiana recorded in Deed Book 493, Page 429 in said
Office of the Recorder, thence along said State tract, North 50 degrees 23
minutes 02 seconds West 14.94 feet; thence continuing along said State tract,
North 39 degrees 36 minutes 58 seconds East 2.00 feet; thence continuing along
said State tract, North 50 degrees 23 minutes 02 seconds West 40.84 feet to a
point on the Northwest line of said Lot 7; thence along said Northwest line,
North 37 degrees 45 minutes 57 seconds East 132.01 feet to a corner of a tract
of land conveyed to EVLAD recorded in Deed Book 450 Page 483 in said Office of
the Recorder, thence the remaining calls along the boundary of said EVLAD tract,
North 12 degrees 51 minutes 09 seconds West 16.36 feet; thence North 52 degrees
14 minutes 03 seconds West 98.73 feet to a point on the Northwesterly line of
said Lot 8 and being on the right of way of Third Avenue; thence North 37
degrees 45 minutes 57 seconds East 0.81 feet to the point of beginning. ALSO:
The Southerly one-half of a vacated alley lying immediately adjacent to, and
Northerly of, that part of Lot 6 in Lower (or McGary's) Enlargement of the City
of Evansville described above, pursuant to Ordinance No. G-2015-4, recorded
March 3, 2015 as Instrument No. 2015R00004562, in the Office of the Recorder of
Vanderburgh County, Indiana. ALSO: The Southeasterly one-half of vacated Third
Avenue lying immediately adjacent to, and Northwesterly of that part of a
vacated alley and Lots 8 and 9 in Lower (or McGary's) Enlargement of the City of
Evansville described above, pursuant to Ordinance G-2016-11, recorded April 1,
2016 as Instrument No. 2016R00008967, in the Office of the Recorder of
Vanderburgh County, Indiana. Parcel XX: Part of Lots Five (5) and Six (6) in
Lower (or McGary's) Enlargement of the City of Evansville, as per plat thereof,
recorded in Deed Record Book A, Page 136 and transcribed of record in Plat Book
A, Page 120 and retranscribed of record in Plat Book E, Page 24 in the Office of
the Recorder of Vanderburgh County, Indiana, more particularly described as
Twenty-two (22) feet off of Lot Five (5) fronting Riverside Avenue (formerly
Water Street) adjoining Lot Six (6) and running back from Riverside Avenue a
distance of Ninety-nine (99) feet, also a distance of Fifty- eight and Three
Tenths (58.3) feet off of the Southeast side of Lot Six (6) adjoining Lot Five
(5), EXCEPTING THEREFROM that part taken by the State of Indiana as recorded
August 3, 1967 in Deed Record 506, Page 158 thereof, ALSO: The Southerly
one-half of a vacated alley lying immediately adjacent to, and Northerly of,
that part of Lot 6 in Lower (or McGary's) Enlargement of the City of Evansville
described above, pursuant to Ordinance No. G-2015-4, recorded March 3, 2015 as
Instrument No. 2015R00004502. Parcel XXI B-40 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex164.jpg]
Lots One (1), Two (2), Three (3), Four (4) and Five (5) of Goodsell's
Subdivision of the Western one-half of Lot Seven (7) and all of Lot Eight (8) of
McGary's enlargement to the City of Evansville, Vanderburgh County Indiana,
according to the plat thereof, in Plat Record A, Page 136 (and now recorded at
Plat Record E, Page 151), in the Office of the Recorder of Vanderburgh County,
Indiana. EXCEPTING THEREFROM: That part of the above-described real estate
conveyed by Warranty Deed to the State of Indiana, dated August 1, 1966 for
street widening purposes, recorded October 18, 1966 in Deed Record 495, Page
148, in the Office of the Recorder of Vanderburgh County, Indiana. ALSO: The
Southeasterly one-half of vacated Third Avenue lying immediately adjacent to,
and Northwesterly of, that part of Lot 5 in Goodsell's Subdivision described
above, pursuant to Ordinance No. G-2016-11, recorded April 1, 2016 as Instrument
No. 2016R00008967. Parcel XXII: Lot Nine (9) and the adjoining 21 1/2 feet of
Lot 10 in the Lower or McGary's Enlargement of the City of Evansville,
Vanderburgh County, Indiana, according to the recorded plat thereof, as recorded
in Plat Record "E", Page 24, in the office of the Recorder of Vanderburgh
County, Indiana. EXCEPT, that part conveyed to Evansville-Vanderburgh Levee
Authority District recorded February 28, 1963 a5 3:19 pm in Warranty Deed Record
450, Page 557. Parcel XXIII: All that part of Lots 15, 16 and 17 in Hornby's
Enlargement to the City of Evansville, Vanderburgh County, Indiana, described
and bounded as follows, to-wit: Commencing at the northeast corner of said Lot
15; thence southwesterly along the east line of said Lot 15 a distance of 16.86
feet; thence north 59 degrees 12 minutes west a distance of 96.82 feet to the
westerly line of Lot 17; thence northeasterly along the line dividing Lots 17
and 18 a distance of 17.05 feet to the most northerly corner of said Lot 17;
thence eastwardly along the north lines of Lots 17, 16 and 15 a distance of
99.51 feet to the place of beginning. Parcel XXIV: The alley running generally
in a northwest-southeast direction, commencing at the western edge of Third
Avenue lying between Lots 15, 16, 17, 18 and 19 and Lots 14, 13, 12, 11, 10 and
9, Hornby's Enlargement to the City of Evansville. B-41 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex165.jpg]
Tropicana Greenville THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY
OF WASHINGTON, STATE OF MISSISSIPPI, AND IS DESCRIBED AS FOLLOWS: PARCEL 1
(Leasehold – Lighthouse) Commencing at Station 213 + 65.16 of the Bank
Protection Work Base Line; thence South 42 degrees 06 minutes 10 seconds East
15.26 feet to an iron pipe and the Point of Beginning of the tract herein
described; thence South 33 degrees 06 minutes 34 seconds West 434.39 feet;
thence South 44 degrees 27 minutes 49 seconds West 143.39 feet to an iron pipe;
thence South 58 degrees 28 minutes 46 seconds West 26.29 feet to an iron pipe;
thence North 42 degrees 06 minutes 10 seconds West 126.60 feet to an iron pipe
on the high bank of Lake Ferguson; thence continuing North 42 degrees 06 minutes
10 seconds West 147 feet to the mean low water mark of Lake Ferguson; thence
meandering said low water mark the following three calls: North 26 degrees 57
minutes 24 seconds East 630.66 feet; North 33 degrees 06 minutes 34 seconds East
60.00 feet; North 37 degrees 34 minutes East 187.63 feet; thence South 42
degrees 06 minutes 10 seconds East 147 feet to an iron pipe on the high bank of
Lake Ferguson; thence continuing South 42 degrees 06 minutes 10 seconds East
222.30 feet; thence South 33 degrees 06 minutes 34 seconds West 250.90 feet to
the Point of Beginning, and being located in Section 4, Township 18 North Range
8 West, Washington County, Mississippi. PARCEL 2 (Leasehold – Former Alpha
Greenville Hotel, Inc.) All of Lot 14 and the North 70 feet of Lot 15 of the
Reserved Addition to the City of Greenville, Washington County, Mississippi,
more particularly described as follows: Beginning at an iron pin at the
intersection of West right-of-way of Walnut Street and the South right-of-way of
Main Street; thence following the West right-of-way of Walnut Street South
34º30ʹ West 235.00 feet; thence North 55º30ʹ West 132.00 feet to a point; thence
North 34º30ʹ East 235.00 feet to a point on the South right-of-way of Main
Street; thence following said South right-of-way of Main Street South 55º30ʹ
east 132.00 feet to the point of beginning containing 0.71 acres, more or less,
and being situated in Lots 14 and 15 of the Reserved Addition to the City of
Greenville in Section 4, Township 18 North, Range 8 West, Washington County,
Mississippi. PARCEL 3 (Fee Simple - Former Alpha Gulf Coast, Inc. Property)
Parcel 3.1 (Cunningham Property) The West 57.25 feet of the East 231 feet of the
North 100 feet of Lot 2 and the East 1/2 of Lots 3 and 4 of the Second Addition
to the City of Greenville, Washington County, Mississippi. Parcel 3.2
(Cunningham Property) Beginning at the southwest corner of Lot 1 of the Second
Addition to the City of Greenville, Washington County, Mississippi; thence along
the West line of Lots 1 through 9 of said addition, N 33°40'29" E 1188.76 feet
to the South line of Nelson Street; thence S 56°19'31" E 129.60 feet along the
South Right-of-Way of Nelson Street to the East B-42 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex166.jpg]
Right-of-Way of the Mississippi River Levee; thence S 33°40'29" W 119.5 feet
along said levee right-of-way; thence leaving said levee right-of-way line, S
33°40'29" W 80.5 feet; thence S 56°19'31" E 101.4 feet to the East Right-of- Way
of said levee; thence S 33°40' 29" W 824.76 feet along said levee right-of-way
and the East line of the West half of a portion of Lots 2 and 9 and the East
line of the West half of Lots 3 through 8; thence N 56°19'31" W 60.0 feet along
said levee right-of-way; thence S 33°40'29" W 64.0 feet along said levee
right-of­ way; thence N 56°19'31" W 46.5 feet along said right-of-way; thence S
33°40'29" W 100.0 feet along said levee right-of-way to the North right-of-Way
line of Alexander Street; thence N 56°19'31" W 124.5 feet to the point of
beginning, containing 5.51 acres, more or less, in the Second Addition to the
City of Greenville. PARCEL 4 (Fee Simple – Former Casino Gaming International,
Limited and Former Greenville Casino Partners, L.P. Property) Parcel 4.1 (City
Park Tract - Quitclaim Deed in Book 1814 at Page 514) Commencing at a point on
the West boundary of Poplar Street, Greenville, Washington County, Mississippi,
said point being marked by an iron pipe located two feet Southerly on said
boundary from the Northeast corner of Lot Two, Block One, Huntington Addition to
said city; thence Westerly 75 feet at a right angle to Poplar Street along a
fence marking the Northerly boundary line of that property conveyed by Deed
recorded in Deed Book 180 at Page 326 of said county land records to the point
of beginning; thence along the projection of the last said boundary line 25 feet
to a point; thence Northerly parallel with Poplar Street to a point located 100
feet Southerly from the South boundary of Central Avenue; thence Westerly
parallel with Central Avenue 40 feet; thence Northerly parallel with Poplar
Street to a point on the South boundary of Central Avenue; thence Westerly along
the South boundary of Central Avenue to a concrete marker and iron pipe in the
roadbed of Short Poplar Street, a way dedicated by more than forty years' public
use at the date of this instrument, said markers designating the Northwest
corner of Lot 3, Block 11, Bachelor Bend Addition to said City; thence Southerly
parallel with Poplar Street along the roadbed of said Short Poplar Street to a
concrete marker designating the Southwest corner of said Lot 3, Block 11,
Bachelor Bend Addition; thence along the North boundary of Lot 1, Block 1,
Huntington Addition to a point marking the Northeast corner of that property
conveyed at Deed Book 180, Page 423, said County land records; thence Southerly
along the Easterly boundary of the last said property 58 feet to the South
boundary of Lot 1, Block 1, Huntington Addition; thence along the last said lot
boundary to a point located in a chain link fence lying Westerly 152.5 feet from
the Southeast corner of Lot 1, Block 1, Huntington Addition, said last described
point being more fully described as the Northeast corner of that property
described at Deed Book 912, Page 576, said County land records; thence
Southwesterly along said chain link fence to a point on the South boundary of
the North 31 feet of Lot 2, Block 1, Huntington Addition; thence along the last
said boundary Easterly to a point at the Southwest corner of that property
described at Deed Book 180, Page 326; thence Northerly 29 feet along a line
parallel with Poplar Street, said line being the West boundary of the property
in the last deed book references, to the point of beginning. Parcel 4.2 (McCourt
Tract - Warranty Deed in Book 1814 at Page 556 and Quitclaim Deed in Book 1814
at Page 554) All of Lots 1 and 2 in Block 10 of the Bachelor Bend Addition to
the City of Greenville, Mississippi, according to a plat thereof in Deed Book T,
Page 169, land records of Washington County, Mississippi and the South 15 feet
of Lot 16, Reserve Addition to the City of Greenville. Parcel 4.3. (Former Carol
Brent Tract- Warranty Deed recorded in Book 1814 at Page 99) Commencing at the
southeast corner of Lot 20 of the Reserve Addition to the City of Greenville,
Washington County, Mississippi, being also the point of intersection of the
southerly boundary line of said Lot 20, with the westerly boundary line of
Poplar Street; thence Northerly, along the western boundary of Poplar Street,
113.25 feet to the POINT OF BEGINNING of the parcel herein conveyed; continuing
thence Northerly, along the said westerly boundary line of Poplar Street, 43.25
feet; thence westerly, along the line perpendicular to the westerly boundary
line of Poplar Street, 214.50 feet to the centerline of Lot 18 of the said
Reserve Addition; thence southerly, parallel with the westerly boundary of
Poplar Street, along the centerline of Lot 18, 43.25 feet; thence easterly,
along a line perpendicular to the westerly boundary of Poplar Street, 214.50
feet to the POINT OF BEGINNING; BEING PARTS OF Lots 18, 19 and 20 of the Reserve
Addition, B-43 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex167.jpg]
LESS AND EXCEPT the following described parcels: TRACT I. - Commencing at the
southeast corner of Lot 20 of the Reserve Addition to the City of Greenville,
being also the point of intersection of the southerly boundary line of said Lot
20 with the westerly boundary line of Poplar Street; thence Northerly, along the
westerly boundary of Poplar Street, 156.50 feet; thence westerly, along the line
perpendicular to the westerly boundary of Poplar Street, 189.50 feet to the
POINT OF BEGINNING of the parcel hereby conveyed, thence continuing westerly,
along said perpendicular line, 20.00 feet; thence southerly, along a line
parallel with the North-South centerline of Lot 18, 43.25 feet; thence easterly,
along a line perpendicular to the westerly edge of Poplar Street, 20.00 feet;
thence Northerly, on a line parallel with the North-South centerline of Lot 18,
43.25 feet to the POINT OF BEGINNING, being a strip of land 20.00 feet wide and
43.25 feet long in the East half of the South half of Lot 18, Reserve Addition
to the City of Greenville, Washington County, Mississippi, and Tract II -The
west 5.00 feet of the East half of the North 43.25 feet of the South 156.50 feet
of Lot 18, Reserve Addition to the City of Greenville, Washington County,
Mississippi, which land is currently held and owned by the Mississippi National
Guard Armory in Greenville, in accordance with and by virtue of three affidavits
of adverse possession on file in Book 676 at Page 357, Book 676 at Page 363,
Book 676 at Page 366, of the Chancery Clerk's records in Washington County,
Mississippi. Parcel 4.4 (Former 241 Main Company Tracts- 4.4.1 through 4.4.5
below, LESS AND EXCEPT "Green Building" tract described below) Parcel 4.4.1 The
South 70 feet of Lots 19 and 20 and the East 49 1/2 feet of the South 70 feet of
Lot 18 of the Reserve Addition to the City of Greenville, Washington County,
Mississippi. Parcel 4.4.2 Commencing at the southeast corner of Lot 20 of the
Reserve Addition to the said City of Greenville, being also the point of
intersection of the southerly boundary of said Lot 20 with the westerly boundary
of Poplar Street; thence Northerly, along the westerly boundary of Poplar
Street, 70 feet to the point of beginning of the parcel hereby conveyed;
continuing thence Northerly along the said westerly boundary of Poplar Street,
43.25 feet; thence westerly, along a line perpendicular to the westerly boundary
of Poplar Street, 214.50 feet to the center line of Lot 18 of said Reserve
Addition; thence Southerly, parallel with the westerly boundary of Poplar Street
and along the center line of said Lot 18, 43.25 feet; thence easterly, along a
line perpendicular to the westerly boundary of Poplar Street, 214.50 feet to the
point of beginning of the parcel hereby conveyed, being parts of Lots 18, 19 and
20 of the Reserve Addition to the City of Greenville. Parcel 4.4.3 Commencing at
the Southeast corner of Lot 20 of the Reserve Addition to the City of
Greenville, being also the point of intersection of the southerly boundary line
of said Lot 20 with the westerly boundary of Poplar Street; thence Northerly
along the westerly boundary of Poplar Street 156.50 feet; thence westerly along
the line perpendicular to the westerly boundary of Poplar Street, 189.50 feet,
to the point of beginning of the parcel hereby conveyed; thence continuing
westerly along said perpendicular line 20 feet; thence southerly along a line
parallel to the North-South centerline of Lot 18, 43.25 feet; thence easterly
along a line perpendicular to the westerly edge of Poplar Street 20 feet; thence
Northerly on a line parallel to the North-South centerline of Lot 18, 43.25 feet
to the point of beginning, being a strip of land 20 feet wide and 43.25 feet
long in the East half of the South half of Lot 18, Reserve Addition to the City
of Greenville, Mississippi. Parcel 4.4.4 The West five feet of the East half of
the North 43.25 feet of the South 156.50 feet of Lot 18, Reserve Addition to the
City of Greenville, Washington County, Mississippi, which land is currently held
and owned by the Mississippi National Guard Armory in Greenville, in accordance
with and by virtue of three affidavits of adverse possession on B-44
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex168.jpg]
file in Book 676, Page 357, Book 676, Page 363, and Book 676, Page 366 of the
Chancery Clerk's records in Washington County, Mississippi Parcel 4.4.5 The West
13.5 feet of the East half of the North 11.50 feet of the South 165 feet of Lot
18, Reserve Addition to the City of Greenville, the current legal owner of which
tract is currently unknown and which property is not assessed for taxes to
anyone either by the City of Greenville or by Washington County, Mississippi.
LESS AND EXCEPT, HOWEVER, FROM SAID PARCELS 4.4.1 THROUGH 4.4.5 INCLUSIVE, that
certain property and structure located on the above described tract known as the
"Green Building", and being a parcel of approximately 43 feet by 54 feet which
is located on the western side of the property herein conveyed, whether herein
described accurately or not, title to which is expressly reserved to grantors,
together with reasonable access thereto via the parking lot construction on the
tract herein described. Parcel 4.5 (Former Lane Henderson Tract- Deeds recorded
in Book 1814 at Page 152 and Book 1814 at Page 517) The North 76 feet of Lot 3,
Block 10, Bachelor Bend Addition to the City of Greenville, Mississippi,
according to a plat thereof in Deed Book T, Page 169 of the land records of
Washington County, Mississippi. Parcel 4.6 (Former C & G Property, Warranty Deed
in Book 1855, Page 275) Parcel 4.6.1 The North 210.50 feet of the West 77 feet
of Lot 2, Block 11, Bachelor Bend Addition to the City of Greenville, Washington
County, Mississippi. Parcel 4.6.2 Parts of Lots 1 and 2 of Block 1 of the
HUNTINGTON ADDITION to the City of Greenville, Washington County, Mississippi;
335 Rear South Poplar Street, Lot Size 89 X 78 X 1R Parcel 4.6.3 The West 34
feet of Lot 1 and the West 34 feet of the North 31 feet of Lot 2, Block 1 of the
Huntington Addition to the City of Greenville, Washington County, Mississippi;
Lot Size 34 X 89. Parcel 4.6.4 The East 46 feet of the West 87 feet of the North
140 feet of Lot 2, Block 9, Bachelor Bend Addition, City of Greenville,
Washington County, Mississippi. Parcel 4.6.5 South 70 feet of the West 1/2 of
Lot 2, Block 11, Bachelor Bend Addition, City of Greenville, Washington County,
Mississippi. Parcel 4.6.6 East 19 feet of the West 41 feet of the North 140 feet
of Lot 2, Block 9, Bachelor Bend Addition, City of Greenville, Washington
County, Mississippi. Parcel 4.7 (Quitclaim Deed in Book 201501 at Page 2194)
B-45 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex169.jpg]
A strip of land located in Lots 1, 2 and 3 of Block 20 of the Huntington and
Lavally Addition and Lot 2 of Block 11 of the Bachelor Bend Addition all to the
City of Greenville, Mississippi more particularly described as: commencing at
the Southwest corner of Lot 3 of Block 20 of the Huntington and Lavally Addition
which is on the east right of way of Walnut Street where exists a capped rebar;
thence south 55 degrees 30 minutes East 154.00 feet to a capped #5 rebar and the
Point of Beginning of the property herein described; thence from the Point of
Beginning North 34 degrees 30 minutes East 278.81 feet to a capped #5 rebar;
thence South 55 degrees 26 minutes 30 seconds East 3.00 feet to a point; thence
South 34 degrees 30 minutes West 278.81 feet to a point; thence North 55 degrees
30 minutes West 3.00 feet to the Point of Beginning containing 0.019 acres, more
or less. PARCEL 5 (Leasehold – Lighthouse from City of Greenville) Parcel 5.1 A
portion of Lots 1, 2, 3, and 7 of Block 5 and the right-of-way of Locust Street
and Washington Avenue of the Original Town Addition to the City of Greenville,
Washington County, Mississippi more particularly described below: Commencing at
Station 213 + 65.16 of the Bank Protection Work Base Line; thence South 42
degrees 06 minutes 10 seconds East 15.26 feet to an iron pipe; thence South 33
degrees 06 minutes 34 seconds West 434.39 feet; thence South 44 degrees 27
minutes 49 seconds West 143.39 feet to an iron pipe; thence South 58 degrees 28
minutes 46 seconds West 6.28 feet; thence South 45 degrees 39 minutes 52 seconds
East 19.06 feet; thence South 47 degrees 25 minutes 52 seconds East 42.58 feet;
thence South 20 degrees 57 minutes 40 seconds East 4.73 feet; thence South 54
degrees 06 minutes 59 seconds West 84.25 feet to the east right-of-way of
Washington Avenue and the Point of Beginning of the tract herein described;
thence continue South 54 degrees 06 minutes 59 seconds West 106.72 feet to the
west right-of-way of Washington Avenue; thence North 56 degrees 19 minutes 50
seconds West 28.18 feet along the west right-of-way of Washington Avenue to the
south right-of-way of Locust Street; thence South 33 degrees 40 minutes 10
seconds West a distance of 75.58 feet along the south right-of-way of Locust
Street; thence South 54 degrees 06 minutes 59 seconds West 126.45 feet; thence
North 35 degrees 53 minutes 01 seconds West 196.00 feet; thence North 54 degrees
06 minutes 59 seconds East 240.76 feet to the east right-of-way of Washington
Avenue; thence South 56 degrees 19 minutes 50 seconds East 209.18 feet along the
east right-of-way of Washington Avenue to the Point of Beginning of the tract
herein described containing 53,285.5 square feet, more or less, and being
located in Section 4, Township 18 North, Range 8 West, Washington County,
Mississippi. Parcel 5.2 A portion of the right-of-way of Washington Avenue of
the Original Town Addition to the City of Greenville, Washington County,
Mississippi more particularly described below: Commencing at Station 213 + 65.16
of the Bank Protection Work Base Line; thence South 42 degrees 06 minutes 10
seconds East 15.26 feet to an iron pipe; thence South 33 degrees 06 minutes 34
seconds West 434.39 feet; thence South 44 degrees 27 minutes 49 seconds West
143.39 feet to an iron pipe; thence South 58 degrees 28 minutes 46 seconds West
6.28 feet; thence South 45 degrees 39 minutes 52 seconds East 19.06 feet; thence
South 47 degrees 25 minutes 52 seconds East 42.58 feet; thence North 76 degrees
48 minutes 46 seconds East 26.51 feet; thence South 00 degrees 38 minutes 18
seconds West 12.39 feet to the point of curvature of a curve to the right;
thence along said curve having a radius of 87.00 feet, an arch length of 62.08
feet, a chord bearing of South 21 degrees 04 minutes 48 seconds West, and a
chord length of 60.77 feet to the point of tangency; thence South 41 degrees 31
minutes 19 seconds West 31.62 feet to east right-of-way of Washington Avenue and
the Point of Beginning of the tract herein described; thence continue South 41
degrees 31 minutes 19 seconds West 100.95 feet to the west right-of-way of
Washington Avenue; thence North 56 degrees 19 minutes 50 seconds West 24.23 feet
along the west right-of-way of Washington Avenue; thence North 41 degrees 31
minutes 19 seconds East 100.95 feet to the east right-of-way of Washington
Avenue; thence South 56 degrees 19 minutes 50 seconds East 24.23 feet along the
east right-of-way of Washington Avenue to the Point of Beginning of the tract
herein described containing 2,422.7 square feet, more or less, and being located
in Section 4, Township 18 North, Range 8 West, Washington County, Mississippi.
B-46 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex170.jpg]
Parcel 5.3 A portion of Lot 1 of Block 6, Lots 4 and 5 of Block 10 and the
right-of-way of Locust Street of the Original Town Addition to the City of
Greenville, Washington County, Mississippi more particularly described below:
Commencing at Station 213 + 65.16 of the Bank Protection Work Base Line; thence
South 42 degrees 06 minutes 10 seconds East 15.26 feet to an iron pipe; thence
South 33 degrees 06 minutes 34 seconds West 434.39 feet; thence South 44 degrees
27 minutes 49 seconds West 143.39 feet to an iron pipe; thence South 58 degrees
28 minutes 46 seconds West 6.28 feet to the Point of Beginning of the tract
herein described; thence South 45 degrees 39 minutes 52 seconds East 19.06 feet;
thence South 47 degrees 25 minutes 52 seconds East 42.58 feet; thence North 76
degrees 48 minutes 46 seconds East 26.51 feet; thence South 00 degrees 38
minutes 18 seconds West 12.39 feet to the point of curvature of a curve to the
right; thence along said curve having a radius of 87.00 feet, an arch length of
62.08 feet, a chord bearing of South 21 degrees 04 minutes 48 seconds West, and
a chord length of 60.77 feet to the point of tangency; thence South 41 degrees
31 minutes 19 seconds West 31.62 feet to east right-of-way of Washington Avenue;
thence North 56 degrees 19 minutes 50 seconds West 24.23 feet along the east
right-of-way of Washington Avenue; thence North 41 degrees 31 minutes 19 seconds
East 34.93 feet to the point of curvature of a curve to the left; thence along
said curve having a radius of 63.00 feet, an arch length of 44.95 feet, a chord
bearing of North 21 degrees 04 minutes 48 seconds East, and a chord distance of
44.01 feet to the point of tangency; thence North 00 degrees 38 minutes 18
seconds East 1.66 feet; thence South 54 degrees 06 minutes 59 seconds West 84.25
feet to the east right- of-way of Washington Avenue; thence along the east
right-of-way of Washington Avenue North 56 degrees 19 minutes 50 seconds West
209.18 feet; thence North 54 degrees 06 minutes 59 seconds East 112.73 feet;
thence South 42 degrees 06 minutes 10 seconds East 3.33 feet to an iron rod;
thence South 42 degrees 06 minutes 10 seconds East 126.84 feet to an iron rod;
thence North 58 degrees 28 minutes 46 seconds East 20.01 to the Point of
Beginning of the tract herein described containing 20,806.0 square feet, more or
less, and being located in Section 4, Township 18 North, Range 8 West,
Washington County, Mississippi. TOGETHER WITH: (Sign Easement) A portion of the
Main Street right-of-way of the Original Town Addition to the City of
Greenville, Washington County, Mississippi more particularly described below:
Commencing at the southwest corner of Lot 1 of B1ock 8 of the Original Town
Addition to the City of Greenville; thence North 55 degrees 30 minutes 00
seconds West 13.03 feet along the east right-of-way of Main Street to a point;
thence south 34 degrees 14 minutes 27 seconds West 28.43 feet to the Point of
Beginning of the tract herein described; thence continue South 34 degrees 14
minutes 27 Seconds West 52.00 feet to a point; thence North 55 degrees 45
minutes 33 seconds West 10.0 feet to a point; thence North 34 degrees 14 minutes
27 seconds East 52.00 to a point; thence South 55 degrees 45 minutes 33 seconds
East 10.00 feet to the Point of Beginning of the tract herein described
containing 520.0 square feet, more or less and being located in Section 4,
Township 18 North, Range 8 West, Washington County, Mississippi, TOGETHER WITH:
The rights and benefits of a permanent non-exclusive right of way and easement
for ingress and egress as set forth in that certain Easement recorded September
19, 2014 in Book 201401 at Page 5897. Belle of Baton Rouge The following
property being in East Baton Rouge Parish, Louisiana: Record Legal Description
B-47 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex171.jpg]
PARCEL I Nine (9) certain lots or parcels of ground, together with all the
buildings and improvements thereon, situated in that part of the City of Baton
Rouge, Louisiana, known as Beauregard Town, which are designated on the
supplemental plan thereof compiled by Swart & Waller in 1885 as LOTS 2, 3, 4, 5,
6, 7, 8, 9 and 10, SQUARE "B" or "6", said lots each measuring 64 feet by a
depth between parallel lines of 128 feet, said square being bounded now or
formerly by the Mississippi River, France Street, Natchez Street (formerly Front
Street) and Europe Street; and the alluvion and batture adjacent to lots 6, 7,
8, 9 and 10 Square "B" or "6" Beauregard Town in a westerly direction down to
the ordinary low water stage of the water of the Mississippi River; but
excluding all or any portion of the former right of way of Europe Street
abutting Lots 5 and 6, Square "B" or "6" on the south and any alluvion and
batture formed and attached to said right of way. PARCEL II A. A certain parcel
of ground, together with the buildings and improvements thereon, being Lots 1
and 2 and portions of Lots 3, 4 and 5, Square 9, Beauregard Town, East Baton
Rouge Parish, Louisiana, as shown on a survey map made by M. Gregory Breaux,
P.L.S., dated 2/24/93, which is more fully described according to said map as
follows: Beginning at the intersection of the East line of St. James Street;
thence easterly South line of Europe Street; thence easterly along said South
line, being along the North line of Lot 1 of Square 9, 128 feet to the northeast
corner thereof; thence southerly along the East line of Lots 1, 2 and 3 in said
Square 9, 170 feet; thence westerly at a right angle to the last described
course, 44 feet; thence southwesterly in a straight line, 160.58 feet, to a
point on the North line of Mayflower Street (formerly known as Asia Street),
said point being 28 feet easterly from said East line of St. James Street;
thence westerly along said North line of Mayflower Street, being along the South
line of Lot 5 in said Square 9, 28 feet to said East line of St. James Street;
thence northerly along said East line of St. James Street, being along the West
line of said Square 9, 320.85 feet to the point of beginning. B. A certain
parcel of ground, together with the buildings and improvements thereon, being a
portion of Lots 1 and 2, Square 8, Beauregard Town, East Baton Rouge Parish,
Louisiana, as shown on a survey map made by M. Gregory Breaux, P.L.S., dated
2/24/93, which is more fully described according to said map as follows:
Beginning at the intersection of the East line of St. James Street with the
South line of Mayflower Street (formerly known as Asia Street); thence easterly
along said South line of Mayflower Street, being the North line of Lot 1 or
Square 8, 25 feet; thence southwesterly in a straight line, 93.41 feet, to a
point on said East line of St. James Street, said point being 90 feet southerly
from said South line of Mayflower Street; thence northerly along said East line
of St. James Street, being along the West line of Lots 2 and 1 of Square 8, 90
feet to the point of beginning. C. A certain parcel of ground, together with the
buildings and improvements thereon, being all of Squares 5 and 6, Beauregard
Town, East Baton Rouge Parish, Louisiana, and of that portion of B-48
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex172.jpg]
Europe Street between the aforesaid squares, as shown on a survey map made by M.
Gregory Breaux, P.L.S., dated 2/24/93, which is more fully described according
to said map as follows: Beginning at the intersection of the West line of St.
James Street with the North line of Mayflower Street (formerly known as Asia
Street); thence westerly along said North line of Mayflower Street, being along
the South line of Square 6, 128 feet to the East line of Front Street (formerly
known as Natchez Street); thence northerly along said East line of Front Street,
being in part along the West line of Squares 6 and 5, 694.93 feet, to the South
line of France Street; thence easterly along said South line of France Street,
being along the North line of Square 3, 128 feet to said West line of St. James
Street; thence southerly along said West line of St. James Street, being in part
along the East line of Square 5 and 6, 694.50 feet to the point of beginning. D.
A certain parcel of land, together with the buildings and improvements thereon,
being all of Square 7, including Lots 1, 2, 3, 4 and 5, Beauregard Town, East
Baton Rouge Parish, Louisiana, as shown on a survey map made by M. Gregory
Breaux, P.L.S., dated 2/24/93, which is more fully described according to said
map as follows: Beginning at the intersection of the West line of St. James
Street with the South line of Mayflower Street (formerly known as Asia Street);
thence southerly along said West line of St. James Street, being along the East
line of Square 7,319.76 feet to the North line of South Boulevard; thence
westerly along said North line of South Boulevard; thence westerly along said
North line of South Boulevard, being along the South line of Square 7,128 feet
to the East line of Front Street (formerly known as Natchez Street); thence
northerly along said East line of Front Street, being along the West line of
Square 7, 319.54 feet to said south line of Mayflower Street; thence easterly
along said South line of Mayflower Street, being along the North line of Square
7,128 feet to the point of beginning. E. Two (2) certain lots or parcels of
ground, together with all the buildings and improvements thereon, being Lots 1
and 2, Square 10, Beauregard Town, East Baton Rouge Parish, Louisiana, as shown
on a survey map made by M. Gregory Breaux, P.L.S., dated 2/24/93. (NOTE: CCCH
acquired from Jazz Enterprises) F. Three (3) certain lots or parcels of ground,
together with all the buildings and improvements thereon, situated in that
subdivision of the City of Baton Rouge, Parish of East Baton Rouge, State of
Louisiana, known as BEAUREGARD TOWN, and designated on the official map of said
subdivision on file in the office of the Clerk and Recorder of said Parish, as
well as on the map of the City of Baton Rouge made by R. Swart, C.E., in 1910
and the official map of the City of Baton Rouge and Suburbs compiled by F.F.
Pillet, C.E., and adopted by the Commission Council of said City on 10/21/30, as
LOT NO.s 6, 7 and 8, SQUARE NO. 10, said Beauregard Town, said Lot No. 6 being a
corner lot, measuring 64 feet front on the west side of St. Philip Street by a
depth of 128 feet between parallel lines, and along the north side of Europe
Street, said Lot No.'s 7 and 8 each measuring 64 feet front on the west side of
St. Philip Street by a depth of 128 feet between parallel lines. (NOTE: CCCH
acquired from Jazz Enterprises) G. Intentionally Deleted. B-49
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex173.jpg]
H. Leasehold interest of Catfish Queen Partnership in Commendam as sublessee of
a Contract of Lease from Conn Realty Co., Inc. to Paul H. Due', et al, affecting
the following described property for a primary term of 17 years beginning
8/01/83, with an option to renew for an initial extension of 3 years and then 8
additional periods of 10 years each, recorded 10/12/83 as Original 32, Bundle
9612; which was assigned to Jazz Enterprises, Inc. by act recorded as Original
889, Bundle 10426; which was amended by act recorded as Original 388, Bundle
10507; which was subleased to Catfish Queen Partnership in Commendam by act
recorded as Original 43, Bundle 10544; and which was assigned to New Jazz
Enterprises, L.L.C. by act recorded as Original 155, Bundle 12222. One (1)
certain lot or parcel of ground, together with all the buildings and
improvements thereon, being Lot 1, Square "6" or "B", Beauregard Town, East
Baton Rouge Parish, Louisiana, as shown on a survey map made by M. Gregory
Breaux, P.L.S., dated 2/24/93. PARCEL III TRACT A Six certain lots or parcels of
ground, together with all buildings and improvements thereon, situated in that
part of the City of Baton Rouge known as BEAUREGARD TOWN and designated on the
plan thereof as LOTS 9 and 10 of SQUARE 10, and LOTS 1,2, 3 and 4 of SQUARE 11
SOUTH. LESS AND EXCEPT: that portion of Lot 4, Square 11 South, sold to the
State of Louisiana by Act of Sale dated 2/27/91, and recorded as Original 17,
Bundle 4839 of the official records of East Baton Rouge Parish, Louisiana.
(NOTE: CCCH acquired Lots 9 & 10, Square 10, Beauregard Town) TRACT B-1
Intentionally deleted. TRACT B-2 A certain parcel of ground together with all
buildings and improvements thereon, being Lots 9 and 10, Square 9, Beauregard
Town, East Baton Rouge Parish, Louisiana, acquired by Argosy of Louisiana, Inc.
from Cohn Realty by act recorded as Original 783, Bundle 10946 of the official
records of East Baton Rouge Parish, Louisiana, and then acquired by CCCH by act
recorded as Original 118, Bundle 11196 of the official records of East Baton
Rouge Parish, Louisiana. TRACT C Right of use and predial servitude established
by Servitude Agreement dated 12/22/87 between the City of Baton Rouge and the
Parish of East Baton Rouge as Grantor, and Allied Bank of Texas as Grantee,
recorded as Original 821, Bundle 9971 of the official records of East Baton
Rouge Parish, Louisiana, in and to 12 tracts or parcels of land in the City of
Baton Rouge, Parish of East Baton Rouge, more fully described as follows: 1.
Begin at the northwest corner of Lot 1, Square 4-S, Beauregard Town, and proceed
15 feet in a northerly direction along the east right-of-way of Front Street to
a point and corner; thence proceed B-50 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex174.jpg]
in an easterly direction a distance of 128 feet parallel to the north property
lines of Lots 1 and 2, Square 4-S, Beauregard Town, to the right-of-way of St.
James Street projected, for point and corner; thence proceed in a southerly
direction 15 feet to the northeast corner of Lot 2, Square 4- S, Beauregard Town
for point and corner; thence proceed in a westerly direction along the north
property lines of Lots 2 and 1, Square 4-S, a distance of 128 feet to the point
of beginning. 2. Begin at the northwest corner of Lot 1, Square 11-S, Beauregard
Town, and proceed in a northerly direction along the East right-of-way line of
St. James Street, projected, a distance of 6 feet to a point and corner; thence
proceeding an easterly direction a distance of 238 feet along a line parallel to
the north property lines of Lots 1, 2, 3 and 4, Square 11-S, Beauregard Town, to
a point which is 6 feet north of the north property line of Lot 4, Square 11-S,
Beauregard Town; thence proceed 6 feet in a southeasterly direction to a point
which is 6.68 feet west of the northeast corner of Lot 4; thence proceed in a
westerly direction along the north property lines of Lot 4, a distance of 249.32
feet to the point of beginning. 3. Begin at the southwest corner of Lot 1,
Square 11-S, Beauregard Town, and proceed 15 feet in a southerly direction along
the right-of-way of St. James Street to a point and corner; thence proceed 256
feet in an easterly direction along a line parallel to the south property lines
of Lots 1, 2, 3 and 4, Square 11-S, Beauregard Town, to the right of-way line of
St. Philip Street for a point and corner; thence proceed in a northerly
direction along the west right-of-way line of St. Philip Street a distance of 15
feet to the southeast corner of Lot 4, Square 11-S, Beauregard Town, for point
and corner; thence proceed in a westerly direction along the south property
lines of Lots 1, 2, 3 and 4, Square 11-S, a distance of 256 feet to the point of
beginning. 4. Begin at the southwest corner of Lot 1, Square 4-S, Beauregard
Town, and proceed 15 feet in a southerly direction along the right-of-way line
of Front Street to a point and corner; thence proceed 128 feet in an easterly
direction along a line parallel to the south property lines of Lots 1 and 2,
Square 4-S, Beauregard Town, to the right-of-way line of St. James Street for
point and corner; thence proceed in a northerly direction a distance of 15 feet
to the southeast corner of Lot 2, Square 4-S, Beauregard Town, for point and
corner; thence proceed in a westerly direction along the south property lines of
Lots 1 and 2, Square 4-S, Beauregard Town to the point of beginning. 5. Begin at
the northwest corner of Lot 1, Square 10, Beauregard Town, and proceed 8/10 of
one foot in a westerly direction along the right-of-way of France Street to a
point and corner; thence proceed in a southerly direction a distance of 128 feet
along a line parallel to the west property lines of Lots 1 and 2, Square 10,
Beauregard Town, to a point and corner; thence proceed in an easterly direction
8/10 of one foot to the southwest corner of Lot 2, Square 10, Beauregard Town;
thence proceed in a northerly direction 128 feet along the west property lines
of Lots 1 and 2, Square 10, Beauregard Town to the point of beginning. 6. Begin
at the southeast corner of Lot 2, Square 4-S, Beauregard Town, and proceed in a
southerly direction along the extension of the right-of-way of St. James Street
a distance of 15 feet to a point and corner; thence proceed in an easterly
direction a distance of 53 1/3 feet to a point and corner; thence proceed in a
northerly direction a distance of 15 feet to the southwest corner of Lot 1,
Square 11-S, Beauregard Town, for 112.67 feet along the east right-of-way of St.
James Street, projected, to a point and corner; thence proceed in a westerly
direction a distance of 53 1/3 feet B-51 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex175.jpg]
parallel to the south right-of-way of Old Government Street to a point and
corner; thence proceed in a southerly direction along the west right-of-way of
St. James Street, projected, a distance of 112.67 feet, to the point of
beginning. 7. All of St. James Street bounded on the North by South right-of-way
of France Street, on the south by the North right-of-way of South Boulevard, on
the East by Square 8, Square 9 and Square 10 of Beauregard Town and Mayflower
and Europe Streets, and on the West by Square 5, Square 6 and Square 7 of
Beauregard Town and Mayflower, and the western (revoked) portion of Europe
Street. 8. All of Europe Street from the East right of way line of St. James
Street to the West right-of-way line of St. Phillip Street. (NOTE: Portion of
Europe Street servitude between Lot 6, Square 10 and Lot 10, Square 9 was
acquired by CCCH) 9. Mayflower (formerly Asia) Street from the East right-of-way
line of Front Street to the West right-of-way line of St. James Street. 10.
Mayflower (formerly Asia) Street, from the intersection of the East right-of-way
line of St. James Street and the South line of Mayflower Street, for the point
of beginning; thence easterly along the South right-of-way line of Mayflower
Street for a distance of 25 feet; thence in a northerly direction a distance of
53.41 feet to the North right-of-way line of Mayflower Street, for point and
corner; thence in a westerly direction along the North right-of-way line of
Mayflower Street 28 feet to point and corner, being the intersection of the East
right-of-way line of St. James Street and Mayflower Street; thence in a
southerly direction a distance of 53.33 feet to the point of beginning. 11. The
eastern 33.3 feet of Front or Natchez Street, bounded on the South by the North
right-of- way line of South Boulevard and on the North by a line beginning 38.33
feet North of the intersection of the South right-of-way line of France Street
and East right-of-way of Front or Natchez Street and extending in a westerly
direction into the right-of-way of Front or Natchez Street a distance of 33.3
feet, and bounded on the East by Squares 5, 6, and 7 and Mayflower and France
Streets, and on the West by the western 20 feet of Front or Natchez Street. 12.
The south 38.33 feet of France Street, from the East right-of-way line of Front
or Natchez Street to the West right-of-way line of St. Philip Street, and being
bounded on the South by Lot 1 of Square 5 and Lots 1 and 10 of Square 10 of
Beauregard Town, and on the North by the northern 15 feet of France Street; it
being understood that this servitude as to France Street and Front or Natchez
Street shall be subject to the condition that the said affected area of France
Street and of Front or Natchez Street shall remain open to the public for
pedestrian and vehicular traffic. The above rights of use and predial servitudes
run in favor of the remaining lands described in Parcel III and the lands
described in Parcel II above. PARCEL IV B-52 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex176.jpg]
A. A certain lot or parcel of ground, together with all buildings and
improvements thereon, situated in the City of Baton Rouge and designated on the
official plan thereof as LOT 6, SQUARE 20, BEAUREGARD TOWN, measuring 64 feet
front on St. Louis Street by a depth between parallel lines and along Mayflower
Street (formerly Asia) of 128 feet. B. A certain lot or portion of ground,
together with all the buildings and improvements thereon, situated in the Parish
of East Baton Rouge, State of Louisiana, in that part known as BEAUREGARD TOWN,
designated as LOT 7, SQUARE 20, measuring 64 feet front on the West side of St.
Louis Street by a depth of 128 feet between equal and parallel lines. PARCEL V A
certain lot or parcel of ground, together with all the buildings and
improvements thereon, situated and being all that part of the City of Baton
Rouge, Parish of East Baton Rouge, State of Louisiana, known as SUBURB GALEY,
and designated on the official map of the City of Baton Rouge made by R. Swart,
Civil Engineer, in 1910, as LOT 18 OF SQUARE 288, of said Suburb Galey, a/k/a
Gayley or Gailey, said lot measuring 51 feet on the east side of Natchez Street,
now or formerly, by 51 feet on the south side of South Boulevard, less and
except any portion of said Lot 18 that is subject to a servitude for Interstate
Route No. I-10, as previously granted by the former Illinois Central Railroad
Company in favor of the Louisiana Department of Highways by document dated
1/31/64. PARCEL VI A. LOTS A, B, C, D, E AND F, situated in SQUARE 3, SUBURB
WYKOFF, East Baton Rouge Parish, Louisiana, as shown on a map showing the
resubdivision of Lots 3, 4 and 5 and the east 20 feet of Lot 2, said Square 3,
Suburb Wykoff, into Lots A, B, C, D, E and F, made by Carey Hodges, C.E., dated
7/27/61, a copy of which was recorded as Original 28, Bundle 4941 of the
official records of East Baton Rouge Parish, Louisiana. LESS AND EXCEPT: 2
parcels expropriated by the State Department of Highways by virtue of an order
of expropriation rendered on 8/27/63, recorded in Book 1723, Folio 238 of the
conveyance records of East Baton Rouge Parish, Louisiana. B. LOT 9 AND THE SOUTH
40 FEET OF LOT 8, SQUARE 3, SUBURB WYKOFF, East Baton Rouge Parish, Louisiana.
LESS AND EXCEPT: the property sold to the State of Louisiana and the Louisiana
Department of Highways by A. Leon Hebert by Act of Sale recorded 7/16/63 in Book
1715, Folio 34 of the conveyance records of East Baton Rouge Parish, Louisiana.
PARCEL VII INTENTIONALLY DELETED PROPERTY SOLD BY ACT RECORDED AS ORIGINAL 202,
BUNDLE 12518. PARCEL VIII LOTS 3, 4, 5, 6, 7, 9, 10, 11, 12, 13 AND 14,
COMMERCIAL PLACE, East Baton Rouge Parish, Louisiana, as shown on a map dated
11/14/25, made by A. G. Mundinger, C.E. and Surveyor, a B-53 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex177.jpg]
copy of which is attached to the act recorded as Original 57, Bundle 544 of the
official records of East Baton Rouge Parish, Louisiana, said lots showing such
measurements and dimensions as shown on the aforesaid map, together with all the
buildings and improvements thereon; and A certain lot or parcel of ground,
together with buildings and improvements thereon, situated in that subdivision
of East Baton Rouge Parish, Louisiana, known as COMMERCIAL PLACE, and being
designated as LOT 8 according to a plan of said subdivision, dated 11/14/25,
laid out for B. B. Perkins by A. G. Mundinger, C.E. and Surveyor, on file in the
office of the Clerk and Recorder of East Baton Rouge Parish, said lot measuring
according to said plan 61.49 feet front along the east side of River Road and
having a depth between parallel lines of 210.4 feet along its northern boundary
and of 192.8 feet along its southern boundary, extending through to a railroad
spur in the rear. PARCEL IX INTENTIONALLY DELETED PROPERTY SOLD BY ACT RECORDED
AS ORIGINAL 202, BUNDLE 12518. PARCEL X Leasehold interest of Catfish Queen
Partnership in Commendam in Lease of Air Space dated 6/29/94 between the City of
Baton Rouge and the Parish of East Baton Rouge as Lessor, and Catfish Queen
Partnership in Commendam as Lessee, affecting the following described property
for a primary term of 25 years commencing on the date as provided therein with
an option to renew for another 25 years as provided therein, which was recorded
on 7/01/94 as Original 248, Bundle 10522 of the official records of East Baton
Rouge Parish, Louisiana, affecting the following: A certain portion of air
space, hereinafter described and being immediately contiguous and adjacent to
Lots 1 and 2, Square 6 or , and Lots 1 and 2, Square 5 of Beauregard Town
Subdivision, extending between said squares, and more particularly described as
follows: Commencing in a horizontal plane above Front Street, at an elevation of
55.25 feet above N.G.V.D. (determined by reference to City Paris Benchmark,
located at the south concrete pier supporting the steel truss under the east
bound lane of the Interstate Highway 10 Bridge over the Mississippi River,
having an elevation of 35.20 feet above N.G.V.D.) and extending upward for a
distance of 26.75 feet to an elevation of 82.00 feet above N.G.V.D., and being
bounded on the north by a line 60.75 feet south of the south right of way line
of France Street and on the south by a line 99.75 feet south of the right-of-way
line of France Street. PARCEL XI Leasehold interest of Catfish Queen Partnership
in Commendam under a Lease Agreement dated 8/15/12 between Front Street, L.L.C.
as Lessor and Catfish Queen Partnership in Commendam as Lessee, as evidenced by
that certain Notice of Lease recorded as Original 102, Bundle 12437 of the
official records of East Baton Rouge Parish, affecting the following described
property: Lots 1 through 10, Square 3, and Lots 1 through 12, Square 4,
Beauregard Town, East Baton Rouge Parish, Louisiana, according to the R. Swart
official map of Baton Rouge, dated 1910, together B-54 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex178.jpg]
with all of Lessor's ownership and rights in and to the portions of those areas
designated as Europe Street and Asia Street located between Square 6, 3 and/or
4, Beauregard Town, East Baton Rouge Parish, Louisiana. PARCEL XII INTENTIONALLY
DELETED Said property is also described as follows (Surveyed Legal Description)
The following property being in East Baton Rouge Parish, Louisiana: PARCEL I
Commencing at the intersection of the southernmost right-of-way for France
Street and the westernmost right-of-way for Front Street; thence, in a southerly
direction along said westernmost right-of-way for Front Street, South 1 degree
52 minutes 02 seconds East, a distance of 64.00 feet to the southeast corner of
Lot 1, Square 6 or B, Beauregard Town Subdivision and the Point-of- Beginning;
thence, continuing in a southerly direction along said westernmost right-of-way
for Front Street, South 1 degree 52 minutes 02 seconds East, a distance of
256.03 feet to the former northernmost right-of-way for Europe Street; thence,
in a westerly direction along said former northernmost right-of-way for Europe
Street, South 88 degrees 19 minutes 15 seconds West, a distance of 256.00 feet
to the westernmost boundary of Square 6 or B, Beauregard Town Subdivision;
thence, in a northerly direction along said westernmost boundary of said Square
6 or B, North 1 degree 52 minutes 02 seconds West, a distance of 319.97 feet to
the southernmost right- of-way for France Street; thence, in an easterly
direction along said southernmost right-of-way for France Street, North 88
degrees 18 minutes 34 seconds East, a distance of 128.00 feet to the westernmost
boundary of said Lot 1; thence, in a southerly direction along said westernmost
boundary of Lot 1, South 1 degree 52 minutes 02 seconds East, a distance of
64.00 feet to the southernmost boundary of said Lot 1; thence, in an easterly
direction along said southernmost boundary of Lot 1, North 88 degrees 18 minutes
34 seconds East, a distance of 128.00 feet to the Point-of-Beginning;
encompassing an area of 1.692 acres (73,727 square feet); additionally including
the Alluvion and Batture adjacent to Lots 6, 7, 8, 9 and 10 of Square 6 or B,
Beauregard Town Subdivision and extending to the ordinary low water line of the
Mississippi River; and all as more fully described on the Plat of Survey by
Stephen Estopinal, P.E., P.L.S. dated XX June 2018. PARCEL II (2A) Commencing
and Point-of-Beginning at the intersection of the southernmost right-of-way for
Europe Street and the easternmost right-of-way for Saint James Street; thence,
in an easterly direction along said southernmost right-of- way for Europe
Street, North 88 degrees 17 minutes 23 seconds East, a distance of 128.00 feet
to the westernmost boundary of Lot 10, Square 9, Beauregard Town Subdivision;
thence, in a southerly direction along said westernmost boundary of Lot 10 and
continuing as the westernmost boundary of Lot 9 and a portion of Lot 8, South 1
degree 52 minutes 02 seconds East, a distance of 170.00 feet to a half-inch
diameter iron rod; thence, in a westerly direction, South 88 degrees 17 minutes
23 seconds West, a distance of 44.00 feet; thence, in a southerly direction,
South 18 degrees 31 minutes 41 seconds West, a distance of B-55
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex179.jpg]
160.69 feet to the northernmost right-of-way for Mayflower Street; thence, in a
westerly direction along said northernmost right-of-way for Mayflower Street,
South 88 degrees 07 minutes 30 seconds West, a distance of 28.00 feet to the
easternmost right-of-way for Saint James Street; thence, in a northerly
direction along said easternmost right-of-way for Saint James Street, North 1
degree 52 minutes 02 seconds West, a distance of 320.85 feet to the
Point-of-Beginning; encompassing an area of 0.693 acres (30,204 square feet);
and all as more fully described on the Plat of Survey by Stephen Estopinal,
P.E., P.L.S. dated XX June 2018. PARCEL II (2B) Commencing and
Point-of-Beginning at the intersection of the southernmost right-of-way for
Mayflower Street and the easternmost right-of-way for Saint James Street;
thence, in an easterly direction along said southernmost right-of-way for
Mayflower Street, North 88 degrees 17 minutes 30 seconds East, a distance of
25.00 feet to a half-inch diameter iron rod; thence, in a southerly direction,
South 13 degrees 39 minutes 32 seconds West, a distance of 93.41 feet to the
easternmost right-of-way for Saint James Street; thence, in a northerly
direction along said easternmost right- of-way for Saint James Street, North 1
degree 52 minutes 02 seconds West, a distance of 90.00 feet to the
Point-of-Beginning; encompassing an area of 0.026 acres (1,125 square feet); and
all as more fully described on the Plat of Survey by Stephen Estopinal, P.E.,
P.L.S. dated XX June 2018. PARCEL II (2C) Commencing and Point-of-Beginning at
the intersection of the southernmost right-of-way for France Street and the
easternmost right-of-way for Front Street; thence, in an easterly direction
along said southernmost right-of- way for France Street, North 88 degrees 20
minutes 10 seconds East, a distance of 128.00 feet to the westernmost
right-of-way for Saint James Street; thence, in a southerly direction along said
westernmost right-of-way for Saint James Street, South 1 degree 52 minutes 02
seconds East, a distance of 694.46 feet to the northernmost right-of-way for
Mayflower Street; thence, in a westerly direction along said northernmost
right-of-way for Mayflower Street, South 88 degrees 07 minutes 30 seconds West,
a distance of 128.00 feet to the easternmost right- of-way for Front Street;
thence, in a northerly direction along said easternmost right-of-way for Front
Street, North 1 degrees 52 minutes 02 seconds West, a distance of 694.93 feet to
the Point- of-Beginning; encompassing an area of 2.041 acres (88,921 square
feet); and all as more fully described on the Plat of Survey by Stephen
Estopinal, P.E., P.L.S. dated XX June 2018. PARCEL II (2D) Commencing and
Point-of-Beginning at the intersection of the southernmost right-of-way for
Mayflower Street and the easternmost right-of-way for Front Street; thence, in
an easterly direction along said southernmost right-of- way for Mayflower
Street, North 88 degrees 07 minutes 30 seconds East, a distance of 128.00 feet
to the westernmost right-of-way for Saint James Street; thence, in a southerly
direction along said westernmost right-of-way for Saint James Street, South 1
degree 52 minutes 02 seconds East, a distance of 319.76 feet to the northernmost
right-of-way for South Boulevard; thence, in a westerly direction along said
northernmost right-of-way for South Boulevard, South 88 degrees 13 minutes 26
seconds West, a distance of 128.00 feet to the easternmost right-of-way for
Front Street; thence, in a northerly direction along said easternmost
right-of-way for Front Street, North 1 degrees 52 minutes 02 seconds West, a
distance of 319.54 feet to the Point-of-Beginning; encompassing an area of 0.939
acres (40,915 square feet); and all B-56 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex180.jpg]
as more fully described on the Plat of Survey by Stephen Estopinal, P.E., P.L.S.
dated XX June 2018. PARCEL II (2E) Commencing and Point-of-Beginning at the
intersection of the southernmost right-of-way for France Street and the
easternmost right-of-way for Saint James Street; thence, in an easterly
direction along said southernmost right-of-way for France Street, North 88
degrees 20 minutes 10 seconds East, a distance of 128.00 feet to the westernmost
boundary of Lot 10, Square 10, Beauregard Town Subdivision; thence, in a
southerly direction along said westernmost boundary of Lot 10 and continuing as
the westernmost boundary of Lot 9, Square 10, Beauregard Town Subdivision, South
1 degrees 52 minutes 02 seconds West, a distance of 128.02 feet to the
northernmost boundary of Lot 3, Square 10, Beauregard Town subdivision; thence,
in a westerly direction along said northernmost boundary of Lot 3, South 88
degrees 20 minutes 10 seconds West, a distance of 128.00 feet to the easternmost
right-of-way for Saint James Street; thence, in a northerly direction along said
easternmost right-of-way for Saint James Street, North 1 degrees 52 minutes 02
seconds West, a distance of 128.02 feet to the Point-of-Beginning; encompassing
an area of 0.376 acres (16,386 square feet); and all as more fully described on
the Plat of Survey by Stephen Estopinal, P.E., P.L.S. dated XX June 2018. PARCEL
II (2F) Commencing and Point-of-Beginning at the intersection of the
northernmost right-of-way for Europe Street and the westernmost right-of-way for
Saint Phillip Street; thence, in a westerly direction along said northernmost
right-of-way for Europe Street, South 88 degrees 17 minutes 23 seconds West, a
distance of 128.00 feet to the easternmost boundary of Lot 5, Square 10,
Beauregard Town Subdivision; thence, in a northerly direction along said
easternmost boundary of said Lot 5 and continuing as the easternmost boundary of
Lots 4 and 3, Square 10, Beauregard Town Subdivision, North 1 degree 52 minutes
02 seconds West, a distance of 192.13 feet to the southernmost boundary of Lot
9, Square 10, Beauregard Town Subdivision; thence, in an easterly direction
along said southernmost boundary of Lot 9, North 88 degrees 19 minutes 37
seconds East, a distance of 128.00 feet to the westernmost right-of-way for
Saint Phillip Street; thence, in a southerly direction along said westernmost
boundary of Saint Phillip Street, South 1 degree 52 minutes 02 seconds East, a
distance of 192.05 feet to the Point-of-Beginning; encompassing an area of 0.564
acres (24,587 square feet); and all as more fully described on the Plat of
Survey by Stephen Estopinal, P.E., P.L.S. dated XX June 2018. PARCEL II (2H)
Commencing and Point-of-Beginning at the intersection of the southernmost
right-of-way for France Street and the westernmost right-of-way for Front
Street; thence, in a southerly direction along said westernmost right-of-way for
Front Street, South 1 degrees 52 minutes 02 seconds East, a distance of 64.00
feet to the northernmost boundary of Lot 2, Square 6 or B. Beauregard Town
Subdivision; thence, in a westerly direction along said northernmost boundary of
Lot 2, South 88 degrees 18 minutes 34 seconds West, a distance of 128.00 feet to
the easternmost boundary of Lot 10, Square 6 or B, Beauregard Town subdivision;
thence, in a northerly direction along said easternmost boundary of Lot 10,
North 1 degree 52 minutes 02 seconds West, a distance of 64.00 feet to the
southernmost right-of-way for France Street; thence, in an easterly direction
along said southernmost right-of-way for France Street, North 88 degrees 18
minutes 34 seconds East, a B-57 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex181.jpg]
distance of 128.00 feet to the Point-of-Beginning; encompassing an area of 0.188
acres (8,192 square feet); and all as more fully described on the Plat of Survey
by Stephen Estopinal, P.E., P.L.S. dated XX June 2018. PARCEL III, TRACT A
SQUARE 11: Commencing and Point-of-Beginning at the intersection of the
northernmost right-of-way for France Street and the westernmost right-of-way for
Saint Phillip Street; thence in a westerly direction along said northernmost
right-of-way for France Street, South 88 degrees 20 minutes 10 seconds West, a
distance of 256.03 feet to the easternmost right-of-way for Saint James Street;
thence, in a northerly direction along said easternmost right-of-way for Saint
James Street, North 1 degrees 52 minutes 02 seconds West, a distance of 106.66
feet to the southernmost right-of-way for Government Street; thence, in an
easterly direction along said southernmost right-of-way for Government Street,
North 88 degrees 20 minutes 10 seconds East, a distance of 249.31 feet to the
westernmost right-of-way for Saint Phillip Street; thence in a southerly
direction along said westernmost right-of-way for Saint Phillip Street following
a curved line having a radius of 70.00 feet and the radius center to the west, a
distance of 13.03 feet, that same line having the chord bearing of South 32
degrees 57 minutes 01 seconds East and a chord length of 13.01 feet; thence,
continuing in a southerly direction along said westernmost right-of-way for
Saint Phillip Street, South 1 degree 52 minutes 02 seconds East, a distance of
95.54 feet to the Point-of-Beginning; encompassing an area of 0.626 acres
(27,273 square feet); and all as more fully described on the Plat of Survey by
Stephen Estopinal, P.E., P.L.S. dated XX June 2018. SQUARE 10: Commencing and
Point-of-Beginning at the intersection of the southernmost right-of-way for
France Street and the westernmost right-of-way for Saint Phillip Street; thence,
in a southerly direction along said westernmost right-of-way for Saint Phillip
Street, South 1 degree 52 minutes 02 seconds East, a distance of 128.00 feet to
the northernmost boundary of Lot 8, Square 10, Beauregard Town Subdivision;
thence, in a westerly direction along said northernmost boundary of Lot 8, South
88 degrees 19 minutes 37 seconds West, a distance of 128.00 feet to the
easternmost boundary of Lot 2, Square 10, Beauregard Town Subdivision; thence,
in a northerly direction along said easternmost boundary of Lot 2 and continuing
as the easternmost boundary of Lot 1, Square 10, Beauregard Town Subdivision,
North 1 degree 52 minutes 02 seconds West, a distance of 128.02 feet to the
southernmost right-of-way for France Street; thence, in an easterly direction
along said southernmost right-of-way for France Street, North 88 degrees 20
minutes 10 seconds East, a distance of 128.00 feet to the Point-of-Beginning;
encompassing an area of 0.376 acres (16,385 square feet); and all as more fully
described on the Plat of Survey by Stephen Estopinal, P.E., P.L.S. dated XX June
2018. PARCEL III, TRACT B-2 Commencing and Point-of-Beginning at the
intersection of the southernmost right-of-way for Europe Street and the
westernmost right-of-way for Saint Phillip Street; thence, in a southerly
direction along said westernmost right-of-way for Saint Phillip Street, South 1
degree 52 minutes 02 seconds East, a distance of 128.00 feet to the northernmost
boundary of Lot 8, Square 9, Beauregard Town subdivision; thence, in a westerly
direction along said northernmost boundary of Lot 8, South 88 degrees 17 minutes
23 seconds West, a distance of 128.00 feet to the easternmost boundary of Lot 2,
Square 9, Beauregard Town Subdivision; thence, in a northerly direction along
B-58 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex182.jpg]
said easternmost boundary of Lot 2 and continuing as the easternmost boundary of
Lot 1, Square 9, Beauregard Town Subdivision, North 1 degree 52 minutes 02
seconds West, a distance of 128.00 feet to the southernmost right-of-way for
Europe Street; thence, in an easterly direction along said southernmost
right-of-way for Europe Street, North 88 degrees 17 minutes 23 seconds East, a
distance of 128.00 feet to the Point-of-Beginning; encompassing an area of 0.376
acres (16,383 square feet); and all as more fully described on the Plat of
Survey by Stephen Estopinal, P.E., P.L.S. dated XX June 2018. PARCEL III, TRACT
C Right of use and predial servitude and all rights set forth therein
established by Servitude Agreement dated 12/22/87 between the City of Baton
Rouge and the Parish of East Baton Rouge as Grantor, and Allied Bank of Texas as
Grantee, recorded as Original 821, Bundle 9971 of the official records of East
Baton Rouge Parish, Louisiana, in and to 12 tracts or parcels of land in the
City of Baton Rouge, Parish of East Baton Rouge, more fully described as
follows: 1. Begin at the northwest corner of Lot 1, Square 4-S, Beauregard Town,
and proceed 15 feet in a northerly direction along the east right-of-way of
Front Street to a point and corner; thence proceed in an easterly direction a
distance of 128 feet parallel to the north property lines of Lots 1 and 2,
Square 4-S, Beauregard Town, to the right-of-way of St. James Street projected,
for point and corner; thence proceed in a southerly direction 15 feet to the
northeast corner of Lot 2, Square 4- S, Beauregard Town for point and corner;
thence proceed in a westerly direction along the north property lines of Lots 2
and 1, Square 4-S, a distance of 128 feet to the point of beginning. 2. Begin at
the northwest corner of Lot 1, Square 11-S, Beauregard Town, and proceed in a
northerly direction along the East right-of-way line of St. James Street,
projected, a distance of 6 feet to a point and corner; thence proceeding an
easterly direction a distance of 238 feet along a line parallel to the north
property lines of Lots 1, 2, 3 and 4, Square 11-S, Beauregard Town, to a point
which is 6 feet north of the north property line of Lot 4, Square 11-S,
Beauregard Town; thence proceed 6 feet in a southeasterly direction to a point
which is 6.68 feet west of the northeast corner of Lot 4; thence proceed in a
westerly direction along the north property lines of Lot 4, a distance of 249.32
feet to the point of beginning. 3. Begin at the southwest corner of Lot 1,
Square 11-S, Beauregard Town, and proceed 15 feet in a southerly direction along
the right-of-way of St. James Street to a point and corner; thence proceed 256
feet in an easterly direction along a line parallel to the south property lines
of Lots 1, 2, 3 and 4, Square 11-S, Beauregard Town, to the right of-way line of
St. Philip Street for a point and corner; thence proceed in a northerly
direction along the west right-of-way line of St. Philip Street a distance of 15
feet to the southeast corner of Lot 4, Square 11-S, Beauregard Town, for point
and corner; thence proceed in a westerly direction along the south property
lines of Lots 1, 2, 3 and 4, Square 11-S, a distance of 256 feet to the point of
beginning. 4. Begin at the southwest corner of Lot 1, Square 4-S, Beauregard
Town, and proceed 15 feet in a southerly direction along the right-of-way line
of Front Street to a point and corner; thence proceed 128 feet in an easterly
direction along a line parallel to the south property lines of Lots 1 and 2,
Square 4-S, Beauregard Town, to the right-of-way line of St. James Street for
point and corner; B-59 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex183.jpg]
thence proceed in a northerly direction a distance of 15 feet to the southeast
corner of Lot 2, Square 4-S, Beauregard Town, for point and corner; thence
proceed in a westerly direction along the south property lines of Lots 1 and 2,
Square 4-S, Beauregard Town to the point of beginning. 5. Begin at the northwest
corner of Lot 1, Square 10, Beauregard Town, and proceed 8/10 of one foot in a
westerly direction along the right-of-way of France Street to a point and
corner; thence proceed in a southerly direction a distance of 128 feet along a
line parallel to the west property lines of Lots 1 and 2, Square 10, Beauregard
Town, to a point and corner; thence proceed in an easterly direction 8/10 of one
foot to the southwest corner of Lot 2, Square 10, Beauregard Town; thence
proceed in a northerly direction 128 feet along the west property lines of Lots
1 and 2, Square 10, Beauregard Town to the point of beginning. 6. Begin at the
southeast corner of Lot 2, Square 4-S, Beauregard Town, and proceed in a
southerly direction along the extension of the right-of-way of St. James Street
a distance of 15 feet to a point and corner; thence proceed in an easterly
direction a distance of 53 1/3 feet to a point and corner; thence proceed in a
northerly direction a distance of 15 feet to the southwest corner of Lot 1,
Square 11-S, Beauregard Town, for 112.67 feet along the east right-of-way of St.
James Street, projected, to a point and corner; thence proceed in a westerly
direction a distance of 53 1/3 feet parallel to the south right-of-way of Old
Government Street to a point and corner; thence proceed in a southerly direction
along the west right-of-way of St. James Street, projected, a distance of 112.67
feet, to the point of beginning. 7. All of St. James Street bounded on the North
by South right-of-way of France Street, on the south by the North right-of-way
of South Boulevard, on the East by Square 8, Square 9 and Square 10 of
Beauregard Town and Mayflower and Europe Streets, and on the West by Square 5,
Square 6 and Square 7 of Beauregard Town and Mayflower, and the western
(revoked) portion of Europe Street. 8. All of Europe Street from the East right
of way line of St. James Street to the West right-of-way line of St. Phillip
Street. (NOTE: Portion of Europe Street servitude between Lot 6, Square 10 and
Lot 10, Square 9 was acquired by CCCH) 9. Mayflower (formerly Asia) Street from
the East right-of-way line of Front Street to the West right-of-way line of St.
James Street. 10. Mayflower (formerly Asia) Street, from the intersection of the
East right-of-way line of St. James Street and the South line of Mayflower
Street, for the point of beginning; thence easterly along the South right-of-way
line of Mayflower Street for a distance of 25 feet; thence in a northerly
direction a distance of 53.41 feet to the North right-of-way line of Mayflower
Street, for point and corner; thence in a westerly direction along the North
right-of-way line of Mayflower Street 28 feet to point and corner, being the
intersection of the East right-of-way line of St. James Street and Mayflower
Street; thence in a southerly direction a distance of 53.33 feet to the point of
beginning. 11. The eastern 33.3 feet of Front or Natchez Street, bounded on the
South by the North right-of- way line of South Boulevard and on the North by a
line beginning 38.33 feet North of the B-60 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex184.jpg]
intersection of the South right-of-way line of France Street and East
right-of-way of Front or Natchez Street and extending in a westerly direction
into the right-of-way of Front or Natchez Street a distance of 33.3 feet, and
bounded on the East by Squares 5, 6, and 7 and Mayflower and France Streets, and
on the West by the western 20 feet of Front or Natchez Street. 12. The south
38.33 feet of France Street, from the East right-of-way line of Front or Natchez
Street to the West right-of-way line of St. Philip Street, and being bounded on
the South by Lot 1 of Square 5 and Lots 1 and 10 of Square 10 of Beauregard
Town, and on the North by the northern 15 feet of France Street; it being
understood that this servitude as to France Street and Front or Natchez Street
shall be subject to the condition that the said affected area of France Street
and of Front or Natchez Street shall remain open to the public for pedestrian
and vehicular traffic. The above rights of use and predial servitudes run in
favor of the remaining lands described in Parcel III and the lands described in
Parcel II above. PARCEL IV (4A) Commencing and Point-of-Beginning at the
intersection of the northernmost right-of-way for Mayflower Street and the
westernmost right-of-way for Saint Louis Street; thence, in a westerly direction
along said northernmost right-of-way for Mayflower Street, South 88 degrees 07
minutes 30 seconds West, a distance of 128.00 feet to the easternmost boundary
of Lot 5, Square 20, Beauregard Town Subdivision; thence, in a northerly
direction along said easternmost boundary of Lot 5, North 1 degree 52 minutes 30
seconds West, a distance of 64.00 feet to the southernmost boundary of Lot 7,
Square 20, Beauregard Town Subdivision; thence, in an easterly direction along
said southernmost boundary of Lot 7, North 88 degrees 07 minutes 30 seconds
East, a distance of 128.00 feet to the westernmost right-of-way for Saint Louis
Street; thence, in a southerly direction along said westernmost right-of-way for
Saint Louis Street, South 1 degree 52 minutes 30 seconds East, a distance of
64.00 feet to the Point-of-Beginning; encompassing an area of 0.188 acres (8,192
square feet); and all as more fully described on the Plat of Survey by Stephen
Estopinal, P.E., P.L.S. dated XX June 2018. PARCEL IV (4B) Commencing at the
intersection of the northernmost right-of-way for Mayflower Street and the
westernmost right-of-way for Saint Louis Street; thence, in a northerly
direction along said westernmost right-of-way for Saint Louis Street, North 1
degree 52 minutes 30 seconds West, a distance of 64.00 feet to the northernmost
boundary of Lot 6, Square 20, Beauregard Town Subdivision and the
Point-of-Beginning; thence, in a westerly direction along said northernmost
boundary of Lot 6, South 88 degrees 07 minutes 30 seconds West, a distance of
128.00 feet to the easternmost boundary of Lot 4, Square 20, Beauregard Town
Subdivision; thence, in a northerly direction along said easternmost boundary of
Lot 4, North 1 degree 52 minutes 30 seconds West, a distance of 64.00 feet to
the southernmost boundary of Lot 8, Square 20, Beauregard Town Subdivision;
thence, in an easterly direction along said southernmost boundary of Lot 8,
North 88 degrees 7 minutes 30 seconds East, a distance of 128.00 feet to the
westernmost right-of-way for Saint Louis Street; thence, in a southerly
direction along said westernmost right-of-way for Saint Louis Street, South 1
degree 52 minutes 30 seconds East, a distance of 64.00 feet to the Point-of-
Beginning; encompassing an area of 0.188 acres (8,192 square feet); and all as
more fully described on the Plat of Survey by Stephen Estopinal, P.E., P.L.S.
dated XX June 2018. B-61 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex185.jpg]
PARCEL V Commencing and Point-of-Beginning at the intersection of the
southernmost right-of-way for South Boulevard and the easternmost right-of-way
for Front Street; thence, in an easterly direction along said southernmost
right-of-way for South boulevard, North 88 degrees 13 minutes 26 seconds East, a
distance of 51.00 feet; thence, in a southerly direction, South 1 degree 46
minutes 34 seconds East, a distance of 51.00 feet; thence, in a westerly
direction, South 88 degrees 13 minutes 26 seconds West, a distance of 51.00 feet
to the easternmost right-of-way for Front Street; thence, in a northerly
direction along said easternmost right-of-way for Front Street, North 1 degree
46 minutes 34 seconds West, a distance of 51.00 feet to the Point-of-Beginning;
encompassing an area of 0.060 acres (2,601 square feet); less than and except
that portion of the described property subject to a servitude for Interstate
Route No. I-10, as previously granted by the former Illinois Central Railroad
company in favor of the Louisiana Department of Highways by document dated
1/31/64; and all as more fully described on the Plat of Survey by Stephen
Estopinal, P.E., P.L.S. dated XX June 2018. PARCEL VI (6A) Commencing and
Point-of-Beginning at the intersection of the southernmost right-of-way for
South Boulevard and the westernmost right-of-way for Highland Road; thence, in a
southerly direction along said westernmost right-of-way for Highland Road, South
2 degrees 06 minutes 25 seconds East, a distance of 103.17 feet to the
northernmost right-of-way for Interstate Highway Number 10 (I-10); thence, in a
westerly direction along said northernmost right-of-way for I-10, South 89
degrees 24 minutes 52 seconds West, a distance of 170.02 feet; thence, in a
northerly direction, North 2 degrees 06 minutes 25 seconds West, a distance of
14.10 feet to the southernmost right-of-way for the I-10 approach ramp; thence,
in a northerly direction along said right-of-way for I-10 following a curved
line having a radius of 497.75 feet and the radius center to the north, a
distance of 57.83 feet, that same line having a chord bearing of North 54
degrees 43 minutes 29 seconds East and a chord length of 57.80 feet; thence,
continuing along a curved line having a radius of 357.75 feet and a radius
center to the north, a distance of 78.14 feet, that same line having a chord
bearing of North 45 degrees 08 minutes 29 seconds East and a chord length of
77.98 feet to the southernmost right-of-way for South Boulevard; thence, in an
easterly direction along said southernmost right-of-way for the South Boulevard,
North 87 degrees 53 minutes 35 seconds East, a distance of 64.36 feet to the
Point-of-Beginning; encompassing an area of 0.279 acres (12,170 square feet);
and all as more fully described on the Plat of Survey by Stephen Estopinal,
P.E., P.L.S. dated XX June 2018. PARCEL VI (6B) Commencing and
Point-of-Beginning at the intersection of the southernmost right-of-way for
Interstate Highway Number 10 (I-10); and the westernmost right-of-way for
Highland Road; thence, in a southerly direction along said westernmost
right-of-way for Highland Road, South 2 degrees 04 minutes 04 seconds East, a
distance of 69.00 feet; thence, in a westerly direction, South 88 degrees 06
minutes 56 seconds West, a distance of 125.00 feet; thence, in a northerly
direction, North 2 degrees 04 minutes 04 seconds West, a distance of 68.60 feet
to southernmost right-of- way for Interstate Highway Number 10 (I-10); thence,
in an easterly direction along said southernmost right-of-way for I-10, North 87
degrees 55 minutes 56 seconds East, a distance of 125.00 feet to the
Point-of-Beginning; encompassing an area of 0.197 acres (8,600 square feet);
B-62 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex186.jpg]
and all as more fully described on the Plat of Survey by Stephen Estopinal,
P.E., P.L.S. dated XX June 2018. PARCEL VIII (8-A EAST) Commencing and
Point-of-Beginning at the intersection of the southernmost boundary of Lot 14,
Commercial Place Subdivision and the westernmost right-of-way for Emma Street;
thence, in a westerly direction along said southernmost boundary of Lot 14,
South 87 degrees 31 minutes 00 seconds West, a distance of 139.06 feet to the
easternmost boundary of an abandoned railroad right-of-way; thence, in a
northerly direction along said easternmost boundary of an abandoned railroad
right-of-way, North 4 degrees 42 minutes 00 seconds East, a distance of 51.68
feet; thence, continuing in a northerly direction along said easternmost
boundary of an abandoned railroad right- of-way, North 12 degrees 07 minutes 28
seconds East, a distance of 51.54 feet; thence, continuing in a northerly
direction along said easternmost boundary of an abandoned railroad right-of-way,
North17 degrees 28 minutes 45 seconds East, a distance of 53.01 feet; thence,
continuing in a northerly direction along said easternmost boundary of an
abandoned railroad right-of-way, North 21 degrees 50 minutes 06 seconds East, a
distance of 54.63 feet; thence, continuing in a northerly direction along said
easternmost boundary of an abandoned railroad right-of-way, North 28 degrees 57
minutes 45 seconds East, a distance of 58.27 feet; thence, continuing in a
northerly direction along said easternmost boundary of an abandoned railroad
right-of-way, North 25 degrees 53 minutes 55 seconds East, a distance of 56.54
feet; thence, continuing in a northerly direction along said easternmost
boundary of an abandoned railroad right-of-way, North 25 degrees 02 minutes 06
seconds East, a distance of 56.10 feet to the westernmost right-of-way for Emma
Street; thence, in a southerly direction along said westernmost right-of-way for
Emma Street, South 1 degree 47 minutes 44 seconds East, a distance of 350.00
feet to the Point-of- Beginning; encompassing an area of 0.673 acres (29,345
square feet); and all as more fully described on the Plat of Survey by Stephen
Estopinal, P.E., P.L.S. dated XX June 2018. PARCEL VIII (8-A WEST) Commencing at
the intersection of the northernmost boundary of Lot 8, Commercial Place
Subdivision and the westernmost right-of-way for Emma Street; thence, in a
southerly direction along the westernmost boundary of an abandoned railroad
right-of-way, South 23 degrees 44 minutes 48 seconds West, a distance of 66.59
feet to the southernmost boundary of said Lot 8 and the Point-of-Beginning;
thence, continuing along said westernmost boundary of an abandoned railroad
right-of-way, South 28 degrees 00 minutes 15 seconds West, a distance of 57.70
feet; thence, continuing along said westernmost boundary of an abandoned
railroad right-of-way, South 28 degrees 49 minutes 37 seconds West, a distance
of 58.19 feet; thence, continuing along said westernmost boundary of an
abandoned railroad right-of-way, South 27 degrees 12 minutes 29 seconds West, a
distance of 57.25 feet; thence, continuing along said westernmost boundary of an
abandoned railroad right-of-way, South 21 degrees 41 minutes 53 seconds West, a
distance of 54.58 feet; thence, continuing along said westernmost boundary of an
abandoned railroad right- of-way, South 16 degrees 12 minutes 10 seconds West, a
distance of 53.99 feet to the northernmost boundary of Lot 2, Commerce Place
Subdivision; thence, in a westerly direction along said northernmost boundary of
Lot 2, South 87 degrees 53 minutes 55 seconds West, a distance of 114.76 feet to
the easternmost right-of-way for River Road; thence, in a northerly direction
along said easternmost right-of-way for River Road, North 8 degrees 39 minutes
06 seconds East, a distance of 256.00 feet to the southernmost boundary of said
Lot 8; thence, in an easterly direction B-63 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex187.jpg]
along said southernmost boundary of Lot 8, North 88 degrees 03 minutes 52
seconds East, a distance of 192.85 feet to the Point-of-Beginning; encompassing
an area of 0.849 acres (37,000 square feet); and all as more fully described on
the Plat of Survey by Stephen Estopinal, P.E., P.L.S. dated XX June 2018. PARCEL
VIII (8B) Commencing and Point-of-Beginning at the intersection of the
northernmost boundary of Lot 7, Commercial Place Subdivision and the easternmost
right-of-way for River Road; thence, in a northerly direction along said
easternmost right-of-way for River Road, North 8 degrees 39 minutes 06 seconds
East, a distance of 61.22 feet; thence, in an easterly direction, North 88
degrees 06 minutes 40 seconds East, a distance of 210.46 feet to the westernmost
right-of-way for Emma Street at the westernmost boundary of an abandoned
railroad right-of-way; thence, in a southerly direction along said westernmost
boundary of an abandoned railroad right-of-way, South 23 degrees 44 minutes 48
seconds West, a distance of 66.59 feet to the said northernmost boundary of Lot
7; thence, in a westerly direction along said northernmost boundary of Lot 7,
South 88 degrees 03 minutes 52 seconds West, a distance of 192.85 feet to the
Point-of-Beginning; encompassing an area of 0.278 acres (12,120 square feet);
and all as more fully described on the Plat of Survey by Stephen Estopinal,
P.E., P.L.S. dated XX June 2018. PARCEL X Leasehold interest of Catfish Queen
Partnership in Commendam in Lease of Air Space dated 6/29/94 between the City of
Baton Rouge and the Parish of East Baton Rouge as Lessor, and Catfish Queen
Partnership in Commendam as Lessee, affecting the following described property
for a primary term of 25 years commencing on the date as provided therein with
an option to renew for another 25 years as provided therein, which was recorded
on 7/01/94 as Original 248, Bundle 10522 of the official records of East Baton
Rouge Parish, Louisiana, affecting the following: A certain portion of air
space, hereinafter described and being immediately contiguous and adjacent to
Lots 1 and 2, Square 6 or , and Lots 1 and 2, Square 5 of Beauregard Town
Subdivision, extending between said squares, and more particularly described as
follows: Commencing in a horizontal plane above Front Street, at an elevation of
55.25 feet above N.G.V.D. (determined by reference to City Paris Benchmark,
located at the south concrete pier supporting the steel truss under the east
bound lane of the Interstate Highway 10 Bridge over the Mississippi River,
having an elevation of 35.20 feet above N.G.V.D.) and extending upward for a
distance of 26.75 feet to an elevation of 82.00 feet above N.G.V.D., and being
bounded on the north by a line 60.75 feet south of the south right of way line
of France Street and on the south by a line 99.75 feet south of the right-of-way
line of France Street. PARCEL XI Commencing and Point-of-Beginning at the
intersection of the northernmost right-of-way for South boulevard and the
westernmost right-of-way for Front Street; thence, in a westerly direction along
said northernmost right-of-way for South Boulevard, South 88 degrees 19 minutes
15 seconds West, a distance of 320.00 feet to the westernmost boundary of Square
4, Beauregard Town Subdivision; thence, in a northerly direction along said
westernmost boundary of said Square 4, North 1 degree 52 minutes 02 seconds
West, a distance of 321.33 feet to the northernmost boundary of Square 4;
thence, in an easterly direction along said northernmost boundary of Square B-64
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex188.jpg]
4, North 88 degrees 19 minutes 15 seconds East, a distance of 64.00 feet to the
westernmost boundary of the former Mayflower Street right-of-way; thence, in a
northerly direction along said westernmost boundary of the former Mayflower
Street right-of-way, continuing as the westernmost boundary of Square 3,
Beauregard Town Subdivision and the westernmost boundary of the former Europe
Street right-of-way, North 1 degrees 52 minutes 02 seconds West, a distance of
424.90 feet to the southernmost boundary of Square 6 or B, Beauregard Town
Subdivision; thence, in an easterly direction along said southernmost boundary
of Square 6 or B, North 88 degrees 19 minutes 15 seconds East, a distance of
256.00 feet to the westernmost right-of-way for Front Street; thence, in a
southerly direction along said westernmost boundary of Front Street, South 1
degree 52 minutes 02 seconds East, a distance of 746.23 feet to the
Point-of-Beginning; encompassing an area of 4.858 acres (211,600 square feet);
and all as more fully described on the Plat of Survey by Stephen Estopinal,
P.E., P.L.S. dated XX June 2018. Tropicana Laughlin Parcel 1A: (APN:
264-13-301-003) That portion of the South Half (S ½) of Section 13,Township 32
South, Range 66 East M.D.M., described as follows: Lot Two (2) as shown by map
thereof on file in File 53 of Parcel Maps, Page 53 in the Office of the County
Recorder, Clark County, Nevada. Excepting therefrom that portion lying within
the boundaries of that certain parcel described in Quitclaim Deed to Clark
County for roadway and public improvements recorded August 20, 1992 in Book
920820 as Document No. 00522, Official Records. Said parcel being also described
as follows: Commencing at the Northwest corner (NW) of the Southwest Quarter (SW
¼) of said Section 13; Thence South 89°59’42” East, along the North line of the
South Half (S ½) of said Section 13, a distance of 297.82 feet; Thence South
01°35’03” West, a distance of 800.08 feet to the Point of Beginning; Thence
South 01°35’01” West, a distance of 799.78 feet; Thence South 89°59’51” East, a
distance of 1561.32 feet to a point on the Westerly right-of-way line of Casino
Drive, said point being a point on a curve concave Westerly, having a radius of
490.00 feet, a radial line to said point bears North 87°52’39” East; Thence
Northerly along said curve through a central angle of 03°05’07”, for an arc
distance of 26.39 feet; Thence North 05°12’28” West, a distance of 349.20 feet;
Thence North 06°38’24” West, a distance of 120.04 feet; Thence North 05°12’28”
West, a distance of 166.84 feet to the point of curvature concave Southwesterly,
having a radius of 33.00 feet; Thence Northwesterly along said curve through a
central angle of 64°17’09”, for an arc distance of 37.03 feet to a point on a
non-tangent line; Thence North 05°12’28” West, a distance of 87.95 feet to a
point on a curve concave Northerly and having a radius of 25.00 feet, a radial
line of said point bears South 06°35’43” West; Thence Northeasterly along said
curve through a central angle of 53°18’40”, for an arc distance of 23.26 feet to
a point of tangency; Thence North 05°12’28” West, a distance of 16.88 feet; B-65
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex189.jpg]
Thence departing said Westerly right-of-way line, North 89°59’51” West, a
distance of 1467.06 feet to the Point of Beginning. Legal description provided
by: Lyle E. Yenglin, Nevada PLS No. 17019 Martin & Martin Civil Engineers 2101
South Jones Boulevard Suite 120 Las Vegas, NV 89146 Parcel 1B: An undivided
31.667% interest in and to that certain non-exclusive 30.00 foot access easement
as described in that certain License Agreement recorded February 15, 1985 in
Book 1689 as Document No. 1648776, Official Records, affecting the following
described property: That portion of Government Lot Four (4) in Section 13,
Township 32 South, Range 66 East, M.D.M., situate within the County of Clark,
State of Nevada described as follows: A strip of land thirty (30) feet in width
lying Northerly of and contiguous to Line One (1) and Line Two (2) hereinafter
described: Commencing at the Northwest corner (NW) of said Government Lot Four
(4); Thence South 88°59’51” East, a distance of 377.85 feet to a point; Thence
South 10°49’28” West, a distance of 132.17 feet to the Southeast corner (SE) of
Parcel Two (2) as shown on file in File 30 of Parcel Maps, Page 48, Clark
County, Nevada records, the True Point of Beginning; said True Point of
Beginning hereinafter referred to as Point “A”. Line One (1): Commencing at
Point “A”; Thence North 89°59’51” West along the Southerly line of said Parcel
Two (2) and the Westerly prolongation thereof to a point on the Easterly line of
Rio Alta Vista Drive, as shown on File 39 of Surveys, Page 73, Clark County,
Nevada records, the point of terminus of Line One (1). Line Two (2): Commencing
at Point “A”; Thence South 89°59’51” East, a distance of 645.36 feet, more or
less, to a point in the Westerly line of Colorado River, the point of terminus
of Line Two (2). Such easement being subject to the provisions contained in the
above License Agreement. Parcel 1C: Non-exclusive easements and other rights as
set forth and established in that certain “Memorandum of Understanding” by and
between the Ramada Express Hotel and Casino and Tres Hombres, a Delaware limited
liability company, recorded May 25, 2005 in Book 20050525 as Document No. 02601,
Official Records. B-66 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex190.jpg]
Parcel 2A: (APN: 264-13-301-007) That portion of the South Half (S ½) of Section
13, Township 32 South, Range 66 East, M.D.M., described as follows: Lot Three
(3) as shown by map thereof on file in File 98 of Parcel Maps, Page 17 in the
Office of the County Recorder, Clark County, Nevada. Said parcel being also
described as follows: Commencing at the Northwest corner (NW) of the Southwest
Quarter (SW ¼) of said Section 13; Thence South 89°59’42” East, a distance of
297.82 feet; Thence South 01°35’03” West, a distance of 800.08 feet; Thence
South 89°59’51” East, a distance of 654.14 feet to the Point of Beginning;
Thence from said True Point of Beginning and continuing Southeasterly along said
line South 89°59’51” East, a distance of 650.04 feet; Thence North 00°38’33”
West, a distance of 269.65 feet; Thence North 88°05’32” West, a distance of
30.03 feet; Thence South 00°38’33” East, a distance of 70.64 feet; Thence North
89°59’51” West, a distance of 620.04 feet; Thence South 00°38’33” East, a
distance of 200.01 feet to the Point of Beginning. Legal description provided
by: Lyle E. Yenglin, Nevada PLS No. 17019 Martin & Martin Civil Engineers 2101
South Jones Boulevard Suite 120 Las Vegas, NV 89146 Parcel 2B: Non-exclusive
easements for pedestrian and vehicular ingress and egress, utilities and
drainage as set forth and established in that certain “Declaration of Reserved
Easements for Access and Utilities” recorded May 26, 2000 in Book 20000526 as
Document No. 00932, Official Records. Parcel 2C: Non-exclusive easements for
pedestrian and vehicular ingress and egress, utilities and drainage as set forth
and established in that certain “Easement Agreement” recorded May 26, 2000 in
Book 20000526 as Document No. 00936, Official Records. Parcel 3A: (APN:
264-13-401-003) That portion of the Southwest Quarter (SW ¼) of Section 13,
Township 32 South, Range 66 East, M.D.M., Clark County, Nevada, more
particularly described as follows: Parcel Four (4) as shown by map thereof on
file in File 98 of Parcel Maps, Page 17, in the Office of the County Recorder,
Clark County, Nevada. Parcel 3B: B-67 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex191.jpg]
Non-exclusive easements for driveways, utilities and drainage, as disclosed by
that certain Declaration of Easements recorded May 26, 2000 in Book 20000526 as
Document No. 00932, of Official Records, Clark County, Nevada, subject to the
terms, provisions and conditions set forth in said instrument. Parcel 3C:
Non-exclusive easements for driveways, utilities and drainage, as disclosed by
that certain Easement Agreement recorded May 26, 2000 in Book 20000526 as
Document No. 00935, of Official Records, Clark County, Nevada, subject to the
terms, provisions and conditions set forth in said instrument. Parcel 3D:
Revocable license for egress and ingress for the sole purpose of launching
private small boat craft, retrieving the same and incidental parking, as
disclosed by that certain License Agreement recorded February 15, 1983 in Book
1689 as Document No. 1648776, of Official Records, Clark County, Nevada, subject
to the terms, provision and conditions set forth in said instrument. B-68
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex192.jpg]
EXHIBIT C GAMING LICENSES Dates of Regulatory Issuance Licensed Entity Facility
State Type of License Authority and Expiration Aztar Indiana Gaming Indiana
Gaming 12/3/17 - Company, LLC d/b/a Tropicana Evansville IN Gaming License
Commission 12/3/18 Tropicana Evansville (1) Catfish Queen Partnership Louisiana
Gaming Gaming License 5/18/15 - In Commendams d/b/a Belle of Baton Rouge LA
Control Board R011700009 7/18/20 Belle of Baton Rouge Lighthouse Point,
Mississippi Gaming License 10/28/16 - LLC d/b/a Trop Casino Tropicana Greenville
MS Gaming No. 0896 10/27/19 Greenville Commission Tropicana Atlantic City Gaming
License New Jersey Casino Corp. d/b/a Tropicana Tropicana Atlantic Pursuant to
CCC NJ Control 11/10/20 Atlantic City Casino & City Resolution 10-11- Commission
Hotel 10-21 Tropicana Atlantic City New Jersey Internet Gaming Corp. d/b/a
Tropicana Tropicana Atlantic Division of 10/21/17- NJ Permit No. NJIGP Atlantic
City Casino & City Gaming 10/21/18 14-005 Hotel (3) Enforcement Tropicana
Laughlin, LLC Nevada Gaming Gaming License 1/1/18 - d/b/a Tropicana Laughlin
Tropicana Laughlin NV Control Board 09430-01 12/31/18 Hotel & Casino (2) C-1
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex193.jpg]
EXHIBIT D FORM OF GUARANTY This GUARANTY OF MASTER LEASE (this “Guaranty”), is
made and entered into as of the _____ day of ___________, 201_ by and between
[_________], a __________, ____________, a ________________ and ____________, a
________________ (each, “Guarantor”, and collectively, the “Guarantors”),
and____________________. (“Landlord”). RECITALS A. Landlord and [ (“Tenant”)
have entered into that certain Master Lease dated of even date herewith (as may
be amended, restated, supplemented, waived or otherwise modified from time to
time, the “Master Lease”). All capitalized terms used and not otherwise defined
herein shall have the same meanings given such terms in the Master Lease. B.
Each Guarantor is an affiliate of the Tenant, will derive substantial benefits
from the Master Lease and acknowledges and agrees that this Guaranty is given in
accordance with the requirements of the Master Lease and that Landlord would not
have been willing to enter into the Master Lease unless such Guarantor was
willing to execute and deliver this Guaranty. AGREEMENTS NOW, THEREFORE, in
consideration of Landlord entering into the Master Lease with Tenant, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Guarantor agrees as follows: 1. Guaranty. In consideration of
the benefit derived or to be derived by it therefrom, as to the Master Lease,
from and after the Commencement Date thereof, each Guarantor hereby
unconditionally and irrevocably guarantees, as a primary obligor and not merely
as a surety, (i) the payment when due of all Rent and all other sums payable by
Tenant under the Master Lease, and (ii) the faithful and prompt performance when
due of each and every one of the terms, conditions and covenants to be kept and
performed by Tenant and its Affiliates under the Master Lease, including without
limitation all indemnification obligations, insurance obligations, and all
obligations to operate, rebuild, restore or replace any facilities or
improvements now or hereafter located on the Leased Property covered by the
Master Lease (collectively, the “Obligations”). In the event of the failure of
Tenant to pay any such Rent or other sums, or to render any other performance
required of Tenant and its Affiliates under the Master Lease, when due or within
any applicable cure period, each Guarantor shall forthwith perform or cause to
be performed all provisions of the Master Lease to be performed by Tenant and
its Affiliates thereunder, and pay all reasonable costs of collection or
enforcement and other damages that may result from the non- performance thereof
to the full extent provided under the Master Lease. As to the Obligations, each
Guarantor’s liability under this Guaranty is without limit except as provided in
Section 12 hereof. Each Guarantor agrees that its guarantee provided herein
constitutes a guarantee of payment when due and not of collection. D-1
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex194.jpg]
2. Survival of Obligations. The obligations of each Guarantor under this
Guaranty shall survive and continue in full force and effect notwithstanding:
(a) any amendment, modification, or extension of the Master Lease pursuant to
its terms; (b) any compromise, release, consent, extension, indulgence or other
action or inaction in respect of any terms of the Master Lease or any other
guarantor; (c) any substitution or release, in whole or in part, of any security
for this Guaranty which Landlord may hold at any time; (d) any exercise or
non-exercise by Landlord of any right, power or remedy under or in respect of
the Master Lease or any security held by Landlord with respect thereto, or any
waiver of any such right, power or remedy; (e) any bankruptcy, insolvency,
reorganization, arrangement, adjustment, composition, liquidation, or the like
of Tenant or any other guarantor; (f) any limitation of Tenant’s liability under
the Master Lease or any limitation of Tenant’s liability thereunder which may
now or hereafter be imposed by any statute, regulation or rule of law, or any
illegality, irregularity, invalidity or unenforceability, in whole or in part,
of the Master Lease or any term thereof; (g) subject to Section 13 hereof, any
sale, lease, or transfer of all or any part of any interest in any Facility or
any or all of the assets of Tenant to any other person, firm or entity other
than to Landlord; (h) any act or omission by Landlord with respect to any of the
security instruments or any failure to file, record or otherwise perfect any of
the same; (i) any extensions of time for performance under the Master Lease; (j)
the release of Tenant from performance or observation of any of the agreements,
covenants, terms or conditions contained in the Master Lease by operation of law
or otherwise; (k) the fact that Tenant may or may not be personally liable, in
whole or in part, under the terms of the Master Lease to pay any money judgment;
(l) the failure to give Guarantor any notice of acceptance, default or
otherwise; (m) any other guaranty now or hereafter executed by Guarantor or
anyone else in connection with the Master Lease; (n) any rights, powers or
privileges Landlord may now or hereafter have against any other person, entity
or collateral; or D-2 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex195.jpg]
(o) any other circumstances, whether or not Guarantor had notice or knowledge
thereof. 3. Primary Liability. The liability of Guarantor with respect to the
Master Lease shall be primary, direct and immediate, and Landlord may proceed
against Guarantor: (a) prior to or in lieu of proceeding against Tenant, its
assets, any security deposit, or any other guarantor; and (b) prior to or in
lieu of pursuing any other rights or remedies available to Landlord. All rights
and remedies afforded to Landlord by reason of this Guaranty or by law are
separate, independent and cumulative, and the exercise of any rights or remedies
shall not in any way limit, restrict or prejudice the exercise of any other
rights or remedies. In the event of any default under the Master Lease, a
separate action or actions may be brought and prosecuted against Guarantor
whether or not Tenant is joined therein or a separate action or actions are
brought against Tenant. Landlord may maintain successive actions for other
defaults. Landlord’s rights hereunder shall not be exhausted by its exercise of
any of its rights or remedies or by any such action or by any number of
successive actions until and unless all indebtedness and Obligations the payment
and performance of which are hereby guaranteed have been paid and fully
performed. 4. Obligations Not Affected. In such manner, upon such terms and at
such times as Landlord in its sole discretion deems necessary or expedient, and
without notice to any Guarantor, Landlord may: (a) amend, alter, compromise,
accelerate, extend or change the time or manner for the payment or the
performance of any Obligation hereby guaranteed; (b) extend, amend or terminate
the Master Lease; or (c) release Tenant by consent to any assignment (or
otherwise) as to all or any portion of the Obligations hereby guaranteed, in
each case pursuant to the terms of the Master Lease. Any exercise or
non-exercise by Landlord of any right hereby given Landlord, dealing by Landlord
with any Guarantor or any other guarantor, Tenant or any other person, or
change, impairment, release or suspension of any right or remedy of Landlord
against any person including Tenant and any other guarantor will not affect any
of the Obligations of any Guarantor hereunder or give any Guarantor any recourse
or offset against Landlord. 5. Waiver. With respect to the Master Lease, each
Guarantor hereby waives and relinquishes all rights and remedies accorded by
applicable law to sureties and/or guarantors or any other accommodation parties,
under any statutory provisions, common law or any other provision of law, custom
or practice, and agrees not to assert or take advantage of any such rights or
remedies including, but not limited to: (a) any right to require Landlord to
proceed against Tenant or any other person or to proceed against or exhaust any
security held by Landlord at any time or to pursue any other remedy in
Landlord’s power before proceeding against such Guarantor or to require that
Landlord cause a marshaling of Tenant’s assets or the assets, if any, given as
collateral for this Guaranty or to proceed against Tenant and/or any collateral,
including collateral, if any, given to secure such Guarantor’s obligation under
this Guaranty, held by Landlord at any time or in any particular order; (b) any
defense that may arise by reason of the incapacity or lack of authority of any
other person or persons; D-3 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex196.jpg]
(c) notice of the existence, creation or incurring of any new or additional
indebtedness or obligation or of any action or non-action on the part of Tenant,
Landlord, any creditor of Tenant or such Guarantor or on the part of any other
person whomsoever under this or any other instrument in connection with any
obligation or evidence of indebtedness held by Landlord or in connection with
any obligation hereby guaranteed; (d) any defense based upon an election of
remedies by Landlord which destroys or otherwise impairs the subrogation rights
of such Guarantor or the right of such Guarantor to proceed against Tenant for
reimbursement, or both; (e) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (f) any duty
on the part of Landlord to disclose to such Guarantor any facts Landlord may now
or hereafter know about Tenant, regardless of whether Landlord has reason to
believe that any such facts materially increase the risk beyond that which such
Guarantor intends to assume or has reason to believe that such facts are unknown
to such Guarantor or has a reasonable opportunity to communicate such facts to
Guarantor, it being understood and agreed that such Guarantor is fully
responsible for being and keeping informed of the financial condition of Tenant
and of all circumstances bearing on the risk of non-payment or non-performance
of any Obligations or indebtedness hereby guaranteed; (g) any defense arising
because of Landlord’s election, in any proceeding instituted under the federal
Bankruptcy Code, of the application of Section 1111(b)(2) of the federal
Bankruptcy Code; (h) any defense based on any borrowing or grant of a security
interest under Section 364 of the federal Bankruptcy Code; and (i) all rights
and remedies accorded by applicable law to guarantors, including without
limitation, any extension of time conferred by any law now or hereafter in
effect and any requirement or notice of acceptance of this Guaranty or any other
notice to which the undersigned may now or hereafter be entitled to the extent
such waiver of notice is permitted by applicable law. 6. Information. Each
Guarantor assumes all responsibility for being and keeping itself informed of
the financial condition and assets of the Tenant and each other Guarantor, and
of all other circumstances bearing upon the risk of nonpayment of the
Obligations and the nature, scope and extent of the risks that such Guarantor
assumes and incurs hereunder and agrees that the Landlord will not have any duty
to advise such Guarantor of information regarding such circumstances or risks.
7. No Subrogation. Until all Obligations of Tenant under the Master Lease have
been satisfied and discharged in full, Guarantor shall have no right of
subrogation and waives any right to enforce any remedy which Landlord now has or
may hereafter have against Tenant and any D-4 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex197.jpg]
benefit of, and any right to participate in, any security now or hereafter held
by Landlord with respect to the Master Lease. 8. Agreement to Comply with terms
of Master Lease. Each Guarantor hereby agrees (a) to comply with all terms of
the Master Lease applicable to it, (b) that it shall take no action, and that it
shall not omit to take any action, which action or omission, as applicable,
would cause a breach of the terms of the Master Lease applicable to it and (c)
that it shall not commence an involuntary proceeding or file an involuntary
petition in any court of competent jurisdiction seeking (i) relief in respect of
the Tenant or any of its Subsidiaries, or of a substantial part of the property
or assets of the Tenant or any of its Subsidiaries, under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Tenant or any of its Subsidiaries or for a substantial
part of the property or assets of the Tenant or any of its Subsidiaries. 9.
Agreement to Pay; Contribution; Subordination. Without limitation of any other
right of the Landlord at law or in equity, upon the failure of Tenant to pay any
Obligation when and as the same shall become due, each Guarantor hereby promises
to and will forthwith pay, or cause to be paid, to the Landlord in cash the
amount of such unpaid Obligation. Each Guarantor hereby unconditionally and
irrevocably agrees that in the event any payment shall be required to be made to
the Landlord under this Guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor so as to maximize
the aggregate amount paid to the Landlord in respect of this Guaranty and in
respect of the Master Lease. Upon payment by any Guarantor of any sums to the
Landlord as provided above, all rights of such Guarantor against the Tenant or
any other Guarantor arising as a result thereof by way of subrogation,
contribution, reimbursement, indemnity or otherwise shall be subject to the
limitations set forth in this Section 9. If for any reason whatsoever Tenant or
any Guarantor now or hereafter becomes indebted to any Guarantor or any
Affiliate of any Guarantor, such indebtedness and all interest thereon shall at
all times be subordinate to Tenant’s obligation to Landlord to pay as and when
due in accordance with the terms of the Master Lease the guaranteed Obligations,
it being understood that each Guarantor and each Affiliate of any Guarantor
shall be permitted to receive payments from the Tenant or any Guarantor on
account of such obligations except during the continuance of an Event of Default
under the Master Lease relating to failure to pay amounts due under the Master
Lease. During any time in which an Event of Default relating to failure to pay
amounts due under the Master Lease has occurred and is continuing under the
Master Lease (and provided that Guarantor has received written notice thereof),
Guarantor agrees to make no claim for such indebtedness that does not recite
that such claim is expressly subordinate to Landlord’s rights and remedies under
the Master Lease. 10. Application of Payments. With respect to the Master Lease,
and with or without notice to Guarantor, Landlord, in Landlord’s sole discretion
and at any time and from time to time and in such manner and upon such terms as
Landlord deems appropriate, may (a) apply any or all payments or recoveries
following the occurrence and during the continuance of an Event of Default from
Tenant or from any other guarantor under any other instrument or realized from
any security, in such manner and order of priority as Landlord may determine, to
any indebtedness or other obligation of Tenant with respect to the Master Lease
and whether or not such indebtedness or D-5 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex198.jpg]
other obligation is guaranteed hereby or is otherwise secured, and (b) refund to
Tenant any payment received by Landlord under the Master Lease. 11. Guaranty
Default. Upon the failure of any Guarantor to pay the amounts required to be
paid hereunder when due following the occurrence and during the continuance of
an Event of Default under the Master Lease, Landlord shall have the right to
bring such actions at law or inequity, including appropriate injunctive relief,
as it deems appropriate to compel compliance, payment or deposit, and among
other remedies to recover its reasonable attorneys’ fees in any proceeding,
including any appeal therefrom and any post judgment proceedings. 12. Maximum
Liability. Each Guarantor and, by its acceptance of the guarantees provided
herein, Landlord, hereby confirms that it is the intention of all such persons
that the guarantees provided herein and the obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of the
United States Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar foreign, federal or state law
to the extent applicable to the guarantees provided herein and the obligations
of each Guarantor hereunder. To effectuate the foregoing intention, Landlord
hereby irrevocably agrees that the obligations of each Guarantor under this
Guaranty shall be limited to the maximum amount as will result in such
obligations not constituting a fraudulent transfer or conveyance. 13. Release. A
Guarantor (other than Tenant’s Parent) shall automatically be released from its
obligations hereunder (other than with respect to amounts then due and payable
by such Guarantor) upon the consummation of any transaction permitted by the
Master Lease, the result of which is that such Guarantor ceases to be a
Subsidiary of the Tenant; provided that the Landlord shall have consented to
such transaction to the extent such consent is required by the terms of the
Master Lease; and provided further that a Change in Control (and any transaction
related thereto) shall not be deemed to be permitted by the Master Lease without
Landlord consent except to the extent any actual or deemed assignment under the
Master Lease relating to such Change in Control is permitted under the Master
Lease; and provided further that no release of such Guarantor shall be permitted
or occur in a Foreclosure COC or a Foreclosure Assignment. Tenant’s Parent shall
automatically be released from its obligations hereunder (other than with
respect to amounts then due and payable by Tenant’s Parent) upon the
consummation of any transaction permitted by the Master Lease, the result of
which is that the Tenant ceases to be a Subsidiary of Tenant’s Parent and ceases
to be owned by Tenant’s Parent; provided that the Landlord shall have consented
to such transaction to the extent such consent is required by the terms of the
Master Lease; and provided further that a Change in Control (and any transaction
related thereto) shall not be deemed to be permitted by the Master Lease without
Landlord consent except to the extent any actual or deemed assignment under the
Master Lease relating to such Change in Control is permitted under the Master
Lease; and provided further that no release of Tenant’s Parent shall be
permitted to occur in a Foreclosure COC or Foreclosure Assignment. 14.
Additional Guarantors. Upon the execution and delivery by the Landlord and any
subsidiary of the Tenant that is required to become a party hereto pursuant to
the Master Lease of an instrument in the form of Appendix A hereto, such
subsidiary shall become a Guarantor hereunder with the same force and effect as
if originally named as a Guarantor herein. The D-6 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex199.jpg]
execution and delivery of any such instrument shall not require the consent of
any other party to this Guaranty. The rights and obligations of each party to
this Guaranty shall remain in full force and effect notwithstanding the addition
of any new party to this Guaranty. 15. Notices. Any notice, request or other
communication to be given by any party hereunder shall be in writing and shall
be sent by registered or certified mail, postage prepaid and return receipt
requested, by hand delivery or express courier service, by facsimile
transmission or by an overnight express service to the following address: To
Guarantor: [______________________] c/o Eldorado Resorts, Inc. 100 West Liberty
Street Suite 1150 Reno, Nevada 89501 Attention: Thomas R. Reeg Facsimile No.:
281-683-7511 With a copy to: Milbank, Tweed, Hadley & McCloy LLP (that shall not
2029 Century Park East constitute notice) Floor 33 Los Angeles, California 90067
Attention: Deborah R. Conrad Facsimile No.:213-892-4721 To Landlord:
[_________________________] c/o Gaming and Leisure Properties, Inc. 845
Berkshire Blvd., Suite 200 Wyomissing, Pennsylvania 19610 Attention: Chief
Executive Officer Facsimile: (610) 401-2901 And with copy to Goodwin Procter LLP
(which shall not The New York Times Building constitute notice): 620 Eighth
Avenue New York, New York 10018 Attention: Yoel Kranz, Esq. Facsimile: (617)
649-1471 or to such other address as either party may hereafter designate.
Notice shall be deemed to have been given on the date of delivery if such
delivery is made on a Business Day, or if not, on the first Business Day after
delivery. If delivery is refused, Notice shall be deemed to have been given on
the date delivery was first attempted. Notice sent by facsimile transmission
shall be deemed given upon confirmation that such Notice was received at the
number specified above or in a Notice to the sender. 16. Miscellaneous. D-7
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex200.jpg]
(a) No term, condition or provision of this Guaranty may be waived except by an
express written instrument to that effect signed by Landlord. No waiver of any
term, condition or provision of this Guaranty will be deemed a waiver of any
other term, condition or provision, irrespective of similarity, or constitute a
continuing waiver of the same term, condition or provision, unless otherwise
expressly provided. No term, condition or provision of this Guaranty may be
amended or modified with respect to any Guarantor except by an express written
instrument to that effect signed by Landlord and the applicable Guarantor to
which such amendment or modification is to be effective. (b) If any one or more
of the terms, conditions or provisions contained in this Guaranty is found in a
final award or judgment rendered by any court of competent jurisdiction to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining terms, conditions and provisions of this
Guaranty shall not in any way be affected or impaired thereby, and this Guaranty
shall be interpreted and construed as if the invalid, illegal, or unenforceable
term, condition or provision had never been contained in this Guaranty. (c) THIS
GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, EXCEPT THAT THE LAWS OF THE STATE WHERE THE LEASED PROPERTY
IS LOCATED SHALL GOVERN THIS AGREEMENT TO THE EXTENT NECESSARY (I) TO OBTAIN THE
BENEFIT OF THE RIGHTS AND REMEDIES SET FORTH HEREIN WITH RESPECT TO ANY OF THE
LEASED PROPERTY AND (II) FOR PROCEDURAL REQUIREMENTS WHICH MUST BE GOVERNED BY
THE LAWS OF THE STATE. EACH GUARANTOR CONSENTS TO IN PERSONAM JURISDICTION
BEFORE THE STATE AND FEDERAL COURTS OF NEW YORK AND AGREES THAT ALL DISPUTES
CONCERNING THIS GUARANTY SHALL BE HEARD IN THE STATE AND FEDERAL COURTS LOCATED
IN THE STATE OF NEW YORK. EACH GUARANTOR FURTHER CONSENTS TO IN PERSONAM
JURISDICTION BEFORE THE STATE AND FEDERAL COURTS OF EACH STATE WITH RESPECT TO
ANY ACTION COMMENCED BY LANDLORD SEEKING TO RETAKE POSSESSION OF ANY OR ALL OF
THE LEASED PROPERTY IN WHICH GUARANTOR IS REQUIRED TO BE NAMED AS A NECESSARY
PARTY. EACH GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE EFFECTED UPON IT
UNDER ANY METHOD PERMISSIBLE UNDER THE LAWS OF THE STATE OF NEW YORK AND
IRREVOCABLY WAIVES ANY OBJECTION TO VENUE IN THE STATE AND FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK OR, TO THE EXTENT APPLICABLE IN ACCORDANCE WITH
THE TERMS HEREOF, LOCATED IN THE STATE. (d) EACH OF THE GUARANTORS, BY ITS
EXECUTION OF THIS GUARANTY, AND LANDLORD, BY ITS ACCEPTANCE OF THIS GUARANTY,
HEREBY WAIVE TRIAL BY JURY AND THE RIGHT THERETO IN ANY ACTION OR PROCEEDING OF
ANY KIND ARISING ON, UNDER, OUT OF, BY REASON OF OR RELATING IN ANY WAY TO THIS
GUARANTY OR THE INTERPRETATION, BREACH OR ENFORCEMENT THEREOF. D-8
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex201.jpg]
(e) In the event of any suit, action, arbitration or other proceeding to
interpret this Guaranty, or to determine or enforce any right or obligation
created hereby, the prevailing party in the action shall recover such party’s
reasonable out-of-pocket costs and expenses incurred in connection therewith,
including, but not limited to, reasonable out-of- pocket attorneys’ fees and
costs of appeal, post judgment enforcement proceedings (if any) and bankruptcy
proceedings (if any). Any court, arbitrator or panel of arbitrators shall, in
entering any judgment or making any award in any such suit, action, arbitration
or other proceeding, in addition to any and all other relief awarded to such
prevailing party, include in such judgment or award such party’s reasonable
costs and expenses as provided in this Section 16(e). (f) Each Guarantor (i)
represents that it has been represented and advised by counsel in connection
with the execution of this Guaranty; (ii) acknowledges receipt of a copy of the
Master Lease; and (iii) further represents that such Guarantor has been advised
by counsel with respect thereto. This Guaranty shall be construed and
interpreted in accordance with the plain meaning of its language, and not for or
against such Guarantor or Landlord, and as a whole, giving effect to all of the
terms, conditions and provisions hereof. (g) Except as provided in any other
written agreement now or at any time hereafter in force between Landlord and any
Guarantor, this Guaranty shall constitute the entire agreement of each Guarantor
with Landlord with respect to the subject matter hereof, and no representation,
understanding, promise or condition concerning the subject matter hereof will be
binding upon Landlord or any Guarantor unless expressed herein. (h) All
stipulations, obligations, liabilities and undertakings under this Guaranty
shall be binding upon each Guarantor and its respective successors and assigns
and shall inure to the benefit of Landlord and to the benefit of Landlord’s
successors and assigns. (i) Whenever the singular shall be used hereunder, it
shall be deemed to include the plural (and vice-versa) and reference to one
gender shall be construed to include all other genders, including neuter,
whenever the context of this Guaranty so requires. Section captions or headings
used in the Guaranty are for convenience and reference only, and shall not
affect the construction thereof. (j) This Guaranty may be executed in any number
of counterparts, each of which shall be a valid and binding original, but all of
which together shall constitute one and the same instrument. [Signature Page to
Follow] D-9 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex202.jpg]
EXECUTED as of the date first set forth above. GUARANTOR: By: Name: Title:
LANDLORD: By: Name: Title: S-1 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex203.jpg]
Appendix A SUPPLEMENT NO. ______ dated as of _____________ (this “Supplement”),
to the GUARANTY OF MASTER LEASE (as amended, restated, supplemented or replaced,
the “Guaranty”), dated as of _____ day of __________, 20__ by and between
____________, a ________________, ____________, a ________________ and
____________, a ________________ (each, “Guarantor”, and collectively, the
“Guarantors”) and ____________________ (“Landlord”). A. Reference is made to
that certain Master Lease, dated as of [______________], (the “Master Lease”),
between Landlord and [_______________] (“Tenant”). B. Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Guaranty. C. The Guarantors have entered into the Guaranty in order to
induce the Landlord to enter into the Master Lease. Section 14 of the Guaranty
provides that additional Subsidiaries of the Tenant may become Guarantors under
the Guaranty by execution and delivery of an instrument in the form of this
Supplement. The undersigned subsidiary of Tenant (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Master
Lease to become a Guarantor under the Guaranty. Accordingly, Landlord and the
New Subsidiary agree as follows: SECTION 1. In accordance with Section 14 of the
Guaranty, the New Subsidiary by its signature below becomes a Guarantor under
the Guaranty with the same force and effect as if originally named therein as a
Guarantor, and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guaranty applicable to it as a Guarantor thereunder, and (b)
represents and warrants that the representations and warranties made by it as a
Guarantor thereunder are true and correct, in all material respects, on and as
of the date hereof. Each reference to a “Guarantor” in the Guaranty shall be
deemed to include the New Subsidiary. The Guaranty is hereby incorporated herein
by reference. SECTION 2. The New Subsidiary represents and warrants to the
Landlord that this Supplement has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing. SECTION 3. This Supplement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. This Supplement shall become
effective when (a) the Landlord shall have received a counterpart of this
Supplement that bears the signature of the New Subsidiary, and (b) the Landlord
has executed a counterpart hereof. Appendix A-1 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex204.jpg]
SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect. SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. SECTION 6. In the event any one
or more of the provisions contained in this Supplement should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and in the Guaranty
shall not in any way be affected or impaired thereby. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions. SECTION 7.
All communications and notices hereunder shall be in writing and given as
provided in Section 15 of the Guaranty. SECTION 8. The New Subsidiary agrees to
reimburse Landlord for its reasonable out-of- pocket expenses in connection with
this Supplement, including the reasonable fees, disbursements and other charges
of counsel for Landlord. IN WITNESS WHEREOF, the New Subsidiary and the Landlord
have duly executed this Supplement to the Guaranty as of the day and year first
above written. [NAME OF NEW SUBSIDIARY] By: Name: Title: [______________], as
Landlord By: Name: Title: Appendix A-2 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex205.jpg]
EXHIBIT E FORM OF NONDISTURBANCE AND ATTORNMENT AGREEMENT This NON-DISTURBANCE
AND ATTORNMENT AGREEMENT (the “Agreement”) is dated as of _____________, and is
by and among [LENDER], a [ ] [ ], having an address at [ ] (together with its
successors and assigns, “Lender”1), and [_________________], a
___________________, having an office at _________________________ (“Tenant”).
WHEREAS, by a Master Lease (as amended, modified or otherwise supplemented, the
“Lease”) dated as of ______________, between ____________________ (“Landlord”)
(or Landlord’s predecessor in title) and Tenant, Landlord leased to Tenant a
portion of the Property, as said portion is more particularly described in the
Lease (such portion of the Property hereinafter referred to as the “Premises”);
WHEREAS, Lender has made or intends to make a loan to Landlord (the “Loan”),
which Loan shall be evidenced by one or more promissory notes (as the same may
be amended, modified, restated, severed, consolidated, renewed, replaced, or
supplemented from time to time, the “Promissory Note”) and secured by, among
other things, that certain Mortgage or Deed of Trust, Assignment of Leases and
Rents and Security Agreement (as the same may be amended, restated, replaced,
severed, split, supplemented or otherwise modified from time to time, the
“Mortgage”) encumbering the real property located in ______________________ more
particularly described on Exhibit A annexed hereto and made a part hereof (the
“Property”);2 WHEREAS, Tenant acknowledges that Lender will rely on this
Agreement in making the Loan to Landlord; WHEREAS, Lender and Tenant desire to
evidence their understanding with respect to the Mortgage and the Lease as
hereinafter provided; and WHEREAS, pursuant to Section 31.1 of the Lease, Tenant
has agreed to deliver this Agreement and Lender has agreed not to disturb
Tenant’s possessory rights in the Premises under the Lease on the terms and
conditions hereinafter set forth. NOW, THEREFORE, in consideration of the mutual
agreements hereinafter set forth, the parties hereto hereby agree as follows: 1.
Lender agrees that if Lender exercises any of its rights under the Mortgage,
including entry or foreclosure of the Mortgage or exercise of a power of sale
under the Mortgage, Lender, or any person who acquires any portion of the
Property in a foreclosure or similar proceeding or in a transfer in lieu of any
such foreclosure, (a) will not terminate or disturb Tenant’s right to use,
occupy and possess the Premises, nor any of Tenant’s rights, privileges and
options under the terms of the Lease, , so long as Tenant is not in default
beyond any applicable grace 1References to “Lender” may be modified to reflect
an agent, trustee or other representative acting for a group of lenders or debt
holders. 2Subject to modification to reflect terms and type of financing secured
by the applicable mortgage. E-1 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex206.jpg]
period under any term, covenant or condition of the Lease and (b) will be bound
by the provisions of Article XVII of the Lease for the benefit of each Permitted
Leasehold Mortgagee. In addition, Lender or any person prosecuting such rights
and remedies agrees that so long as the Lease has not been terminated on account
of Tenant’s default that has continued beyond applicable notice and cure
periods, Lender or such other person, as the case may be, shall not name or join
Tenant as a defendant in any exercise of Lender’s or such person’s rights and
remedies arising upon a default under the Mortgage unless applicable law
requires Tenant to be made a party thereto as a condition to proceeding against
Landlord. In the latter case, Lender or any person prosecuting such rights and
remedies may join Tenant as a defendant in such action only for such purpose and
not to terminate the Lease or otherwise adversely affect Tenant’s rights under
the Lease or this Agreement in such action. 2. If, at any time Lender (or any
person, or such person’s successors or assigns, who acquires the interest of
Landlord under the Lease through foreclosure of the Mortgage or otherwise) shall
succeed to the rights of Landlord under the Lease as a result of a default or
event of default under the Mortgage, Tenant shall attorn to and recognize such
person so succeeding to the rights of Landlord under the Lease (herein sometimes
called “Successor Landlord”) as Tenant’s landlord under the Lease, said
attornment to be effective and self-operative without the execution of any
further instruments. 3. Landlord authorizes and directs Tenant to honor any
written demand or notice from Lender instructing Tenant to pay rent or other
sums to Lender rather than Landlord (a “Payment Demand”), regardless of any
other or contrary notice or instruction which Tenant may receive from Landlord
before or after Tenant’s receipt of such Payment Demand. Tenant may rely upon
any notice, instruction, Payment Demand, certificate, consent or other document
from, and signed by, Lender and shall have no duty to Landlord to investigate
the same or the circumstances under which the same was given. Any payment made
by Tenant to Lender or in response to a Payment Demand shall be deemed proper
payment by Tenant of such sum pursuant to the Lease. 4. If Lender shall become
the owner of the Property or the Property shall be sold by reason of foreclosure
or other proceedings brought to enforce the Mortgage or if the Property shall be
transferred by deed in lieu of foreclosure, Lender or any Successor Landlord
shall not be: (a) liable for any act or omission of any prior landlord
(including Landlord) or bound by any obligation to make any payment to Tenant
which was required to be made prior to the time Lender succeeded to any prior
landlord (including Landlord); or (b) obligated to cure any defaults of any
prior landlord (including Landlord) which occurred, or to make any payment to
Tenant which was required to be paid by any prior landlord (including Landlord),
prior to the time that Lender or any Successor Landlord succeeded to the
interest of such landlord under the Lease; or (c) obligated to perform any
construction obligations of any prior landlord (including Landlord) under the
Lease or liable for any defects (latent, patent or otherwise) in the design,
workmanship, materials, construction or otherwise with respect to improvements
and buildings constructed on the Property; or E-2 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex207.jpg]
(d) subject to any offsets, defenses or counterclaims which Tenant may be
entitled to assert against any prior landlord (including Landlord); or (e) bound
by any payment of rent or additional rent by Tenant to any prior landlord
(including Landlord) for more than one month in advance; or (f) bound by any
amendment, modification, termination or surrender of the Lease made without the
written consent of Lender. Notwithstanding the foregoing, Tenant reserves its
right to any and all claims or causes of action (i) against Landlord for prior
losses or damages and (ii) against the Successor Landlord for all losses or
damages arising from and after the date that such Successor Landlord takes title
to the Property. 5. Tenant hereby represents, warrants, covenants and agrees to
and with Lender: (a) to deliver to Lender, by certified mail, return receipt
requested, a duplicate of each notice of default delivered by Tenant to Landlord
at the same time as such notice is given to Landlord and no such notice of
default shall be deemed given by Tenant under the Lease unless and until a copy
of such notice shall have been so delivered to Lender. Lender shall have the
right (but shall not be obligated) to cure such default. Tenant shall accept
performance by Lender of any term, covenant, condition or agreement to be
performed by Landlord or its designee under the Lease with the same force and
effect as though performed by Landlord. Tenant further agrees to afford Lender
or its designee a period of thirty (30) days beyond any period afforded to
Landlord for the curing of such default during which period Lender or its
designee may elect (but shall not be obligated) to seek to cure such default,
or, if such default cannot be cured within that time, then such additional time
as may be necessary to cure such default (including but not limited to
commencement of foreclosure proceedings) during which period Lender or its
designee may elect (but shall not be obligated) to seek to cure such default,
prior to taking any action to terminate the Lease. If the Lease shall terminate
for any reason, upon Lender’s written request given within thirty (30) days
after such termination, Tenant, within fifteen (15) days after such request,
shall execute and deliver to Lender (or its designee to the extent constituting
a permitted successor landlord under the Lease) a new lease of the Premises for
the remainder of the term of the Lease and upon all of the same terms, covenants
and conditions of the Lease; (b) that Tenant is the sole owner of the leasehold
estate created by the Lease; and (c) to promptly certify in writing to Lender,
in connection with any proposed assignment of the Mortgage, whether or not any
default on the part of Landlord then exists under the Lease and to deliver to
Lender any tenant estoppel certificates required under the Lease. E-3
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex208.jpg]
6. Tenant acknowledges that the interest of Landlord under the Lease is assigned
to Lender solely as security for the Promissory Note3, and Lender shall have no
duty, liability or obligation under the Lease or any extension or renewal
thereof, unless Lender shall specifically undertake such liability in writing or
Lender becomes and then only with respect to periods in which Lender becomes,
the fee owner of the Property. 7. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York4. 8. This
Agreement and each and every covenant, agreement and other provisions hereof
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and assigns (including, without limitation, any
successor holder of the Promissory Note5) and may be amended, supplemented,
waived or modified only by an instrument in writing executed by the party
against which enforcement of the termination, amendment, supplement, waiver or
modification is sought. Each Permitted Leasehold Mortgagee (as defined in the
Lease) (for so long as such Permitted Leasehold Mortgagee (as defined in the
Lease) holds a Permitted Leasehold Mortgage (as defined in the Lease)) is an
intended third party beneficiary of Section 1(b) entitled to enforce the same as
if a party to this Agreement. 9. All notices to be given under this Agreement
shall be in writing and shall be deemed served upon receipt by the addressee if
served personally or, if mailed, upon the first to occur of receipt or the
refusal of delivery as shown on a return receipt, after deposit in the United
States Postal Service certified mail, postage prepaid, addressed to the address
of Landlord, Tenant or Lender appearing below. Such addresses may be changed by
notice given in the same manner. If any party consists of multiple individuals
or entities, then notice to any one of same shall be deemed notice to such
party. To Lender: [___________________] [___________________]
[___________________] [___________________] With a copy to:
[___________________] (that shall not [___________________] constitute notice)
[___________________] [___________________] 3Subject to modification to reflect
terms of debt. 4Subject to modification solely and to the extent the law of any
jurisdiction in which the Premises are located is required to govern the
subordination of Tenant’s interests in such jurisdiction. 5Subject to
modification to reflect terms of debt. E-4 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex209.jpg]
To Tenant: ______________________ ______________________ ______________________
Attention: Facsimile: With a copy to: Milbank, Tweed, Hadley & McCloy LLP (that
shall not 2029 Century Park East constitute notice) Floor 33 Los Angeles,
California 90067 Attention: Deborah R. Conrad Facsimile No.:213-892-4721 To
Landlord: [_________________________] c/o Gaming and Leisure Properties, Inc.
845 Berkshire Blvd., Suite 200 Wyomissing, Pennsylvania 19610 Attention: Chief
Executive Officer Facsimile: (610) 401-2901 And with copy to Goodwin Procter LLP
(which shall not The New York Times Building constitute notice): 620 Eighth
Avenue New York, New York 10018 Attention: Yoel Kranz, Esq. Facsimile: (617)
649-1471 10. If this Agreement conflicts with the Lease, then this Agreement
shall govern as between the parties and any Successor Landlord, including upon
any attornment pursuant to this Agreement. This Agreement supersedes, and
constitutes full compliance with, any provisions in the Lease that provide for
subordination of the Lease to, or for delivery of nondisturbance agreements by
the holder of, the Mortgage. 11. In the event Lender shall acquire Landlord’s
interest in the Premises, Tenant shall look only to the estate and interest, if
any, of Lender in the Property for the satisfaction of Tenant’s remedies for the
collection of a judgment (or other judicial process) requiring the payment of
money in the event of any default by Lender as a Successor Landlord under the
Lease or under this Agreement, and no other property or assets of Lender shall
be subject to levy, execution or other enforcement procedure for the
satisfaction of Tenant’s remedies under or with respect to the Lease, the
relationship of the landlord and tenant under the Lease or Tenant’s use or
occupancy of the Premises or any claim arising under this Agreement. 12. If any
provision of this Agreement is held to be invalid or unenforceable by a court of
competent jurisdiction, such provision shall be deemed modified to the extent
necessary to be enforceable, or if such modification is not practicable, such
provision shall be deemed deleted from this Agreement, and the other provisions
of this Agreement shall remain in full force and effect, and shall be liberally
construed in favor of Lender. E-5 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex210.jpg]
13. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] E-6
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex211.jpg]
EXHIBIT F FORM OF SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT This
SUBORDINATION, NON-DISTURBANCE, AND ATTORNMENT AGREEMENT (the “Agreement”) is
dated as of _____________, and is by and among [LENDER], a [ ] [ ], having an
address at [ ] (together with its successors and assigns, “Lender”6), [ ], a
Delaware corporation, having an office at [ ] (“Landlord”), and [ ], a
_________________, having an office at ________________ (“Tenant”). WHEREAS, by
a Master Lease (as amended, modified or supplemented, the “Lease”) dated as of
___________________, between Landlord (or Landlord’s predecessor in title) and
Tenant, Landlord leased to Tenant a portion of the Property, as said portion is
more particularly described in the Lease (such portion of the Property
hereinafter referred to as the “Premises”); WHEREAS, Lender has made or intends
to make a loan to Landlord (the “Loan”), which Loan shall be evidenced by one or
more promissory notes (as the same may be amended, modified, restated, severed,
consolidated, renewed, replaced, or supplemented from time to time, the
“Promissory Note”) and secured by, among other things, that certain Mortgage or
Deed of Trust, Assignment of Leases and Rents and Security Agreement (as the
same may be amended, restated, replaced, severed, split, supplemented or
otherwise modified from time to time, the “Mortgage”) encumbering the real
property located in ______________________ more particularly described on
Exhibit A annexed hereto and made a part hereof (the “Property”);7 WHEREAS,
Tenant acknowledges that Lender will rely on this Agreement in making the Loan
to Landlord; WHEREAS, Lender and Tenant desire to evidence their understanding
with respect to the Mortgage and the Lease as hereinafter provided; and WHEREAS,
pursuant to Section 31.1 of the Lease, Tenant has agreed to deliver this
Agreement and will subordinate the Lease to the Security Instruments and to the
lien thereof and, in consideration of Tenant’s delivery of this Agreement,
Lender has agreed not to disturb Tenant’s possessory rights in the Premises
under the Lease on the terms and conditions hereinafter set forth. NOW,
THEREFORE, in consideration of the mutual agreements hereinafter set forth, the
parties hereto hereby agree as follows: 1. Tenant covenants, stipulates and
agrees that the Lease and all of Tenant’s right, title and interest in and to
the Property thereunder (including but not limited to any option to 6References
to “Lender” may be modified to reflect an agent, trustee or other representative
acting for a group of debt holders. 7Subject to modification to reflect terms
and type of financing secured by the applicable mortgage. F-1 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex212.jpg]
purchase, right of first refusal to purchase or right of first offer to purchase
the Property or any portion thereof) is hereby, and shall at all times continue
to be, subordinated and made secondary and inferior in each and every respect to
the Mortgage and the lien thereof, to all of the terms, conditions and
provisions thereof and to any and all advances made or to be made thereunder, so
that at all times the Mortgage shall be and remain a lien on the Property prior
to and superior to the Lease for all purposes, subject to the provisions set
forth herein. Subordination is to have the same force and effect as if the
Mortgage and such renewals, modifications, consolidations, replacements and
extensions had been executed, acknowledged, delivered and recorded prior to the
Lease, any amendments or modifications thereof and any notice thereof. 2. Lender
agrees that if Lender exercises any of its rights under the Mortgage, including
entry or foreclosure of the Mortgage or exercise of a power of sale under the
Mortgage, Lender, or any person who acquires any portion of the Property in a
foreclosure or similar proceeding or in a transfer in lieu of any such
foreclosure, (a) will not terminate or disturb Tenant’s right to use, occupy and
possess the Premises, nor any of Tenant’s rights, privileges and options under
the terms of the Lease, so long as Tenant is not in default beyond any
applicable grace period under any term, covenant or condition of the Lease and
(b) will be bound by the provisions of Article XVII of the Lease for the benefit
of each Permitted Leasehold Mortgagee. In addition, Lender or any person
prosecuting such rights and remedies agrees that so long as the Lease has not
been terminated on account of Tenant’s default that has continued beyond
applicable notice and cure periods, Lender or such other person, as the case may
be, shall not name or join Tenant as a defendant in any exercise of Lender’s or
such person’s rights and remedies arising upon a default under the Mortgage
unless applicable law requires Tenant to be made a party thereto as a condition
to proceeding against Landlord. In the latter case, Lender or any person
prosecuting such rights and remedies may join Tenant as a defendant in such
action only for such purpose and not to terminate the Lease or otherwise
adversely affect Tenant’s rights under the Lease or this Agreement in such
action. 3. If, at any time Lender (or any person, or such person’s successors or
assigns, who acquires the interest of Landlord under the Lease through
foreclosure of the Mortgage or otherwise) shall succeed to the rights of
Landlord under the Lease as a result of a default or event of default under the
Mortgage, Tenant shall attorn to and recognize such person so succeeding to the
rights of Landlord under the Lease (herein sometimes called “Successor
Landlord”) as Tenant’s landlord under the Lease, said attornment to be effective
and self-operative without the execution of any further instruments. 4. Landlord
authorizes and directs Tenant to honor any written demand or notice from Lender
instructing Tenant to pay rent or other sums to Lender rather than Landlord (a
“Payment Demand”), regardless of any other or contrary notice or instruction
which Tenant may receive from Landlord before or after Tenant’s receipt of such
Payment Demand. Tenant may rely upon any notice, instruction, Payment Demand,
certificate, consent or other document from, and signed by, Lender and shall
have no duty to Landlord to investigate the same or the circumstances under
which the same was given. Any payment made by Tenant to Lender or in response to
a Payment Demand shall be deemed proper payment by Tenant of such sum pursuant
to the Lease. 5. If Lender shall become the owner of the Property or the
Property shall be sold by reason of foreclosure or other proceedings brought to
enforce the Mortgage or if the F-2 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex213.jpg]
Property shall be transferred by deed in lieu of foreclosure, Lender or any
Successor Landlord shall not be: (a) liable for any act or omission of any prior
landlord (including Landlord) or bound by any obligation to make any payment to
Tenant which was required to be made prior to the time Lender succeeded to any
prior landlord (including Landlord); or (b) obligated to cure any defaults of
any prior landlord (including Landlord) which occurred, or to make any payment
to Tenant which was required to be paid by any prior landlord (including
Landlord), prior to the time that Lender or any Successor Landlord succeeded to
the interest of such landlord under the Lease; or (c) obligated to perform any
construction obligations of any prior landlord (including Landlord) under the
Lease or liable for any defects (latent, patent or otherwise) in the design,
workmanship, materials, construction or otherwise with respect to improvements
and buildings constructed on the Property; or (d) subject to any offsets,
defenses or counterclaims which Tenant may be entitled to assert against any
prior landlord (including Landlord); or (e) bound by any payment of rent or
additional rent by Tenant to any prior landlord (including Landlord) for more
than one month in advance; or (f) bound by any amendment, modification,
termination or surrender of the Lease made without the written consent of
Lender. Notwithstanding the foregoing, Tenant reserves its right to any and all
claims or causes of action (i) against Landlord for prior losses or damages and
(ii) against the Successor Landlord for all losses or damages arising from and
after the date that such Successor Landlord takes title to the Property. 6.
Tenant hereby represents, warrants, covenants and agrees to and with Lender: (a)
to deliver to Lender, by certified mail, return receipt requested, a duplicate
of each notice of default delivered by Tenant to Landlord at the same time as
such notice is given to Landlord and no such notice of default shall be deemed
given by Tenant under the Lease unless and until a copy of such notice shall
have been so delivered to Lender. Lender shall have the right (but shall not be
obligated) to cure such default. Tenant shall accept performance by Lender or
its designee of any term, covenant, condition or agreement to be performed by
Landlord under the Lease with the same force and effect as though performed by
Landlord. Tenant further agrees to afford Lender or the designee a period of
thirty (30) days beyond any period afforded to Landlord or its designee for the
curing of such default during which period Lender or its designee may elect (but
shall not be obligated) to seek to cure such default, or, if such default cannot
be cured within that time, then such additional time as may be necessary to cure
such default (including but not limited to commencement of foreclosure
proceedings) during which period Lender or its designee may elect (but shall not
be obligated) to seek to cure such default, prior to taking F-3
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex214.jpg]
any action to terminate the Lease. If the Lease shall terminate for any reason,
upon Lender’s written request given within thirty (30) days after such
termination, Tenant, within fifteen (15) days after such request, shall execute
and deliver to Lender (or its designee to the extent constituting a permitted
successor landlord under the Lease) a new lease of the Premises for the
remainder of the term of the Lease and upon all of the same terms, covenants and
conditions of the Lease; (b) that Tenant is the sole owner of the leasehold
estate created by the Lease; and (c) to promptly certify in writing to Lender,
in connection with any proposed assignment of the Mortgage, whether or not any
default on the part of Landlord then exists under the Lease and to deliver to
Lender any tenant estoppel certificates required under the Lease. 7. Tenant
acknowledges that the interest of Landlord under the Lease is assigned to Lender
solely as security for the Promissory Note8, and Lender shall have no duty,
liability or obligation under the Lease or any extension or renewal thereof,
unless Lender shall specifically undertake such liability in writing or Lender
becomes and then only with respect to periods in which Lender becomes, the fee
owner of the Property. 8. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.9 9. This Agreement and each
and every covenant, agreement and other provisions hereof shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns (including, without limitation, any successor holder of
the Promissory Note10) and may be amended, supplemented, waived or modified only
by an instrument in writing executed by the party against which enforcement of
the termination, amendment, supplement, waiver or modification is sought. Each
Permitted Leasehold Mortgagee (as defined in the Lease) (for so long as such
Permitted Leasehold Mortgagee (as defined in the Lease) holds a Permitted
Leasehold Mortgage (as defined in the Lease)) is an intended third party
beneficiary of Section 2(b) entitled to enforce the same as if a party to this
Agreement. 10. All notices to be given under this Agreement shall be in writing
and shall be deemed served upon receipt by the addressee if served personally
or, if mailed, upon the first to occur of receipt or the refusal of delivery as
shown on a return receipt, after deposit in the United States Postal Service
certified mail, postage prepaid, addressed to the address of Landlord, Tenant or
Lender appearing below. Such addresses may be changed by notice given in the
same manner. If any party consists of multiple individuals or entities, then
notice to any one of same shall be deemed notice to such party. 8Subject to
modification to reflect terms of debt. 9Subject to modification solely and to
the extent the law of any jurisdiction in which the Premises are located is
required to govern the subordination of Tenant’s interests in such jurisdiction.
10Subject to modification to reflect terms of debt. F-4 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex215.jpg]
To Lender: [___________________] [___________________] [___________________]
[___________________] With a copy to: [___________________] (that shall not
[___________________] constitute notice) [___________________]
[___________________] To Tenant: ______________________ ______________________
______________________ Attention: Facsimile: With a copy to:
______________________ (that shall not ______________________ constitute notice)
______________________ Attention: Facsimile: To Landlord:
[_________________________] c/o Gaming and Leisure Properties, Inc. 845
Berkshire Blvd., Suite 200 Wyomissing, Pennsylvania 19610 Attention: Chief
Executive Officer Facsimile: (610) 401-2901 And with copy to Goodwin Procter LLP
(which shall not The New York Times Building constitute notice): 620 Eighth
Avenue New York, New York 10018 Attention: Yoel Kranz, Esq. Facsimile: (617)
649-1471 11. If this Agreement conflicts with the Lease, then this Agreement
shall govern as between the parties and any Successor Landlord, including upon
any attornment pursuant to this Agreement. This Agreement supersedes, and
constitutes full compliance with, any provisions in the Lease that provide for
subordination of the Lease to, or for delivery of nondisturbance agreements by
the holder of, the Mortgage. 12. In the event Lender shall acquire Landlord’s
interest in the Premises, Tenant shall look only to the estate and interest, if
any, of Lender in the Property for the satisfaction of Tenant’s remedies for the
collection of a judgment (or other judicial process) requiring the payment F-5
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex216.jpg]
of money in the event of any default by Lender as a Successor Landlord under the
Lease or under this Agreement, and no other property or assets of Lender shall
be subject to levy, execution or other enforcement procedure for the
satisfaction of Tenant’s remedies under or with respect to the Lease, the
relationship of the landlord and tenant under the Lease or Tenant’s use or
occupancy of the Premises or any claim arising under this Agreement. 13. If any
provision of this Agreement is held to be invalid or unenforceable by a court of
competent jurisdiction, such provision shall be deemed modified to the extent
necessary to be enforceable, or if such modification is not practicable, such
provision shall be deemed deleted from this Agreement, and the other provisions
of this Agreement shall remain in full force and effect, and shall be liberally
construed in favor of Lender. 14. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. F-6 ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex217.jpg]
SCHEDULE A DISCLOSURE ITEMS Ground Leases Tropicana Laughlin None Tropicana
Evansville Evansville Riverboat Landing Lease dated May 2, 1995, by and between
City of Evansville, Redevelopment Commission, as landlord, and Landlord (as
successor in interest to Aztar Gaming Company, LLC), as tenant, as amended by
that certain Amendment to Evansville Riverboat Landing Lease dated December 1,
2001, as further amended by that certain Second Amendment to Evansville
Riverboat Landing Lease dated August 27, 2003, as further amended by that
certain Third Amendment to Evansville Riverboat Landing Lease dated July 19,
2005, as further amended by that certain Fourth Amendment to Lease Agreement
dated May 3, 2006, as further amended by that certain Fourth Amendment No. 2 to
Lease Agreement dated March 2, 2010, as further amended by that certain Fifth
Amendment to Lease Agreement dated September 15, 2011, as further amended by
that certain Sixth Amendment to Lease Agreement dated January 6, 2016, and as
further amended by that certain Seventh Amendment to Lease Agreement dated as of
the Commencement Date. Tropicana Atlantic City None Belle of Baton Rouge Lease
Agreement dated August 1, 2013 by and between Cohn Realty Co., Inc., as
landlord, and Landlord (as successor in interests to Catfish Queen Partnership
in Commendam), as tenant Contract of Lease dated August 29, 1982 by and between
Cohn Realty Co., Inc., as landlord, and Landlord (as successor in interest to
Catfish Queen Partnership in Commendam, as successor in interest to New Jazz
Enterprises, L.L.C., as successor in interest to Paul B. Due, Richard J. Dodson,
John W. DeGravilles, David W. Robinson and Chester J. Caskey), as tenant, as
amended by that certain Assignment and Assumption of Leases dated March 8, 2010
Lease of Air Space dated June 29, 1994 by and between the City of Baton Rouge,
as landlord, and Landlord (as successor in interest to the Parish of East Baton
Rouge and Catfish Queen Partnership in Commendam), as tenant Schedule A-1
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex218.jpg]
Tropicana Greenville Lease Agreement dated October 1, 2013 by and between City
of Greenville, Mississippi, as landlord, and Landlord (as successor in interest
to Lighthouse Point, LLC d/b/a Trop Casino Greenville), as tenant Lease
Agreement dated February 19, 1997 by and between the Board of Mississippi Levee
Commissioners, as landlord, and Landlord (as successor in interest to Lighthouse
Point, LLC d/b/a Trop Casino Greenville, as successor in interest to Alpha
Greenville Hotel, Inc.), as tenant, as amended and restated by that certain
Restated and Amended Lease Agreement dated April 18, 1997, as further amended by
that certain Amendment to Lease dated October 5, 2010 Amended and Restated Lease
Agreement dated January 20, 1995 by and between Greenville Marine Corporation ,
as landlord, and Landlord (as successor in interest to Lighthouse Point, LLC
d/b/a Trop Casino Greenville, as successor in interest Rainbow Entertainment,
LLC), as tenant, as amended by that certain Assignment and Assumption, dated
October 24, 1995, as further amended by that certain First Amendment to Amended
and Restated Lease Agreement, dated October 26, 1995, as further amended by that
certain Second Amendment to Amended and Restated Lease Agreement, dated July 1,
2003, as further amended by that certain Third Amendment to Amended and Restated
Lease Agreement, dated March 4, 2010, and as further amended by that certain
Second Amended and Restated Lease Agreement, dated October 27, 2010 F-2
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex219.jpg]
SCHEDULE A DISCLOSURE ITEMS Specified Subleases Those subleases, together with
any amendments relating thereto, in effect as of the Commencement Date with the
following subtenants: Tropicana Atlantic City 1. ADAM GOOD CRAB HOUSE, LLC, a
New Jersey limited liability company, trading as ADAM GOOD CRAB SHACK AND SPORTS
BAR 2. MARSHALL RETAIL GROUP, LLC, a Delaware Limited Liability Company d/b/a
AKA 3. ATC INDOOR DAS LLC, a Delaware limited liability company 4. ATLANTICARE
HEALTH SERVICES , INC., a New Jersey Corporation d/b/a AtlantiCare LifeCenter at
Tropicana 5. A TIME FOR WINE, LLC., a New Jersey Limited Liability Company,
trading as A TIME FOR WINE 6. BLUEMERCURY, INC., a Delaware corporation
authorized to do business in the State of New Jersey, trading as bluemercury
APOTHECARY AND RESORT SPA 7. ARK AC BURGER BAR LLC, a Delaware Limited Liability
Company authorized to transact business in New Jersey, t/a Broadway Burger 8.
CARMINE'S ATLANTIC CITY, LLC, a New Jersey limited liability company, trading as
CARMINE'S 9. FRIDAY ENTERPRISES, LLC, a Pennsylvania limited liability company
authorized to do business in the State of New Jersey, trading as CUBA LIBRE
RESTAURANT and RUM BAR. Tenant name amended to FRIDAY ENTERPRISES, LLC, a New
Jersey limited liability company 10. DYNAMIC DUO 8, LLC., a New Jersey Limited
Liability Company, trading as Anthem 11. ERWIN PEARL RETAIL, INC., a New York
corporation authorized to do business in the State of New Jersey, trading as
ERWIN PEARL 12. GLOBE VENDING, INC., a New Jersey corporation, trading as FAMILY
FUN STATION 13. FRANCESCA'S COLLECTIONS, INC., a Texas Corporation authorized to
transact business in New Jersey, t/a FRANCESCA'S COLLECTIONS 14. Intentionally
Omitted F-3 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex220.jpg]
15. Intentionally Omitted 16. DEE M. S. ENTERPRISES, INC., a New Jersey
Corporation, d/b/a Hats Emporium 17. JAVA PLUS II, LLC, a Delaware limited
liability company, t/a Starbucks 18. KISS KISS ATLANTIC CITY, LLC., a New Jersey
limited company d/b/a IVAN KANE'S KISS KISS A GO GO 19. BOARDWALK FAVORITES,
LLC., t/a LA PETITE CREPERIE, a New Jersey Limited Liability Company 20.
MARSHALL RETAIL GROUP, LLC, a Delaware limited liability company d/b/a Lick 21.
MARSHALL RETAIL GROUP, LLC, a Delaware limited liability company d/b/a Havana
Sundries, Tropicana Casino Market, Boardwalk Corner Store and Tropicana Lobby
Market 22. MARSHALL RETAIL GROUP, LLC, a Delaware Limited Liability Company
d/b/a MARSHALL ROUSSO 23. MARSHALL RETAIL GROUP, LLC, a Delaware Limited
Liability Company d/b/a M.C. SWEET'S Bath Delights 24. R & R FOODS LLC, a New
Jersey limited liability company, t/a Mrs. Fields Cookies 25. NEWZOOM, INC, a
California corporation authorized to transact business in New Jersey, d/b/a
ZoomSystems 26. THE GENERAL STORE OFA, LLC, a New Jersey limited liability
company, trading as OLD FARMER'S ALMANAC 27. ATLANTIC CITY PALM, LLC, a New
Jersey limited liability company, trading as THE PALM 28. P.F. CHANG'S CHINA
BISTRO, INC., a Delaware corporation authorized to do business in the State of
New Jersey, trading as P.F. CHANG'S CHINA BISTRO 29. PLANET ROSE, LLC, a New
Jersey limited liability company, trading as PLANET ROSE 30. PROVIDENCE AC,
INC., a New Jersey corporation, t/a Providence Atlantic City 31. RI RA ATLANTIC
CITY, LLC, a limited liability company authorized to do business in the State of
New Jersey, trading as RI RA IRISH PUB 32. Intentionally Omitted 33. DEE M. S.
ENTERPRISES, INC., a New Jersey Corporation, d/b/a Step Up F-4
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex221.jpg]
34. SMNJ, LLC, d/b/a Sunglass Menagerie 35. SWAROVSKI RETAIL VENTURES, LTD., a
Rhode Island corporation authorized to do business in the State of New Jersey,
trading as SWAROVSKI 36. TALK OF THE WALK, INC., a New Jersey corporation,
trading as TALK OF THE WALK 37. TIME AFTER TIME AC, LLC, a New Jersey limited
liability company, d/b/a Time After Time 38. MARSHALL RETAIL GROUP, LLC, a
Delaware Limited Liability Company d/b/a TRAVELAB 39. MARSHALL RETAIL GROUP,
LLC, a Delaware Limited Liability Company d/b/a TUMI 40. WWVB, LLC, a New Jersey
Limited Liability Company d/b/a Wet Willie's 41. THE WHITE HOUSE, INC., a
Florida corporation authorized to do business in the State of New Jersey,
trading as WHITE HOUSE/BLACK MARKET. Lease assigned to WHITE HOUSE/BLACK MARKET,
INC., a Florida corporation 42. ZEPHYR GALLERY I, LLC, a New Jersey limited
liability company, trading as ZEPHYR GALLERY 43. ZEYTINIA, L.L.C., a New Jersey
limited liability company, trading as ZEYTINIA 44. GILCHRIST AT TROPICANA, LLC,
a New Jersey Limited Liability Company 45. ADAM GOOD, LLC, a New Jersey Limited
Liability Company, authorized to do business in the name of FIREWATERS BEER
GARDEN and ADAM GOODDELI 46. BOARDWALK FAVORITES, LLC, a New Jersey limited
liability company t/a BOARDWALK FAVORITES 47. BOARDWALK FAVORITES, LLC, a New
Jersey limited liability company t/a BOARDWALK FAVORITES- ICE CREAM 48. B&K
BICYCLE RENTAL, INC. 49. AC-CPC, LLC, a New Jersey limited liability company,
d/b/a Chickie's and Pete's 50. ESCAPE AC, LLC, a New Jersey limited liability
company d/b/a ESCAPE AC 51. GLOBE VENDING, INC., a New Jersey corporation,
trading as FAMILY SPORTS STATION F-5 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex222.jpg]
52. A.C WINGS, L.L.C. D/B/A HOOTERS RESTAURANT, a limited liability corporation
in the State of New Jersey 53. JAMES CANDY COMPANY, a New Jersey corporation,
d/b/a JAMES CANDY COMPANY 54. LUXE SALON, LLC, a New Jersey limited liability
company d/b/a LUXE SALON 55. PREFERRED COFFEE II, L.L.C., a Delaware limited
liability company, authorized to do business in the name of STARBUCKS 56.
BOARDWALK FAVORITES, LLC, a New Jersey limited liability company d/b/a THE
CORNER MARKET Tropicana Evansville None Tropicana Greenville None Tropicana
Laughlin 1. The MARSHALL RETAIL GROUP, LLC (Gift Shop) 2. The MARSHALL RETAIL
GROUP, LLC (Boutique) 3. WILLIAM HILL Belle of Baton Rouge None F-6
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex223.jpg]
SCHEDULE A DISCLOSURE ITEMS Environmental Reports All matters disclosed in the
following reports: Tropicana Evansville • ESA Draft (511 NW Riverside Dr.) –
November 24, 2014 • ESA Report (517 NW Riverside Drive) – October 30, 2013 • LSI
Report (517 NW Riverside Drive) – October 30, 2013 • Phase I ESA (601 NW
Riverside Drive) – September 10, 2012 • Phase I Final Report (507 NW Riverside)
– January 31, 2013 • Phase II Final Report (507 NW Riverside) – January 31, 2013
• Phase II LSI Report (601 NW Riverside) – January 23, 2014 • ESA Report (517 NW
Riverside) – October 30, 2013 • LSI Report (517 NW Riverside) – October 30, 2013
• Pre-Demolition Asbestos Survey (15 Third Avenue, Aztar Executive Conference
Center) – June 30, 2016 • Pre-Demolition Asbestos Survey (15 Third Avenue, Aztar
Executive Conference Center) – June 30, 2016 • Pre-Demolition Asbestos Survey
(507 NW Riverside, Former Fast Eddy’s Restaurant) – July 1, 2016 •
Pre-Demolition Asbestos Survey (511 NW Riverside Dr., Warehouse Storage
Building) – June 30, 2016 • Pre-Demolition Asbestos Survey (601 NW Riverside
Dr., Vacant Office Building) – July 29, 2016 • Pre-Demolition Asbestos Survey
(601 NW Riverside Dr., Vacant Office Building – July 29, 2016 • Geotechnical
Engineering Investigation HTE Report – February 25, 2016 • Limited Phase II ESA
Letter Report – August 23, 2016 Tropicana Atlantic City • Legionella Water
Sampling Report – September 20-21, 2016 • Room 1151 Legionella Sampling Report –
July 9, 2014 Chelsea (Tropicana AC) • Phase I ESA (Holiday Inn Boardwalk) – May
2, 2006 • Phase I ESA (Howard Johnson Boardwalk) – May 4, 2006 Wellington Ave •
Soil and Groundwater Remedial Investigation – Phase I Report (TropWorld
Maintenance Yard) – July 16, 1996 • Site Assessment Report (TropWorld
Maintenance Yard) – December 4, 2006 F-7 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex224.jpg]
• Site Assessment Report Addendum – December 28, 2006 • Sub-Slab Soil Gas &
Indoor Air Sampling ARH Report – December 28, 2012 • Soil and Groundwater
Remedial Investigation – Phase I Report (TropWorld Maintenance Yard) – July 16,
1996 Tropicana Laughlin • E26272 Legionella Potable Water Report – December 10,
2015 • E26319 Legionella Cooling Tower Report – December 17, 2015 • E26319
Legionella Potable Water Report – December 17, 2015 • Swan Hall Final Report –
May 21, 2014 Belle of Baton Rouge None Tropicana Greenville None F-8
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex225.jpg]
SCHEDULE A DISCLOSURE ITEMS Encumbrances The encumbrances, liens, attachments,
title retention agreements or claims identified in the following title policies
delivered to the Landlord for the Leased Property, prior to or within the date
one (1) month following the date the Master Lease commenced, issued in the form
of the following Pro Forma Title Policies: • Tropicana Laughlin (Laughlin, NV):
Fidelity National Title Insurance Company, Pro Forma Policy No.
NV-FNCP-IMP-2730628-1-18-42041739 • Tropicana Atlantic City (Atlantic City, NJ):
Fidelity National Title Insurance Company, Pro Forma Policy Nos.
18-000383NCS-OP, 18-000382NCS-OP, 18-000380NCS-OP, • Tropicana Evansville
(Evansville, IN): Chicago Title Insurance Company, Pro Forma Policy No.
(CTIN1806917) • Belle of Baton Rouge (Baton Rouge, LA): Fidelity National Title
Insurance Company, Pro Forma Policy No. LA251803027S • Tropicana Greenville
(Greenville, MS): Fidelity National Title Insurance Company, Policy No. MS
1-6685, F-9 ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex226.jpg]
SCHEDULE B PROPERTY AGREEMENTS None. Schedule B ACTIVE/103726432.5
US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex227.jpg]
SCHEDULE C PROPERTY VALUES Property Eligble Replacement Properties Value Scioto
Downs $448.481 The Row $396.220 Pompano $219.344 Black Hawk $214.100 Waterloo
$199.545 Bettendorf $130.134 Boonville $184.260 Replaced Properties Evansville
$323.957 Greenville $46.916 Schedule C ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex228.jpg]
SCHEDULE D 2019 FACILITY ADJUSTED REVENUES 1. Belle of Baton Rouge: $(0.014)
million 2. Tropicana Atlantic City: $82.077 million 3. Tropicana Evansville:
$57.692 million 4. Tropicana Greenville: $8.355 million 5. Tropicana Laughlin:
$24.165 million 6. Eldorado - Scioto Downs in Columbus, Ohio: $79.868 million 7.
The Row in Reno, Nevada: $70.561 million 8. Isle Casino Racing at Pompano Park
in Pompano Beach, Florida: $39.062 million 9. Isle and Lady Luck Casino Hotels
in Black Hawk, Colorado: $38.128 million 10. Isle Casino Hotel in Waterloo,
Iowa: $35.536 million 11. Isle Casino Hotel in Bettendorf, Iowa: $23.175 million
12. Isle of Capri Casino and Hotel in Boonville, Missouri: $32.814 million
ACTIVE/103726432.5 Schedule D US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex229.jpg]
SCHEDULE 1.1 EXCLUSIONS FROM LEASED PROPERTY 1. Any immaterial assets or
property not necessary to the operation of the Leased Property to the extent and
for so long as the same are not permitted or capable of being mortgaged or
pledged to a Permitted Leasehold Mortgagee, whether as a result of a contractual
restriction, legal restrictions or otherwise; provided that this paragraph shall
not apply to exclude from Leased Property any assets or property to the extent
that (x) Tenant’s leasehold interest therein is then subject to a valid,
enforceable and perfected mortgage or other lien in favor of a Permitted
Leasehold Mortgagee or (y) no Debt Agreement then in effect requires Tenant’s
leasehold interest therein to be mortgaged or pledged. Schedule 1.1
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 
[tropicanaarmasterleaseex230.jpg]
SCHEDULE 6.3 GUARANTORS UNDER THE MASTER LEASE Eldorado Resorts, Inc., a Nevada
corporation Catfish Queen Partnership in Commendam, a Louisiana partnership in
commendam Aztar Indiana Gaming Company, LLC, an Arizona limited liability
company Lighthouse LLC, a Mississippi limited liability company Tropicana
Laughlin, LLC, a Nevada limited liability company Schedule 6.3
ACTIVE/103726432.5 US-DOCS\116344257.8



--------------------------------------------------------------------------------



 